          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 1 of 299



 1    Adam Hosmer Henner (Nev. Bar No. 12779)
      Chelsea Latino (Nev. Bar No. 14227)
 2    MCDONALD CARANO LLP
      100 W. Liberty Street, Tenth Floor
 3
      Reno, NV 89501
 4    Tel.: (775) 788-2000 / Fax: (775) 788-2020
      E-mail: ahosmerhenner@mcdonaldcarano.com,
 5    clatino@mcdonaldcarano.com

 6    Christopher N. Sipes (admitted pro hac vice)   Nicholas J. Santoro (Nev. Bar No. 532)
      Jeffrey B. Elikan (admitted pro hac vice)      Jason D. Smith (Nev. Bar No. 9691)
 7
      Einar Stole (admitted pro hac vice)            SANTORO WHITMIRE, LTD.
 8    Michael N. Kennedy (admitted pro hac vice)     10100 W. Charleston Blvd., Suite 250
      Megan P. Keane (admitted pro hac vice)         Las Vegas, NV 89135
 9    Eric R. Sonnenschein (admitted pro hac vice)   Tel: (702) 948-8771 / Fax: (702) 948-8773
      Alaina M. Whitt (admitted pro hac vice)        nsantoro@santoronevada.com,
10    Han Park (admitted pro hac vice)               jsmith@santoronevada.com
      Jordan L. Moran (admitted pro hac vice)
11
      Daniel J. Farnoly (admitted pro hac vice)
12    COVINGTON & BURLING LLP
      One CityCenter, 850 Tenth Street, NW
13    Washington, DC 20001
      Tel: (202) 662-6000 / Fax: (202) 662-6291
14    E-mail: csipes@cov.com, jelikan@cov.com,
15    estole@cov.com, mkennedy@cov.com,
      mkeane@cov.com, esonnenschein@cov.com,
16    awhitt@cov.com, hpark@cov.com,
      jmoran@cov.com, dfarnoly@cov.com
17
      Attorneys for Plaintiffs Amarin Pharma, Inc.
18    and Amarin Pharmaceuticals Ireland Limited
19
                               UNITED STATES DISTRICT COURT
20                                  DISTRICT OF NEVADA

21   AMARIN PHARMA, INC. and AMARIN
     PHARMACEUTICALS IRELAND LIMITED,                  CASE NO.: 2:16-cv-02525-MMD-NJK
22
            Plaintiffs,                                          (Consolidated with
23                                                           2:16-cv-02562-MMD-NJK)
24   v.

25   HIKMA PHARMACEUTICALS USA INC.,                 PLAINTIFFS’ POST-TRIAL PROPOSED
     et al.,                                              FINDINGS OF FACT AND
26                                                        CONCLUSIONS OF LAW
            Defendants.
27

28
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 2 of 299



 1                                                      TABLE OF CONTENTS
 2
     I.     INTRODUCTION .................................................................................................................. 1
 3   II.    BACKGROUND OF THE INVENTION .............................................................................. 3
 4         A. Lipids and Lipid Disorders ................................................................................................. 4
 5         B. Severe Hypertriglyceridemia .............................................................................................. 7
 6              1. Causes of Severe Hypertriglyceridemia.......................................................................... 7

 7              2. Clinical Consequences of Severe Hypertriglyceridemia ................................................ 9

 8         C. Treatment of Severe Hypertriglyceridemia ...................................................................... 10
                1. Goals of Therapy........................................................................................................... 10
 9
                2. The Available Treatments for Severe Hypertriglyceridemia Prior to VASCEPA ....... 12
10
                3. A Perceived “General Phenomenon”: LDL-C Increases When TGs Are Reduced In
11              Severely Hypertriglyceridemic Patients ........................................................................... 13
12         D. Statins Were Not Approved for Treating Severely Hypertriglyceridemic Patients, and
           Were Not Reliably Effective in Reducing TGs ...................................................................... 19
13
     III. DEVELOPMENT OF THE CLAIMED METHODS OF TREATMENT ........................... 21
14
           A. Conception of the Claimed Methods ................................................................................ 21
15
           B. Clinical Development of the Claimed Methods of Treatment .......................................... 24
16   IV. VASCEPA ............................................................................................................................ 28
17         A. VASCEPA’s FDA Approval ............................................................................................ 28
18         B. VASCEPA’s Approved Prescribing Information ............................................................. 31
19   V.     THE MARINE PATENTS ................................................................................................... 31

20         A. Prosecution of the MARINE Patents ................................................................................ 31
           B. Disclosure of the MARINE Patents .................................................................................. 35
21
           C. Ownership of the MARINE Patents ................................................................................. 35
22
           D. Asserted Claims ................................................................................................................ 36
23
     VI. FURTHER CLINICAL DEVELOPMENT OF VASCEPA ................................................. 39
24
           A. The Need to Address Residual Cardiovascular Risk ........................................................ 39
25
           B. Failed Cardiovascular Outcome Trials Involving TG-Lowering Agents ......................... 41
26         C. ANCHOR .......................................................................................................................... 48
27         D. REDUCE-IT ..................................................................................................................... 50
28
                                                                        - ii -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 3 of 299



 1   VII. VASCEPA’S APPROVED PRESCRIBING INFORMATION AFTER REDUCE-IT ....... 55

 2   VIII. DEFENDANTS’ PROPOSED GENERIC DRUGS............................................................. 60

 3        A. Abbreviated New Drug Applications................................................................................ 60
          B. Hikma’s ANDA No. 209457 ............................................................................................ 61
 4
          C. DRL’s ANDA No. 209499 ............................................................................................... 63
 5
          D. Defendants’ ANDA Products ........................................................................................... 65
 6
     IX. TRIAL ................................................................................................................................... 66
 7
          A. Live Testimony ................................................................................................................. 66
 8
          B. Deposition Testimony ....................................................................................................... 76
 9   X.     JURISDICTION AND VENUE ........................................................................................... 78
10   XI. DEFENDANTS INDUCE INFRINGEMENT OF ALL TEN ASSERTED CLAIMS ........ 78
11        A. Infringement Legal Standard ............................................................................................ 80

12        B. Defendants’ Labels Will Induce Clinicians to Administer Defendants’ ANDA Products to
          Severely Hypertriglyceridemic Patients for at Least 12 Weeks ............................................. 83
13
                1. Defendants’ Proposed Labels Encourage Long-Term Use ........................................... 84
14
                2. FDA Approved VASCEPA for, and Accordingly Would Approve Defendants’ ANDA
15              Products for, Long-Term Use ........................................................................................... 90

16        C. Defendants’ Labels Will Induce Clinicians to Administer Defendants’ ANDA Products to
          Severely Hypertriglyceridemic Patients with the Intent to Reduce TGs without Raising LDL-
17        C and to Reduce Apo B .......................................................................................................... 92

18              1. “to effect a reduction in triglycerides without raising LDL-C” .................................... 92
                2. “to effect a reduction . . . in apo B” ............................................................................. 98
19
          D. Defendants’ Labels Will Induce Clinicians to Administer Defendants’ ANDA Products to
20        Severely Hypertriglyceridemic Patients as Monotherapy Without Concurrent Administration
21        of Other Lipid-Lowering Drugs Like Statins........................................................................ 100
          E. Clinicians Prescribing Vascepa or One of Defendants’ ANDA Products to Treat Severely
22
          Hypertriglyceridemic Patients Will Directly Infringe the Asserted Claims ......................... 103
23        F. Defendants Will Induce Infringement of Each of the Asserted Claims.......................... 104
24              1. Defendants Will Induce Infringement of Claim 1 of the ’728 Patent ......................... 104
25                   a) “A method of reducing triglycerides in a subject having a fasting baseline
                     triglyceride level of 500 mg/dl to about 1500 mg/dl”............................................... 106
26
                     b) “administering orally to the subject about 4 g per day of a pharmaceutical
27                   composition” ............................................................................................................. 108
28
                                                                         - iii -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 4 of 299



 1                 c) “compared to a second subject” .......................................................................... 110

 2           2. Defendants Will Induce Infringement of Claim 16 of the ’728 Patent ....................... 112

 3           3. Defendants Will Induce Infringement of Claim 1 of the ’652 Patent ......................... 113
             4. Defendants Will Induce Infringement of Claim 1 of the ’677 Patent ......................... 115
 4
             5. Defendants Will Induce Infringement of Claim 8 of the ’677 Patent ......................... 118
 5
             6. Defendants Will Induce Infringement of Claim 14 of the ’715 Patent ....................... 120
 6
                   a) “to effect a statistically significant reduction in triglycerides”........................... 121
 7
                   b) “to effect a statistically significant reduction . . . in apo[] B” ............................ 122
 8
                   c) “without effecting a statistically significant increase of LDL-C” ...................... 123
 9           7. Defendants Will Induce Infringement of Claim 4 of the ’560 Patent ......................... 125
10           8. Defendants Will Induce Infringement of Claim 17 of the ’560 Patent ....................... 128
11           9. Defendants Will Induce Infringement of Claim 1 of the ’929 Patent ......................... 131

12           10.        Defendants Will Induce Infringement of Claim 5 of the ’929 Patent ................. 133

13   XII. DEFENDANTS HAVE FAILED TO PROVE CLEARLY AND CONVINCINGLY THAT
     THE ASSERTED CLAIMS ARE INVALID AS OBVIOUS .................................................... 134
14
        A. Introduction ..................................................................................................................... 134
15      B. Obviousness Legal Standard ........................................................................................... 140
16           1. Obviousness Standard ................................................................................................. 140
17           2. Obvious to Try ............................................................................................................ 141
18           3. Objective Indicia of Non-Obviousness ....................................................................... 141

19      C. Definition of a Person of Ordinary Skill in the Art ........................................................ 143
        D. Priority Date .................................................................................................................... 144
20
        E. Prosecution...................................................................................................................... 146
21
        F. Prior Art .......................................................................................................................... 150
22
             1. Description of Defendants’ “Key” Prior Art .............................................................. 150
23
                   a) Lovaza PDR (DX 1535) ..................................................................................... 150
24
                   b) Mori 2000 (DX 1538) ......................................................................................... 152
25                 c) Hayashi (DX 1532) ............................................................................................. 156
26                 d) Kurabayashi (DX 1534)...................................................................................... 161
27                 e) WO ’900 (DX 1525) ........................................................................................... 162

28
                                                                       - iv -
     Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 5 of 299



 1        2. Prior Art Concerning EPA .......................................................................................... 163

 2             a) Epadel PI 2007 (DX 1528) ................................................................................. 163

 3             b) Rambjør (DX 1961) ............................................................................................ 166
               c) Mori 1999 (PX 565) ............................................................................................ 166
 4
               d) Woodman (PX 563) ............................................................................................ 167
 5
               e) Grimsgaard (DX 1530) ....................................................................................... 167
 6
               f) von Schacky (DX 1605) ...................................................................................... 168
 7
          3. Art Purportedly Describing Treatment of Severe Hypertriglyceridemia with EPA ... 170
 8
               a) Takaku (DX 1550) .............................................................................................. 170
 9             b) Saito 1998 (DX 1546)......................................................................................... 171
10             c) Matsuzawa (DX 1537) ........................................................................................ 172
11             d) Nakamura (DX 1539) ......................................................................................... 172

12        4. JELIS Prior Art ........................................................................................................... 173

13             a) Yokoyama 2007 (DX 1553) ............................................................................... 173
               b) Saito 2008 (DX 1547)......................................................................................... 182
14
               c) WO ’118 (DX 1524) ........................................................................................... 183
15
          5. Other Selected Prior Art.............................................................................................. 185
16
               a) Lovaza Statistical Review (PX 939) ................................................................... 185
17
               b) Tricor Label (PX 388) ........................................................................................ 187
18   G. Defendants’ Have Failed to Adduce Clear and Convincing Evidence That a Person of
19   Ordinary Skill in March 2008 Would Have Been Motivated to Use Purified EPA to Treat
     Severe Hypertriglyceridemia ................................................................................................ 189
20
     H. Defendants’ Have Failed to Adduce Clear and Convincing Evidence That a POSA in
21   March 2008 Would Have Had a Reasonable Expectation of Success That Purified EPA
     Would Reduce TGs in SHT Patients without Raising LDL-C ............................................. 201
22
     I. Defendants Have Failed to Adduce Clear and Convincing Evidence That It Was
23   “Obvious to Try” Purified EPA to Reduce TGs in Severely Hypertriglyceridemic Patients
     without Raising LDL-C ........................................................................................................ 207
24
     J. Defendants Have Failed to Adduce Clear and Convincing Evidence That It Was Obvious
25   to Treat Severe Hypertriglyceridemia with a Combination of Purified EPA and a Statin to
     Reduce TGs Without Raising EPA ....................................................................................... 209
26
     K. Defendants’ Attempted Eleventh Hour Reliance on the 2007 Lipitor Labeling Is
27   Procedurally Improper and Factually Unavailing ................................................................. 212
28
                                                                  -v-
     Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 6 of 299



 1   L. Amarin’s Internal Documents and Investor Presentations Are Not Relevant to the Issue of
     Obviousness .......................................................................................................................... 215
 2
     M. The Specification of the Asserted Patents Is Not Relevant to Whether There Was a
 3   Reasonable Expectation of Success ...................................................................................... 219
 4   N. The Objective Indicia of Non-Obviousness .................................................................... 222

 5        1. Unexpected Benefits ................................................................................................... 222

 6        2. Satisfaction of Long-Felt Need ................................................................................... 231
          3. Skepticism ................................................................................................................... 238
 7
          4. Praise ........................................................................................................................... 239
 8
          5. Commercial Success ................................................................................................... 241
 9
     O. Claim 1 of the ’728 Patent Was Not Obvious................................................................. 247
10
          1. A Person of Ordinary Skill in March 2008 Would Not Have Reasonably Expected That
11        High Purity EPA Would Avoid Substantial LDL-C Increases in Patients with Very High
          TGs .................................................................................................................................. 248
12
                a) .... Nothing in Defendants’ “key prior art” would have altered the strong expectation
13              that highly purified EPA would produce large LDL-C increases in patients with very
                high TGs.................................................................................................................... 251
14
                b) ..... The Epadel Prescribing Information 2007 would not have provided a reasonable
15              expectation of avoiding large LDL-C increases in patients with very high TGs...... 252
16              c) .. Other prior art on purified EPA would not have provided a reasonable expectation
                of avoiding substantial increases in LDL-C.............................................................. 253
17
                d) . Documents Reflecting Amarin’s Views of the Prior Art Would Not Have Provided
18              a Person of Ordinary Skill in the Art with a Reasonable Expectation of Success in
                Avoiding LDL-C Increases in Patients with Severe Hypertriglyceridemia.............. 253
19
          2. A POSA Would Not Have Been Motivated to Eliminate the DHA from Lovaza so as to
20        Arrive a High Purity EPA Formulation for Treatment of Severe Hypertriglyceridemia 255
21        3. It Was Not “Obvious to Try” 4 g High Purity EPA with Substantially No DHA in
          Patients with TGs of at Least 500 mg/dL ....................................................................... 256
22
          4. Objective Indicia Further Supports the Non-Obviousness of Claim 1 of the ’728 Patent
23           258

24   P. Claim 16 of the ’728 Patent Was Not Obvious............................................................... 259

25   Q. Claim 14 of the ’715 Patent Was Not Obvious............................................................... 260
     R. Claim 1 of the ’677 Patent Was Not Obvious................................................................. 262
26
     S. Claim 8 of the ’677 Patent Was Not Obvious................................................................. 265
27

28
                                                                     - vi -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 7 of 299



 1        T. Claim 1 of the ’652 Patent Was Not Obvious................................................................. 266

 2        U. Claim 4 of the ’560 Patent Was Not Obvious................................................................. 267

 3        V. Claim 17 of the ’560 Patent Was Not Obvious............................................................... 268
          W. Claim 1 of the ’929 Patent Was Not Obvious................................................................. 269
 4
          X. Claim 5 of the ’929 Patent Was Not Obvious................................................................. 270
 5
     XIII. REMEDIES......................................................................................................................... 270
 6
          A. Defendants Should Be Enjoined From Marketing Their Approved Products Until
 7        Expiration of the Asserted Patents ........................................................................................ 270
 8        B. Under 35 U.S.C. § 271(e)(4), Approval of Defendants’ ANDAs Should Not Be Made
          Effective Until Expiration of the Asserted Patents ............................................................... 271
 9
     XIV. CONCLUSION ............................................................................................................... 271
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      - vii -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 8 of 299



 1                                                  TABLE OF AUTHORITIES

 2   CASES                                                                                                                            Page(s)
 3   Abbotts Labs. v. TorPharm., Inc.,
        300 F.3d 1367 (Fed. Cir. 2002)................................................................................................85
 4
     Alcon Research, Ltd. v. Apotex Inc.,
 5
        687 F.3d 1362 (Fed. Cir. 2012)..............................................................................222, 223, 224
 6
     Allergan, Inc. v. Sandoz,
 7       796 F.3d 1293 (Fed Cir. 2015)...............................................................................................222

 8   Amarin Pharm. Inc. v. Dr. Reddy’s Labs. Inc.,
       Case No. 2:16-cv-02562 (D. Nev. 2016) .................................................................................65
 9
     Amarin Pharm. Inc. v. Dr. Reddy’s Labs. Inc.,
10     Case No. 2:18-cv-01596 (D. Nev. 2018) .................................................................................66
11
     Apple Inc. v. Samsung Elecs. Co.,
12      839 F.3d 1034 ........................................................................................................................242

13   AstraZeneca LP v. Apotex, Inc.,
         633 F.3d 1042 (Fed. Cir. 2010)................................................................................................84
14
     Bayer Schering Pharma AG v. Lupin, Ltd.,
15      676 F.3d 1316 (Fed. Cir. 2012)..............................................................................84, 85, 86, 99
16
     Bristol-Myers Squibb Co. v. Teva Pharm. USA, Inc.,
17       769 F.3d 1339 (Fed. Cir. 2014)..............................................................................................144

18   Cont’l Can Co. USA v. Monsanto Co.,
        948 F.2d 1264 (Fed. Cir. 1991)..............................................................................................247
19
     Corning Glass Works v. Sumitomo Elec. U.S.A., Inc.,
20      868 F.2d 1251 (Fed. Cir. 1989)................................................................................................84
21   In re Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig.,
22       676 F.3d 1063 (Fed. Cir. 2012)..............................................................................138, 143, 224

23   Eaton Corp. v. Appliance Valves Corp.,
        790 F.2d 874 (Fed. Cir. 1986)................................................................................................214
24
     Eisai Co. v. Dr. Reddy’s Labs. Ltd.,
25      533 F.3d 1353 (Fed. Cir. 2008)......................................................................................143, 209
26   Eli Lilly & Co. v. Teva Parenteral Meds., Inc.,
         845 F.3d 1357 (Fed. Cir. 2017)....................................................................................83, 86, 88
27

28
                                                                      - viii -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 9 of 299



 1   Envtl. Designs, Ltd. v. Union Oil Co. of California,
        713 F.2d 693 (Fed. Cir. 1983)................................................................................................145
 2
     Frazer v. Schlegel,
 3      498 F.3d 1283 (Fed. Cir. 2007)..............................................................................................148
 4
     Glaxo, Inc. v. Novopharm, Ltd.,
 5      110 F.3d 1562 (Fed. Cir. 2002)................................................................................................85

 6   Graham v. John Deere Co. of Kansas City,
        383 U.S. 1 (1966) ...................................................................................................................142
 7
     Grunenthal GmbH v. Alkem Labs. Ltd.,
 8      919 F.3d 1333 (Fed. Cir. 2019)..........................................................................................85, 86
 9   Hoffmann-La Roche Inc. v. Apotex Inc.,
10      748 F.3d 1326 (Fed. Cir. 2014)..............................................................................222, 223, 224

11   Hyatt v. Boone,
        146 F.3d 1348 (Fed. Cir. 1998)..............................................................................................148
12
     In re Huai-Hung Kao,
13       639 F.3d 1057 (Fed. Cir. 2011)......................................................................................145, 235
14   Interconnect Planning Corp. v. Feil,
15       774 F.2d 1132 (Fed. Cir. 1985)..............................................................................218, 219, 257

16   Knoll Pharm. Co. v. Teva Pharm. USA, Inc.,
        367 F.3d 1381 (Fed. Cir. 2004)......................................................................................144, 232
17
     KSR Int’l Co. v. Teleflex Inc.,
18      550 U.S. 398 (2007) ...............................................................................................143, 209, 211
19   Leo Pharm. Prods., Ltd. v. Rea,
        726 F.3d 1346 (Fed. Cir. 2013)......................................................................144, 211, 224, 261
20

21   Mahurkar v. C.R. Bard, Inc.,
       79 F.3d 1572 (Fed. Cir. 1996)................................................................................................146
22
     Markman v. Westview Instruments, Inc.,
23     52 F.3d 967 (Fed. Cir. 1995) (en banc) ...................................................................................80
24   Martek Biosciences Corp. v. Nutrinova, Inc.,
       579 F.3d 1363 (Fed. Cir. 2009)................................................................................................85
25
     Merck & Co. v. Teva Pharm. USA, Inc.,
26
        395 F.3d 1364 (Fed. Cir. 2005)..............................................................................222, 223, 224
27

28
                                                                       - ix -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 10 of 299



 1   Microsoft Corp. v. i4i Ltd. P’ship,
        564 U.S. 91 (2011) .................................................................................................137, 142, 152
 2
     Millennium Pharm., Inc. v. Sandoz Inc.,
 3      862 F.3d 1356 (Fed. Cir. 2017)..............................................................................................142
 4
     Neptune Generics, LLC v. Eli Lilly & Co.,
 5      921 F.3d 1372 (Fed. Cir. 2019)........................................................................29, 220, 221, 258

 6   Novartis Pharm. Corp. v. West-Ward Pharm. Int’l Ltd.,
        287 F. Supp. 3d 505, 517 (D. Del. 2017), aff’d, 923 F.3d 1051 (Fed. Cir.
 7      2019) ......................................................................................................................................222
 8   Ormco Corp. v. Align Tech., Inc.,
        463 F.3d 1299 (Fed. Cir. 2006)..............................................................................................247
 9
10   Ortho–McNeil Pharm., Inc. v. Mylan Labs., Inc.,
        520 F.3d 1358 (Fed. Cir. 2008)......................................................................................143, 144
11
     Otsuka Pharm. Co. v. Sandoz, Inc.,
12      678 F.3d 1280 (Fed. Cir. 2012)......................................................................143, 218, 219, 257
13   Pro-Mold & Tool Co., Inc. v. Great Lakes Plastics, Inc.,
        75 F.3d 1568 (Fed. Cir. 1996)................................................................................................144
14

15   Procter & Gamble Co. v. Teva Pharm. USA, Inc.,
        566 F.3d 989 (Fed. Cir. 2009)................................................................................137, 142, 224
16
     In re Rouffet,
17       149 F.3d 1350 (Fed. Cir. 1998)..............................................................................143, 240, 243

18   Sanofi v. Glenmark Pharm. Inc., USA,
        204 F. Supp. 3d 665, 683–84 (D. Del. 2016), aff’d, 875 F.3d 636 (Fed. Cir.
19      2017) ..................................................................................................................................81, 91
20
     Sanofi v. Watson Labs. Inc.,
21      875 F.3d 636 (Fed. Cir. 2017)..................................................................................................83

22   Sanofi-Aventis Deutschland GmbH v. Glenmark Pharm. Inc., USA,
        748 F.3d 1354 (Fed. Cir. 2014)..............................................................................144, 231, 232
23
     Sciele Pharma Inc. v. Lupin Ltd.,
24       684 F.3d 1253 (Fed. Cir. 2012)..............................................................................................137
25   SmithKline Diagnostics, Inc. v. Helena Labs. Corp.,
26      859 F.2d 878 (Fed. Cir. 1988)..................................................................................................82

27

28
                                                                          -x-
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 11 of 299



 1   Standard Oil Co. v. Am. Cyanamid Co.,
        774 F.2d 448 (Fed. Cir. 1985)................................................................................218, 219, 257
 2
     Stratoflex, Inc. v. Aeroquip Corp.,
 3       713 F.2d 1530 (Fed. Cir. 1983)..............................................................................138, 144, 224
 4
     Sunovion Pharm., Inc. v. Teva Pharm. USA, Inc.,
 5      731 F.3d 1271 (Fed. Cir. 2013)................................................................................................82

 6   Takeda Pharm. v. West-Ward Pharm. Corp.,
        785 F.3d 625 (Fed. Cir. 2015)..................................................................................................84
 7
     Toshiba Corp. v. Imation Corp.,
 8      681 F.3d 1358 (Fed. Cir. 2012)................................................................................................84
 9   Vanda Pharm. v. West-Ward Pharm.,
10      887 F.3d 1117 (Fed. Cir. 2018)........................................................................................ passim

11   WBIP, LLC v. Kohler Co.,
       829 F.3d 1317 (Fed. Cir. 2016)......................................................................................145, 229
12
     STATUTES
13
     21 U.S.C. § 355(b) .....................................................................................29, 35, 61, 62, 64, 65, 81
14
     28 U.S.C. § 1331 ............................................................................................................................82
15

16   28 U.S.C. § 1338(a) .......................................................................................................................82

17   28 U.S.C. § 1391 ............................................................................................................................82

18   28 U.S.C. § 1400(b) .......................................................................................................................82

19   35 U.S.C. § 100, et seq...................................................................................................................82

20   35 U.S.C. § 102 ............................................................................................................................136
21   35 U.S.C. § 103 ....................................................................................................136, 142, 218, 257
22   35 U.S.C. § 112 ............................................................................................................................137
23
     35 U.S.C. § 271 ....................................................................................................63, 65, 66, 85, 274
24
     35 U.S.C. § 282 ....................................................................................................................214, 215
25
     35 U.S.C. § 283 ............................................................................................................................274
26

27

28
                                                                        - xi -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 12 of 299



 1   OTHER AUTHORITIES

 2   21 C.F.R. § 201.57(c)(6) ................................................................................................................57
 3   21 C.F.R. § 314.92(a)(1) ................................................................................................................61
 4   21 C.F.R. § 314.105(d) ..................................................................................................................62
 5
     21 C.F.R. § 314.127(a)(1) ..............................................................................................................62
 6
     37 C.F.R. § 1.104(e).........................................................................................................33, 34, 150
 7
     U.S. Patent No. 8,293,727...................................................................................................... passim
 8
     U.S. Patent No. 8,293,728...................................................................................................... passim
 9
     U.S. Patent No. 8,318,715...................................................................................................... passim
10
     U.S. Patent No. 8,357,677...................................................................................................... passim
11
     U.S. Patent No. 8,367,652...................................................................................................... passim
12

13   U.S. Patent No. 8,431,560...................................................................................................... passim

14   U.S. Patent No. 8,518,929...................................................................................................... passim

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      - xii -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 13 of 299



 1
                                TABLE OF ABBREVIATIONS
 2

 3   ’560 Patent                  U.S. Patent No. 8,431,560 (PX 30)
 4   ’560 Patent File History     File History of U.S. Patent No. 8,431,560 (PX 50)
 5
     ’652 Patent                  U.S. Patent No. 8,367,652 (PX 26)
 6
     ’652 Patent File History     File History of U.S. Patent No. 8,367,652 (PX 42)
 7
     ’677 Patent                  U.S. Patent No. 8,357,677 (PX 25)
 8

 9   ’677 Patent File History     File History of U.S. Patent No. 8,357,677 (PX 41)

10   ’715 Patent                  U.S. Patent No. 8,318,715 & Certificate of Correction (PX
                                  22)
11
     ’715 Patent File History     File History of U.S. Patent No. 8,318,715 & Certificate of
12
                                  Correction (PX 40)
13
     ’727 Patent File History     File History of U.S. Patent No. 8,293,727 (U.S. Patent
14                                Application No. 12/702,889) (PX 38)

15   ’728 Patent                  U.S. Patent No. 8,293,728 (PX 21)
16
     ’728 Patent File History     File History of U.S. Patent No. 8,293,728 (PX 39)
17
     ’929 Patent                  U.S. Patent No. 8,518,929 (PX 31)
18
     ’929 Patent File History     File History of U.S. Patent No. 8,518,929 (PX 51)
19
     Abdelhamid                   Abdelhamid et al., Omega-3 Fatty Acids for the Primary and
20
                                  Secondary Prevention of Cardiovascular Disease (Review),
21                                7 Cochrane Database of Systematic Review (2018) (PX 953)

22                                American Diabetes Association, 10. Cardiovascular Disease
     ADA 2019 Guidelines
23                                and Risk Management: Standards of Medical Care in
                                  Diabetes--2019, Diabetes Care 2019;42(Suppl. 1); 5103-
24                                5123 (PX 162)

25   Agren                        Agren et al., Fish diet, fish oil and docosahexaenoic acid
                                  rich oil lower fasting and postprandial plasma lipid levels,
26
                                  50 European Journal of Clinical Nutrition 765 (1996) (PX
27                                918/DX 1933) [Stipulated Prior Art (ECF No. 324 ¶ 65)]

28
                                            - xiii -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 14 of 299



 1   AMA “Open Payments”          AMA guide for media reporting on “open payments” data
     Guide                        release (June 30, 2015) (PX 1220)
 2

 3
     Amarin 10-Q Q1 2019          Amarin Form 10-Q for the Quarterly Period Ended March
 4                                31, 2019 (May 2019) (PX 724)
 5   Amarin Internal Report       Amarin Cardioprotective Effects of Omega-3 Fatty Acids,
 6                                AMR101 for Triglyceride Lowering (DX 1829)

 7   Amarin SEC Form 10-K         Amarin, SEC Form 10-K for Fiscal Year Ended December
                                  31, 2017 (Feb. 2018) (PX 637)
 8
     AMRN00731643 Metadata        AMRN00731643 Metadata (DX 2241)
 9
10   AplusA Market Surveillance   AplusA Report, “Vascepa® (lcosapent ethyl), US Market
     Study 2016                   Surveillance Study (ATU), Final Report of Findings" (Jan.
11                                2016) (PX 581)

12   AplusA Market Surveillance   AplusA Bell Fella Report, “Vascepa® (Icosapent ethyl), US
     Study 2017                   Market Surveillance Study (ATU) Wave 2, Final Report of
13
                                  Findings" (Apr. 2017) (PX 577)
14
     April 2009 Provisional       U.S. Provisional Application Nos. 61/173,755 (DX 1523)
15   Application

16
     ATP-III                      American Heart Association, Third Report of the National
17                                Cholesterol Education Program (NCEP) Expert Panel on
                                  Detection, Evaluation, and Treatment of High Blood
18                                Cholesterol in Adults (Adult Treatment Panel III) Final
                                  Report, 106 Circulation 3143 (2002) (PX 989/DX 1876)
19                                [Stipulated Prior Art (ECF No. 324 ¶ 64)]
20
     Aung                         Aung et al., Associations of Omega-3 Fatty Acid Supplement
21                                Use With Cardiovascular Disease Risks, 3 JAMA
                                  Cardiology 225 (2018) (PX 954)
22
     Austin                       Austin et al., Hypertriglyceridemia as a Cardiovascular Risk
23                                Factor, 81 Am. J. Cardiology 7B (1998) (PX 846)
24                                [Stipulated Prior Art (ECF No. 324 ¶ 79)]

25   Balk                         Balk et al., Effects of omega-3 fatty acids on serum markers
                                  of cardiovascular disease risk: A systematic review, 189
26                                Atherosclerosis 19 (2006) (PX 562) [Stipulated Prior Art
                                  (ECF No. 324 ¶ 73)]
27

28
                                            - xiv -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 15 of 299



 1   Ballantyne               Ballantyne et al, Efficacy and Safety of Eicosapenaetaenoic
                              Acid Ethyl Ester Therapy in Statin-Treated Patients with
 2                            Persistent High Triglycerides (from the ANCHOR Study),
                              110 Am. J. Cardiology 984 (2012) (PX 942)
 3

 4   Bays 2008                Bays et al., Prescription Omega-3 Fatty Acids and Their
                              Lipid Effects: Physiologic Mechanisms of Action and
 5
                              Clinical Implications, 6 Expert Rev. Cardiovasc. Ther. 391
 6                            (2008) (PX 486) [Stipulated Prior Art (ECF No. 324 ¶ 69)]

 7   Bays 2011                Bays, et al. Eicosapentaenoic Acid Ethyl Ester (AMR101)
                              Therapy in Patients with Very High Triglyceride Levels
 8                            (from the Multi-center, Placebo-controlled, Randomized,
                              double-blind, 12-week study with an open-label Extension
 9
                              [MARINE)] Trial), Am J Cardiol 108:682-690 (2011) (DX
10                            1741)

11   Berndt 2015              Berndt, Ernst R., et al., Decline in Economic Returns from
                              New Drugs Raises Questions about Sustaining Innovations,
12                            34 Health Affairs 245 (2015) (PX 600)
13
     Bhatt                    Bhatt et al., Cardiovascular Risk Reduction with Icosapent
14                            Ethyl for Hypertriglyceridemia, 380 N. Engl. J. Med. 11
                              (2019) (PX 272)
15
     Blacher                  Blacher et al., Cardiovascular effects of B-vitamins and/or
16                            N-3 fatty acids: the Su.Fol.Om3 trial, 167 Int’l J. Cardiology
17                            508 (2013) (PX 956)

18   Bonds                    Bonds et al., Effect of Long-Chain ω-3 Fatty Acids and
                              Lutein+Zeaxanthin Supplements on Cardiovascular
19                            Outcomes, 174 JAMA Internal Med. 763 (2014) (PX 930)
20
     Bosch                    Bosch et al., n-3 Fatty Acids and Cardiovascular Outcomes
21                            in Patients with Dysglycemia, 367 N. Eng. J. Med. (2012)
                              (PX 948)
22
     Bowman                   Bowman et al., Effects of n-3 Fatty Acid Supplements in
23
                              Diabetes Mellitus, 379 N. Eng. J. Med. 1540 (2018) (PX
24                            961)

25   Brealey 1996             Brealey, Richard A., and Stewart C. Myers, Principles of
                              Corporate Finance, Fifth Edition, New York: The McGraw-
26                            Hill Companies (1996) (PX 602)
27
     Budoff CV                Curriculum Vitae of Matthew Budoff (PX 1161)
28
                                         - xv -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 16 of 299



 1
     Cagnetta & Ladd                 Cagnetta et al., Open Payments Errors Could Put Physicians
 2                                   in a Bad Light, 89 Endovascular Today Jan. 2015 (PX 1221)
 3
     Carlson                         Carlson et al., On the rise in low density and high density
 4                                   lipoproteins in response to the treatment of
                                     hypertriglyceridaemia in type IV and type V
 5                                   hyperlipoproteinaemias, 26 Atherosclerosis 603 (1977) (PX
                                     1026) [Stipulated Prior Art (ECF No. 324 ¶ 95)]
 6

 7   Castaldo                        Castaldo, Switching statin-treated patients from fenofibrate
                                     to the prescription omega-3 therapy icosapent ethyl: a
 8                                   retrospective case series, 32 Drugs & Therapy Perspective
                                     162 (2016) (PX 866)
 9
     Chapman                         Chapman et al., Triglyceride-rich lipoproteins and high-
10                                   density lipoprotein cholesterol in patients at high risk of
11                                   cardiovascular disease: evidence and guidance for
                                     management, European Heart Journal (2011) 32, 1345-1361
12                                   (PX 373)

13   Conquer                         Conquer et al., Supplementation with an Algae Source of
                                     Docosahexaenoic Acid Increases (n-3) Fatty Acid Status and
14
                                     Alters Selected Risk Factors for Heart Disease in Vegetarian
15                                   Subjects, 126 J. Nutrition 3032 (1996) (“Conquer”) (DX
                                     1949) [Stipulated Prior Art (ECF No. 324 ¶ 84)]
16
     DiMasi 2012                     DiMasi et al., R&D Costs and Returns to New Drug
17                                   Development: A Review of the Evidence, in Patricia M.
                                     Danzon and Sean Nicholson eds., The Oxford Handbook of
18
                                     the Economics of the Biopharmaceutical Industry, New
19                                   York: Oxford University Press, pp. 21–46 (2012) (PX 607)

20
     Dr. Reddy’s Paragraph IV        Dr Reddy's PIV Letter (Sept. 2016) (PX 1142)
21   Letter (1 g) (Sept. 22, 2016)

22   Dr. Reddy’s Paragraph IV        Dr. Reddy's PIV Letter - 500mg (July 2018) (PX 1141)
     Letter (500 mg) (July 11,
23   2018)
24
     DRL 2020 Proposed Label         DRL Revised Prescribing Information (Jan. 2020) (PX
25                                   1209)

26   DRL Paragraph IV                ANDA 209499 - Patent Information (PX 1157)
     Certification
27

28
                                               - xvi -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 17 of 299



 1   Einvik                      Einvik et al., A Randomized Clinical Trial on n-3
                                 Polyunsaturated Fatty Acids Supplementation and All-Cause
 2                               Mortality in Elderly Men at High Cardiovascular Risk, 17
                                 Eur. J. Cardiovascular Prevention & Rehabilitation 588
 3
                                 (2010) (PX 938)
 4
     Epadel JPR 1991             Epadel Capsules 300, Japan Pharmaceutical Reference 369
 5                               (2nd ed. 1991) (DX 1527) [Stipulated Prior Art (ECF No.
                                 324 ¶ 34)]
 6
     Epadel PI 2007              Epadel Capsules 300, January 2007 Update (Version 5) (DX
 7
                                 1528) [Stipulated Prior Art (ECF No. 324 ¶ 60)]
 8
     Expert Panel Notes          Ian Osterloh Notes from Amarin's Expert Panel Meeting
 9                               12th December 2008, Boston (PX 754)
10   FDA Formal Dispute          Letter from Curtis J. Rosebraugh, Director, U.S. Food &
11   Resolution Request Denial   Drug Admin. Ctr. for Drug Evaluationand Research, to
                                 Steven Ketchum, President of Research and Development,
12                               Amarin Pharma Inc. (Apr. 22, 2014) (PX 990)

13
     FDA Guidance: Clinical      FDA, Guidance for Industry: Clinical Studies Section of
14   Studies Section             Labeling for Human Prescription Drug and Biological
                                 Products — Content and Format (Jan. 2006) (PX 776)
15

16   FDA Guidance: Dosage and    FDA, Guidance for Industry: Dosage and Administration
     Administration              Section of Labeling for Human Prescription Drug and
17                               Biological Products — Content and Format (Mar. 2010) (PX
                                 572)
18
     FDA Guidance: Indications   FDA, Guidance for Industry: Indications and Usage Section
19
     and Usage                   of Labeling for Human Prescription Drug and Biological
20                               Products — Content and Format (Draft) (July 2018) (PX
                                 573)
21
     FDA Press Release           FDA Press Release: FDA approves use of drug to reduce
22                               risk of cardiovascular events in certain adult patient groups
                                 (Dec. 13, 2019) (PX 1185)
23

24   Feb. 2009 Provisional       U.S. Provisional Application Nos. 61/151,291 (DX 1522)
     Application
25

26

27

28
                                           - xvii -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 18 of 299



 1   Feuerstein               Feuerstein, Amarin Fish Oil Capsule Shows Dramatic
                              Benefit for Cardiovascular Patients, Potentially Upending
 2                            Market, STAT News (Sept. 24, 2018),
                              https://www.statnews.com/2018/09/24/amarin-fish-oil-
 3
                              capsule-shows-dramatic-benefit-for- cardiovascular-patients/
 4                            (PX 951)

 5   Fialkow                  Fialkow, Omega-3 Fatty Acid Formulations in
                              Cardiovascular Disease: Dietary Supplements Are Not
 6                            Substitutes for Prescription Products, 16 AM. J.
                              Cardiovascular Drugs 229 (2016) (PX 852)
 7

 8   Fidler                   Fidler, Amarin Soars as Fish Oil Pill Cuts Risk of Strokes in
                              Long-Awaited Study, XConomy (Sept. 24, 2018),
 9                            https://xconomy.com/new-york/2018/09/24/amarin-soars-as-
                              fish-oil-pill-cuts- risk-of-strokes-in-long-awaited-study/ (PX
10                            875)
11
     Friedewald Roundtable    Friedewald et al., The Editor’s Roundtable:
12                            Hypertriglyceridemia, 112 Am. J. Cardiology 1133 (2013)
                              (PX 833)
13
     Geppert                  Geppert, Microalgal docosahexaenoic acid decreases
14                            plasma triacylglycerol in normolipidaemic vegetarians: a
15                            randomised trial, 95 The British Journal of Nutrition 779
                              (2006) (PX 909) [Stipulated Prior Art (ECF No. 324 ¶ 55)]
16
     Goodman & Gilman 2006    Mahley et al., Drug Therapy for Hypercholesterolemia and
17                            Dyslipidemia, in The Pharmacological Basis of Therapeutics
                              933 (Goodman Gilman et al. eds., 11th ed. 2005) (PX 1027)
18                            [Stipulated Prior Art (ECF No. 324 ¶ 96)]
19
     Grabowski 2008           Grabowski, Follow-on biologics: data exclusivity and the
20                            balance between innovation and competition, Nature
                              Reviews Drug Discovery, pp. 1–10, available at
21                            https://dukespace.lib.duke.edu/dspace/bitstream/handle/1016
                              1/6709/PublishedCopy.pdf?sequence=1&isAllowed=y
22
                              (2008) (PX 612)
23

24   Grimsgaard               Grimsgaard et al., Highly Purified Eicosapentaenoic Acid
                              and Docosahexaenoic Acid in Humans Have Similar
25                            Triacylglycerol-Lowering Effects but Divergent Effects on
                              Serum Fatty Acids, 66 AM. J. CLIN. NUTR.649-59 (1997)
26                            (DX 1530) [Stipulated Prior Art (ECF No. 324 ¶ 41)]
27

28
                                        - xviii -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 19 of 299



 1   Hackett                        Hackett, ‘Phenomenal’ REDUCE-IT establishes triglyceride
                                    theory, Chest Physician (Nov. 20, 2018) (PX 902)
 2

 3   Harris 1997                    Harris et al., Safety and Efficacy of Omacor in Severe
                                    Hypertriglyceridemia, J. CARDIOV. RISK,4:385-391
 4                                  (1997) (DX 1531) [Stipulated Prior Art (ECF No. 324 ¶ 42)]
 5   Hayashi                        Hayashi et al., Decreases in Plasma Lipid Contentand
                                    Thrombotic Activity by Ethyl Icosapentate Purified from Fish
 6
                                    Oils, 56(1) CURR. THERAP. RES.24-31 (1995) (DX 1532)
 7                                  [Stipulated Prior Art (ECF No. 324 ¶ 39)]

 8   Hikma 2019 Proposed Label      Icosapent Ethyl 1g Capsules Labeling (PX 1203)
 9   Hikma Presentation Jan.        38th Annual JP Morgan Healthcare Presentation (PX 1218)
10   2020

11   Hooper                         Hooper et al., Risks and Benefits of Omega 3 Fats for
                                    Mortality, Cardiovascular Disease, and Cancer: Systematic
12                                  Review, 332 BMJ 752 (2006) (PX 848) [Stipulated Prior Art
                                    (ECF No. 324 ¶ 80)]
13

14   Jacobson                       Jacobson et al., National Lipid Association
                                    Recommendations for Patient-Centered Management of
15                                  Dyslipidemia: Part 1—Full Report, 9 J. of Clinical
                                    Lipidology 129 (2015) (PX 277)
16
     Jan. 23, 2008 I. Osterloh E-   Email between Osterloh and Wicker re Miraxion – US
17                                  experts (DX 1886)
     mail
18
     Karalis                        Karalis et al., A Review of Clinical Practice Guidelines for
19                                  the Management of Hypertriglyceridemia: A Focus on High
                                    Dose Omega-3 Fatty Acids, 34 Adv Ther 300, 309 (PX 288)
20

21   Kastelein                      Kastelein et al., FISHing for the Miracle of
                                    Eicosapentaenoic Acid, New Eng. J. Med. (Nov. 16, 2018)
22                                  (PX 959)
23   Key Opinion Leaders            Jefferies LLC, Conference Call on Cardiovascular Drugs,
24   Conference Call                Conference No. 7178953 (Dec. 20, 2018) (PX 714)

25   Kromhout                       Kromhout et al., N-3 Fatty Acids and Cardiovascular Events
                                    after Myocardial Infarction, 363 N. Engl. J. Med., 2015
26                                  (2010) (PX 492)
27

28
                                              - xix -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 20 of 299



 1   Kurabayashi                    Kurabayashi et al., Eicosapentaenoic Acid Effect on
                                    Hyperlipidemia in Menopausal Japanese Women, OBSTET.
 2                                  GYNECOL. 96:521-8 (2000) (DX 1534) [Stipulated Prior
                                    Art (ECF No. 324 ¶ 45)]
 3

 4   Lipitor Label 2007             Lipitor Label 2007 (DX 3007)

 5   Lipitor Label 2019             Lipitor Label 2019 (DX 1986)
 6   Lopid PDR 1990                 Lopid, Physicians’ Desk Reference 1626 (44th ed. 1990)
                                    (PX 964) [Stipulated Prior Art (ECF No. 324 ¶ 103)]
 7

 8   Lopid PDR 2004                 Lopid Physicians’ Desk Reference 2554 (58th ed. 2004) (PX
                                    825) [Stipulated Prior Art (ECF No. 324 ¶ 104)]
 9
     Lovaza 2007 Label              Lovaza Label (2007) (PX 566/DX 1578) [Stipulated Prior
10                                  Art (ECF No. 324 ¶ 58)]
11
     Lovaza PDR                     Lovaza, Physicians’ Desk Reference 2699 (62d ed. 2008)
12                                  (PX 922)

13   Lovaza PDR                     Lovaza, Physicians’ Desk Reference 2699 (62d ed.2007)
                                    (DX 1535) [Stipulated Prior Art (ECF No. 324 ¶ 57)]
14

15   Lovaza Statistical Review      Center for Drug Evaluation and Research, FDA, Application
                                    Number 21-654, Statistical Review(s) (2004) (Lovaza
16                                  Statistical Review) (PX 939) [Stipulated Prior Art (ECF No.
                                    324 ¶ 87)]
17
     Lovenox Label                  Lovenox Prescribing Information (2018) (PX 285)
18

19   Mar. 10, 2008 I. Osterloh E-   Email from I. Osterloh to D. Doogan et al. re: EPA
     mail                           Hypertriglyceridemia Project Status and Investor Due
20                                  Diligence (With Attachments) (March 10, 2008) (PX 755)

21
     Mar. 13, 2008 M. Manku E-      Email from M. Manku to D. Cunningham et al. re: Japanese
22   mail                           publications-translations (With Attachments) (Mar. 13,
                                    2008) (PX 474/DX 1854)
23
     Mar. 16, 2008 M. Manku E-      Email from M. Manku to A. Cooke et al. re: EPA reduces
24   mail                           cholesterol absorption from GIT tract and inhibits its
25                                  synthesis in liver (With Attachments) (Mar. 16, 2008) (PX
                                    475)
26

27

28
                                              - xx -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 21 of 299



 1   Mar. 19, 2008 I. Osterloh E-   Email between Mallard, Cooke, Osterloh, Wood, Doogan,
     mail                           and Shilling re Investor Calls and evidence to support EPA
 2                                  tg programme (DX 1884)
 3
     Mar. 2010 Amarin Investor      Amarin Next Generation Lipid Modification in
 4   Presentation                   Cardiovascular Disease: Investor Presentation (DX 1800)

 5   Mar. 24, 2008 M. Manku E-      Email from D. Doogan to M. Manku et al. re: Omacor
     mail                           (Omega-3-Acid Ethyl Esters) - Current Clinical Trials (Mar.
 6
                                    24, 2008) (PX 472)
 7
     Mar. 25, 2008 M. Manku E-      Email from M. Manku to D. Cunningham et al. re: [No
 8   mail                           Subject] (Mar. 25, 2008) (PX 476)
 9   Mar. 25, 2008 M. Manku E-      Email between Manku, Cunningham, Holmes, and Cooke
10   mail                           RE: (DX 1857)

11   MARINE CSR                     Amarin Pharma Inc., Clinical Study Report, Study AMR-01-
                                    01-0016, A Phase 3, Multi-Center, Placebo-Controlled,
12                                  Randomized, Double-Blind, 12-Week Study With an Open-
                                    Label Extension to Evaluate the Efficacy and Safety of
13                                  AMR101 in Patients With Fasting Triglyceride Levels ≥500
14                                  mg/dL & ≤2000 mg/DL: The AMR101 MARINE Study
                                    (2011) (PX 807)
15
     Matsuzawa                      Matsuzawa et al., Effect of Long-TermAdministration of
16                                  Ethyl Icosapentate (MND-21) in Hyperlipidaemic Patients, 7
                                    J. CLIN. THERAPEUTIC &MEDICINES 1801 (1991) and
17                                  English translation (DX 1537) [Stipulated Prior Art (ECF
18                                  No. 324 ¶ 35)]

19   McKenney I                     McKenney, Prescription omega-3 fatty acids for the
                                    treatment of hypertriglyceridemia, 64 Am. J. Health-System
20                                  Pharmacy 595 (2007) (PX 923) [Stipulated Prior Art (ECF
                                    No. 324 ¶ 85)]
21

22   McKenney II                    McKenney et al., Role of Prescription Omega-3 Fatty Acids
                                    in the Treatment of Hypertriglyceridemia, 27
23                                  Pharmacotherapy 715 (2007) (PX 925) [Stipulated Prior Art
                                    (ECF No. 324 ¶ 86)]
24
     McLennan                       McLennan et al., The cardiovascular protective role of
25
                                    docosahexaenoic acid, 300 European J. Pharmacology 83
26                                  (1996) (PX 386) [Stipulated Prior Art (ECF No. 324 ¶ 68)]

27

28
                                              - xxi -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 22 of 299



 1   Miller 2011                 Miller et al., Triglycerides and Cardiovascular Disease: A
                                 Scientific Statement From the American Heart Association,
 2                               123 Circulation 2292 (2011) (PX 269)
 3
     Mori 1999                   Mori et al., Docosahexaenoic Acid but Not Eicosapentaenoic
 4                               Acid Lowers Ambulatory Blood Pressure and Heart Rate in
                                 Humans, 34 Hypertension 253 (1999) (PX 565) [Stipulated
 5                               Prior Art (ECF No. 324 ¶ 76)]
 6
     Mori 2000                   Mori et al., Purified Eicosapentaenoic and Docosahexaenoic
 7                               Acids Have Differential Effects on Serum Lipids and
                                 Lipoproteins, LDL Particle Size, Glucose, and Insulin in
 8                               Mildly Hyperlipidemic Men, 71 AM. J. CLINICAL
                                 NUTRITION 1085 (2000) (DX 1538) [Stipulated Prior Art
 9                               (ECF No. 324 ¶ 46)]
10
     Nakamura                    Nakamura et al., Joint Effects of HMG-CoAReductase
11                               Inhibitors and Eicosapentaenoic Acids on Serum Lipid
                                 Profile and Plasma Fatty AcidConcentrations in Patients
12                               with Hyperlipidemia, 29(1) INT. J. CLIN. LAB. RES. 22-25
                                 (1999) (DX 1539) [Stipulated Prior Art (ECF No. 324 ¶ 44)]
13

14   NDA Approval Letter (July   NDA No. 202057, NDA Approval (Jul. 26, 2012) (PX 266)
     26, 2012)
15
     Nicholson CV                Appendix A to the Reply Report of Sean Nicholson:
16                               Curriculum Vitae of Sean Nicholson (PX 1098)
17
     Nilsen                      Nilsen et al., Effects of a High-Dose Concentrate of n-3
18                               Fatty Acids or Corn Oil Introduced Early After an Acute
                                 Myocardial Infarction on Serum Triacylglycerol and HDL
19                               Cholesterol, 74 Am. J. Clinical Nutrition 50 (2001) (PX 567)
                                 [Stipulated Prior Art (ECF No. 324 ¶ 77)]
20
     Notice of Allowance         Notice of Allowance and Fees Due (Sept. 6, 2012) (PX 380)
21

22   Nozaki                      Nozaki et al., Effects of Purified EicosapentaenoicAcid Ethyl
                                 Ester on Plasma Lipoproteins in Primary
23                               Hypercholesterolemia, 62 INT’L J. VITAMIN
                                 &NUTRITION RES. 256-60 (1992) (DX 1541) [Stipulated
24
                                 Prior Art (ECF No. 324 ¶ 38)]
25

26

27

28
                                           - xxii -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 23 of 299



 1   O'Connor                 O’Connor, Fish Oil Drug May Prevent Heart Attack and
                              Strokes in High-Risk Patients, The New York Times (Sept.
 2                            25, 2018), https://www.nytimes.com/2018/09/25/well/fish-
                              oil-heartattack-stroke-triglycerides-omega-3s.html (PX 952)
 3

 4
     Oram                     Oram and Heinecke, When Good Cholesterol Turns Bad:
 5
                              The Evolving Saga of CETP Inhibitors and Clinical
 6                            Strategies to Elevate High-density Lipoprotein, Current
                              Atherosclerosis Reports 9:425-427 (2007) (DX 1604)
 7

 8   O'Riordan                O’Riordan, MARINE: Ethyl-EPA Reduces Triglyceride
                              Levels Without Raising LDL Cholesterol.
 9                            www.medscape.com (November 30, 2010) (DX 1581)
10   Pre-IND FDA Meeting      Letter from David Zuchero to Mary Parks re: Ethyl-EPA
     Request                  (ethyl eicosapentaenoate); Treatment of Hyperlipidemia;
11
                              Request for Type B Meeting; Pre-IND Meeting (May 9,
12                            2008) (PX 482)

13   Pre-IND Meeting          P-IND 102,457, AMR101 Type B Meeting Information
     Information Package      Package (DX 1816)
14

15   QuintileIMS Institute    QuintileIMS Institute, Estimate of Medicare Part D Costs
                              After Accounting for Manufacturer Rebates, QuintilesIMS
16                            Institute, 2016, available at https://www.iqvia.com/-
                              /media/iqvia/pdfs/institute-reports/estimate-of-medicare-
17                            part-d-costs-afteraccounting-for-manufacturer-rebates.pdf
                              (PX 746)
18

19   Rambjør                  Rambjør et al., Eicosapentaenoic Acid Is Primarily
                              Responsible for Hypotriglyceridemic Effect of Fish Oil in
20
                              Humans, 31 Lipids S-45 (1996) (DX 1961) [Stipulated Prior
21                            Art (ECF No. 324 ¶ 72)]

22   Rauch                    Rauch et al., OMEGA, a Randomized, Placebo-Controlled
                              Trial to Test the Effect of Highly Purified Omega-3 Fatty
23                            Acids on Top of Modern Guideline-Adjusted Therapy After
                              Myocardial Infarction, 122 Circulation 2152 (2010) (PX
24
                              936)
25

26

27

28
                                       - xxiii -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 24 of 299



 1   REDUCE-IT CSR                Amarin Pharma Inc., Clinical Study Report: A Multi-Center,
                                  Prospective, Randomized, Double-Blind, Placebo-
 2                                Controlled, Parallel-Group Study to Evaluate the Effect of
                                  AMR101 on Cardiovascular Health and Mortality in
 3
                                  Hypertriglyceridemic Patients with Cardiovascular Disease
 4                                or at High Risk for Cardiovascular Disease REDUCE-IT
                                  (Reduction of Cardiovascular Events with EPA —
 5                                Intervention Trial) (ver. 1.0) (Feb. 27, 2019) (SIGNED) (PX
                                  1189)
 6
     Roncaglioni                  Roncaglioni et al., n-3 Fatty Acids in Patients With Multiple
 7
                                  Cardiovascular Risk Factors, 368 N. Eng. J. Med. 1800
 8                                (2013) (PX 949)

 9   Rosebraugh Decl.             Declaration of Curtis Rosebraugh, Amarin Pharma, Inc. v.
                                  U.S. Food & Drug Admin., Civil No.1:15-CV-03588
10                                (S.D.N.Y. June 23, 2015), ECF No. 54. (PX 994)
11
     Roxane Paragraph IV          ANDA 209457 - Patent Information (PX 1156)
12   Certification

13   Roxane Paragraph IV Letter   Roxane/Hikma PIV Letter (Sept. 2016) (Pages 1-6) (PX
     (Sept. 21, 2016)             1140)
14

15   Saito 1998                   Saito et al., Results of Clinical Usage of Improved
                                  Formulation (MND-21S) Epadel Capsule 300 with Respect
16                                to Hyperlipidemia, 26(12) JPN. PHARMACOL.THER.
                                  2047-62 (1998) and English translation (DX 1546)
17                                [Stipulated Prior Art (ECF No. 324 ¶ 43)]
18   Saito 2008                   Saito et al., Effects of EPA on Coronary Artery Disease in
                                  Hypercholesterolemic Patients with Multiple Risk Factors:
19                                Sub-Analysis of Primary Prevention Cases from the Japan
                                  EPA Lipid Intervention Study (JELIS), 200
20                                ATHEROSCLEROSIS135-40 (2008) (DX 1547)
21
     STRENGTH Press Release       Update on Phase III STRENGTH Trial for Epanova in
22                                Mixed Dyslipidamia, AstraZeneca (PX 1219)
23
     Sullivan                     Sullivan, Inside the Open Payments Data: Two-Thirds of
24                                Transactions Worth $20 or Less; Research and Royalties
                                  Account for Majority of Total Value, PolicyMed.com (May
25                                5, 2018 (PX 1223)
26

27

28
                                            - xxiv -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 25 of 299



 1   Takaku                   Takaku et al., Study on the Efficacy and Safety ofEthyl
                              Icosapentate (MND-21) in Treatment ofHyperlipidemia
 2                            Based on a Long-TermAdministration Test, 7 J. CLIN.
                              THERAPEUTICS & MEDICINE 191 (1991) and English
 3
                              translation (DX 1550) [Stipulated Prior Art (ECF No. 324 ¶
 4                            36)]

 5   Toth CV                  Curriculum Vitae of Peter Toth (Nov. 15, 2019) (PX 1172)
 6
     Tricor Label             Tricor Label (2004) (PX 388) [Stipulated Prior Art (ECF No.
 7                            324 ¶ 105)]

 8   Tricor PDR               Tricor Physicians’ Desk Reference 527 (61st ed. 2007) (PX
                              966) [Stipulated Prior Art (ECF No. 324 ¶ 106)]
 9
     VASCEPA Label 2017       VASCEPA Prescribing Information (2017) (PX 940)
10

11   VASCEPA Label 2019       VASCEPA Label (Dec. 2019) (PX 1186)

12   VASCEPA FDA Medical      NDA No. 202057, Medical Review(s) (Jul. 25, 2012) (PX
     Review                   289)
13
     VASCEPA Print            VASCEPA Print Advertisement (PX 287)
14
     Advertisement
15
     VASCEPA TV               VASCEPA DTC TV Advertisement Script (PX 286)
16   Advertisement Script
17   VASCEPA Webpage          VASCEPA, Pure EPA Omega-3 VASCEPA, available at
18                            https://www.vascepa.com (PX 719)

19   von Schacky              von Schacky, A review of omega-3 ethyl esters for
                              cardiovascular prevention and treatment of increased blood
20                            triglyceride levels, Vascular Health and Risk Management
                              2(3):251-262 (2006) (DX 1605) [Stipulated Prior Art (ECF
21                            No. 324 ¶ 82)]
22
     Wainwright Feb. 2019     Fein et al., Expect the Continued Underlying Vascepa
23                            Demand to Drive Value; Reit Buy and $51 PT, H.C.
                              Wainwright & Co. (Feb. 2019) (PX 658)
24
     Wainwright Mar. 2017     Fein et al., Amarin Corporation (AMRN) – Continued Uptick
25                            in Vascepa Scripts to Support a Cash Flow Positive 2017,
26                            H.C. Wainwright & Co. Equity Research (Mar. 2017) (PX
                              752)
27

28
                                        - xxv -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 26 of 299



 1   WO ’118                   WO 2007/142118 and English translation (DX 1524)
                               [Stipulated Prior Art (ECF No. 324 ¶ 62)]
 2
     WO ’900                   WO 2008/004900 (DX 1525) [Stipulated Prior Art (ECF No.
 3
                               324 ¶ 63)]
 4
     Woodman                   Woodman, et al., Docosahexaenoic acid but not
 5                             eicosapentaenoic acid increases LDL particle size in treated
                               hypertensive type 2 diabetic patients, 26 Diabetes Care 253
 6                             (2003) (PX 563) [Stipulated Prior Art (ECF No. 324 ¶ 74)]
 7
     Yokoyama 2003             Yokoyama et al., Effects of eicosapentaenoic acid on
 8                             cardiovascular events in Japanese patients with
                               hypercholesterolemia: Rationale, design, and baseline
 9                             characteristics of the Japan EPA Lipid Intervention Study
                               (JELIS), 146 AM. HEART J. 613-20 (2003) (DX 1552)
10                             [Stipulated Prior Art (ECF No. 324 ¶ 52)]
11
     Yokoyama 2007             Yokoyama et al., Effects of Eicosapentaenoic Acido n Major
12                             Coronary Events in Hypercholesterolaemic Patients
                               (JELIS): a Randomized Open-Label, Blinded Endpoint
13                             Analysis, 369 LANCET 1090-98 (2007) (DX 1553)
                               [Stipulated Prior Art (ECF No. 324 ¶ 61)]
14

15   ZS Associates PhysPulse   ZS Associates Presentation, “Vascepa Wave 2 PhysPulse
     Findings 2014             Findings" (Aug. 2014) (PX 580)
16

17

18

19

20

21

22

23

24

25

26

27

28
                                         - xxvi -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 27 of 299



 1   I.       INTRODUCTION

 2            1.      Vascepa®1 is a pharmaceutical comprised of a highly purified omega-3 fatty acid
 3   called “EPA,” administered in a 4 g daily dose. Clinicians prescribe VASCEPA to treat patients
 4   with severely elevated triglycerides (“TGs”), a type of fat molecule found in blood. Elevated TGs
 5   are associated with an increased risk of cardiovascular events such as heart attack and stroke.
 6   However, patients with very high levels of TGs (500 mg/dL or greater), a condition known as
 7   severe hypertriglyceridemia, are also at risk of developing pancreatitis, a life-threatening
 8   inflammation of the pancreas. So severe is the potential harm from pancreatitis that addressing a
 9   patient’s severely elevated TGs takes precedence over reducing her risk of cardiovascular events.
10            2.      VASCEPA is a major advance in the treatment of severe hypertriglyceridemia.
11   Prior approved treatments lowered TGs, but dramatically raised LDL-C (the so-called “bad
12   cholesterol”)—thereby putting patients at greater risk of cardiovascular disease. VASCEPA met a
13   long-felt need by eliminating this tradeoff, providing for the first time a well-tolerated and effective
14   medication to reduce TGs in persons with severe hypertriglyceridemia without increasing LDL-C.
15   Trial Tr. 851:15–852:1 (Heinecke Cross). And far from increasing cardiovascular risk, VASCEPA
16   has now been shown to dramatically reduce that risk—an achievement that FDA has recognized.
17   See PX 1185 (FDA Press Release) at 1 (“VASCEPA is the first FDA approved drug to reduce
18   cardiovascular risk among patients with elevated triglyceride levels as an add-on to maximally
19   tolerated statin therapy.”). VASCEPA is the first and only treatment for severe
20   hypertriglyceridemia shown to reduce cardiovascular risk. Trial Tr. 851:19–21 (Heinecke Cross);
21   id. at 1122:10–14 (Fisher Cross).
22            3.      Defendants seek to sell generic copies of VASCEPA prior to the expiration of
23   Amarin’s patents, which cover methods of treating severe hypertriglyceridemia with purified EPA.
24   Defendants contend that they should be entitled to launch their generic products because allegedly
25   (1) they do not infringe Amarin’s patents, and (2) Amarin’s patents are invalid as obvious.
26

27   1
         The ® symbol will generally be omitted herein.
28                                                    -1-
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 28 of 299



 1          4.      A trial was held in this case from January 13 to January 28, 2020. The evidence
 2   established that Amarin’s asserted patent claims are infringed and that Defendants have not met
 3   their burden to prove obviousness. Judgment should therefore be entered in Amarin’s favor.
 4          5.      First, the evidence showed that Defendants induce infringement of the Asserted
 5   Claims. The Asserted Claims cover methods of treating severely hypertriglyceridemic patients by
 6   administering 4 g/day of highly-purified EPA (typically at least 96% EPA and substantially no
 7   DHA or other omega-3 fatty acids) for at least 12 weeks, thereby providing physicians with a way
 8   to reduce TGs in these patients without increasing LDL-C while also achieving other beneficial
 9   effects, such as a reduction in atherogenic apolipoprotein B (“apo B”) lipoproteins. The evidence
10   established that through their proposed labeling—which Defendants have copied from
11   VASCEPA’s labeling—Defendants will encourage prescribers to carry out the claimed methods,
12   thus inducing infringement.
13          6.      The evidence also refuted Defendants’ assertion that the Asserted Claims (see ¶ 9)
14   were obvious as of the March 2008 priority date. To succeed in their obviousness attack,
15   Defendants needed to show—by clear and convincing evidence—that the prior art would have
16   motivated a person of ordinary skill in the art to carry out the claimed methods of treating severe
17   hypertriglyceridemia and would have provided a reasonable expectation of success in achieving
18   the claimed results. Yet none of Defendants’ cited prior art suggested a benefit in using 4 g purified
19   EPA to treat severe hypertriglyceridemia, or provided a reason to modify Lovaza, (an existing
20   approved treatment for severe hypertriglyceridemia) by eliminating DHA to arrive at the Asserted
21   Claims (see ¶ 9), as Defendants alleged.
22          7.      The prior art offered no reasonable expectation that 4 g high purity EPA would
23   avoid large increases in LDL-C in patients with severe hypertriglyceridemia, or achieve other
24   claimed lipid effects such as reductions in apo B. To the contrary, the evidence established that a
25   long-standing belief in the field was that reducing TGs in those patients invariably increased LDL-
26   C, an effect seen in every previously approved treatment. The evidence further established that
27   VASCEPA was the first TG-lowering agent successfully shown (in Amarin’s MARINE clinical
28                                                   -2-
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 29 of 299



 1   trial) to reduce TGs in severely hypertriglyceridemic patients without raising LDL-C—a clinical
 2   outcome that defied even the expectations of the outside experts Amarin consulted prior to
 3   initiating its clinical program. See PX 754 (Expert Panel Notes) at 2 (predicting that with
 4   VASCEPA “LDL-C is likely to go up as it does with virtually all [TG] lowering therapies in this
 5   group of [severely hypertriglyceridemic] patients”).
 6           8.     Defendants’ obviousness attack was further refuted by numerous objective indicia
 7   of non-obviousness—including that the VASCEPA invention met long-felt needs that others had
 8   failed to meet in the treatment of severe hypertriglyceridemia, including not just the avoidance of
 9   LDL-C increases in reducing TGs but also the significant reduction in cardiovascular risk; that
10   those benefits were both unexpected and met with enthusiastic praise; and that it is, and in the
11   future will continue to be, a commercial success.
12   II.     BACKGROUND OF THE INVENTION

13           9.     In this case, Amarin asserts a total of ten claims from six patents—claims 1 and 16
14   from U.S. Patent No. 8,293,728 (“the ’728 Patent”), Claim 14 from U.S. Patent No. 8,318,715
15   (“the ’715 Patent”), Claims 1 and 8 of the U.S. Patent No. 8,357,677 (“the ’677 Patent”), Claim 1
16   of U.S. Patent No. 8,367,652 (“the ’652 Patent”), Claims 4 and 17 of U.S. Patent No. 8,431,560
17   (“the ’560 Patent”), and Claims 1 and 4 of the U.S. Patent No. 8,518,929 (“the ’929 Patent”)
18   (collectively, the “Asserted Claims”). See PX 21 (’728 Patent), PX 22 (’715 Patent), PX 25 (’677
19   Patent), PX 26 (’653 Patent), PX 30 (’560 Patent), PX 31 (’929 Patent) (collectively, the “Asserted
20   Patents”).
21           10.    The    Asserted    Claims    are     directed   to   methods   of   treating   severe
22   hypertriglyceridemia, a condition in which patients’ fasting triglyceride levels rise to very high
23   levels of 500 mg/dL or above, by administering 4 grams (“4 g”) per day of purified EPA, an omega-
24   3 fatty acid derived from fish oil. Though purified EPA had been approved as a drug product in
25   Japan as far back as 1991, its utility in treating severe hypertriglyceridemia remained unrecognized
26   until the claimed invention here in March 2008. Treating patients with severe hypertriglyceridemia
27   with purified EPA reduced TGs in those patients without increasing LDL-C, the bad-cholesterol.
28                                                     -3-
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 30 of 299



 1   Trial Tr. 851:15–852:1 (Heinecke Cross); Trial Tr. 1574:3–1575:1, 1598:14–17 (Toth Direct). All
 2   other treatments for severe hypertriglyceridemia dramatically increased in LDL-C, which then
 3   often required to administer of a separate cholesterol-lowering drug, such as a statin, just to address
 4   that LDL-C. Trial Tr. 813:8–814:2 (Heinecke Direct); Trial Tr. 1598:18–1599:18 (Toth Direct).
 5   Additionally, purified EPA has now been shown to actually reduce cardiovascular risk in severely
 6   hypertriglyceridemia patients on top of a statin, the only TG-lowering treatment shown to confer
 7   such a benefit. Trial Tr. 849:21–24 (Heinecke Cross); Trial Tr. 1122:6–13 (Fisher Cross); Trial Tr.
 8   1622:5–16; 1625:2–21 (Toth Direct).
 9          11.     It is thus clear that administering of 4 grams per day of purified EPA to severely
10   hypertriglyceridemic patients confers unique benefits to patients and is an important addition to
11   the available therapies for the disorder. Defendants concede that the claimed methods of treatment
12   are novel. The sole legal issues presented for decision at trial are infringement and obviousness.
13   To address those issues, it is helpful to review the understanding of severe hypertriglyceridemia
14   and its treatment by a person of ordinary skill in the art in March 2008.
15          A.      Lipids and Lipid Disorders
16          12.     Both TGs and cholesterol are plasma lipids—fatty acid derivatives that circulate
17   through the bloodstream and are delivered to cells to serve biological functions. TGs are a form of
18   energy storage and serve as an energy source for cells. Trial Tr. 1561:21–1562:21 (Toth Direct).
19   Cholesterol, by contrast, is a chemical building block, serving as a precursor for vitamins and
20   hormones. Trial Tr. 324:16–325:5 (Budoff Direct).
21          13.     Lipoproteins. TGs and cholesterol are not water soluble and so cannot be dissolved
22   directly into plasma (the aqueous part of blood). Trial Tr. 1562:12–17 (Toth Direct). Instead, they
23   are carried through the bloodstream as part of biochemical units called lipoproteins. Trial Tr.
24   324:5–9 (Budoff Direct); Trial Tr. 1562:12–17 (Toth Direct). This is illustrated in PDX 2-6:
25

26

27

28                                                    -4-
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 31 of 299



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12          14.     Lipoproteins are carriers built on apolipoprotein molecules that surround water-

13   insoluble lipids such as TGs and cholesterol with a surface layer of phospholipids. Trial Tr. 324:6–

14   15 (Budoff Direct) (referring to PDX 2-6).

15          15.     The principal lipoprotein at issue in this case is that containing apo B. Apo B

16   lipoproteins serve the important purpose of carrying TGs and cholesterol through the bloodstream

17   to cells but also, unfortunately, contribute to atherosclerosis. Trial Tr. 325:21–326:12 (Budoff

18   Direct). Each apo B particle contains a single apo B lipoprotein. Trial Tr. 94:2–6 (Ketchum Direct);

19   Trial Tr. 324:5–15; 325:10–17 (Budoff Direct). The apo B lipoprotein evolves as it travels through

20   the blood, becoming smaller and denser as it delivers its TGs and becomes predominantly

21   cholesterol. Trial Tr. 1561:21–1563:25 (Toth Direct).

22          16.     Apo B lipoproteins are classified on the basis of their composition and density. As

23   first produced by the liver, the lipoprotein is a “very low density lipoprotein” (VLDL), rich in

24   triglycerides and a relatively small proportion of cholesterol. Trial Tr. 1562:1–8 (Toth Direct).

25   However, as enzymes, such as lipoprotein lipase, remove the TGs from the lipoprotein, it shrinks

26   in size and becomes denser, with relatively more cholesterol and less TGs. In this process, VLDL

27   is converted to, first, “[i]ntermediate density lipoproteins” (IDL) and then, “low- density

28                                                  -5-
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 32 of 299



 1   lipoprotein” (LDL). Trial Tr. 1563:2–25 (Toth Direct); Trial Tr. 325:22–326:12 (Budoff Direct).
 2   This process is illustrated in the following demonstrative, PDX 6-5, used with Dr. Toth’s
 3   testimony:
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15          17.     This mechanism by which VLDL lipoproteins were converted to IDL and LDL was

16   well understood by a person of ordinary skill as of March 2008. Trial Tr. 1566:1–3 (Toth Direct).

17          18.     Although all apo B particles are thought to contribute to atherosclerosis, it is LDL

18   and its associated cholesterol, termed LDL-C, that is most associated with adverse cardiovascular

19   events such as heart attacks and strokes. Trial Tr. 94:4–6 (Ketchum Direct); Trial Tr. 324:5–15;

20   325:10–17 (Budoff Direct); see also PX 989 (ATP-III) at 22; DX 1876 (ATP-III) at 19 2 (describing

21   LDL as the “most abundant and clearly evident atherogenic” of the lipoproteins and observing that

22   LDL-C, the cholesterol in LDL-particles, made the greatest contribution to the development of

23   atherosclerosis).

24          19.     Two other lipoproteins are chylomicrons, which carry the lipids from the intestines

25   after a meal, and high-density lipoproteins (“HDL”), the so-called good cholesterol particle, which

26
     2
27    Exhibits PX 989 and DX 1876 both refer to ATP-III. Because the pagination of PX 989 and DX
     1876 differs, parallel cites to ATP-III are provided herein.
28                                                  -6-
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 33 of 299



 1   helps to remove cholesterol. Trial Tr. 1645:23–1646:2, 1680:12–21 (Toth Direct); PX 486 (Bays
 2   2008 I) at 3.
 3          B.        Severe Hypertriglyceridemia
 4          20.       When TG levels in the blood become abnormally high, the result is a disorder
 5   known as hypertriglyceridemia. See PX 989 (ATP-III) at 190; DX 1876 (ATP-III) at 177. If TGs
 6   are very high (≥ 500 mg/dL), the condition is known as severe hypertriglyceridemia. Trial Tr.
 7   1566:4–16 (Toth Direct); PX 989 (ATP-III) at 190; DX 1876 (ATP-III) at 177.
 8          21.       Clinicians treating patients have long recognized the existence of different classes
 9   of hypertriglyceridemia based on a patient’s baseline fasting TG levels. At the time of the invention
10   in March 2008, this recognition was reflected in ATP-III, an authoritative source for treating lipid
11   disorders. See, e.g., Trial Tr. 328:17–23 (Budoff Direct) (describing ATP-III as “a very widely
12   used and established guideline in the field”); Trial Tr. 1122:5 (Fisher Cross) (describing ATP-III
13   as “the ruling guidelines” in 2008); Trial Tr. 839:9–21 (Heinecke Cross) (describing that the ATP-
14   III definition        of severe hypertriglyceridemia is      used   by FDA).      ATP-III divided
15   hypertriglyceridemic patients into three classes based on the fasting TG levels in their blood—(1)
16   borderline-high (150–199 mg/dL); (2) high (200–499 mg/dL); and (3) very high TGs (≥ 500
17   mg/dL). PX 989 (ATP-III) at 190, 194; DX 1876 (ATP-III) at 177, 181. As of March 2008, these
18   classifications were well accepted, and are still recognized today. Trial Tr. 1568:1–1569:24 (Toth
19   Direct).
20                    1.       Causes of Severe Hypertriglyceridemia
21          22.       Severe hypertriglyceridemia is primarily a genetic disorder. Trial Tr. 332:4–7
22   (Budoff Direct) (“So hypertriglyceridemia is primarily a genetic disorder, so we’re born with it.
23   We don’t have – we don’t process – we don’t have certain enzymes, or we have deficiencies in
24   certain enzymes.”); Trial Tr. 333:17–20 (Budoff Direct) (“Genetic[s] . . . that’s the largest and
25   most common cause of very high triglyceride[s]”); Trial Tr. 461:8–11 (Budoff Cross) (“Q. And
26   most commonly, severe hypertriglyceridemia is caused by unhealthy diet and poor lifestyle
27   choices, right? A. No, most commonly it’s caused by genetics.”); PX 289 (VASCEPA FDA
28                                                    -7-
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 34 of 299



 1   Medical Review) at 41 (“Patients with very high TG have a strong genetic component to their
 2   disease[.]”); PX 269 (Miller 2011) at 12 Tbl. 5 (listing “Genetic” as the first cause of severe
 3   hypertriglyceridemia); PX 925 (McKenney II) at 2, (“The higher the triglyceride level, the more
 4   likely genetics play a role. For example, triglyceride levels above 500 mg/dL are often seen in
 5   patients with familial hypertriglyceridemia[.]”); see PX 288 (Karalis) at 10 (“[C]onsideration may
 6   be given to discontinuing the non-statin lowering medication [EPA.] However the TG levels will
 7   need to be monitored closely for any rise in the TG levels.”); Trial Tr. 374:2–380:16 (Budoff
 8   Direct) (discussing the Karalis article, explaining that TG levels might rise again because of the
 9   genetic nature of the condition)
10          23.     As of March 2008, it had long been understood that genetic impairments relating
11   to lipoprotein lipase was a primary cause of severe hypertriglyceridemia. PX 989 (ATP-III) at 190
12   Tbl. VII.2-1; DX 1876 (ATP-III) at 177 Tbl. VII.2-1; Trial Tr. 1571:19–1573:25 (Toth Direct).
13   When lipoprotein lipase enzyme activity is impaired, TGs cannot effectively be extracted from
14   VLDL particles—meaning that these TG-rich particles buildup in the blood (like a “logjam”),
15   resulting in very high TGs levels in the blood. Trial Tr. at 1564:6–20, 1583:19–25 (Toth Direct);
16   see also PX 486 (Bays 2008) at 3 (“[S]evere hypertriglyceridemia occurs with increased
17   chylomicrons, VLDL particles and/or their remnants, with causality and promotion being due to
18   primary and secondary factors. Primary causes include genetic defects . . . .”).
19          24.     As a primarily genetic disorder, severe hypertriglyceridemia is a chronic condition,
20   often requiring long-term (or even life-long) treatment. Trial Tr. 334:4–6 (Budoff Direct)
21   (“[G]enetic causes are lifelong, we’re born with them, they stay with us forever and require long-
22   term therapy”); Trial Tr. 354:7–15 (Budoff Direct) (“[O]nce I’ve already eliminated the short-term
23   causes . . . I then institute [VASCEPA], and I institute VASCEPA for life, because the only people
24   left are people with genetic abnormalities that cause permanent elevations in their triglycerides.
25   So it’s always a lifetime treatment.”); see also Trial Tr. 448:12–449:13 (Budoff Cross); PX 289
26   (VASCEPA FDA Medical Review) at 142 (FDA identifying VASCEPA as a “chronically
27

28                                                  -8-
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 35 of 299



 1   administered drug” by checking the “yes” box for a content parameter only applicable to
 2   chronically administered drugs); Trial Tr. 105:11–108:14 (Ketchum Direct).
 3          25.     Other contributing factors, or secondary causes, of severe hypertriglyceridemia
 4   include metabolism disorders, medications, unhealthy diet and lifestyle, and certain diseases. PX
 5   269 (Miller 2011) at 12. Clinicians sometimes called these “reversible” or “transient” causes of
 6   severe hypertriglyceridemia. See, e.g., Trial Tr. 339:9–11 (Budoff Direct); Trial Tr. 369:17–21
 7   (Budoff Direct); Trial Tr. 449:9–13 (Budoff Cross). In other words, patients who experience severe
 8   hypertriglyceridemia caused solely by one of these factors do not suffer from a chronic condition.
 9   Trial Tr. 449:9–13 (Budoff Cross) (“I described the reversible causes earlier, diabetes out of
10   control, binge drinking, hypothyroidism, as other causes that can push people up into the severe
11   hypertriglyceridemic range that would not be considered a chronic condition.”).
12          26.     But, in contrast to patients with borderline (TGs 150–199 mg/dL) or high (TGs
13   200–499 mg/dL) TG levels, it is unusual for severe hypertriglyceridemia to be caused solely by
14   diet and lifestyle factors. Trial Tr. 338:17–339:2 (Budoff Direct) (“Q. So in your years of treating
15   patients with lipid disorders, how often would you say that you see a patient who has very high
16   triglycerides solely because of diet? A. Yeah so that would be extremely rare . . . I’ve not seen a
17   three or four-fold reduction in triglycerides just by improving diet.”); Trial Tr. 338:9–15 (Budoff
18   Direct) (“[I]f we were to do blood draws of most of the people who are eating too much and
19   drinking too much at any given moment, very, very few of them would have severe
20   hypertriglyceridemia. This is not a common cause of severe hypertriglyceridemia, and, certainly,
21   if you don’t have an underlying problem, you don’t get to that level.”). And even for motivated
22   patients, where poor lifestyle choices are contributing to their severe hypertriglyceridemia, it will
23   often take six months or more for that patient to lose enough weight to be able to get off of TG-
24   lowering medication. Trial Tr. 1175:2–10 (Fisher Cross).
25                  2.      Clinical Consequences of Severe Hypertriglyceridemia
26          27.     Patients with severe hypertriglyceridemia face two principal health concerns. Trial
27   Tr. 1567:2–25 (Toth Direct). The first, and most urgent, is a heightened risk of acute pancreatitis.
28                                                   -9-
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 36 of 299



 1   See PX 989 (ATP-III ) at 190, 194; DX 1876 (ATP-III) at 177, 181; Trial Tr. 1569:17–1570:19
 2   (Toth Direct). Pancreatitis, which involves the inflammation of the pancreas, is an excruciatingly
 3   painful and potentially life-threatening condition. Trial Tr. 1567:2–22 (Toth Direct) (“In the setting
 4   of severe hypertriglyceridemia, inflammatory changes [c]an occur within the pancreas that can
 5   lead to sudden devastating injury to the pancreas leading to dissolution of pancreatic tissue,
 6   resulting in severe pain, inability to eat, to drink, and it constitutes a medical emergency. But even
 7   more importantly[,] in some cases[,] it [can] even result in death.”); see also Trial Tr. 331:3–20
 8   (Budoff Direct); Trial Tr. 72:4–13 (Ketchum Direct).
 9          28.     Patients with severe hypertriglyceridemia are also at increased cardiovascular risk.
10   Trial Tr. 1567:2–25 (Toth Direct); Trial Tr. 840:13–17; PX 989 (ATP-III) at 179; DX 1876 (ATP-
11   III) at 167. Having elevated TG levels has long been known as a risk factor for cardiovascular
12   disease. Trial Tr. 1729:10–1730:5 (Toth Direct). Moreover, many patients with severe
13   hypertriglyceridemia have diabetes, another risk factor for cardiovascular disease. Trial Tr.
14   1648:3–23 (Toth Direct); Trial Tr. 840:9–17 (Heinecke Cross).
15          29.     The recognition in March 2008 that persons with very high TGs were a special
16   population with distinct treatment needs was reflected in FDA’s regulatory review process, which
17   recognized a discrete indication for patients having TG levels of at least 500 mg/dL in the Lovaza
18   product. See DX 1535 (Lovaza PDR) at 3.
19          C.      Treatment of Severe Hypertriglyceridemia
20                  1.      Goals of Therapy
21          30.     As noted above, the first priority in treating severe hypertriglyceridemia is to reduce
22   the risk of pancreatitis. Thus, the primary goal of therapy, as both sides’ experts agreed, is to get a
23   patient’s triglyceride levels below 500 mg/dL and to maintain them at that level. See, e.g, Trial Tr.
24   537:6–9 (Budoff Re-Direct) (“Q. What is the therapeutic goal for a patient with severe
25   hypertriglyceridemia? A. The goals and guidelines are to reduce and maintain their triglycerides
26   below 500 milligrams per deciliter.”); id. at 672:20–25 (Sheinberg Cross) (“standard practice” is
27   “to both reduce and maintain triglyceride levels”); Trial Tr. 1174:4–7 (Fisher Cross) (“[I]n treating
28                                                   - 10 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 37 of 299



 1   severe hypertriglyceridemia, the goal is to keep the patients below 500 milligrams per deciliter”).
 2   The cornerstone of treating hypertriglyceridemia is lifestyle counseling (diet and exercise). Trial
 3   Tr. 1170:14–19 (Fisher Cross). However, “TG lowering drugs are usually required in persons with
 4   very high TG to prevent acute pancreatitis.” PX 289 (VASCEPA FDA Medical Review) at 11; PX
 5   989 (ATP-III) at 195; DX 1876 (ATP-III) at 182 (“Triglyceride lowering drugs (fibrates or
 6   nicotinic acid) are usually required and are efficacious in persons with very high triglycerides”).
 7          31.     So serious is the harm from pancreatitis that reducing triglycerides below 500
 8   mg/dL takes precedence over addressing cardiovascular risk. Trial Tr. 331:16–24 (Budoff Direct).
 9   Thus, many physicians treat severely hypertriglyceridemic patients in step-wise fashion: first—
10   after instituting diet and lifestyle improvements—reducing TGs using a TG-lowering agent and
11   then, as a second step—once TGs are brought below 500 mg/dL—adding a statin or other
12   cholesterol-lowering drug to address cardiovascular risk. Trial Tr. 375:12–376:13 (Budoff Direct).
13   For example, 2017 treatment guidelines published in 2017 by Dr. Dean Karalis, which was cited
14   by both sides, advised that “once the TG are lowered[,] consideration should be given to adding a
15   statin to [the patient’s] TG-lowering therapy.” PX 288 (Karalis) at 10.
16          32.     As the foregoing makes clear, TG-lowering therapy is not stopped when severely
17   hypertriglyceridemic patients’ TGs are brought under 500 mg/dL. Trial Tr. 375:6–24 (Budoff
18   Direct) (“So it’s not saying stop step one and start over, it’s saying you’ve already put them on
19   [VASCEPA], should I add a statin to further reduce their cardiovascular risk.”). Instead, consistent
20   with the treatment goal of maintaining TG levels below 500 mg/dL, patients remain on their TG-
21   lowering medication to ensure that the TG reductions are maintained at that level. Trial Tr.
22   1174:16–1175:1 (Fisher Cross). The guidelines only recommend discontinuing TG-lowering
23   medication if TGs are reduced to near normal levels, PX 288 (Karalis) at 10, but in practice such
24   reductions are seldom achieved, PX 289 (VASCEPA FDA Medical Review) at 41 (“Therapy is
25   considered successful if TG is lowered to <500 mg/dL; often it is not possible to normalize TG in
26   these patients.”); Trial Tr. 378:1–22 (Budoff Direct). As a result, most severely
27

28                                                  - 11 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 38 of 299



 1   hypertriglyceridemic patients remain on TG-lowering medication long-term. See Trial Tr. 381:22–
 2   382:17 (Budoff Direct).
 3                  2.     The Available Treatments for Severe Hypertriglyceridemia Prior to
                           VASCEPA
 4
            33.     At the time of the invention, FDA-approved drugs for lowering TGs in patients
 5
     with severe hypertriglyceridemia included (1) niacin, (2) fibrates, and (3) the omega-3 fatty acid
 6
     medication Lovaza, also known as Omacor. Trial Tr. 1574:3–7 (Toth Direct); Trial Tr. 340:12–17
 7
     (Budoff Direct); Trial Tr. 79:17–25 (Ketchum Direct). Niacin, or nicotinic acid, had been used for
 8
     decades to treat dyslipidemia. Trial Tr. 1574:22–1576:15 (Toth Direct); PX 1026 (Carlson) at 1.
 9
     Fibrate products, including Lopid (gemfibrozil) and Tricor (fenofibrate) had also been approved to
10
     treat patients with severe hypertriglyceridemia. See PX 964 (“Lopid PDR 1990”) at 2–3; PX 388
11
     (Tricor Label). And FDA had approved Lovaza, which was a mixture of omega-3 fatty acid ethyl
12
     esters, of which the principal components are approximately 465 mg EPA and 375 mg DHA in
13
     ethyl ester form. See DX 1535 (Lovaza PDR) at 2; PX 566/DX 1578 (Lovaza 2007 Label) at 1.
14
            34.     It is undisputed that all of these existing treatment shared a common, significant
15
     downside: the reduction in TGs was accompanied by a corresponding large increase in LDL-C.
16
     Trial Tr. 1574:1–1598:17 (Toth Direct); Trial Tr. 851:15–852:1 (Heinecke Cross); Trial Tr. 80:15–
17
     19 (Ketchum Direct). This meant that severely hypertriglyceridemic patients’ pancreatitis risk
18
     could only be addressed at the expense of cardiovascular health. Trial Tr. 1577:13–1578:11 (Toth
19
     Direct) (explaining that rises in LDL-C increase cardiovascular risk). Moreover, in general, the
20
     cardiovascular health of patients with severe hypertriglyceridemia was ignored by the medical
21
     community—overshadowed and obscured by the more pressing risk of pancreatitis. Trial Tr.
22
     1121:18–1122:14 (Fisher Cross).
23
            35.     While all of the available treatments for severe hypertriglyceridemia were
24
     associated with a dramatic rise in LDL-C, these treatments had other drawbacks as well.
25
            36.     Niacin had terrible side effects, including that it induced pruritus and head to toe
26
     flushing, making the patient look red and creating a very intense sensation of heat, itching, and
27

28                                                 - 12 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 39 of 299



 1   tingling. Trial Tr. 1599:25–1600:20 (Toth Direct); Trial Tr. 80:15–19 (Ketchum Direct). In
 2   addition, niacin “reduces insulin sensitivity, and higher doses (>3 g/day) often worsen
 3   hyperglycemia in persons with type 2 diabetes.” PX 989 (ATP-III) at 173, 175; DX 1876 (ATP-
 4   III) at 161, 163. This was a problem because many individuals with severe hypertriglyceridemia
 5   are diabetic. Trial Tr. 1648:3–23 (Toth Direct).
 6          37.     Fibrates also raised safety concerns when co-administered with statins, and could
 7   cause rhabdomyolysis—the wasting away of muscle that can lead to kidney failure. Trial Tr.
 8   1602:25–1604:5 (Toth Direct); see also PX 923 (McKenney) at 10 (“[F]ibrates can cause
 9   myopathy and rhabdomyolysis and should be used with caution in individuals at a high risk of
10   these problems.”); Trial Tr. 80:11–14 (Ketchum Direct).
11          38.     Lovaza, too had, additional limitations: some patients experienced eructation, or
12   fishy burps, DX 1535 (Lovaza PDR) at 3, and gastrointestinal problems. Trial Tr. 80:5–10
13   (Ketchum Direct).
14                  3.     A Perceived “General Phenomenon”: LDL-C Increases When TGs Are
                           Reduced In Severely Hypertriglyceridemic Patients
15
            39.     As noted above, prior to VASCEPA, therapy to reduce TGs in severely
16
     hypertriglyceridemic patients was invariably accompanied by large and undesirable increases in
17
     LDL-C. Trial Tr. 1574:1–1597:13 (Toth Direct). Indeed, VASCEPA remains unique in this regard.
18
     Defendants’ expert, Dr. Heinecke, conceded that, of all the drugs approved by FDA to treat severe
19
     hypertriglyceridemia, “the only one of those drugs that has been shown that it can be administered
20
     to very high triglyceride[] patients to reduce triglycerides without raising LDL-C is [VASCEPA].”
21
     Trial Tr. 851:15–852:1 (Heinecke Cross).
22
            40.     The rise in LDL-C accompanying treatment of severe hypertriglyceridemia was
23
     long recognized as a matter of clinical concern. As ATP-III warns, severe hypertriglyceridemia is
24
     associated with metabolic syndrome, type 2 diabetes, and coronary heart disease, all of which
25
     increase the risk of adverse cardiovascular events. PX 989 (ATP-III) at 192 Tbl. VII.2-2 DX 1876
26
     (ATP-III) at 179. Increases in LDL-C, which are closely associated with enhanced cardiovascular
27

28                                                 - 13 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 40 of 299



 1   risk, would thus be particularly undesirable in such patients. Trial Tr. 1577:22-25 (Toth Direct).
 2   Indeed, as far back as 1977, the literature studying the treatment of severe hypertriglyceridemia
 3   described the rise in LDL-C as a “major clinical concern,” noting that the rise “may be quite
 4   atherogenic.” PX 1026 (Carlson) at 7 (emphasis in original). 3 And even as late as 2011, FDA
 5   referred to the increase in LDL-C associated with the prior omega-3 fatty acid product Lovaza as
 6   one of the “important safety issues” in its review of VASCEPA for the treatment of severe
 7   hypertriglyceridemia. PX 289 (VASCEPA FDA Medical Review) at 14.
 8          41.     Despite this concern, all the drugs approved for treatment of severe
 9   hypertriglyceridemia over the next thirty years—including niacin, Tricor (fenofibrate), and Lovaza
10   (omega-3-fatty acid esters)—were associated with large increases in LDL-C in patients with very
11   high TGs. See PX 1026 (Carlson) at 7 (niacin); PX 388 (Tricor label) at 7 (fenofibrate); DX 1535
12   (Lovaza PDR) at 3, Tbl. 2 (omega-3 fatty acids); Trial Tr. 1574:1–1597:13 (Toth Direct); Trial Tr.
13   851:13–852:1 (Heinecke Cross). Compared to placebo, for example, Tricor (fenofibrate) increased
14   LDL-C levels in patients with severe hypertriglyceridemia by 49.2%, while Lovaza increased
15   LDL-C levels by 49.3% in patients with severe hypertriglyceridemia. PX 388 (Tricor Label) at 7,
16   Tbl. 2; DX 1535 (Lovaza PDR) at 3, Tbl. 2; Trial Tr. 1582:11–1583:7, 1589:17–1590:6 (Toth
17   Direct).
18          42.     The rise in LDL-C associated with treating severely hypertriglyceridemic patients
19   was understood to be a “general phenomenon”—a direct consequence of reducing TGs in patients
20   with severe hypertriglyceridemia. PX 1026 (Carlson) at 3; Trial Tr. 1590:12–1591:14 (Toth
21   Direct). This understanding was based not only on the large increases in LDL-C observed with
22   TG-lowering medications in patients with severe hypertriglyceridemia, but also on the mechanism
23

24

25   3
        The Carlson reference refers to patients as having “Type V hyperlipoproteinaemia.” It is
     undisputed that this term is an older term for severe hypertriglyceridemia. Trial Tr. 855:8–15
26
     (Heinecke Cross); see also PX 989 (ATP III) at 190; DX 1876 (ATP-III) at 177 (“High
27   triglycerides equate to the older definition of type 4 hyperproteinemia, whereas very high
     triglycerides were called type 5 hyperproteinemia.”).
28                                                 - 14 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 41 of 299



 1   through which these drugs were understood to work to lower TGs. Trial Tr. 1590:12–1597:13
 2   (Toth Direct).
 3          43.       As noted above, severe hypertriglyceridemia had long been understood to have a
 4   “strong genetic component,” typically associated with impairment of lipoprotein lipase, the
 5   enzyme responsible for clearing TGs and converting the large VLDL—the lipoprotein responsible
 6   for carrying TGs—to smaller LDL particles. PX 989 (ATP-III) at 190 Tbl. VII.2-1; DX 1876
 7   (ATP-III) at 177 Tbl. VII.2-1; Trial Tr. 1561:16–1566:3, 1571:16–1573:25 (Toth Direct). When
 8   lipoprotein lipase enzyme activity is impaired, TGs cannot effectively be extracted from VLDL
 9   particles—meaning that these TG-rich VLDL particles buildup in the blood like a “logjam,”
10   resulting in a large excess of VLDL particles and high TGs levels in the blood. Trial Tr. 1561:16–
11   1564:22 (Toth Direct).
12          44.       As of March 2008, it was understood that TG-lowering treatments lowered TGs in
13   patients with severe hypertriglyceridemia by helping these patients to convert the large volume of
14   VLDL particles to LDL particles—thus breaking the “logjam” of TG-rich VLDL particles, and
15   thereby lowering TGs levels. Trial Tr. 1590:12–1597:13 (Toth Direct). But the increased
16   conversion of VLDL to LDL meant that as VLDL levels decreased, LDL levels dramatically
17   increased—producing a spike in LDL-C. Id.
18          45.       This understanding was reflected in the prior art as of March 2008. For example,
19   the McKenney reference observed that, under the influence of omega-3 fatty acids, “the conversion
20   of VLDL to LDL particles increased 93 percent,” and went on to observe that this explained the
21   rise in LDL-C in patients with severe hypertriglyceridemia:
22                    These results illustrate that the enhanced catabolism of triglycerides
                      produced by P-O3FA results in less secretion and more rapid
23                    removal of VLDL particles. The results also show that VLDL
                      particles are rapidly converted to LDL particles, thus explaining
24
                      why LDL cholesterol levels may rise in patients with very high
25                    triglycerides when given P-O3FA therapy.

26   PX 923 (McKenney I) at 5 (emphasis added); see also Trial Tr. 1591:12–1595:3 (Toth Direct).

27

28                                                    - 15 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 42 of 299



 1             46.   Other references echoed this understanding. For example, a reference by Bays
 2   entitled Prescription Omega-3 Fatty Acids explained that
 3                   As with fibrates, the degree of LDL-C elevations observed with
                     omega-3 treatment is generally related to the pretreatment
 4                   triglyceride levels. Omega-3 fatty acids increase LDL cholesterol
                     levels the most in patients with the highest pretreatment triglyceride
 5
                     levels. The reason for the increased LDL cholesterol levels with
 6                   omega-3 fatty acids is related to the increased conversion of VLDL
                     particles to LDL particles.”
 7
     PX 486 (Bays 2008) at 10, 12 (emphasis added); see also Trial Tr. 1596:11–1597:13 (Toth Direct).
 8
               47.   Even after 2008, moreover, the understanding continued to be that TG-lowering
 9
     agents worked to lower TGs in the severely hypertriglyceridemic population by increasing
10
     lipoprotein lipase activity, thereby increasing the conversion of VLDL to LDL and, in the process,
11
     raising LDL-C. For example, the VASCEPA Medical Review from 2011 reflected FDA’s
12
     understanding that Lovaza’s mechanism for lowering TGs was enhanced conversion of VLDL to
13
     LDL—and that this explained the large increase in LDL-C observed with Lovaza in patients with
14
     severe hypertriglyceridemia. PX 289 (VASCEPA FDA Medical Review) at 14 (“The increase in
15
     LDL-C [with Lovaza] is thought to be due to the increased activity of LPL [lipoprotein lipase]
16
     activity. This increased activity enhances the conversion of very low density lipoprotein (VLDL)
17
     and intermediate-density lipoprotein (IDL) to LDL-C.”); Trial Tr. 860:15–863:18 (Heinecke
18
     Cross).
19
               48.   The understanding that the increased LDL-C in patients with severe
20
     hypertriglyceridemia was inherent in the process of lowering their TGs—and was not a side effect
21
     of the particular medication—was confirmed by the fact that an increase in LDL-C was also seen
22
     with non-drug therapy for severe hypertriglyceridemia. For example, the prior art noted that a rise
23
     in LDL-C in patients with severe hypertriglyceridemia resulted from a low-fat diet, PX 1026
24
     (Carlson) at 3, as well as exercise-induced weight loss. See PX 486 (Bays 2008) at 12.
25
               49.   This understanding was further confirmed by the fact that even drugs that either
26
     lowered, or did not significantly raise, LDL-C in other lipid disorders characterized by lower levels
27

28                                                   - 16 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 43 of 299



 1   of elevated TGs, such as mixed dyslipidemia or hypertriglyceridemia, nonetheless dramatically
 2   raised LDL-C in patients with severe hypertriglyceridemia.
 3          50.     For example, the TG-lowering agent fenofibrate (marketed under the brand name
 4   Tricor) actually reduced LDL-C in mixed dyslipidemic patients with merely elevated TGs. PX 388
 5   (Tricor Label) at 6, Tbl. 1 (reporting a 14.5% reduction in LDL-C in patients with mean TG levels
 6   of 231.9 mg/dL as compared to placebo); PDX 6-7. Even in patients with high triglycerides—with
 7   baseline TGs between 350–499 mg/dL—fenofibrate only increased LDL-C a non-statistically
 8   significant 2.5% compared to placebo. PX 388 (Tricor Label) at 7 tbl. 2; PDX 6-7. But when
 9   fenofibrate was used to treat severely hypertriglyceridemic patients—those with TGs of at least
10   500 mg/dL—LDL-C levels increased 49.2% over placebo. PX 388 (Tricor Label;) at 7, Tbl. 2;
11   PDX 6-7; see also Trial Tr. 1582:11–1584:19 (Toth Direct). These results, showing the differential
12   effects of fenofibrate in patients with different baseline TG levels (moderately elevated, high, very
13   high, are summarized in PDX 6-7 and set forth immediately below:
14

15

16

17

18

19

20

21

22

23
            51.     Observing these differential effects, Goodman & Gilman’s Pharmacologic Basis
24
     of Therapeutics, a standard reference, wrote:
25
                    In patients with mild hypertriglyceridemia (e.g., triglycerides <400
26                  mg/dl), fibrate treatment decreases triglyceride levels by up to 50%
                    and increases HDL-C concentrations about 15%; LDL-C levels may
27                  be unchanged or increase. The second-generation agents, such as
28                                                   - 17 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 44 of 299



 1                 fenofibrate, bezafibrate, and ciprofibrate, lower VLDL levels to a
                   degree similar to that produced by gemfibrozil, but they also are
 2                 more likely to decrease LDL levels by 15% to 20%. In patients with
                   more marked hypertriglyceridemia (e.g., 400 to 1000 mg/dl), a
 3
                   similar fall in triglycerides occurs, but LDL increases of 10% to
 4                 30% are seen frequently.

 5   PX 1027 (Goodman & Gilman 2006) at 31 (emphasis added); Trial Tr. 1584:20–1586:24 (Toth

 6   Direct).

 7          52.    Clinical studies with Lovaza similarly reported differential effects in patients with

 8   severe hypertriglyceridemia compared to patients with lower TG levels: LDL-C increases of

 9   approximately 45–50% in patients with TGs of at least 500 mg/dL, compared to LDL-C increases

10   of only approximately 4.5–7% in patients with less elevated TG levels. PX 939 (Lovaza Statistical

11   Review) at 5–6; Trial Tr. 1587:4–1590:11 (Toth Direct). These differential effects of LDL-C in

12   patients with severe hypertriglyceridemia compared to high TGs with Lovaza are summarized in

13   PDX 6-8 and immediately set forth below:

14

15

16

17

18

19

20

21

22

23
            53.    Thus, as of March 2008, a person of ordinary skill in the art would have understood,
24
     first, that TG-lowering therapy would raise LDL-C in severely hypertriglyceridemic patients
25
     through enhanced conversion of VLDL to LDL, and second, that this was true even of drugs that
26

27

28                                                - 18 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 45 of 299



 1   lowered or did not significantly raise LDL-C in patients with lower levels of elevated TGs. Trial
 2   Tr. 1574:3–1598:17 (Toth Direct).
 3           D.      Statins Were Not Approved for Treating Severely Hypertriglyceridemic
                     Patients, and Were Not Reliably Effective in Reducing TGs
 4
             54.     On the last day of trial, during cross-examination of Plaintiffs’ expert Dr. Toth,
 5
     Defendants identified for the first time the 2007 approved Lipitor labeling as prior art in support
 6
     of an assertion that statins were approved to treat severe hypertriglyceridemia. See DX 3007
 7
     (Liptor Label 2007); Trial Tr. 1809:1–13 (statement of Mr. Klein). As explained below,
 8
     Defendants’ attempted reliance on statins in the prior art is procedurally improper and should not
 9
     be permitted. See infra ¶¶ 735–38. In any event, statins were not approvedfor treatment of severe
10
     hypertriglyceridemia and        are not     reliably effective in        reducing TGs   in   severely
11
     hypertriglyceridemic patients.
12
             55.     As Dr. Toth explained during cross-examination, Lipitor was approved for
13
     treatment of hypertriglyceridemia, not severe hypertriglyceridemia. Trial Tr. 1808:19–20 (Toth
14
     Cross) (“It had no indication to treat severe hypertriglyceridemia at all.”); id. at 1971:8–10 (Toth
15
     Re-Direct) (“Q. And are statins approved to treat very high triglycerides? A. No.”). Dr. Heinecke
16
     agreed that statins were not (and are not) approved to treat severe hypertriglyceridemia. Trial Tr.
17
     842:13–16 (Heinecke Cross) (“Q: It is correct, is it not, Dr. Heinecke, that statins are not approved
18
     to treat very high triglycerides? A: It’s correct that it’s not approved . . . .”).
19
             56.     The 2007 Lipitor Label made clear that the drug was indicated for treatment
20
     “Hypertriglyceridemia (Fredrickson Type IV)” and had not been studied in Fredrickson Type V,
21
     as would be required to obtain approval for treatment of severe hypertriglyceridemia. See DX 3007
22
     (Liptor Label 2007) at 11, 15; Trial Tr. 1976:6–14 (Toth Re-Direct); see also PX 989 (ATP-III) at
23
     190; DX 1876 (ATP-III) at 177 (“High triglycerides equate to the older definition of type 4
24
     hyperproteinemia, whereas very high triglycerides were called type 5 hyperproteinemia.”).
25
     Moreover, because the study referenced in the Lipitor label included patients both below and above
26
     500 mg/dL and did not separately report the effects on either group, the labeling would not permit
27

28                                                     - 19 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 46 of 299



 1   one to draw any conclusions about the effects of the drug on patients above 500 mg/dL. Trial Tr.
 2   1817:11–1818:7 (Toth Cross) (discussing DX 3007 (Liptor Label 2007) at 12, Tbl. 4).
 3          57.     The 2007 Lipitor label reported that some patients experienced a 40 or 50% increase
 4   in triglycerides from the drug, “not an effect you would want to see[]” in severely
 5   hypertriglyceridemic patients. DX 3007 (Lipitor Label 2007) at 12; Trial Tr. 1977:11–15 (Toth
 6   Re-Direct). The 2007 Lipitor label thus revealed that Lipitor was not a reliable treatment for severe
 7   hypertriglyceridemia. Other prior art was to similar effect. ATP-III, for example, stated that statins
 8   were not appropriate for use as a “first line agent for very high triglycerides” because “statins [are]
 9   not powerful triglyceride lowering drugs.” See PX 989 (ATP-III) at 194; DX 1876 (ATP-III) at
10   181; Trial Tr. 1970:16–1971:3 (Toth Re-Direct). Similarly, the Bays 2008 review explained that
11   statins only “modestly reduce triglyceride levels” and are “mainly . . . used to lower LDL-C levels.
12   Other lipid-altering agents that are used more specifically to reduce TG levels include niacin,
13   fibrates, and omega-3 fatty acids.” See PX 486 (Bays 2008) at 2.
14          58.     At the time of the invention, statins were understood to have a different mechanism
15   of action for approved treatments for severe hypertriglyceridemia. As the Bays 2008 article noted,
16   “Statins & P-OM3 [prescription omega-3 fatty acids] reduce TG levels by different mechanisms.”
17   PX 486 (Bays 2008) at 9. Statins were understood to inhibit the HMG-CoA enzyme, reducing
18   cholesterol synthesis and increasing clearance of LDL through up-regulation of the LDL receptor.
19   As Bays 2008 reported, the effect on TG levels was indirect: “[u]p-regulated LDL receptors may
20   also increase clearance of other TG-containing lipoproteins, at least partially accounting for the
21   modest TG lowering effects of statins.” See PX 486 (Bays 2008) at 9; Trial Tr. 1975:3–15 (Toth
22   Re-Direct). By contrast, there was no evidence that omega-3 fatty acids inhibit the HMG-CoA
23   enzyme, and neither DHA or EPA was believed to act like a statin. Trial Tr. 1975:16–21. Instead,
24   omega-3 fatty acids were repeatedly described in the prior art as reducing TGs in severely
25   hypertriglyceridemic patients in the same way as fibrates and niacin: through enhanced conversion
26   of the TG-rich VLDL particles to LDL particles. See, e.g., PX 486 (Bays 2008) at 9–12; PX 923
27   (McKenney I) at 5; see also PX 289 (VASCEPA FDA Medical Review) at 14.
28                                                   - 20 -
            Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 47 of 299



 1   III.     DEVELOPMENT OF THE CLAIMED METHODS OF TREATMENT

 2            A.     Conception of the Claimed Methods
 3            59.    Although an EPA-only drug product, Epadel, was first developed around 1990 by
 4   the Japanese drug company Mochida, Epadel purified EPA was not used to treat severe
 5   hypertriglyceridemia until approximately twenty years later when Amarin developed VASCEPA.
 6   DX 1528 (Epadel PI 2007) at 1. Before Amarin’s contribution, EPA was used to treat
 7   hyperlipidemia, a condition involving mild to moderate elevations of cholesterol and/or
 8   triglycerides. 4 DX 1528 (Epadel PI 2007) at 2; see also Manku Dep. Tr. 40:24–41:15 (Nov. 7,
 9   2018) (explaining that the hyperlipidemia indication for Epadel refers to patients with “mild to
10   moderate levels of triglycerides . . . between 120 to 200 milligrams per deciliter”); Trial Tr.
11   1674:4–1675:18 (Toth Direct).
12            60.    Prior to beginning to develop VASCEPA to treat severe hypertriglyceridemia,
13   Amarin, and its predecessor Laxdale Limited, (“Laxdale”), had long studied EPA for use in
14   neuropsychiatric indications. Manku Dep. 17:18–18:7, 18:9–19:6. In particular, Laxdale
15   conducted a number of preclinical and clinical trials studying the use of purified EPA for
16   depression, schizophrenia, and Huntington’s Disease. Manku Dep. 24:22–26:18. While Laxdale
17   was pursuing the Huntington’s Disease indication, Amarin acquired Laxdale, including its clinical
18   program. Manku Dep. 26:19–27:22, 30:18–31:4, 31:10–32:12. Each of Laxdale’s clinical trials
19   directed to the neuropsychiatric conditions ultimately failed. Manku Dep. 25:19–26:18, 33:17–
20   34:1, 35:2–6.
21            61.    However, the neuropsychiatric clinical program provided Amarin scientists with
22   unprecedented access to well-controlled clinical study data concerning the effects of 1, 2, and 4 g
23   of EPA per day in healthy volunteers and patients. See, e.g., DX 1816 (Pre-IND Meeting
24   Information Package) at 60–63; PX 289 (VASCEPA FDA Medical Review) at 25–27, VASCEPA
25

26   4
      In addition to hyperlipidemia, Epadel was also approved to treat the symptoms of arteriosclerotic
27   ulceration and alleviation of pain and feeling of cold. DX 1528 (Epadel PI 2007) at 2; see also
     Trial Tr. 1674:4–21 (Toth Direct).
28                                                 - 21 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 48 of 299



 1   FDA Medical Review; see also Manku Dep. 153:22–154:4 (describing administration of 2- and 4-
 2   gram doses of EPA to schizophrenia patients); Manku Dep. 221:18–24 (referencing his “previous
 3   work” using a 2- and 4-gram doses of EPA).
 4          62.     At the time, Dr. Mehar Manku, the first-named inventor on the patents, served as
 5   Amarin’s Vice President of Research and Development, and as a Laxdale scientist before that.
 6   Manku Dep. 31:19–22 (“My title [upon joining Amarin] was vice president of R&D or along those
 7   lines.”). As Dr. Manku testified, he has “work[ed] in the area of fatty acids as medicines for the
 8   last almost 40 years or so and worked extensively using EPA . . . I was, and I have been, in this
 9   field for a very long time.” Manku Dep. 10:8–13. Accordingly, Dr. Manku possessed vast
10   experience and knowledge in the field of developing fatty acids as medicines.
11          63.     After the failure of the neuropsychiatric program, Dr. Manku reviewed the clinical
12   pharmacology data from those studies and began to focus on EPA’s potential as a therapy for
13   severe hypertriglyceridemia. Manku Dep. 79:21–80:25. Dr. Manku observed that a problem
14   existed because use of the approved fish oil product on the market caused an increase in LDL-C.
15   Manku Dep. 39:15–40:5. Strikingly, and in an insight found nowhere in the prior art, Dr. Manku
16   observed from the neuropsychiatric clinical data that “DHA actually interferes with the mode of
17   action of EPA.” Manku Dep. 86:2–8. This insight, and the underlying clinical data, lead Dr. Manku
18   to a new understanding of the effects of EPA on plasma lipids and other biomarkers, as well as the
19   way DHA may interfere with those effects. See id. at 89:6–93:12. 5 Based on this understanding,
20   he realized that purified EPA, in the absence of DHA, could reduce TGs in severely
21   hypertriglyceridemic patients without raising LDL-C. This belief was then solidified by clinical
22

23   5
       Similarly, Dr. Manku looked to dose-ranging studies that Laxdale conducted as part of its
24   schizophrenia clinical program and recognized the effects that a 4 g dose would have on fatty acid
     content and biomarker levels in the blood. Manku Dep. 153:13–16, 153:18–154:4 (noting that a
25   4-g dose of purified EPA reduced arachidonic acid); id. at 84:9–86:18 (explaining how his decades
     of experience analyzing EPA blood samples resulted in a deep understanding of EPA’s effects on
26
     biochemical pathways and biomarkers); see also DX 1816 (Pre-IND Meeting Information
27   Package) at 63 (noting that 4 g of EPA increased “DPA, a metabolite of EPA . . . without any
     changes in DHA” and also decreased arachidonic acid).
28                                                 - 22 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 49 of 299



 1   data Dr. Manku obtained in March 2008 from a trial studying the effects of EPA in schizophrenic
 2   patients sponsored by Amarin’s predecessor, Laxdale. As Dr. Manku testified, drug treatment for
 3   schizophrenia patients drives large increases in TGs, but the blood data from the schizophrenia
 4   study reported that EPA reduced TGs in those patients without raising LDL-C. See DX 1857 (Mar.
 5   25, 2008 M. Manku E-mail) at 1; M. Manku Dep. 162:5–164:16; see also id. at 95:8–11
 6   (“[C]lozapine is a drug that is used for treatment of schizophrenia . . . [and] is notoriously known
 7   to elevate triglycerides”).
 8            64.    Dr. Manku’s insights were contrary to the conventional wisdom at the time and
 9   wholly outside the knowledge of one of ordinary skill. Dr. Heinecke testified that a POSA would
10   not have viewed the Amarin-sponsored neuropsychiatric studies as relevant to the use of EPA in
11   severely hypertriglyceridemic patients. Trial Tr. 913:12–914:3 (Heinecke Re-Direct). Dr. Manku
12   acknowledged that “somebody else looking into this data could think differently, but I was thinking
13   in very different way on it because of my expertise in this field . . . .” Manku Dep. 163:15–18.
14            65.    During this time, and by early 2008, Dr. Manku was also educating his colleagues
15   that EPA would work differently from prior medications when reducing TGs in severely
16   hypertriglyceridemic patients. See Manku Dep. 140:7–141:24 (“I was trying to convince my
17   colleagues: Look, this is . . . going to be a different type of mechanism.”). For example, when
18   discussing the schizophrenia data, Dr. Manku testified that he further used that data in an effort
19   “to convince [his] colleagues that: Look, there is here bits and pieces of information, although not
20   in the right population.” Manku Dep. 163:19–22; PX 476 at 1 (Mar. 25, 2008 M. Manku E-mail)
21   (discussing EPA’s effects in schizophrenia patients); see also PX 475 (Mar. 16, 2008 M. Manku
22   E-mail) at 1 (pointing his colleagues to preclinical data); PX 472 (Mar. 24, 2008 M. Manku E-
23   mail) at 1 (describing his views on how EPA affects lipids and biomarkers such as LDL and Lp-
24   PLA2).
25            66.    Although convincing individuals inside and outside the company was no easy task,
26   Dr. Manku’s insights eventually won out. See Manku Dep. 82:9–18 (testifying that he had “great
27   difficulty in convincing individuals within the company, and outside the company, on why ethyl-
28                                                  - 23 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 50 of 299



 1   EPA would be effective in lowering triglycerides significantly in very high patient population,
 2   with those over 500 [mg/dL], and would not affect other lipid parameters”); see also Manku Dep.
 3   82:20–83:1, 83:3–5, 83:7–10 (explaining that “it took a long time to convince” his Amarin
 4   colleagues before they moved forward with the clinical program). At that point, Dr. Manku then
 5   worked with his co-inventors to pursue an indication for purified EPA for the treatment of severe
 6   hypertriglyceridemia, including by designing a clinical program to prove that purified EPA was
 7   effective to treat severe hypertriglyceridemia. See, e.g., PX 755 (Mar. 10, 2008 I. Osterloh E-mail)
 8   at 3 (explaining the rationale for and contemplated components of Amarin’s severe
 9   hypertriglyceridemia clinical program); Osterloh Dep. 119:3–121:8 (Nov. 7, 2018) (testifying
10   regarding same); DX 1886 (Jan. 23, 2008 I. Osterloh E-mail) at 1 (conferring with co-inventor,
11   Dr. Pierre Wicker, regarding design of clinical studies to support the development of EPA for
12   severe hypertriglyceridemia); Osterloh Dep. 138:16–22, 139:20–22, 139:24–140:6, 140:8–10,
13   140:12–141:11 (testifying about DX 1886 and explaining that in early 2008, the inventors were
14   preparing to consult with experts “on the design and conduct of the clinical trial program”).
15          67.     As is evident from these e-mails, Amarin and the inventors had conceived of the
16   inventions described in the Asserted Claims by March 2008. See, e.g., Manku Dep. 131:15–19;
17   Manku Dep. 132:1–2, 132:4, 132:6–17.
18          B.      Clinical Development of the Claimed Methods of Treatment
19          68.     Thereafter, Amarin pursued a two-part clinical program to support FDA approval
20   of a purified EPA pharmaceutical product. To that end, beginning in May 2008, Amarin proposed
21   a clinical program to prove the effectiveness of EPA in treating severe hypertriglyceridemia (the
22   “MARINE” study), along with a second clinical program to show EPA’s favorable action on
23   biomarkers of CV risk in mixed dyslipidemia (the “ANCHOR” study). See PX 482 at 4, ¶¶ 9–10,
24   May 9, 2008 Ltr. From Amarin to FDA Requesting Pre-IND Meeting (Pre-IND FDA Meeting
25   Request); Trial Tr. 72:14–74:11 (Ketchum Direct).
26          69.     During this time, in order to obtain investor support for the clinical program, Dr.
27   Manku and his colleagues assembled published literature to bolster Dr. Manku’s insight
28                                                  - 24 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 51 of 299



 1   concerning the clinical benefits of EPA. See, e.g., DX 1884 (Mar. 19, 2008 I. Osterloh E-mail) at
 2   1–2 (addressing the “line we should take with investors”); Osterloh Dep. 102:9–23 (testifying
 3   about DX 1884 and explaining that Amarin would discuss published literature with investors
 4   without “go[ing] into the details or differences between various studies and the patient population
 5   in them”); DX 1800 (Mar. 2010 Amarin Investor Presentation) (listing relevant published literature
 6   for investors).
 7           70.       Amarin provided the same literature support, along with Amarin’s proprietary
 8   clinical data from the neuropsychiatric programs, in its submissions to FDA. DX 1816 (Pre-IND
 9   Meeting Information Package) at 60–67 (discussing Amarin-sponsored studies), 67–77 (discussing
10   published literature).
11           71.       FDA ultimately approved Amarin’s clinical program, allowing Amarin to move
12   forward with the MARINE Trial—the clinical trial studying the effects of purified EPA (AMR101)
13   in patients with severe hypertriglyceridemia. Trial Tr. 78:10–79:16 (Ketchum Direct); PX 482
14   (Pre-IND FDA Meeting Request) at 13 (providing in the minutes from the FDA meeting that the
15   MARINE clinical trial “could potentially suffice for th[e severe hypertriglyceridemia]
16   indication . . . provided that the results are robust.”); see also Trial Tr. 72:14–18 (Ketchum Direct)
17   (confirming that AMR101 was the code identifier for VASCEPA that was used during
18   development). However, because EPA was a new chemical entity—that is, an active ingredient
19   that had not been previously approved by FDA—and because Amarin was proposing to use EPA
20   for a chronic indication—reduction in TGs in severely hypertriglyceridemic patients—FDA
21   required Amarin to conduct long-term carcinogenicity trials. PX 482 (P-IND FDA Meeting
22   Request) at 11; see also Trial Tr. 111:5–10 (Ketchum Direct) (explaining that a “new chemical
23   entity” is “basically, a chemical compound that has never been approved before”). Specifically, in
24   the minutes from the July 2008 Pre-IND Meeting, FDA explained that “it is generally expected
25   that a carcinogenicity study be conducted in two rodent species to support the marketing approval
26   of a new chemical entity for a chronic use indication.” PX 482 (Pre-IND FDA Meeting Request)
27   at 11 (emphasis added); Trial Tr. 108:20–111:10 (Ketchum Direct) (explaining that Amarin was
28                                                   - 25 -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 52 of 299



 1   required to perform carcinogenicity studies because such studies are “an important component
 2   particularly for new chemical entities and chronically administered drugs”).
 3            72.     In addition, before undertaking the MARINE trial, Amarin assembled a group of
 4   experts in December 2008 to advise it on the trial design and the likely effects EPA would have
 5   on the lipid profiles of severely hypertriglyceridemic patients. At the expert panel meeting, the
 6   experts expressed skepticism that EPA could be used to reduce TGs in these patients without
 7   raising their LDL-C. PX 754 (Expert Panel Notes) at 2. 6 In fact, the experts expressly opined that
 8   “LDL-C is likely to go up as it does with virtually all TG-lowering therapies in this group of
 9   patients.” PX 754 (Expert Panel Notes) at 2; Osterloh Dep. 186:4–24, 187:4 (testifying about his
10   notes and explaining that he did not recall any expert at the meeting expressing a contrary view;
11   “I believe that no-one in the panel, none of the experts, invited experts, expressed a contrary view
12   otherwise I would have recorded it as a mixed opinion from the experts on the topic.”). See
13   generally Osterloh Dep. Tr. 180:9–182:9, 182:11–184:14, 184:16–185:20, 185:22–186:24, 187:1–
14   4 (testifying regarding the December 2008 Expert Panel and his notes from same).
15            73.     Despite the outside experts’ skepticism, Amarin nevertheless moved forward with
16   the MARINE trial. The trial first read out in late 2010. See PX 807 (MARINE CSR) at 3, (the
17   study database was unblinded on November 16, 2010); Trial Tr. 79:3–6 (Ketchum Direct)
18   (explaining that the MARINE trial began in 2009 and concluded towards the very end of 2010).
19   As reported in the MARINE Clinical Study Report, the MARINE trial demonstrated a 33%
20   reduction in TGs, a 2% reduction in LDL-C, and a 9% reduction in apo B, compared to placebo.
21   See, e.g., PX 807 (MARINE CSR) at 8–9; Trial Tr. 97:20–98:7 (Ketchum Direct); see also Trial
22   Tr. 95:2–8 (Ketchum Direct) (“[T]he MARINE study robustly met its primary efficacy endpoint
23   and also achieved its secondary efficacy endpoints and on down in through the exploratory
24   endpoints, and it established a safe and tolerable profile as well.”); Trial Tr. 1604:6–1606:8 (Toth
25

26

27   6
         These notes are also available in the record at pages 3–6 of DX 1860.
28                                                   - 26 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 53 of 299



 1   Direct); PX 807 (MARINE CSR) at 70–90 (detailing effects of EPA on the MARINE subjects’
 2   lipid and other biomarker levels).
 3           74.    Consistent with Dr. Manku’s insights regarding the effects of EPA in severely
 4   hypertriglyceridemic patients, the MARINE Clinical Study Report explicitly states that“[i]n
 5   contrast to other TG-lowering agents, the reduction in TG levels was not associated with an
 6   elevation in LDL-C levels compared to placebo.” PX 807 (MARINE CSR) at 11; Trial Tr.
 7   1604:19–1605:21 (Toth Direct).
 8           75.    Following the results of the MARINE trial, clinicians repeatedly praised
 9   VASCEPA’s ability to lower TGs in severely hypertriglyceridemic patients while avoiding
10   increases in LDL-C. See Trial Tr. 1606:20–1615:17, 1722:2–1723:13 (Toth Direct).
11           76.    For example, Dr. Richard Castaldo of the Niagara Falls Memorial Medical Center
12   reported that “[s]witching statin add-on therapy from fibrate to icosapent ethyl [VASCEPA]
13   maintained or improved the lipid profile and was well tolerated with no adverse reactions in a
14   series of patients with hypertension and high cardiovascular risk” and that “important differences
15   between icosapent ethyl and other add-on therapy options include its good safety and tolerability
16   profile and the fact that it does not increase LDL-C levels, as supported by clinical studies and the
17   icosapent ethyl product label.” PX 866 (Castaldo) at 6.
18           77.    Similarly, Dr. Jonathan Fialkow of the Miami Cardiac and Vascular Institute
19   observed that “[u]se of products containing both DHA and EPA . . . require periodic monitoring
20   of LDL-C during therapy due to the potential for increases in this lipid parameter, while treatment
21   with the EPA-only product, icosapent ethyl [VASCEPA] has no LDL-C monitoring requirement.”
22   PX 852 (Fialkow) at 5.
23           78.    In reference to the MARINE trial results, Dr. Darren McGuire of University Texas
24   Southwestern observed that “[a]t the end of the day, if you can have favorable cardiovascular
25   effects without raising LDL cholesterol, that’s going to be an advantage.” DX 1581 (O’Riordan)
26   at 1.
27

28                                                  - 27 -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 54 of 299



 1           79.    The observations of Dr. Steven Nissen, the former chief of cardiology at the
 2   Cleveland Clinic, after learning of the topline results of the MARINE trial were to similar effect
 3   indicated that VASCEPA’s ability to lower TGs in individuals with very high TG levels without
 4   increasing LDL-C has been recognized as a “real advance in the treatment of elevated
 5   triglycerides” because “It gives you all the benefit without the downside.” DX 1581 (O’Riordan)
 6   at 2; Trial Tr. 1610:13–1612:24, 1723:2–13 (Toth Direct). Dr. Nissen regarded the topline results
 7   as exciting, commenting that the MARINE trial showed that “[t]here’s still room for small
 8   companies to do innovative things in this field.” 7 DX 1581 (O’Riordan) at 2.
 9   IV.     VASCEPA

10           A.     VASCEPA’s FDA Approval
11           80.    Anyone wishing to market a new drug that has not previously been approved by the
12   FDA (a “pioneering” drug) must file a New Drug Application (“NDA”) demonstrating that the
13   drug is safe and effective for its intended use. 21 U.S.C. § 355(b).
14           81.    Based on the results of the MARINE study, in 2011 Amarin filed an NDA (No.
15   202057) seeking FDA approval to market 1 g icosapent ethyl capsules, under the tradename
16   VASCEPA, for use in treatment of patients with severe hypertriglyceridemia. Trial Tr. 101:14–
17   102:19 (Ketchum Direct).
18           82.    When it approved VASCEPA, the FDA publicly released a Medical Review, a
19   report that detailed the FDA medical reviewer’s evaluation of Amarin’s clinical safety and efficacy
20   data and the reviewer’s rationale for recommending FDA approval of the 4 g per day dosage of
21   VASCEPA. Trial Tr. 102:20–103:7 (Ketchum Direct); PX 289 (VASCEPA FDA Medical
22   Review).
23
     7
24     While Dr. Nissen noted some potential caveats about the size, duration, and lack of peer review
     of the MARINE trial, FDA ultimately had such no concerns about the study design of the MARINE
25   trial (including size and duration) when approving VASCEPA for the treatment of severe
     hypertriglyceridemia. Trial Tr. 1611:10–1612:6 (Toth Direct). Moreover, the results of the
26
     MARINE trial, which had only just been announced when Dr. Nissen offered his caveats, were
27   ultimately published in a peer reviewed publication, the American Journal of Cardiology. Trial Tr.
     1612:7–13 (Toth Direct).
28                                                  - 28 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 55 of 299



 1           83.    The FDA’s Medical Review is publicly available online and “reflects important
 2   background information that a [physician] would understand and bring to bear when using
 3   [VASCEPA or] [D]efendants’ ANDA products as indicated.” Trial Tr. 671:2–6 (Sheinberg Cross);
 4   see also Trial Tr. 102:20–103:2 (Ketchum Direct); Mathers Dep. 89:1–5, 89:24–90:4. The Medical
 5   Review sheds further light on FDA’s rationale for approving VASCEPA and the scope of that
 6   approval. Mathers Dep. 90:24–91:4.
 7           84.    The Medical Review reflects that FDA approved VASCEPA for a chronic
 8   indication. The review includes a checklist intended to guide the medical reviewer’s assessment
 9   of whether a given NDA is complete and meets FDA’s safety, efficacy, and other requirements for
10   approval. Trial Tr. 105:11–18, 105:25–106:6 (Ketchum Direct). One section of the checklist asks
11   whether, for safety purposes, the drug has been used in a sufficient number of patients. In the case
12   of VASCEPA, the reviewer specifically noted that VASCEPA met the patient-exposure guidelines
13   for “chronically administered drugs,” while also marking that requirements “[f]or drugs not
14   chronically administered (intermittent or short course)” were not applicable to VASCEPA. PX 289
15   (VASCEPA FDA Medical Review) at 142; see also Trial Tr. 106:14–108:14 (Ketchum Direct).
16           85.    The Medical Review includes a section identifying “Important Safety Issues” that
17   FDA has observed with “Related Drugs.” PX 289 (VASCEPA FDA Medical Review) at 14. The
18   very first safety concern noted by the medical reviewer was Lovaza’s effect on LDL-C. Id. The
19   reviewer noted that “the only other FDA approved omega-3 fatty acid product (Lovaza)” has “four
20   areas of potential safety concern,” beginning with “increases in LDL-C.” Id.; see also Sheinberg
21   Tr. 671:15–672:1 (Sheinberg Cross). The reviewer explained that “[t]he increase in LDL-C”
22   observed with Lovaza “is thought to be due to the . . . enhance[d] conversion of [VLDL] and [IDL]
23   to LDL-C.” PX 289 (VASCEPA FDA Medical Review) at 14. When later discussing the MARINE
24   data, the medical reviewer specifically noted that “Vascepa 4 g did not increase LDL-C levels.”
25   Id. at 58.
26           86.    The Medical Review also demonstrates that FDA approved VASCEPA 4 g per day
27   based on its ability to reduce TGs in adult patients with severe hypertriglyceridemia and maintain
28                                                  - 29 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 56 of 299



 1   that reduction through at least 12 weeks. In Section 6.1.9, which is entitled “Discussion of
 2   Persistence of Efficacy and/or Tolerance Effects,” the medical reviewer contrasted the effects of
 3   VASCEPA 4 g per day with those observed in the 2 g and placebo groups, explaining that only
 4   the 4 g dose reduced TGs and maintained that reduction throughout the 12 week study. PX 289
 5   (VASCEPA Medical Review) at 68–69; see also Trial Tr. 103:12–104:16 (Ketchum Direct);
 6   Mathers Dep. 92:10–16, 93:3–8, 93:10–11. The medical reviewer “interpreted this as a more potent
 7   effect of the Vascepa 4 g dose; i.e. the ability to eliminate the wide TG fluctuations” when used
 8   for extended periods. PX 289 (VASCEPA FDA Medical Review) at 55. FDA approved VASCEPA
 9   4 g per day because of this demonstrated persistence of effect—meaning its ability to reduce TGs
10   in patients with severe hypertriglyceridemia and maintain that reduction. Mathers Dep. 94:22–25,
11   95:2–5, 96:2–5, 96:7–17; see also Trial Tr. 1338:16–1339:6, 1334:3–21 (Peck Direct).
12          87.    On July 26, 2012, FDA approved VASCEPA (icosapent ethyl) 1 g capsules “as an
13   adjunct to diet to reduce triglyceride (TG) levels in adult patients with severe (≥ 500 mg/dL)
14   hypertriglyceridemia.” Trial Tr. 51:20–52:3 (Ketchum Direct); Trial Tr. 65:11–20 (Ketchum
15   Direct); PX 266 (NDA Approval Letter (July 26, 2012)) at 1–6, 17; see also PX 1186 (VASCEPA
16   Label 2019) at 1–2.
17          88.    FDA approved a 500 mg strength of VASCEPA in February 2017. Joint
18   Stipulations of Fact ¶ 181 (ECF No. 324). Thus, Amarin currently markets VASCEPA in both 1 g
19   and 500 mg capsules. See PX 1186 (VASCEPA Label 2019) at 2; Joint Stipulations of Fact ¶¶ 181–
20   82, 201 (ECF No. 324). And, the daily dose of VASCEPA is 4 g per day, taken as two 1-g (or four
21   500 mg) capsules twice daily with food. See PX 1186 (VASCEPA Label 2019) at 2; Joint
22   Stipulation of Fact ¶ 202 (ECF No. 324).
23          89.    Amarin Pharmaceuticals Ireland Limited is the current holder of NDA No. 202057.
24   Joint Stipulations of Fact ¶ 178 (ECF No. 324).
25          90.    Amarin Pharma, Inc. is Amarin Pharmaceuticals Ireland Limited’s agent in the
26   United States for purposes of communicating with FDA regarding NDA No. 202057. Joint
27   Stipulations of Fact ¶ 179 (ECF No. 324).
28                                                - 30 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 57 of 299



 1           B.     VASCEPA’s Approved Prescribing Information
 2           91.    Upon approving VASCEPA in 2012, FDA also approved prescribing information
 3   for VASCEPA that informs clinicians how to use the drug with their severely hypertriglyceridemic
 4   patients. Trial Tr. 344:3–20 (Budoff Direct).
 5           92.    The approved prescribing information—also called the label, labeling, or package
 6   insert—includes a statement of the approved indication, instructions on when and how to
 7   administer the drug, and the underlying clinical data supporting the indication. Trial Tr. 344:3–20
 8   (Budoff Direct); see also Trial Tr. 343:11–14 (Budoff Direct) (explaining that the package insert
 9   also goes by the names “label or package insert or prescribing information”); Trial Tr. 1324:13–
10   18 (Peck Direct).
11   V.      THE MARINE PATENTS

12           A.     Prosecution of the MARINE Patents
13           93.    Mehar Manku, Ian Osterloh, Pierre Wicker, Rene Braeckman, and Paresh Soni are
14   named as inventors of the Asserted Patents. Joint Stipulations of Fact ¶ 12 (ECF No. 324).
15           94.    The U.S. Applications that ultimately issued as the Asserted Patents are
16   continuations of U.S. Application No. 12/702,889, filed on February 9, 2010, which ultimately
17   issued as U.S. Patent No. 8,293,727 (“the ’727 Patent”). Joint Stipulations of Fact ¶ 10 (ECF No.
18   324).
19           95.    The Asserted Patents further claim priority to U.S. Provisional Application No.
20   61/151,291 (DX 1522), filed on February 10, 2009, and U.S. Provisional Application No.
21   61/173,755 (DX 1523), filed on April 29, 2009. Joint Stipulations of Fact ¶ 11 (ECF No. 324). The
22   Provisional Applications detail the effects of purified EPA on multiple plasma lipids and
23   biomarkers, including TGs, LDL-C, and apo B. See DX 1522 (Feb. 2009 Provisional Application)
24   at 5–6; DX 1523 (April 2009 Provisional Application) at 12–13. Additionally, the Provisional
25   Applications describe in detail the MARINE Clinical Study design—including, among other
26   things, the patient population to be studied and various plasma lipid levels and biomarkers
27   designated as secondary efficacy variables. See DX 1522 (Feb. 2009 Provisional Application) at
28                                                   - 31 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 58 of 299



 1   18–24; DX 1523 (April 2009 Provisional Application) at 25–31. These effects were later
 2   confirmed by the MARINE trial results. See infra ¶¶ 73–74, 111.
 3          96.     During the prosecution of the Asserted Patents, Amarin submitted several
 4   declarations, from multiple experts including Dr. Harold Bays and Dr. Howard Weintraub, to the
 5   United States Patent and Trademark Office (“USPTO”) in support of patentability. See, e.g., PX
 6   38 (’727 Patent File History) at 129–31 (Bays I Declaration), 170–72 (Weintraub I Declaration),
 7   976–84 (Weintraub II Declaration),1211–26 (Bays II Declaration), 1710–18 (Bays III
 8   Declaration). For example, in the Bays I Declaration, Dr. Bays submitted and discussed the results
 9   of the MARINE Clinical Study, and expressed his surprise that AMR101 reduced triglycerides in
10   severely hypertriglyceridemic patients without causing a statistically significant increase in LDL-
11   C. PX 38 (’727 Patent File History) at 130, ¶¶ 12–13 (Bays I Declaration); PX 38 (’727 Patent File
12   History) at 140–48 (attaching the results of the MARINE Clinical Study).
13          97.     Amarin also submitted two declarations by Dr. Philip Lavin, a biostatistician. See,
14   e.g., PX 38 (’727 Patent File History) at 1233–37 (Lavin I Declaration), 1725–29 (Lavin II
15   Declaration). In those declarations, Dr. Lavin evaluated conclusions drawn by the Patent Examiner
16   about three pieces of prior art. See, e.g., PX 38 (’727 Patent File History) at 1233–37 (Lavin I
17   Declaration); PX 38 at 1725–29 (Lavin II Declaration). Specifically, these declarations addressed
18   the statistical likelihood that subjects with certain baseline triglyceride levels were included in the
19   studies disclosed in the prior art references. See, e.g., PX 38 (’727 Patent File History) at 1233–37
20   (Lavin I Declaration), 1725–29 (Lavin II Declaration).
21          98.     When allowing the claims of the ’727 Patent, the Patent Examiner included a
22   detailed Statement of Reasons for Allowance in accordance with 37 C.F.R. § 1.104(e) and the
23   specific guidance set forth in section 1302.14 of the Manual of Patent Examination Procedure.
24   PX 38 (’727 Patent File History) at 1829–35. In the Notice of Allowance, the Examiner
25   expressly noted that the claimed methods of treatment are not anticipated and then relied upon
26   the evidence demonstrating objective indicia of non-obviousness for the invention in allowing
27   the claims. Id. Defendants have not asserted anticipation here, and Defendants’ expert
28                                                   - 32 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 59 of 299



 1   conceded he had no basis to contradict the Examiner’s finding that the claims were not
 2   anticipated. Trial Tr. 906:9–11 (Heinecke Cross).
 3          99.     In granting the ’727 Patent, the Examiner relied on objective indicia of non-
 4   obviousness—in particular, a showing that the applicants demonstrated unexpected results (an
 5   unexpected reduction in apo B), and satisfied a long-felt unmet medical need through their
 6   invention of a method of treatment that lowered triglycerides in persons with very high
 7   triglycerides without substantially increasing LDL-C, as prior art treatments had done. PX 38
 8   (’727 Patent File History) at 1831–34.
 9          100.    37 C.F.R. § 1.104(e) provides that “[i]f the examiner believes that the record of
10   the prosecution as a whole does not make clear his or her reasons for allowing a claim or
11   claims, the examiner may set forth such reasoning.” Accordingly, as authorized by 37 C.F.R. §
12   1.104(e), the Examiner made the prosecution history record clear by discussing the specific reasons
13   why the claims were patentable in the Reasons for Allowance. PX 38 (’727 File History) at 1829–
14   35 (Notice of Allowance).
15          101.    Specifically, in the Examiner’s Statement of Reasons for Allowance of the
16   claims of the ’727 Patent, the Examiner characterized the claims as “a very narrow and
17   specific method,” and summarized the claims as follows:
18          Patient population: TG levels between 500 mg/dL and 1500 mg/dL (very high) not
19          receiving any lipid altering therapy,
20          Drug: 96% pure ethyl-EPA with substantially no DHA
21          Amount: 4 g per day
22          Dose regimen: at least 12 weeks.
23   PX 38 (’727 Patent File History) at 1829–30.
24          102.    After describing the scope of the claims, the Examiner next found that the claims
25   were not anticipated. As noted above, Defendants do not challenge this finding.
26

27

28                                                  - 33 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 60 of 299



 1          103.    The Examiner concluded that it would have been prima facie obvious to treat
 2   patients having TG above 500 mg/dL with 96% pure ethyl-EPA. See, e.g., PX 38 (’727 Patent File
 3   History) at 1830.
 4          104.    Nevertheless, the Examiner found the pending claims patentable because
 5   “Applicant was able to overcome the above 103 obviousness rejection by showing: 1 - Unexpected
 6   results, and 2 - Long felt unmet medical need.” See, e.g., PX 38 (’727 Patent File History) at
 7   1831 (Notice of Allowance). The Examiner then spent more than three pages specifically
 8   reviewing the evidence of objective indicia supporting the Examiner's ultimate conclusion
 9   that the claims were patentable. See, e.g., id at 1831–34.
10          105.    In these pages, the Examiner discussed at length the September 11, 2011 Weintraub
11   and May 16, 2012 Bays declarations and how they evidenced the objective indicia of unexpected
12   results and long-felt unmet medical need that overcame the Examiner’s prima facie obviousness
13   rejection. See, e.g., id. These were the only declarations discussed in the Examiner’s Reasons for
14   Allowance. See, e.g., id.
15          106.    The Examiner’s Statement of Reasons for Allowance tracks the guidance provided
16   by MPEP § 1302.14(II)(A), which instructs the examiner to state which arguments and affidavits
17   led to allowance when “claims are allowed on the basis of one (or some) of a number of arguments
18   and/or affidavits presented, and a statement is necessary to identify which of these arguments and
19   evidence were found to be most persuasive.” See Trial Tr. 908:4–16 (Heinecke Cross). The
20   Statement for Reasons of Allowance clearly identifies which affidavits the Examiner relied upon
21   because the Examiner expressly stated that the September 11, 2011 Weintraub and May 16, 2012
22   Bays declarations provided the basis for overcoming the prima facie showing of obviousness by
23   establishing both unexpected results and long-felt, but unmet, need in the prior art. PX 38 (’727
24   Patent File History) at 1831–34 (Notice of Allowance). In contrast, the Examiner did not cite to
25   the Lavin Declarations, which are unrelated to objective indicia, the basis on which the
26   Examiner granted the patents. Id. at 1233–37 (Lavin I Declaration), 1725–29 (Lavin II
27   Declaration); see also Trial Tr. 908:17–20 (Heinecke Cross).
28                                                 - 34 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 61 of 299



 1          107.    The Examiner included a Statement of Reasons for Allowance when allowing the
 2   claims of each of the Asserted Patents. Each Statement of Reasons for Allowance contains
 3   materially identical reasons for allowing the claims. See PX 39 (’728 Patent File History) at 6691–
 4   98; PX 40 (’715 Patent File History) at 6484–94; PX 41 (’677 Patent File History) at 6420–27; PX
 5   42 (’652 Patent File History) at 6359–67; PX 50 (’560 Patent File History) at 8141–48; PX 51
 6   (’929 Patent File History) at 547–54.
 7          108.    Pursuant to 21 U.S.C. § 355(b)(1), the Asserted Patents are among the patents listed
 8   in the Orange Book—a Food and Drug Administration (“FDA”) publication formally known as
 9   Approved Drug Products with Therapeutic Equivalence Evaluations—in connection with NDA
10   No. 202057. Joint Stipulations of Fact ¶ 13 (ECF No. 324).
11          B.      Disclosure of the MARINE Patents
12          109.    Each of the Asserted Patents is entitled “METHODS OF TREATING
13   HYPERTRIGLYCERIDEMIA.” Joint Stipulations of Fact ¶ 9 (ECF No. 324).
14          110.    The shared specification of the Asserted Patents discusses a number of biomarkers
15   that EPA may affect. In particular, the specification conveys Dr. Manku’s insights on how EPA’s
16   mechanism of action in the body would affect nearly two dozen plasma lipids and biomarkers,
17   including apo B and LDL-C. See, e.g., PX 21 (’728 Patent) at 14.
18          111.    In addition, the specification describes in detail the MARINE Clinical Study design,
19   including the various plasma lipid levels and biomarkers designated as secondary efficacy
20   variables. See, e.g., PX 21 (’728 Patent) at 19–20. These effects were ultimately confirmed by the
21   MARINE trial results, which were submitted to the Patent Office prior to allowance of the claims.
22   PX 38 (’727 File History) at 130 (Bays I Declaration ¶¶ 12–13); PX 38 (’727 Patent File History)
23   at 140–48 (attaching the results of the MARINE Clinical Study).
24          C.      Ownership of the MARINE Patents
25          112.    Amarin Pharmaceuticals Ireland Limited is the owner of the Asserted Patents. Joint
26   Stipulations of Fact ¶ 8 (ECF No. 324).
27

28                                                 - 35 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 62 of 299



 1              D.     Asserted Claims
 2              113.   The Asserted Claims consist of a total of ten claims from six patents—Claims 1
 3   and 16 from the ’728 Patent, Claim 14 from the ’715 Patent, Claims 1 and 8 the ’677 Patent”,
 4   Claim 1 of the ’652 Patent, Claims 4 and 17 of the ’560 Patent, and Claims 1 and 4 of the ’929
 5   Patent. See supra ¶ 9.
 6              114.   Claim 1 of the ’728 Patent is an independent claim. It recites:
 7                     A method of reducing triglycerides in a subject having a fasting
                       baseline triglyceride level of 500 mg/dl to about 1500 mg/dl who
 8                     does not receive concurrent lipid altering therapy comprising:
                       administering orally to the subject about 4 g per day of a
 9
                       pharmaceutical composition comprising at least about 96%, by
10                     weight of all fatty acids present, ethyl eicosapentaenoate, and
                       substantially no docosahexaenoic acid or its esters for a period of 12
11                     weeks to effect a reduction in triglycerides without substantially
                       increasing LDL-C compared to a second subject having a fasting
12                     baseline triglyceride level of 500 mg/dl to about 1500 mg/dl who
                       has not received the pharmaceutical composition and a concurrent
13
                       lipid altering therapy.
14
     PX 21 (’728 Patent) at 21.
15
                115.   Claim 16 of the ’728 Patent depends from Claim 1 of the ’728 Patent. As a
16
     dependent claim, Claim 16 incorporates the limitations in Claim 1. Claim 16 of the ’728 Patent
17
     recites:
18
                       The method of claim 1, wherein no fatty acid of the pharmaceutical
19                     composition, except for ethyl-EPA, comprises more than about
                       0.6% by weight of all fatty acids combined.
20
     PX 21 (’728 Patent) at 22.
21
                116.   Claim 14 of the ’715 Patent is a dependent claim that depends on Claim 13 of the
22
     ’715 Patent. As a dependent claim, Claim 14 incorporates the limitations in Claim 13.
23
                117.   Claim 13 of the ’715 Patent recites:
24
                       A method of reducing triglycerides in a subject having a fasting
25                     baseline triglyceride level of 500 mg/dl to about 1500 mg/dl, who
26                     does not receive a concurrent lipid altering therapy, comprising
                       administering orally to the subject about 4 g per day of a
27                     pharmaceutical composition comprising at least about 96% by

28                                                     - 36 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 63 of 299



 1                     weight, ethyl eicosapentaenoate (ethyl-EPA) and substantially no
                       docosahexaenoic acid (DHA) or its esters for a period of at least 12
 2                     weeks to effect a statistically significant reduction in triglycerides
                       without effecting a statistically significant increase in LDL-C or
 3
                       apolipoprotein B in the subject.
 4
     PX 22 (’715 Patent) at 22.
 5
                118.   Claim 14 of the ’715 Patent recites:
 6
                       The method of claim 13 comprising administering to the subject
 7                     about 4 g per day of the pharmaceutical composition to effect a
                       statistically significant reduction in triglycerides and apolipoprotein
 8                     B without effecting a statistically significant increase of [LDL-C] in
                       the subject.
 9
10   PX 22 (’715 Patent & Certificate of Correction) at 22–23.

11              119.   Claim 1 of the ’677 Patent is an independent claim. Claim 1 of the ’677 Patent

12   recites:
                       A method of reducing triglycerides in a subject having a fasting
13
                       baseline triglyceride level of 500 mg/dl to about 1500 mg/dl
14                     comprising: administering orally to the subject about 4 g per day of
                       a pharmaceutical composition comprising at least about 96%, by
15                     weight of all fatty acids present, ethyl eicosapentaenoate and
                       substantially no docosahexaenoic acid or its esters for a period of at
16                     least about 12 weeks to effect a reduction in triglycerides without
17                     substantially increasing LDL-C compared to placebo control.

18   PX 25 (’677 Patent) at 21.

19              120.   Claim 8 of the ’677 Patent depends from Claim 1 of the ’677 Patent. As a dependent

20   claim, Claim 8 incorporates the limitations in Claim 1. Claim 8 of the ’677 Patent recites:

21                     The method of claim 1, comprising administering to the subject
                       about 4 g of the pharmaceutical composition daily for the period of
22                     at least about 12 weeks to effect a reduction in apolipoprotein B
                       compared to placebo control.
23
     PX 25 (’677 Patent) at 22.
24
                121.   Claim 1 of the ’652 Patent is an independent claim. It recites:
25
                       A method of reducing triglycerides in a subject having a fasting
26                     baseline triglyceride level of 500 mg/dl to about 1500 mg/dl
27                     comprising: administering orally to the subject about 4 g per day of
                       a pharmaceutical composition comprising at least about 96%, by
28                                                     - 37 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 64 of 299



 1                  weight of all fatty acids present, ethyl eicosapentaenoate and
                    substantially no docosahexaenoic acid or its esters for a period of
 2                  about 12 weeks to effect a reduction in triglycerides without
                    substantially increasing LDL-C compared to baseline.
 3

 4   PX 26 (’652 Patent) at 22.

 5          122.    Claim 4 of the ’560 Patent depends from Claim 1 of the ’560 Patent. As a dependent

 6   claim, Claim 4 incorporates the limitations in Claim 1.

 7          123.    Claim 1 of the ’560 Patent recites:

 8                  A method of reducing triglycerides in a subject having a fasting
                    baseline triglyceride level of 500 mg/dl to about 1500 mg/dl
 9                  comprising, administering orally to the subject 4 capsules per day,
                    each capsule comprising about 900 mg to about 1 g of ethyl
10                  eicosapentaenoate and not more than about 3% docosahexaenoic
                    acid or its esters, by weight of total fatty acids present, for a period
11                  of 12 weeks to effect a reduction in triglycerides in the subject.
12
     PX 30 (’560 Patent) at 22.
13
            124.    Claim 4 of the ’560 Patent recites:
14
                    The method of claim 1, wherein said administering effects a
15                  reduction in fasting triglycerides of at least about 10% without
                    increasing LDL-C by more than 5% in the subject.
16
     PX 30 (’560 Patent) at 23.
17
            125.    Claim 17 of the ’560 Patent depends on Claim 11 of the ’560 Patent. As a dependent
18
     claim, Claim 17 incorporates the limitations in Claim 11.
19
            126.    Claim 11 of the ’560 Patent recites:
20
                    A method of reducing triglycerides in a subject having a fasting
21                  baseline triglyceride level of 500 mg/dl to about 1500 mg/dl
                    comprising, administering orally to the subject 4 capsules per day,
22
                    each capsule comprising about 900 mg to about 1 g of ethyl
23                  eicosapentaenoate and not more than about 3% docosahexaenoic
                    acid or its esters, by weight of total fatty acids present, for a period
24                  of 12 weeks to effect a reduction in triglycerides in the subject
                    compared to placebo control.
25
     PX 30 (’560 Patent) at 23.
26
            127.    Claim 17 of the ’560 Patent recites:
27

28                                                   - 38 -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 65 of 299



 1                     The method of claim 11, wherein said administering effects
                       reduction in fasting triglycerides of at least about 20% without
 2                     increasing LDL-C in the subject compared to placebo control.
 3   PX 30 (’560 Patent) at 23.
 4              128.   Claim 1 of the ’929 Patent is an independent claim. Claim 1 of the ’929 Patent
 5   recites:
 6                     A method of reducing triglycerides in a subject having fasting
 7                     triglycerides of at least 500 mg/dl comprising, orally administering
                       to the subject daily for at least about 12 weeks a pharmaceutical
 8                     composition comprising about 4 g of ethyl eicosapentaenoate and
                       not more than about 4% docosahexaenoic acid or its esters, by
 9                     weight of all fatty acids.
10   PX 31 (’929 Patent) at 22–23.
11              129.   Claim 5 of the ’929 Patent depends from Claim 1 of the ’929 Patent. As a dependent
12   claim, Claim 5 incorporates the limitations in Claim 1. Claim 5 of the ’929 Patent recites:
13                     The method of claim 1, wherein 12 weeks of said daily
                       administration is effective to reduce apolipoprotein B in subjects
14
                       who have fasting triglycerides levels of at least 500 mg/dL.
15
     PX 31 (’929 Patent) at 23.
16
     VI.        FURTHER CLINICAL DEVELOPMENT OF VASCEPA
17
                A.     The Need to Address Residual Cardiovascular Risk
18
                130.   As of 2008, atherosclerotic cardiovascular disease was “the leading cause of
19
     morbidity and mortality in industrialized societies.” DX 1604 (Oram) at 1; Trial Tr. 898:13–899:14
20
     (Heinecke Cross). That still remains true today. Trial Tr. 899:15–16 (Heinecke Cross).
21
                131.   It also has long been understood that, even with intensive cholesterol lowering,
22
     statins reduce cardiovascular events by only one-third, and therefore a large residual risk
23
     remains—leaving two-thirds of cardiovascular risk (strokes, heart attacks, etc.) unaddressed. DX
24
     1604 (Oram) at 1; Trial Tr. 899:17–900:8 (Heinecke Cross); Trial Tr. 149:11–18 (Ketchum
25
     Direct). As of 2008, “this large residual disease burden ha[d] directed the attention of biomedical
26
     investigators and the pharmaceutical industry to other potential targets for drug development.” DX
27

28                                                    - 39 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 66 of 299



 1   1604 (Oram) at 1; Trial Tr. 899:17–900:8 (Heinecke Cross). Therefore, as of March 2008,
 2   researchers were focused on trying to reduce residual cardiovascular risk, with scientists pursuing
 3   a variety of medical approaches, including various interventions to raise HDL. Trial Tr. 900:3–
 4   901:21 (Heinecke Cross) (acknowledging “intense interest” in raising HDL at the time); Trial Tr.
 5   1730:12–24 (Toth Direct). These efforts were part of a more general longstanding interest, pursued
 6   for decades leading up to 2008, of reducing cardiovascular risk. Trial Tr. 1730:3–20 (Toth Direct).
 7   But as of March 2008, no TG-lowering drug had been demonstrated to reduce cardiovascular risk
 8   on top of a statin. Trial Tr. 1730:21–24 (Toth Direct).
 9          132.    Additionally, at the time of the invention, no approved treatment for severe
10   hypertriglyceridemia had been shown to both lower TGs and reduce CV risk in patients with very
11   high TGs. Trial Tr. 1625:14–21 (Toth Direct); Trial Tr. 842:19–843:17 (Heinecke Cross); DX
12   1876 (ATP-III) at 181, Tbl. VII.2-4; PX (ATP-III) at 194. To the contrary, because all approved
13   treatments for severe hypertriglyceridemia at the time dramatically raised LDL-C, the prevailing
14   concern was that treatment for severe hypertriglyceridemia exacerbated cardiovascular risk. Trial
15   Tr. 1574:8–21 (Toth Direct) (all approved TG-lowering agents produced large increases in LDL-
16   C); Trial Tr. 1577:13–25 (Toth Direct) (“[I]f the LDL shoots up, this would heighten risk for the
17   development of cardiovascular disease.”). For this reason, statins were often administered to
18   severely hypertriglyceridemic patients along with their TG-lowering therapy, (see Trial Tr.
19   809:18–810:10 (Heinecke); Trial Tr. 1598:18–1599:18 (Toth Direct)), or stepwise added to that
20   therapy once TGs were brought below 500 mg/dL, to address the enhanced cardiovascular risk.
21   PX 288 (Karalis) at 10 (explaining that reducing triglycerides are the first goal when treating
22   severely hypertriglyceridemic patients, but that “once the TG are lowered consideration should be
23   given to adding a statin to their TG-lowering therapy”). There was accordingly a need for a TG-
24   lowering agent that would significantly reduce cardiovascular risk on top of statin, including in
25   patients with severe hypertriglyceridemia.
26          133.    It was in this context that Amarin pursued additional clinical development of
27   VASCEPA, including the REDUCE-IT Trial. Trial Tr. 140:3–8 (Ketchum). The rationale for the
28                                                  - 40 -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 67 of 299



 1   REDUCE-IT trial was to determine whether VASCEPA would meet the unmet need for an agent
 2   that substantially lowers residual cardiovascular risk. Trial Tr. 140:3–8 (Ketchum). Amarin
 3   invested hundreds of millions of dollars in this endeavor. Trial Tr. 140:9–15 (Ketchum).
 4           B.      Failed Cardiovascular Outcome Trials Involving TG-Lowering Agents
 5           134.    The longstanding need for a TG-lowering agent that lowered residual
 6   cardiovascular risk was reflected in the numerous clinical trials that were carried out to assess
 7   whether TG-lowering agents could lower cardiovascular risk, especially on top of a statin. See
 8   Trial Tr. 1730:9–20 (Toth Direct); see also Trial Tr. 901:13–21 (Heinecke Cross) (discussing
 9   failure to develop therapies—fibrates, niacin, other new agents—to raise HDL for cardiovascular
10   risk reduction).
11           135.    Efforts to find a TG-lowering agent—including fibrate products, niacin-based
12   formulations, and various omega-3 fatty acids—that would lower cardiovascular risk began in the
13   1970s and 1980s, and continued into the 2000s. See Trial Tr. 1730:6–14 (Toth Direct). As the
14   1990s progressed, and statins became a cornerstone of treatment for reducing cardiovascular risk,
15   this interest in reducing cardiovascular risk focused on finding a TG-lowering agent that would
16   significantly reduce cardiovascular risk beyond the risk reduction provided by statin therapy. See
17   Trial Tr. 1728:18–1729:9 (Toth Direct) (“[E]ven if a patient is aggressively treated with a statin,
18   if their triglyceride is still high, their risk is substantially higher than a patient who is treated with
19   a statin, but their triglyceride is normal.”). But prior to REDUCE-IT, these efforts were met with
20   widespread failure.
21           136.    Niacin. As of March 2008, researchers were investigating whether niacin could
22   reduce risk for cardiovascular events. See Trial Tr. 1732:4–7 (Toth Direct); see also Trial Tr.
23   1163:15–1164:21 (Fisher Cross) (discussing the failure of Merck’s niacin-based Cordaptive drug).
24   One such trial, the AIM-HIGH study, evaluated the effect of niacin in patients on statin therapy
25   with established cardiovascular disease. See Trial Tr. 1732:8–16 (Toth Direct). The AIM-HIGH
26   study failed to show a cardiovascular benefit, and the study was discontinued due to futility. See
27   id.
28                                                     - 41 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 68 of 299



 1          137.    Another trial, the HPS2-THRIVE study, evaluated the effect of niacin in high-risk
 2   patients against a statin background. See Trial Tr. 1732:17–19 (Toth Direct). The HPS2-THRIVE
 3   study, too, was negative for its primary composite endpoint and failed to demonstrate efficacy for
 4   any individual endpoint. See Trial Tr. 1732:17–24 (Toth Direct). Moreover, the study found that
 5   the addition of niacin led to heightened risk for pulmonary and urinary tract infections, as well as
 6   increased risk for gastrointestinal hemorrhage. See id.
 7          138.    Fibrates. As of March 2008, researchers were also investigating the effects of
 8   fibrates on cardiovascular disease. See Trial Tr. 1731:3–1732:3 (Toth Direct). The ACCORD trial
 9   evaluated the effects of fenofibrate on the risk of cardiovascular disease in patients with type 2
10   diabetes who are on statins. See Trial Tr. 1731:3–13 (Toth Direct); see also Trial Tr. 1160:13–19
11   (Fisher Cross). The ACCORD trial was unable to demonstrate incremental benefit with the
12   addition of fenofibrate on top of statin therapy. See id. Another trial, the FIELD trial, evaluated
13   the effects of fenofibrate in diabetic patients who were not on statin therapy. See Trial Tr. 1731:14–
14   22 (Toth Direct). The FIELD trial also failed to meet its primary composite endpoint. See id.
15   Moreover, researchers did not study whether the fibrate gemfibrozil would reduce cardiovascular
16   risk over and above statin therapy because it was deemed unsafe due to its strong interaction with
17   statins, which could precipitate rhabdomyolysis. See Trial Tr. 1603:4–14 (Toth Direct)
18   (gemfibrozil interaction with statins), Trial Tr. 1731:23–1732:3 (Toth Direct) (gemfibrozil-statin
19   combination was not studied because “it was deemed to be too unsafe”); see also Trial Tr.
20   1158:19–1159:16 (Fisher Cross).
21          139.    As a result of the failed ACCORD and FIELD trials, fibrates are not used to reduce
22   cardiovascular risk on top of statin therapy. See Trial Tr. 1162:2–6 (Fisher Cross) (“Q: [I]t was
23   your testimony at deposition, was it not, that currently fibrates are not used to reduce
24   cardiovascular risks on top of a statin. A: Yes. That was based on the ACCORD and FIELD
25   studies, yes.”). Indeed, the American Diabetes Association, in its 2019 Guidelines, recognized that
26   a combination therapy of statins and fibrates “has not been shown to improve atherosclerotic
27

28                                                   - 42 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 69 of 299



 1   cardiovascular disease outcomes, and is generally not recommended.” See PX 162 (ADA 2019
 2   Guidelines) at 11; see also Trial Tr. at 1157:13–1158:4 (Fisher Cross).
 3          140.    Omega-3 mixtures. As of March 2008, a number of clinical trials had investigated
 4   whether omega-3 fatty acids may provide cardiovascular benefits, but the benefits remained
 5   unclear, and questions about the clinical value of omega-3 fatty acids had been highlighted, for
 6   example, by a recent meta-analysis by the Cochrane collaboration, which concluded that long
 7   chain omega-3 fatty acids “do not have a clear effect on total mortality, combined cardiovascular
 8   events, or cancer.” See PX 848 (Hooper) at 1; see also Trial Tr. 1739:18–1742:13 (Toth Direct).
 9          141.    To be clear, some clinical trials had reported possible cardio-protective benefits of
10   omega-3 fatty acids. See Trial Tr. 1742:18–1743:17 (Toth Direct). These included the GISSI
11   trial—which studied a mixture of EPA and DHA—and the JELIS trial. See id. But these trials
12   came in the context of decades of mixed results and were insufficient to lead the medical
13   community to conclude that omega-3 fatty acids were in fact effective to reduce cardiovascular
14   risk. See, e.g., PX 848 (Hooper) at 1 (reporting mixed results based on a review of 48 clinical trials
15   and concluding that “[l]ong chain and shorter chain omega 3 fats do not have a clear effect on total
16   mortality, combined cardiovascular events, or cancer”); see also Trial Tr. at 1742:19–1743:17
17   (Toth Direct) (discussing GISSI and JELIS), 1739:19–1742:13 (Toth Direct) (discussing Hooper).
18          142.    Ongoing trials as of 2008 included Alpha Omega, DOIT, OMEGA, ORIGIN,
19   SU.FOL.OM3, R&P, AREDS2, and ASCEND. See PDX 6-29; Trial Tr. 1732:25-1739:13 (Toth
20   Direct). Prior to the REDUCE-IT trial, all of these trials failed to show a significant cardiovascular
21   benefit, causing the existing doubts about omega-3 fatty acids to grow. See PDX 6-29 (table
22   summarizing results and other background information from each of the trials); see also Tr.
23   1736:12–1737:4 (Toth Direct) (“You see in the fourth column primary endpoint, none of the trials
24   were able to achieve statistical significance for their primary composite endpoint.”). Of note, these
25   omega-3 trials underway as of March 2008 studied various doses and each studied a composition
26   that contained substantial amounts of DHA. See Trial Tr. 1737:8–1739:4 (Toth Direct) (“[P]eople
27   were struggling to find a formulation that worked. They were varying the amount of EPA to DHA.
28                                                   - 43 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 70 of 299



 1   They were varying the total dosage daily. People were trying to find their way in the dark.”); see
 2   also Trial Tr. 1183:13–16 (Fisher Cross) (“Q: It’s fair to say that a variety of trials on a variety of
 3   mixtures of EPA and DHA were being conducted in the period up through March 2008, correct.
 4   A: Yes.”).
 5          143.    The exhibit, PDX 6-29, which summarizes the failed omega-3 trials underway as
 6   of March 2008 is shown below:
 7

 8

 9
10

11

12

13

14

15

16

17          144.    The Alpha Omega Trial evaluated the effects of omega-3 fatty acids on the rate of

18   cardiovascular events among patients who have had a myocardial infarction. See PX 492

19   (Kromhout). Patients were enrolled starting in April 2002 and randomly assigned to receive one

20   of four trial margarines: a placebo margarine, a margarine containing approximately 400 mg of

21   EPA-DHA per day (226 mg EPA + 150 mg DHA), a margarine containing 2 g of alpha-linolenic

22   acid (ALA) per day, or a margarine containing a combination of EPA-DHA and ALA. Id. at 2.

23   The median TG of the patients receiving EPA-DHA margarines was 144 mg/dL (1.63 mmol/L).

24   Id. at 6. 86% of the patients were on lipid-modifying treatment (mainly statins). The primary

25   endpoint of the trial was major cardiovascular events, which comprised fatal and nonfatal

26   cardiovascular disease, the cardiac interventions percutaneous coronary intervention (PCI) and

27

28                                                   - 44 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 71 of 299



 1   coronary artery bypass grafting (CABG). Id. at 4. After a median follow-up period of 40.8 months,
 2   neither EPA-DHA nor ALA significantly reduced the rate of major cardiovascular events. Id.
 3          145.    The Diet and Omega-3 Intervention Trial (DOIT), whose results were published in
 4   October 2010, evaluated the effects of 2.4 g/day of omega-3 fatty acids (49% EPA + 35% DHA)
 5   on all-cause mortality in men aged ≥ 50 years. See PX 938 (Einvik) at 2–3. Patient randomization
 6   began in 1997. Id. at 3. The participants’ median TG level was 150 mg/dL (1.7 mmol/L). Id. at 4.
 7   The primary endpoints in the study were changes in carotid intima-media thickness, circulating
 8   biomarkers, and peripheral pulse wave propagation. Id. All-cause mortality and cardiovascular
 9   events were reported as nonprimary endpoints. Id. Cardiovascular events were defined as fatal or
10   nonfatal sudden cardiac arrest, myocardial infarction, percutaneous coronary intervention,
11   coronary artery bypass grafting, cerebral stroke, surgery on abdominal aortic aneurysm, or
12   peripheral revascularization procedures. Id. After three years, there was no statistically significant
13   reduction in all-cause mortality or cardiovascular events. Id. at 2, 5.
14          146.    The OMEGA trial was a prospective, randomized, double-blind, controlled trial
15   including 3,851 patients that evaluated the effects of 1 g/day of omega-3 fatty acids (460 mg EPA
16   + 380 mg DHA) on the rate of sudden cardiac death. See PX 936 (Rauch) at 2. Patient
17   randomization began in October 2003. See id. The trial defined the primary endpoint of sudden
18   cardiac death as unexpected death resulting from heart disease occurring within 1 hour of the first
19   symptoms or unwitnessed overnight. Id. at 3. 94% of the patients received statin therapy. Id. at 5.
20   The group of patients receiving omega-3 fatty acids had a mean baseline TG of 121 mg/dL (1.37
21   mmol/L). Id. at 7. After a follow-up period of 1 year, the study failed to support a reduction in the
22   rate of sudden cardiac death. Id. at 3, 7.
23          147.    The Outcome Reduction with an Initial Glargine Intervention (ORIGIN) trial
24   evaluated the effects omega-3 fatty acids on the occurrence of cardiovascular events in diabetic
25   patients with recent myocardial infarction or heart failure. See PX 948 (Bosch). The ORIGIN trial
26   was a randomized trial with a 2-by-2 factorial design with a 1 g/day capsule containing at least
27   900 mg of omega-3 fatty acid ethyl esters (465 mg EPA + 375 mg DHA). Id. at 1. Randomization
28                                                   - 45 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 72 of 299



 1   of the study’s 12,536 participants began in September 2003, and participants received either 1
 2   g/day of omega-3 fatty acids or placebo. Id. at 2, 5. The participants receiving omega-3 fatty acids
 3   had a median TG level of 142 mg/dL, and 53% of them were on statin therapy. Id. at 5. The primary
 4   endpoint was death from cardiovascular causes. After a median follow-up period of 6.2 years,
 5   daily supplementation with 1 g/day of omega-3 fatty acids did not reduce the rate of cardiovascular
 6   events. Id. at 1.
 7           148.    The SUpplementation with FOLate, vitamin B6 and B12 and/or OMega-3 fatty
 8   acids (SU.FOL.OM3) trial was a double blind randomized, placebo-controlled, secondary
 9   prevention trial designed to test the efficacy of folates supplementation (560 μg of 5-
10   methyltetrahydrofolate) in combination with vitamin B-6 (3 mg) and B-12 (20 μg) and/or n-3
11   PUFA (600 mg of EPA and DHA at a ratio of 2:1) on fatal and non-fatal ischemic cardiovascular
12   disease in a 2×2 factorial design. See PX 956 (Blacher) at 2. A total of 2,501 patients with a past
13   history of cardio- or cerebrovascular diseases were recruited between 2003 and 2007. Id. The
14   subjects’ median baseline TG levels were 114 mg/dL (1.29 mmol/L) in patients with a history of
15   coronary revascularization, 126 mg/dL (1.42 mmol/L) in patients with a history of hard coronary
16   event, and 108 mg/dL (1.22 mmol/L) in patients with no history of coronary event. Id. at 3. The
17   primary endpoint was a composite of non-fatal myocardial infarction, non-fatal ischemic stroke,
18   or death from cardiovascular disease. Id. at 2. After a mean follow-up period of 4.2 years, the trial
19   did not demonstrate any effects of dietary supplementation with omega-3 fatty acids. Id. at 1–2.
20           149.    The Risk and Prevention (R&P) study was a double-blind, placebo-controlled
21   clinical trial designed to evaluate the effects of omega-3 fatty acids in patients with a previous
22   myocardial infarction or heart failure. See PX 949 (Roncaglioni). 12,513 patients were randomly
23   assigned to omega-3 fatty acids (1 g EPA-DHA ratio ranging from 0.9:1 to 1.5:1) or placebo
24   beginning in February 2004. Id. at 4. 41% of the patients were on statin therapy. Id. at 1, 5. At the
25   beginning of the trial, the primary endpoint was the cumulative rate of death, nonfatal myocardial
26   infarction, and non-fatal stroke. Id. at 3. After 1 year, the primary endpoint was revised as the
27   composite of time to death from cardiovascular causes or hospital admission for cardiovascular
28                                                  - 46 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 73 of 299



 1   causes. Id. After a median of 5 years of follow-up, daily treatment with omega-3 fatty acids did
 2   not reduce cardiovascular mortality and morbidity. Id. at 1.
 3           150.    The Age-Related Eye Disease Study 2 (AREDS2) was designed to determine
 4   whether long chain omega-3 fatty acids reduce the rate of cardiovascular disease. See PX 930
 5   (Bonds). Beginning in 2004, 4,203 subjects were randomized to receive 1 g/day of omega-3 fatty
 6   acids (350 mg DHA + 650 mg EPA); 10 mg/day of lutein and 2 mg/day of zeaxanthin; omega-3
 7   fatty acids, lutein, and zeaxanthin; or placebo. Id. at 1, 4. 44% of the subjects reported taking a
 8   statin medication at the start of the study. Id. at 3. The primary endpoint was a composite outcome
 9   of time to the first event in a category of cardiovascular disease mortality and cardiovascular
10   disease morbidity. Id. at 3. After a median follow-up period of 4.8 years, omega-3 fatty acids did
11   not reduce the risk of cardiovascular disease with or without a combination of lutein and
12   zeaxanthin. Id. at 1, 3. The results of this trial were published in 2014. Id. at 1.
13           151.    The ASCEND trial (“A Study of Cardiovascular Events in Diabetes”) evaluated the
14   effects of receiving 1 g/day of omega-3 fatty acid capsules (460 mg EPA + 350 mg DHA) on the
15   risk of serious vascular events in diabetic patients aged ≥ 40 years who did not have evidence of
16   cardiovascular disease. See PX 961 (Bowman). From June 2005 through July 2011, a total of
17   15,480 patients were randomized to receive 1 g/day of omega-3 fatty acid capsules or placebo
18   capsules. Id. at 4. 75% of the subjects were on statin therapy. Id. at 5. The primary endpoint was
19   the first serious vascular event, which was defined as a composite of nonfatal myocardial infarction
20   or stroke (excluding confirmed intracranial hemorrhage), transient ischemic attack, or vascular
21   death excluding intracranial hemorrhage. Id. at 1. The authors specifically acknowledged the great
22   need for an agent to further reduce cardiovascular risk: “Since patients with diabetes have two to
23   three times the risk of cardiovascular disease as the general population, a safe dietary supplement
24   with even a modest protective effect could have a major public health benefit.” Id. at 2. However,
25   after a follow-up period of 7.4 years, 1 g/day capsules of omega-3 fatty acids did not have a
26   significantly lower incidence of serious vascular events than those who received placebo. Id. at 1,
27   9.
28                                                    - 47 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 74 of 299



 1          C.      ANCHOR
 2          152.    ANCHOR was a phase 3, multicenter, placebo-controlled, randomized, double-
 3   blinded, 12-week clinical trial to assess the efficacy and safety of AMR101 (VASCEPA) in statin-
 4   treated patients at high cardiovascular risk with well-controlled LDL cholesterol and residually
 5   high TG levels (≥200 and <500 mg/dL). See PX 942 (Ballantyne); Trial Tr. 117:8–120:8 (Ketchum
 6   Direct) (discussing the ANCHOR Study ).
 7          153.    In 2009, Amarin entered into an agreement with FDA relating to a proposed
 8   additional indication for VASCEPA—called the Special Protocol Assessment (“SPA”) Agreement
 9   for the ANCHOR study. Trial Tr. 121:9–122:10 (Ketchum Direct). The agreement provided that
10   Amarin would conduct the requested 12-week lipid endpoint trial—which was ultimately called
11   the ANCHOR trial—to determine whether VASCEPA lowers triglyceride levels in statin-treated
12   patients with well-controlled LDL-C levels and high triglyceride levels (200–499 mg/dL). Trial
13   Tr. 121:20–122:123:18 (Ketchum Direct). In essence, the agreement and related regulatory
14   dialogue provided that if the ANCHOR trial met its study endpoints, and if Amarin enrolled 50%
15   of subjects in the requested cardiovascular outcome trial—which ultimately became the REDUCE-
16   IT study—FDA would grant Amarin an indication to market VASCEPA to treat patients with high
17   triglyceride levels (200–499 mg/dL) on background statin therapy. Trial Tr. 121:20–122:123:18
18   (Ketchum Direct).
19          154.    The ANCHOR study was conducted at 97 sites in the United States from December
20   2009 through February 2011 with 702 patients. PX 942 (Ballantyne) at 2–3; Trial Tr. 119:16–19
21   (Ketchum Direct). The primary endpoint in the trial was the percentage change in triglyceride level
22   from baseline compared to placebo after 12 weeks of treatment. PX 942 (Ballantyne) at 2. Other
23   secondary endpoints included the effect from baseline compared to placebo on other lipid
24   parameters, including LDL-C, non-HDL-C, and apo B. Id.
25          155.    When Amarin conducted the ANCHOR trial in 2011, the trial achieved its primary
26   and secondary endpoints, demonstrating a statistically significant reduction in triglyceride levels
27   in the VASCEPA 4 g / day group compared with the placebo (mineral oil) groups (-21.5%) without
28                                                 - 48 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 75 of 299



 1   increasing LDL-C relatively to placebo, and also demonstrated favorable outcomes with respect
 2   to other lipid parameters, including LDL-C (-6.2%), Lp-PLA2 (-19%), non-HDL-C (-13.6%),
 3   VLDL-C (-24.4%), and apo B (-9.3%). PX 942 (Ballantyne) at 5–6; Trial Tr. 120:9–121:8
 4   (Ketchum Direct).
 5          156.    After obtaining these results, and following Amarin’s enrollment of 50% of patients
 6   in the REDUCE-IT trial, Amarin in 2013 submitted a supplemental NDA (“sNDA”) for its
 7   additional proposed indication—seeking approval to market and sell VASCEPA as an adjunct to
 8   diet and in combination with a statin to reduce TG, non-HDL-C, apo B, LDL-C, TC (total
 9   cholesterol), and VLDL-C (very low-density lipoprotein cholesterol) in adult patients with mixed
10   dyslipidemia and coronary heart disease or a coronary heart disease risk equivalent. Trial Tr.
11   123:19–124:10 (Ketchum Direct).
12          157.    But in October 2013, FDA rescinded the ANCHOR SPA, concluding that currently
13   available evidence failed to support the hypothesis that a TG-lowering drug significantly reduces
14   the risk for cardiovascular events among statin-treated patients, and that FDA did not believe that
15   a change in triglyceride levels was sufficient to establish the effectiveness of a drug intended to
16   reduce cardiovascular risk in subjects with serum triglyceride levels below 500 mg/dL. Trial Tr.
17   124:11–22, 126:11–127:22 (Ketchum Direct). This was based in part on the fact that the
18   cardiovascular outcome trials that had been underway in 2008 when Amarin initially proposed its
19   supplemental indication for VASCEPA—including ACCORD-Lipid and AIM-HIGH—reported
20   negative outcomes. Trial Tr. 126:11–127:22 (Ketchum Direct).
21          158.    It was during the dialogue between Amarin and FDA about the ANCHOR SPA that
22   FDA expressed its view that the Japanese cardiovascular outcome trial known as JELIS had serious
23   methodological flaws and that FDA did not believe that such trial established that EPA provided
24   a cardiovascular benefit on top of statin, even in patients with TGs below 500 mg/dL. Trial Tr.
25   132:9-133:21, 135:9-11, 135:18-136:12 (Ketchum Direct); PX 990 (FDA Formal Dispute
26   Resolution Request Denial); PX 994 (Declaration of Curtis Rosebraugh). During this time, FDA
27   was “entirely dismissive of JELIS.” Trial Tr. 233:25-234:7 (Ketchum Cross).
28                                                 - 49 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 76 of 299



 1          D.      REDUCE-IT
 2          159.    REDUCE-IT was a prospective, multi-center, randomized, double-blind, placebo-
 3   controlled, parallel-group clinical trial conducted to evaluate the effectiveness of VASCEPA as an
 4   add-on to statin therapy in reducing the first major cardiovascular event in a high-risk patient
 5   population with elevated TGs levels compared to statin therapy alone. PX 1189 (REDUCE-IT
 6   CSR) at 7; see also Trial Tr. 139:15–140:8 (Ketchum Direct). 8 The rationale for the REDUCE-IT
 7   trial was to determine whether VASCEPA would meet the unmet need for an agent that
 8   substantially lowers residual cardiovascular risk. Trial Tr. 140:3–8 (Ketchum Direct). Amarin
 9   invested several years and more than $300 million in designing and conducting the REDUCE-IT
10   trial. Tr. 140:9–15 (Ketchum Direct).
11          160.    The REDUCE-IT trial enrolled a total of 8,179 patients (70.7% for secondary
12   prevention of cardiovascular events) and were followed for a median of 4.9 years. PX 1189
13   (REDUCE-IT CSR) at 7, 55, 57, 120. While the enrollment criteria for TG levels was 150 to 499
14   mg/dL, the REDUCE-IT study included patients with TGs exceeding 500 mg/dL, because after
15   qualifying for the study but before commencing the study medication, their TGs increased to the
16   point where they exceeded 500 mg/dL. PX 1189 (REDUCE-IT CSR) at 195, Tbl. 11-24; Trial Tr.
17   141:9-143:4 (Ketchum Direct); Trial Tr. 1619:23–1620:18 (Toth Direct). Patients in the
18   REDUCE-IT study also had LDL-C levels of 41 to 100 mg/dL. PX 1189 (REDUCE-IT CSR) at
19   9, 61–62.
20          161.    The primary endpoint in REDUCE-IT was a composite of cardiovascular death,
21   nonfatal myocardial infarction, nonfatal stroke, coronary revascularization, or unstable angina. PX
22   1189 (REDUCE-IT CSR) at 131; Trial Tr. 1616:18–1617:9 (Toth Direct). The key secondary end
23   point was a composite of cardiovascular death, nonfatal myocardial infarction, or nonfatal stroke.
24   PX 1189 (REDUCE-IT CSR) at 134; Trial Tr. 1617:10–17 (Toth Direct).
25

26   8
      The results of REDUCE-IT are set forth in the Clinical Study Report. PX 1189 (REDUCE-IT
27   CSR). The results were also published in the New England Journal of Medicine. See PX 272
     (Bhatt).
28                                                 - 50 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 77 of 299



 1          162.    REDUCE-IT showed that the use of VASCEPA results in a remarkable degree of
 2   cardiovascular risk reduction, over and above the risk reduction provided by statin therapy, in
 3   patients whose LDL-C levels were well-controlled—with an LDL-C upper limit of 100 mg/dL.
 4   PX 1189 (REDUCE-IT CSR) at 137, Fig 11-3; Trial Tr. 1617:18–1619:22, 1625:2–10 (Toth
 5   Direct). Compared to placebo, VASCEPA showed
 6          •   a statistically significant 25% risk reduction in the primary composite end point;
 7          •   a statistically significant 26% risk reduction in the key secondary endpoint;
 8          •   a statistically significant 20% reduction in the risk of cardiovascular death;
 9          •   a statistically significant 31% in nonfatal myocardial infarction
10          •   a statistically significant 29% reduction in nonfatal stroke;
11          •   a statistically significant 33% reduction in coronary revascularization; and
12          •   a statistically significant 32% reduction in hospitalization for unstable angina.
13   PX 1189 (REDUCE-IT CSR) at 137, Fig. 11-3; Trial Tr. 1617:18–1619:22 (Toth Direct).
14          163.    The REDUCE-IT results established that VASCEPA lowers cardiovascular risk in
15   patients with very high TGs. PX 1189 (REDUCE-IT CSR) at 195, Tbl. 11-24; Trial Tr. 1619:23–
16   1622:16 (Toth Direct). The REDUCE-IT study included a tertile analysis, showing the
17   cardiovascular risk reduction from in patients with the lowest baseline TG level range (81 to 190
18   mg/dL), the middle baseline TG level range (190 to 250 mg/dL), and the highest baseline TG level
19   range (250 to 1,401 mg/dL). PX 1189 (REDUCE-IT CSR) at 195, Tbl 11-24; Trial Tr. 1619:23–
20   1622:16 (Toth Direct). The patients in the highest tertile—which included patients with baseline
21   TG levels exceeding 500 mg/dL—reported a 32.5% cardiovascular risk reduction, which was
22   nominally greater than, and not statistically different from, the patients in the other tertiles with
23   lower baseline TG levels. PX 1189 (REDUCE-IT CSR) at 195, Tbl. 11-24; Trial Tr. 1619:23–
24   1622:16 (Toth Direct). This analysis demonstrates that patients taking VASCEPA experience
25   cardiovascular benefits regardless of TG level, including in patients with severe
26   hypertriglyceridemia (exceeding 500 mg/dL). PX 1189 (REDUCE-IT CSR) at 195, Tbl 11-24;
27   Trial Tr. 1619:23–1622:16 (Toth Direct).
28                                                  - 51 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 78 of 299



 1           164.   After the MARINE trial, there was no longer a reason to be concerned that LDL-C
 2   increases in patients with severe hypertriglyceridemia could negate the cardiovascular benefits
 3   observed in patients with lower TGs. Trial Tr. 1622:24–1623:8 (Toth Direct). Before MARINE,
 4   and as of March 2008, that would have been a major concern, but MARINE showed that that EPA
 5   lowers TGs in patients with severe hypertriglyceridemia without increasing LDL-C. See supra
 6   ¶¶ 72–74. “In addition, the significantly lower risk of major adverse cardiovascular events with
 7   [VASCEPA] than with placebo appeared to occur irrespective of the attained triglyceride level at
 8   one year whether it’s greater than or equal to 150 or less than 150 milligrams per deciliter, which
 9   suggests that the cardiovascular risk reduction was not associated with attainment of a more normal
10   triglyceride level.” PX 272 (Bhatt) at 10; Trial Tr. 1623:14–1624:20 (Toth Direct). These facts
11   indicate that cardiovascular benefits of VASCEPA accrue regardless of baseline TG level, and that
12   patients derive cardiovascular benefit from VASCEPA even if they do not attain a normal level of
13   triglycerides. Trial Tr. 1624:15–20 (Toth Direct).
14           165.   In view of these facts, the REDUCE-IT trial has established that VASCEPA
15   reduces cardiovascular risk on top of statin in patients with very high TGs—a conclusion that FDA
16   shares. Trial Tr. 1619:23–1625:21 (Toth Direct); Trial Tr. 849:21–24 (Heinecke Cross) (“Q. So
17   FDA has determined, based on REDUCE-IT, that the effect of EPA on cardiovascular risk in
18   patients with severe hypertriglyceridemia has been determined? A. I’ll accept that as being
19   correct.”).
20           166.   Based on the results of the REDUCE-IT study, Amarin submitted a supplemental
21   New Drug Application in March 2019. Trial Tr. 150:10–14 (Ketchum Direct). After reviewing the
22   results of the REDUCE-IT study, FDA in December 2019 expanded the approved use of
23   VASCEPA to include reduction in cardiovascular risk in patients with TG levels over 150 mg/dL,
24   including persons with very high TGs. See PX 1186 (VASCEPA Label 2019) at 1; PX 1185 (FDA
25   Press Release). In addition to the severe-hypertriglyceridemia indication first approved in July
26   2012, VASCEPA is now also indicated
27

28                                                 - 52 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 79 of 299



 1                  as an adjunct to maximally tolerated statin therapy to reduce the risk
                    of myocardial infarction, stroke, coronary revascularization, and
 2                  unstable angina requiring hospitalization in adult patients with
                    elevated triglyceride (TG) levels (≥ 150 mg/dL) and established
 3
                    cardiovascular disease or diabetes mellitus and 2 or more additional
 4                  risk factors for cardiovascular disease.

 5   See PX 1186 (VASCEPA Label 2019) at 1.

 6          167.    In approving the expanded indication, FDA removed the Limitation of Use that

 7   stated “[t]he effect of VASCEPA on cardiovascular mortality and morbidity in patients with severe

 8   hypertriglyceridemia has not been determined,” thus recognizing VASCEPA’s cardiovascular

 9   benefit in patients with very high TGs. Compare PX 940 (VASCEPA Label 2017) at 2 with PX

10   1186 (VASCEPA Label 2019) at 2; see also Trial Tr. 848:21–849:24 (Heinecke Cross); Trial Tr.

11   1114:23–11154 (Fisher Cross).

12          168.    Now, “VASCEPA is the first FDA-approved drug to reduce cardiovascular risk

13   among patients with elevated triglyceride levels as an add-on to maximally tolerated statin

14   therapy.” PX 1185 (FDA Press Release) at 1; see also Trial Tr. 1625:11–21 (Toth Direct).

15   VASCEPA is also the only drug approved for treatment of severe hypertriglyceridemia that has

16   also been shown to provide cardiovascular benefit to these patients. Trial Tr. 1625:11–21 (Toth

17   Direct).

18          169.    The results from the REDUCE-IT trial will have tremendous real-world value in

19   the practice of medicine, including the treatment of severe hypertriglyceridemia. Trial Tr.

20   1625:11–21 (Toth Direct). Doctors can now make progress in reducing cardiovascular risk in

21   patients with severe hypertriglyceridemia at the same time they are addressing pancreatitis risk.

22          170.    The results of REDUCE-IT have been met with widespread enthusiasm and

23   surprise. Trial Tr. 1625:22–1633:5 (Toth Direct); PX 959 (Kastelein); PX 875 (Fidler) PX 714

24   (Key Opinion Leaders Conference Call); PX 952 (O’Connor); PX 902 (Hackett). Some clinicians

25   have considered it the most significant advance since statin therapy, and others call it “practice-

26   changing.” Trial Tr. 161:6–11 (Ketchum Direct). Expressions of enthusiasm and surprise include:

27

28                                                  - 53 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 80 of 299



 1             •   An editorial in The New England Journal of Medicine from Dr. John Kastelein of
                   the Academic Medical Center, University of Amsterdam, stating that “[w]e
 2                 welcome these results with surprise, speculation, and hope. Most surprising was the
                   difference between the results of REDUCE-IT and those of many previous trials of
 3
                   omega-3 fatty acids . . . . [A]fter a parade of failed cardiovascular outcome trials of
 4                 fish oils, REDUCE-IT has shown a substantial benefit with respect to major adverse
                   cardiovascular events.” See PX 959 (Kastelein) at 1–2; Trial Tr. 1626:6–1628:18
 5                 (Toth Direct).
 6             •   A statement from Dr. Norman Lepor, a cardiologist at Cedars-Sinai Heart Institute
                   and professor of medicine at UCLA, that “the results will impact how I treat patients
 7
                   starting tomorrow.” See PX 875 (Fidler) at 2, 3; Trial Tr. 1628:19–1630:10 (Toth
 8                 Direct).

 9             •   A statement from Dr. Michael J. Blaha, the Director of Clinical Research at the
                   Ciccarone Center for the Prevention of Heart Disease at Johns Hopkins Medical
10                 School, that “I’m very surprised by the magnitude of the results, which quite frankly
                   are large . . . A lot of people are legitimately surprised by this.’”). See PX 952
11
                   (O’Connor) at 1; Trial Tr. 1630:19–1633:5 (Toth Direct).
12
               •   A statement from that Prakash C. Deedwania, MD, Chief of the Cardiology
13                 Division at the Veterans Affairs Medical Center/University of California San
                   Francisco Program in Fresno, that “REDUCE-IT is a phenomenal trial and a game
14                 changer because it has shown for the first time that triglyceride reduction with an
                   appropriate therapy – in this case icosapent ethyl – when used in appropriate doses
15
                   can make a significant difference.”). See PX 902 (Hackett) at 1; Trial Tr. 1630:19–
16                 1633:5 (Toth Direct)).

17             •   A statement from Dr. Michael Shapiro, Cardiologist at Oregon Health Science
                   University in Portland, Oregon that “most people in this field would look at this as
18                 a home run. And really view this as being an inflection point in our ability to
                   manage (atherosclerotic) cardiovascular disease. We have a new option that
19
                   impacts cardiovascular outcomes to a greater extent than just throwing on more
20                 LDL cholesterol lowering drugs. . . . So now we have a new option for patients in
                   this category who also happen to have elevated triglycerides where you’re going to
21                 get more bang for your buck by using kind of a[n] orthogonal therapy.”) See PX
                   714 (Key Opinion Leaders Call) at 3, 10; Trial Tr. 1630:19–1633:5 (Toth Direct).
22
            171.   Moreover, numerous national and international groups have embraced the
23
     REDUCE-IT results, recognizing VASCEPA as an add-on to statin therapy and for cardiovascular
24
     risk reduction—including the American Diabetes Association, the National Lipid Association, The
25
     European Society of Cardiology, and the European Atherosclerosis Society, among others. Trial
26
     Tr. 161:6–22 (Ketchum Direct).
27

28                                                 - 54 -
            Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 81 of 299



 1   VII.     VASCEPA’S APPROVED PRESCRIBING INFORMATION AFTER REDUCE-IT

 2            172.   In general, prescription drug labels are referred to alternatively as the label,
 3   labeling, prescribing information, and/or package insert. Trial Tr. 1324:13–18 (Peck Direct).
 4            173.   The Indications and Usage section of the VASCEPA label states that “VASCEPA
 5   (icosapent ethyl) is indicated as an adjunct to diet to reduce triglyceride (TG) levels in adult
 6   patients with severe (≥ 500 mg/dL) hypertriglyceridemia.” PX 1186 (VASCEPA Label 2019) at
 7   2. 9
 8            174.   The Indications and Usage section thus instructs clinicians that VASCEPA is
 9   approved (i.e., safe and effective) for use in combination with diet to reduce TGs in adult patients
10   with severe hypertriglyceridemia—without concurrent administration of any other medication.
11   Trial Tr. 1375:16–19 (Peck Cross); Trial Tr. 1352:12–20 (Peck Direct).
12            175.   The Indications and Usage section of the VASCEPA label does not specify a
13   duration of use. PX 1186 (VASCEPA 2019 Label) at 2. The absence of a limitation on duration
14   tells clinicians that FDA has determined that there are no safety or efficacy concerns that require
15   limiting the duration of use of VASCEPA. Given the lack of any duration of use combined with
16   the indication to treat a chronic condition, the Indications and Usage section instructs clinicians to
17   prescribe VASCEPA long-term. Trial Tr. 1373:19–1374:1, 1338:8–1339:6 (Peck Cross).
18            176.   Prior to December 2019, VASCEPA’s labeling also included a “Limitation of Use”
19   advising clinicians that VASCEPA’s effect on cardiovascular mortality and morbidity in patients
20   with severe hypertriglyceridemia had not been determined. See PX 940 (VASCEPA Label 2017)
21   at 2. That “Limitation of Use” was dropped when FDA approved VASCEPA’s new indication for
22   cardiovascular risk-reduction. See PX 1186 (VASCEPA Label 2019) at 2.
23
     9
24     The Indications and Usage section of VASCEPA’s current labeling adds a second approved
     indication: “as an adjunct to maximally tolerated statin therapy to reduce the risk of myocardial
25   infarction, stroke, coronary revascularization, and unstable angina requiring hospitalization in
     adult patients with elevated triglyceride (TG) levels (≥ 150 mg/dL) and established cardiovascular
26
     disease or diabetes mellitus and 2 or more additional risk factors for cardiovascular disease.”
27   PX1186 (VASCEPA Label 2019) at 2. This indication, referred to during trial as the “REDUCE-
     IT indication,” is carved out of Defendants’ labels.
28                                                   - 55 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 82 of 299



 1          177.    The Dosage and Administration section of the VASCEPA label includes two sub-
 2   headings. The first reads, “2.1 Prior to Initiation of VACEPA.” Id. Under this heading, the label
 3   advises clinicians to “[a]ssess lipid levels before initiating therapy. Identify other causes (e.g.,
 4   diabetes mellitus, hypothyroidism, or medications) of high triglyceride levels and manage as
 5   appropriate.” Id. This subheading also advises clinicians that “[p]atients should engage in
 6   appropriate nutritional intake and physical activity before receiving VASCEPA, which should
 7   continue during treatment with VASCEPA.” Id.
 8          178.    The second sub-heading is “2.2 Dosage and Administration.” Here, the label states
 9   that “[t]he daily dose of VASCEPA is 4 grams per day taken as either: four 0.5 gram capsules
10   twice daily with food; or as two 1 gram capsules twice daily with food.” Id. The label also instructs
11   clinicians to “[a]dvise patients to swallow VASCEPA capsules whole. Do not break open, crush,
12   dissolve, or chew VASCEPA.” Id; see also Trial Tr. 68:24–69:16 (Ketchum Direct).
13          179.    The Dosage and Administration section in VASCEPA’s labeling does not specify
14   a duration of use. See PX 1186 (VASCEPA Label 2019) at 2. The absence of a duration limitation
15   in this section conveys that VASCEPA’s benefit does not stop after a particular duration of
16   treatment. Trial Tr. 1343:5–9 (Peck Direct). This means that Vascepa was approved for long-term
17   use to reduce TGs and maintain that reduction. Trial Tr. 1344:3–14 (Peck Direct).
18          180.    The Dosage and Administration section in VASCEPA’s labeling does not
19   recommend use of any concomitant medication. See PX 1186 (VASCEPA Label 2019) at 2. This
20   conveys that FDA approved Vascepa as a monotherapy to reduce TGs in adult patients with severe
21   hypertriglyceridemia (Trial Tr. 1355:7–10 (Peck Direct)), and that FDA does not believe that the
22   safety or effectiveness of Vascepa depends on concurrent administration of another medication.
23   Trial Tr. 1354:20–25 (Peck Direct); Trial Tr. 67:7–12 (Ketchum Direct).
24          181.    The Dosage Forms and Strength section of the VASCEPA label informs clinicians
25   that VASCEPA is available as a 1-gram or 0.5-gram soft-gelatin capsule. PX 1186 (VASCEPA
26   Label 2019) at 2; Trial Tr. 67:13–68:6 (Ketchum Direct).
27

28                                                  - 56 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 83 of 299



 1          182.    The Contraindications section of the VASCEPA label states that VASCEPA is
 2   contraindicated only in patients with known hypersensitivity to VASCEPA or any of its
 3   components. PX 1186 (VASCEPA Label 2019) at 2.
 4          183.    The Warnings and Precautions section of a drug label is intended to describe serious
 5   or otherwise clinically significant adverse reactions and safety hazards of which clinicians need to
 6   be aware before prescribing the drug. See 21 C.F.R. § 201.57(c)(6); Trial Tr. 358:10–15 (Budoff
 7   Direct). The Warnings and Precautions section of the VASCEPA label states that VASCEPA was
 8   associated with an increased risk of atrial fibrillation or atrial flutter and an increased risk of
 9   bleeding. PX 1186 (VASCEPA Label 2019) at 2–3. It also cautions against the use of VASCEPA
10   in patients with known hypersensitivity to fish and/or shellfish. Id.
11          184.    Unlike Lovaza’s labeling, the Warnings and Precautions section of the VASCEPA
12   labeling does not warn of a potential increase in LDL-C levels. Trial Tr. 407:7–25 (Budoff Direct);
13   Compare PX 566/DX 1578 (Lovaza 2007 Label) at 1, with PX 1186 (VASCEPA Label 2019) at
14   2–3; see also supra ¶¶ 34, 38, 52.
15          185.    The Description section of the VASCEPA label informs clinicians that the active
16   ingredient in VASCEPA is “[i]cosapent ethyl,” which “is an ethyl ester of the omega-3 fatty acid
17   eicosapentaenoic acid (EPA),” and that “[e]ach VASCEPA capsule contains . . . 1 gram of
18   icosapent ethyl (in a 1 gram capsule).” PX 1186 (VASCEPA Label 2019) at 6; Trial Tr. 68:7–23
19   (Ketchum Direct). This section also states that VASCEPA is for “oral use.” PX 1186 (VASCEPA
20   Label 2019) at 6; see also Trial Tr. 418:2–5 (Budoff Direct).
21          186.    The Nonclinical Toxicology section of a prescription drug label discloses the results
22   of studies conducted on rodents, or other non-human subjects. “It’s generally expected that a
23   carcinogenicity study be conducted in two rodent species to support marketing approval of a new
24   chemical entity for a chronic use indication.” Trial Tr. 110:14–17 (Ketchum Direct). Amarin
25   performed two such studies, and their results are reflected in the Nonclinical Toxicology section
26   of the VASCEPA label. Trial Tr. 111:11–20 (Ketchum Direct); PX 1186 (VASCEPA Label 2019)
27   at 8. Both rodent studies, the rat study described in the first paragraph and the mouse study
28                                                  - 57 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 84 of 299



 1   described in the second paragraph of the section, “supported there was no carcinogenic potential
 2   of icosapent ethyl.” Trial Tr. 112:1–7 (Ketchum Direct).
 3          187.   The Clinical Studies section of the VASCEPA label, sub-heading 14.2, describes
 4   the design and results of the MARINE study, the primary study that established VASCEPA’s
 5   effectiveness at reducing triglycerides in adult patients with severe (≥ 500 mg/dL)
 6   hypertriglyceridemia. See PX 1186 (VASCEPA 2019 Label) at 10–11. 10
 7          188.   First, the Clinical Studies section “14.2 Severe Hypertriglyceridemia” in each label
 8   begins by summarizing the major design characteristics of the MARINE study. Section 14.2 states:
 9                 The effects of Vascepa 4 grams per day were assessed in a
                   randomized, placebo-controlled, double-blind, parallel-group study
10                 of adult patients (76 on Vascepa, 75 on placebo) with severe
                   hypertriglyceridemia. Patients whose baseline TG levels were
11
                   between 500 and 2,000 mg/dL were enrolled in this study for 12
12                 weeks. The median baseline TG and LDL-C levels in these patients
                   were 684 mg/dL and 86 mg/dL, respectively. Median baseline HDL-
13                 C level was 27 mg/dL. The randomized population in this study was
                   mostly Caucasian (88%) and male (76%). The mean age was 53
14                 years and the mean body mass index was 31 kg/m^2. Twenty-five
                   percent of patients were on concomitant statin therapy, 28% were
15
                   diabetics, and 39% of the patients had TG levels >750 mg/dL.
16
     PX 1186 (VASCEPA 2019 Label) at 10–11.
17
            189.   Next, Section 14.2 of the Clinical Studies Section includes a table summarizing the
18
     “major lipoprotein lipid parameters for the groups receiving Vascepa or placebo” and beneath the
19
     table is a brief summary of the conclusions. PX 1186 (VASCEPA Label 2019) at 11, Tbl. 2.
20

21

22

23

24

25

26   10
        The 2019 label added to the Clinical Studies section the design and results of the REDUCE-IT
27   study, under sub-heading 14.1. PX 1186 (VASCEPA Label 2019) at 8–10. This portion of the
     Clinical Studies section is carved out of Defendants’ labels.
28                                                - 58 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 85 of 299



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13   Beneath Table 2, there is a paragraph highlighting key results of the MARINE trial. Id. Amarin

14   included the statements below Table 2 because it wanted to “apprise[]” “healthcare professionals”

15   and “draw the healthcare professional’s attention” to the “key information from that pivotal trial.”

16   Trial Tr. 98:8–99:14 (Ketchum Direct).

17           190.    The Patient Counseling Information section of the VASCEPA label instructs

18   clinicians to “[a]dvise the patient to read the FDA-approved patient labeling before starting

19   VASCEPA (Patient Information),” and then lists five topics for discussion with patients: (1) the

20   potential increased risk for atrial fibrillation or atrial flutter; (2) the potential for allergic reactions

21   in patients with hypersensitivity to fish and/or shellfish; (3) the increased risk of bleeding,

22   particularly in patients receiving other antithrombotic agents; (4) the need to swallow VASCEPA

23   capsules whole, and (5) and the need to take VASCEPA as prescribed. See PX 1186 (VASCEPA

24   2019 Label) at 11–12.

25           191.    The Patient Information page at the end of the label is a handout that patients may

26   take with them. It reiterates much of the same information included in the label itself, but in lay

27

28                                                     - 59 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 86 of 299



 1   language. Trial Tr. 359:11–24 (Budoff Direct); see also Mathers Dep. Tr. 126:2–5, 7–20
 2   (explaining how the Patient Information page distills information into user-friendly language).
 3          192.    Among other things, the VASCEPA Patient Information sheet instructs patients to
 4   “[t]ake VASCEPA exactly as your doctor tells you to take it” and to “not change your dose or stop
 5   taking VASCEPA without talking to your doctor.” PX 1186 (VASCEPA Label 2019) at 13–14.
 6   The Patient Information sheet also instructs patients to “[t]ake VASCEPA capsules whole” and to
 7   “not break, crush, dissolve, or chew VASCEPA capsules before swallowing.” Id. The Patient
 8   Information sheet also advises that “your doctor may do blood tests to check your triglyceride and
 9   other lipid levels while you take VASCEPA.” Id.
10   VIII. DEFENDANTS’ PROPOSED GENERIC DRUGS

11          A.      Abbreviated New Drug Applications
12          193.    A company wishing to market a generic copy of a drug previously approved by
13   FDA—known as the “Reference Listed Drug” (“RLD”)—may follow a truncated approval process
14   by filing an Abbreviated New Drug Application (“ANDA”). See 21 U.S.C. § 355(j).
15          194.    Unlike an NDA applicant, an ANDA applicant is not required to include safety and
16   effectiveness data. Instead, the ANDA applicant is permitted to rely on the prior approval of the
17   RLD—in essence, piggybacking on the NDA application and safety and effectiveness conclusions.
18   21 U.S.C. § 355(j). An ANDA applicant may not establish new conditions of use for the proposed
19   drug product. Instead, an ANDA applicant may seek approval only for conditions of use that
20   previously have been approved for the RLD. 21 U.S.C. § 355(j)(2)(A)(i).
21          195.    An ANDA applicant must show that its proposed product is the “same as” the RLD,
22   meaning it is “identical in active ingredient(s), dosage form, strength, route of administration, and
23   conditions of use,” though the applicant may omit “conditions of use” for which FDA cannot grant
24   approval “because of exclusivity or an existing patent.” 21 C.F.R. § 314.92(a)(1).
25          196.    To obtain FDA approval under 21 C.F.R. § 314.105(d), an ANDA applicant in
26   Defendants’ position must show, among other things, that
27

28                                                  - 60 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 87 of 299



 1               •   The methods, facilities, controls used for manufacture, processing, and packing of
                     the proposed drug product are adequate to “preserve its identity, strength, quality,
 2                   and purity,” 21 C.F.R. § 314.127(a)(1);
 3
                 •   FDA has already approved each proposed condition of use for the RLD, id.
 4                   § 314.127(a)(2);

 5               •   The active ingredient(s) in the proposed ANDA product is (are) the same as the
                     RLD, id. § 314.127(a)(3);
 6

 7               •   The route of administration, dosage form, and strength for the proposed drug
                     product are the same as for the RLD, id. § 314.127(a)(4);
 8
                 •   The proposed drug product is bioequivalent to the RLD, id. § 314.127(a)(6); and
 9
10               •   The labeling proposed for the drug is “the same as the labeling approved for the
                     [RLD],” except for changes required because the proposed drug product and the
11                   RLD “are produced or distributed by different manufacturers or because the
                     [RLD’s] labeling are protected by patent, or by exclusivity, and such differences do
12                   not render the proposed drug product less safe or effective than the [RLD] for all
                     remaining, nonprotected conditions of use,” id. § 314.127(a)(7).
13

14          B.       Hikma’s ANDA No. 209457

15          197.     On July 26, 2016, Hikma Pharmaceuticals PLC and Roxane Laboratories, Inc.

16   submitted to FDA ANDA No. 209457 with paragraph IV certifications under Section

17   505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), seeking approval to market

18   a generic version of VASCEPA (icosapent ethyl) 1 g capsules. Joint Stipulations of Fact ¶ 183

19   (ECF No. 324).

20          198.     VASCEPA is the RLD for ANDA No. 209457. Joint Stipulations of Fact ¶ 210

21   (ECF No. 324).

22          199.     In a letter dated September 21, 2016, Hikma Pharmaceuticals PLC and Roxane

23   Laboratories, Inc. notified Amarin pursuant to 21 U.S.C. § 355(j)(2)(B) that they had submitted

24   ANDA No. 209457 to FDA along with paragraph IV certifications for all patents listed in the

25   Orange Book, including the Asserted Patents. Joint Stipulations of Fact ¶ 185 (ECF No. 324); PX

26   1140 (Roxane Paragraph IV Letter (Sept. 21, 2016)) at 2.

27

28                                                  - 61 -
         Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 88 of 299



 1           200.    Thus, Hikma Pharmaceuticals PLC and Roxane Laboratories, Inc. had knowledge
 2   of the Asserted Patents when they filed ANDA No. 209457. See PX 1156 (Roxane Paragraph IV
 3   Certification) at 1.
 4           201.    On October 31, 2016, Amarin filed a complaint for patent infringement against
 5   Hikma Pharmaceuticals PLC and Roxane Laboratories, Inc. in this Court, alleging that their
 6   submission of ANDA No. 209457 to obtain FDA’s approval for a generic version of the 1 g
 7   strength of VASCEPA before the expiration of the Asserted Patents constitutes infringement of
 8   those patents under 35 U.S.C. § 271(e)(2), and that, if Hikma Pharmaceuticals and Roxane
 9   Laboratories, Inc. were to commercially use, offer for sale, or sell their generic version of
10   VASCEPA, or induce or contribute to such conduct, they would further infringe the Asserted
11   Patents under 35 U.S.C. § 271(a), (b), and/or (c). The Court designated the action as Case No.
12   2:16-cv-02525. See Compl. for Patent Infringement (ECF No. 1).
13           202.    On or about December 8, 2016, Roxane Laboratories, Inc. transferred ANDA No.
14   209457 to West-Ward Pharmaceuticals International Limited. Joint Stipulations of Fact ¶ 186
15   (ECF No. 324).
16           203.    On or about December 8, 2016, West-Ward Pharmaceuticals International Limited
17   appointed West-Ward Pharmaceuticals Corp. as its agent for purposes of communication with
18   FDA regarding ANDA No. 209457. Joint Stipulations of Fact ¶ 187 (ECF No. 324).
19           204.    On February 24, 2017, the Court entered an order substituting West-Ward
20   Pharmaceuticals International Limited and West-Ward Pharmaceuticals Corp. for Hikma
21   Pharmaceuticals PLC and Roxane Laboratories, Inc. as Defendants in this action. See Stipulation
22   and Order Substituting West-Ward Pharm. Corp. and West-Ward Pharm. Int’l Ltd. as Defs. and
23   Counter-Claim Pls. (ECF No. 52).
24           205.    West-Ward Pharmaceuticals Corp. subsequently changed its name to Hikma
25   Pharmaceuticals USA Inc. Joint Stipulations of Fact ¶ 190 (ECF No. 324).
26           206.    On August 2, 2018, the Court entered an order substituting Hikma Pharmaceuticals
27   USA Inc. for West-Ward Pharmaceuticals Corp. as a Defendant in this action. See Unopposed
28                                                 - 62 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 89 of 299



 1   Mot. and Order to Substitute Hikma Pharm. USA Inc. for West-Ward Pharm. Corp. (ECF No.
 2   132).
 3           207.   West-Ward Pharmaceuticals International Limited subsequently changed its name
 4   to Hikma Pharmaceuticals International Limited. Joint Stipulations of Fact ¶ 189 (ECF No. 324).
 5           208.   On February 15, 2019, the Court entered an order substituting Hikma
 6   Pharmaceuticals International Limited for West-Ward Pharmaceuticals International Limited as a
 7   Defendant in this action. See Unopposed Mot. and Order to Substitute Hikma Pharm. Int’l Ltd. for
 8   West-Ward Pharm. Int’l Ltd. (ECF No. 185).
 9           209.   On or about July 8, 2019, Hikma Pharmaceuticals International Limited transferred
10   ANDA No. 209457 to Hikma Pharmaceuticals USA Inc. Hikma Pharmaceuticals USA Inc. is now
11   the owner of ANDA No. 209457. Joint Stipulations of Fact ¶ 191 (ECF No. 324).
12           C.     DRL’s ANDA No. 209499
13           210.   On July 26, 2016, DRL, through Dr. Reddy’s Laboratories, Inc., submitted to FDA
14   ANDA No. 209499 with paragraph IV certifications under Section 505(j)(2)(A)(vii)(IV) of the
15   FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), seeking approval to market a generic version of
16   VASCEPA (icosapent ethyl) 1 gram capsules. Joint Stipulations of Fact ¶ 193 (ECF No. 324).
17           211.   VASCEPA is the RLD for ANDA No. 209499. Joint Stipulations of Fact ¶ 222
18   (ECF No. 324).
19           212.   In a letter dated September 22, 2016, DRL notified Amarin pursuant to 21 U.S.C.
20   § 355(j)(2)(B) that it had submitted ANDA No. 209499 to FDA along with paragraph IV
21   certifications for all patents listed in the Orange Book, including the Asserted Patents. Joint
22   Stipulations of Fact ¶ 195 (ECF No. 324); PX 1142 (Dr. Reddy’s Paragraph IV Letter (1 g) (Sept.
23   22, 2016)) at 2.
24           213.   Thus, DRL had knowledge of the Asserted Patents when it filed ANDA No.
25   209499. See PX 1157 (DRL Paragraph IV Certification) at 1–2.
26           214.   On November 4, 2016, Amarin filed a complaint for patent infringement against
27   DRL in this Court, alleging that DRL’s submission of ANDA No. 209499 to obtain FDA’s
28                                                - 63 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 90 of 299



 1   approval for a generic version of the 1 g strength of VASCEPA before the expiration of the
 2   Asserted Patents constitutes infringement of those patents under 35 U.S.C. § 271(e)(2), and that,
 3   if DRL were to commercially use, offer for sale, or sell its generic version of VASCEPA, or induce
 4   or contribute to such conduct, it would further infringe the Asserted Patents under 35 U.S.C.
 5   § 271(a), (b), and/or (c). The Court designated the action as Case No. 2:16-cv-02562. See Compl.
 6   for Patent Infringement, Amarin Pharm. Inc. v. Dr. Reddy’s Labs. Inc., Case No. 2:16-cv-02562
 7   (D. Nev. Nov. 4, 2016) ECF No. 1.
 8          215.    On January 10, 2017, the Court consolidated the DRL 1 g infringement action, Case
 9   No. 2:16-cv-02562, with the Hikma 1 g infringement action, Case No. 2:16-cv-02525, with the
10   latter case serving as the lead case. See Consolidation Order (ECF No. 30); Consolidation Order,
11   Amarin Pharm. Inc. v. Dr. Reddy’s Labs. Inc., Case No. 2:16-cv-02562, (D. Nev. Jan. 10, 2017)
12   ECF No. 28.
13          216.    On or about July 11, 2018, DRL, through Dr. Reddy’s Laboratories, Inc., submitted
14   to FDA a supplement to ANDA No. 209499 with paragraph IV certifications under Section
15   505(j)(2)(A)(vii)(IV) of the FDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), seeking approval to market
16   a generic version of VASCEPA (icosapent ethyl) 500 mg capsules. Joint Stipulations of Fact ¶ 197
17   (ECF No. 324).
18          217.    In a letter dated July 11, 2018, DRL notified Amarin pursuant to 21 U.S.C.
19   § 355(j)(2)(B) that it had submitted the 500 mg supplement to ANDA No. 209499 to FDA along
20   with paragraph IV certifications for all patents listed in the Orange Book, including the ’728, ’715,
21   ’677, ’652, and ’929 patents. Joint Stipulations of Facts ¶ 198 (ECF No. 324).
22          218.    Thus, DRL had knowledge of the ’728, ’715, ’ 677, ’652, and ’929 Patents when it
23   filed the 500 mg supplement to ANDA No. 209499. See PX 1141 (Dr. Reddy’s Paragraph IV
24   Letter (500 mg) (July 11, 2018)).
25          219.    On August 24, 2018, Amarin filed a Complaint for patent infringement against
26   DRL in this Court, alleging that DRL’s submission of a supplement to ANDA No. 209499 seeking
27   FDA approval to market a generic version of the 500 mg strength of VASCEPA before the
28                                                  - 64 -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 91 of 299



 1   expiration of several patents, including the ’728, ’715, ’677, ’652, and ’929 Patents, constitutes
 2   infringement of those patents under 35 U.S.C. § 271(e)(2), and that, if DRL were to commercially
 3   use, offer for sale, or sell its generic version of VASCEPA, or induce or contribute to such conduct,
 4   it would further infringe these patents under 35 U.S.C. § 271(a), (b), and/or (c). The Court
 5   designated that action as Case No. 2:18-cv-01596. See Compl. for Patent Infringement, Amarin
 6   Pharm. Inc. v. Dr. Reddy’s Labs. Inc., Case No. 2:18-cv-01596 (D. Nev. Aug. 24, 2018) (ECF No.
 7   1).
 8           220.   Amarin and DRL have stipulated that the final judgment in the consolidated 1 g
 9   infringement actions will bind Amarin and DRL as though that judgment were also made in the
10   500 mg infringement action. See Joint Stipulation and Order Regarding Agreement to Be Bound
11   By Judgment in Related ANDA Litig., Amarin Pharm. Inc. v. Dr. Reddy’s Labs. Inc., Case No.
12   2:18-cv-01596 (D. Nev. Oct. 19, 2018) (ECF No. 27).
13           D.     Defendants’ ANDA Products
14           221.   In their respective ANDAs, Hikma and DRL seek FDA approval to market generic
15   versions of VASCEPA 1 g capsules as Icosapent Ethyl Capsules, 1 gram (individually, “Hikma’s
16   ANDA Product” and “DRL’s ANDA Product”) (collectively, “Defendants’ ANDA Products”).
17   Joint Stipulations of Fact ¶¶ 213, 225 (ECF No. 324).
18           222.   Defendants specifically seek approval to market their ANDA Products for use “as
19   an adjunct to diet to reduce triglyceride (TG) levels in adult patients with severe (≥ 500 mg/dL)
20   hypertriglyceridemia”—the indication for which FDA first approved VASCEPA in July 2012.
21   Joint Stipulations of Fact ¶¶ 212, 224 (ECF No. 324).
22           223.   The active pharmaceutical ingredient in Defendants’ ANDA Products is icosapent
23   ethyl, which is the same active ingredient as in VASCEPA. See Joint Stipulations of Fact ¶¶ 215,
24   227 (ECF No. 324); PX 1203 (Hikma 2019 Proposed Label) at 10; PX 1209 (DRL 2020 Proposed
25   Label) at 12; PX 1186 (VASCEPA Label 2019) at 6, 14; Cady Dep. 71:21–72:2 (Oct. 26, 2018).
26           224.   Defendants have stipulated that the pharmaceutical composition in their ANDA
27   Products—i.e. the drug substance inside their icosapent ethyl capsules—will be comprised of 96%
28                                                  - 65 -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 92 of 299



 1   or more ethyl EPA and less than 3–4% DHA or its esters, as required by the Asserted Claims. Joint
 2   Stipulations of Fact ¶¶ 217–221, 229–234 (ECF No. 324).
 3           225.   If approved, Defendants’ ANDA Products will be bioequivalent to VASCEPA.
 4   Joint Stipulations of Fact ¶¶ 211, 223 (ECF No. 324).
 5           226.   Like VASCEPA, Defendants’ ANDA Products, if approved, will be marketed as
 6   capsules that are intended to be administered orally and swallowed whole. PX 1203 (Hikma 2019
 7   Proposed Label) at 2, 5; PX 1209 (DRL 2020 Proposed Label) at 1–2, 5; PX 1186 (VASCEPA
 8   2019 Label) at 2, 6.
 9           227.   Like VASCEPA, the daily dose of Defendants’ ANDA Products, if approved, will
10   be 4 g per day, taken as two 1 g capsules twice daily with food. Joint Stipulations of Fact ¶¶ 214,
11   226 (ECF No. 324).
12           228.   At trial, experts on both sides agreed that there were no meaningful differences
13   between the VASCEPA label and Defendants’ proposed labels that would impact their opinions.
14   Trial Tr. 356:12–20 (Budoff Direct); Trial Tr. 601:14–18 (Sheinberg Direct); Trial Tr. 649:5–11
15   (Sheinberg Cross); Trial Tr. 1334:11–19 (Peck Direct); Mathers Dep. 33:8–14, 34:3–10, 16–20.
16   IX.     TRIAL
17           A.     Live Testimony
18           229.   Matthew Budoff M.D. (Plaintiffs’ Expert). Dr. Budoff was admitted as an expert
19   in the clinical treatment of patients with lipid disorders, including severe hypertriglyceridemia,
20   and as an expert in cardiology. Trial Tr. 323:11–14 (Budoff Direct).
21           230.   Dr. Budoff has practiced in the field of preventive cardiology for over twenty years.
22   Trial Tr. 309:25–311:9 (Budoff Direct). He maintains an active clinical practice where he treats
23   approximately 200 patients per month, many of whom have elevated triglycerides and LDL-C, and
24   are at increased risk for cardiovascular events. He also directly supervises cardiology fellows in
25   their treatment of several hundred patients per week. Trial Tr. 320:1–322:4 (Budoff Direct).
26           231.   Dr. Budoff is currently the Program Director at the Lundquist Institute for
27   Biomedical Innovation, affiliated with the David Geffen School of Medicine at the University of
28                                                 - 66 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 93 of 299



 1   California, Los Angeles (UCLA) and Harbor UCLA Medical Center. In addition to serving as
 2   Program Director, Dr. Budoff is employed as a researcher and Professor of Medicine. As a
 3   Professor of Medicine, Dr. Budoff instructs and supervises current medical students, interns,
 4   residents, and cardiology fellows. This includes teaching courses, giving lectures, and supervising
 5   the treatment of patients. Trial Tr. 308:24–309:15 (Budoff Direct).
 6          232.    Outside of his obligations as a Professor of Medicine, Dr. Budoff regularly lectures
 7   practicing clinicians at large symposia and national and international meetings on the treatment of
 8   various aspects of preventive cardiovascular health, such as lipid abnormalities and cardiac
 9   imaging. Trial Tr. 314:8–22 (Budoff Direct).
10          233.    In his capacity as a researcher, Dr. Budoff performs and supervises clinical studies,
11   having supervised over 100 clinical studies as a principal investigator and approximately one
12   dozen as a national principal investigator. As the principal investigator of a clinical study, Dr.
13   Budoff is responsible for all aspects of the study including design of the study (how many patients,
14   how to follow up, what the end points will be), execution of the study, and publication of study
15   results. For example, Dr. Budoff was an investigator on two studies involving VASCEPA, the
16   EVAPORATE and REDUCE-IT trials. Trial Tr. 315:12–318:5 (Budoff Direct).
17          234.    Dr. Budoff has received significant recognition for his work. See PX 1161 (Budoff
18   CV) at 3–6. He was appointed to serve as the Endowed Chair of Preventive Cardiology at the
19   Lundquist Institute for Biomedical Innovation and has previously been appointed to positions
20   including Foundation Board Member of the American College of Cardiology, Chair of the Annual
21   Scientific Meeting Committee, and the president of societies including the Society of
22   Cardiovascular Computed Tomography and the Society of Atherosclerosis Imaging and
23   Prevention. Id. at 1–3. Most recently, Dr. Budoff was named to the World’s Most Influential
24   Scientific Researchers in 2018 and 2019, America’s Most Honored Professionals in 2019, and was
25   inducted into the World Academy of Sciences in 2019. Id. at 4.
26          235.    Dr. Budoff testified about the basic scientific principles behind severe
27   hypertriglyceridemia, how clinicians typically treated the condition prior to the development of
28                                                  - 67 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 94 of 299



 1   VASCEPA, and how VASCEPA greatly improved the treatment options available. Dr. Budoff
 2   walked through the VASCEPA prescribing information and explained the meaning of important
 3   sections to a prescribing clinician. Applying this information, Dr. Budoff then analyzed the
 4   VASCEPA label in light of Amarin’s Asserted Claims, and testified that, from the perspective of
 5   a clinician, Defendants’ proposed products will induce infringement of the Asserted Claims. Trial
 6   Tr. 308:8–439:21 (Budoff Direct) (complete direct examination of Dr. Budoff).
 7          236.    In addition to performing his research and teaching obligations on behalf of
 8   academic institutions, Dr. Budoff also performs similar work on behalf of various pharmaceutical
 9   companies. Trial Tr. 529:7–11 (Budoff Cross). Over the last several years, Dr. Budoff has worked
10   with Amarin on various consulting work outside the context of this litigation, for which he received
11   payment. Trial Tr. 528:22–531:3 (Budoff Cross). When questioned about payments from Amarin
12   during cross examination, Dr. Budoff testified that he has received certain payments from Amarin
13   (e.g., “I’m definitely responsible for receiving the consulting fees of $33,000 and the honorarium
14   of $27,000), but explained that other payments represent payments to his employer, the Lundquist
15   Institute, rather than him personally (e.g., “a research grant of $900,000 related to the
16   EVAPORATE study” which “goes to [his] institution, not to [him]”). Trial Tr. 533:15–535:10
17   (Budoff Cross). Over a week after Dr. Budoff testified—and during the cross-examination of a
18   different Amarin witness, Dr. Toth—Defendants challenged Dr. Budoff’s trial testimony regarding
19   the amount of money Dr. Budoff personally received from Amarin. Trial Tr. 1940:2–13 (Toth
20   Cross). At the same time, Defendants offered into evidence records from CMS Open Payments.
21   Trial Tr. 1933:14–17 (Toth Cross). Importantly, Defense counsel never presented these records to
22   Dr. Budoff. Trial Tr. 1942:5–8 (Toth Cross) (the Court expressed “concern[] that this information
23   was not introduced during [Dr. Budoff’s] examination to allow him the opportunity to say -- to
24   challenge the information.”). Moreover, as Dr. Toth testified, these records are “notoriously
25

26

27

28                                                  - 68 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 95 of 299



 1   inaccurate” 11 Trial Tr. 1931:22 (Toth Cross). Nevertheless, Dr. Budoff testified that he does
 2   receive consulting payments for his work with Amarin and other pharmaceutical companies. Trial
 3   Tr. 528:22–531:3 (Budoff Cross).
 4           237.    Edward A. Fisher, M.D. (Defendants’ Expert). Dr. Fisher is a Professor of
 5   Cardiovascular Medicine, and Professor in the Departments of Medicine, Pediatrics and Cell
 6   Biology at the N.Y.U. School of Medicine. Dr. Fisher testified on behalf of Defendants on issues
 7   related to objective indicia of nonobviousness. Trial Tr. 922:1–1102:25 (Fisher Direct) (complete
 8   direct examination of Dr. Fisher).
 9           238.    Dr. Fisher was admitted as an expert in preventive cardiology and the investigation
10   and treatment of lipid disorders and atherosclerosis in diabetics and other patients. See Trial Tr.
11   943:24–944:4 (Fisher Direct). Dr. Fisher testified that the mechanism by which VASCEPA
12   achieved its dramatic cardiovascular reduction in cardiovascular risk is still not known (Trial Tr.
13   1031:8–16), and also provided testimony relating to the objective indicia of non-obviousness
14   relating to diabetic patients.
15           239.    Jay W. Heinecke, M.D. (Defendants’ Expert). Dr. Heinecke is a Professor of
16   Medicine at the University of Washington School of Medicine at the UW Medical Center in
17   Seattle, Washington. Dr. Heinecke testified on behalf of Defendants on issues related to
18   obviousness.
19

20
     11
       Since its inception, the Open Payments database has been “plagued by significant shortcomings
21   that call into question the accuracy of information published.” PX 1220 (AMA “Open Payments”
     Guide) at 1. Because it is too difficult for physicians to contest inaccurate payments, see PX 1221
22   (Cagnetta & Ladd) at 1, and there are inconsistencies in how companies classify and report
23   payments, the Open Payments database is replete with errors. One audit of the data reported for 25
     physicians found that 34% of the payments were in error. Id. Based on these results, the auditors
24   warned that “records of millions of dollars of purported payments to large numbers of physicians
     would be wrong.” Id. Later, those auditors reviewed hundreds of data submissions from dozens of
25   companies, only to find “even higher error rates.” Id. Not surprisingly, public reviewers—citing
     warnings on the Open Payments website—have urged caution when relying on this data, noting
26
     that “[r]esearch payment can be especially prone to misinterpretation given that an entire
27   institutional research grant . . . can be attributed to one principal investigator physician who
     receives a salary.” PX 1223 (Sullivan) at 3.
28                                                  - 69 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 96 of 299



 1          240.    Dr. Heinecke testified in support of Defendants’ contention that the asserted patents
 2   would have been obvious. See Trial Tr. 710:3–916:16 (Heinecke Direct) (complete direct
 3   examination of Dr. Heinecke). Dr. Heinecke was admitted as an expert in the fields of lipoprotein
 4   metabolism and lipid disorders, see Trial Tr. 714:1–10 (Heinecke Direct), however he is not an
 5   expert in cardiology; has not treated patients since 2008; and does not recall treating a patient with
 6   severe hypertriglyceridemia since 2004. See Trial Tr. 832:21–833:17, 835:20–836:21 (Heinecke
 7   Cross). Moreover, Dr. Heneicke has no recollection of prescribing any of the omega-3 fatty acid
 8   products—including VASCEPA and Lovaza—that are currently approved by FDA for lowering
 9   TGs in patients with severe hypertriglyceridemia. See Trial Tr. 834:8–835:15 (Heinecke Cross).
10          241.    Ivan T. Hofmann (Defendants’ Expert). Mr. Hofmann is a Vice President and
11   Managing Director at Gleason & Associates, P.C. Mr. Hofmann testified on behalf of Defendants
12   on issues related to commercial success objective indicia of nonobviousness.
13          242.    Mr. Hofmann was admitted as an expert in pharmaceutical economics. See Trial
14   Tr. 1221:13–17 (Hofmann Direct). Mr. Hofmann testified about issues relating to whether
15   VASCEPA is a commercial success. See Trial Tr. 1218:8–1311:7 (Hofmann Direct) (complete
16   direct examination of Ivan Hofmann).
17          243.    Steven Ketchum, Ph.D. (Plaintiffs’ Witness). Dr. Ketchum is the President of
18   Research & Development, a Senior Vice President, and the Chief Scientific Officer at Amarin
19   Pharma, Inc. Trial Tr. 49:18–19 (Ketchum Direct).
20          244.    Dr. Ketchum has a Ph.D. in Pharmacology from University College London. Trial
21   Tr. 56:23–25 (Ketchum Direct). Dr. Ketchum has over 20 years of experience in late-stage drug
22   development and clinical regulatory strategy, having led the filings of successful NDAs and
23   sNDAs while serving in regulatory affairs and research & development roles at several
24   pharmaceutical companies. Trial Tr. 57:10–62:20 (Ketchum Direct).
25          245.    As head of Research & Development at Amarin, Dr. Ketchum oversees the
26   scientific disciplines that flow into the drug development and registration process, including
27   Amarin’s clinical, pharmaceutical development, quality assurance, and regulatory affairs teams.
28                                                   - 70 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 97 of 299



 1   Trial Tr. 49:21–25 (Ketchum Direct). Since joining Amarin in February 2012, Dr. Ketchum has
 2   been involved in all facets of the VASCEPA clinical and regulatory program, from negotiating
 3   VASCEPA’s first FDA approval in July 2012 to its newest FDA-approved indication in December
 4   2019. Trial Tr. 50:11–51:6 (Ketchum Direct).
 5          246.    At trial, Dr. Ketchum introduced both Amarin and its sole commercial product,
 6   VASCEPA. Dr. Ketchum explained that Amarin is a small, “science-driven” company that has
 7   devoted over a decade and more than $500 million to the development of VASCEPA. Trial Tr.
 8   50:3–10, 51:7–56:19 (Ketchum Direct). Dr. Ketchum explained that Amarin developed
 9   VASCEPA to address two unmet medical needs. Trial Tr. 52:11–54:1 (Ketchum Direct). First,
10   Amarin sought to address the limitations of existing triglyceride-lowering medications approved
11   for treatment of severe hypertriglyceridemia—e.g., LOVAZA, fenofibrates, and niacin—by
12   developing a product that could robustly lower triglycerides in patients with severe
13   hypertriglyceridemia (a) without raising bad cholesterol and (b) while having a favorable safety
14   and tolerability profile. Trial Tr. 52:14–53:2 (Ketchum Direct). Second, Amarin sought to prove
15   that VASCEPA could safely and effectively reduce the residual risk of major adverse
16   cardiovascular events in patients who have elevated triglycerides, and who remain at high
17   cardiovascular risk, despite statin therapy. Trial Tr. 53:3–54:1 (Ketchum Direct).
18          247.    Dr. Ketchum then explained that, after successful clinical trials, Amarin won FDA
19   approval to fill both medical needs: In July 2012, FDA approved VASCEPA as an adjunct to diet
20   to reduce triglycerides in adult patients with severe hypertriglyceridemia. Trial Tr. 51:20–52:3,
21   65:11–20 (Ketchum Direct). More recently, in December 2019, FDA approved VASCEPA for a
22   second indication, as an adjunct to maximally tolerated statin therapy to reduce the risk of major
23   adverse cardiovascular events in patients who have elevated triglycerides and either have, or are
24   at high risk for, cardiovascular disease. Trial Tr. 52:4–10, 65:21–22 (Ketchum Direct).
25          248.    During the remainder of his direct examination, Dr. Ketchum described the years-
26   long clinical development program that led to VASCEPA’s two FDA-approved indications. Dr.
27   Ketchum recounted how Amarin worked with FDA from spring 2008 through 2009 to obtain the
28                                                  - 71 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 98 of 299



 1   agency’s consent to a three-prong clinical development program. Tr. 73:22–78:24 (Ketchum
 2   Direct). Dr. Ketchum then walked through each of Amarin’s Phase 3 clinical trials: MARINE,
 3   ANCHOR, and REDUCE-IT. See generally Trial Tr. 78:25–117:7, 123:21–137:3, 150:10–161:22
 4   (Ketchum Direct).
 5          249.   Sean Nicholson, Ph.D. (Plaintiffs’ Expert). Dr. Nicholson was admitted as an
 6   expert in the economics of the pharmaceutical industry. Trial Tr. 1421:6–11 (Nicholson Direct).
 7   He testified about commercial success of VASCEPA and its nexus to the Asserted Claims. Trial
 8   Tr. 1417:13–1538:6 (Nicholson Direct) (complete direct exam of Nicholson).
 9          250.   Dr. Nicholson is a Professor in the Department of Policy Analysis and
10   Management, the Director of the Sloan Program in Health Administration at Cornell University,
11   and a Research Associate at the National Bureau of Economic Research. PX 1098 (Nicholson CV)
12   at 2; Trial Tr. 1418:3–20 (Nicholson Direct). Prior to joining Cornell, he served as an Assistant
13   Professor in Healthcare Systems at the Wharton School of the University of Pennsylvania. PX
14   1098 (Nicholson CV) at 2. He has a Ph.D. in Economics from the University of Wisconsin-
15   Madison and an A.B. in Economics from Dartmouth College. Trial Tr. 1418:21–1419:2
16   (Nicholson Direct). His research and teaching specialty is the economics of healthcare, with a
17   focus on the biotechnology and pharmaceutical industries. Trial Tr. 1419:3–7 (Nicholson Direct).
18          251.   In his academic career, Dr. Nicholson has researched the economics of the
19   healthcare industry, with an emphasis on the pharmaceutical competition, pricing, and innovation.
20   Trial Tr. 1419:8–1420:7 (Nicholson Direct). In this field of study, he has published articles in
21   leading academic journals and presented his research at academic conferences. See PX 1098
22   (Nicholson CV) at 2–7, 9–12; see also Trial Tr. 1420:8–12 (Nicholson Direct). He co-edited The
23   Oxford Handbook of the Economics of the Biopharmaceutical Industry, published in 2012. Trial
24   Tr. 1420:8–14 (Nicholson Direct).
25          252.   In addition, he has served as a principal investigator on research projects sponsored
26   by the Centers for Disease Control and Prevention, the Agency for Healthcare Research and
27   Quality, the Robert Wood Johnson Foundation, and by leading biopharmaceutical companies.
28                                                - 72 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 99 of 299



 1   Trial Tr. 1419:22–1420:1 (Nicholson Direct). He has also consulted and provided executive
 2   education to several biopharmaceutical companies. See PX 1098 (Nicholson CV) at 12–13.
 3           253.    Dr. Nicholson’s research projects have included identifying what types of firms are
 4   most effective at developing drugs, assessing risk in the healthcare industry, and determining the
 5   value of new medical technologies. Trial Tr. 1419:14–21 (Nicholson Direct). He has done
 6   extensive research on the risks and uncertainties facing pharmaceutical companies. See PX 1098
 7   (Nicholson CV) at 2–7.
 8           254.    Carl Peck M.D. (Plaintiffs’ Expert). Dr. Peck was offered as an expert in FDA
 9   regulation of new and generic drugs including prescription drug labeling. Trial Tr. 1323:16–23
10   (Peck Direct) 12.
11           255.    Dr. Peck is a physician scientist with five decades of combined experience in
12   internal medicine, clinical pharmacology, clinical trial design and analysis, and the development
13   and regulation of pharmaceutical products. Dr. Peck is board certified in internal medicine and
14   clinical pharmacology, and he held several medical, research, and teaching posts over a twenty-
15   year career in the U.S. Army Medical Corps. Trial Tr. 1315:2–1320:9 (Peck Direct).
16           256.    Dr. Peck has significant FDA experience. From 1987 to 1993, Dr. Peck served as
17   the Director of the Center for Drug Evaluation and Research (CDER), the FDA center responsible
18   for evaluating and approving all new and generic drugs for use in humans. As the Director of
19   CDER, Dr. Peck’s responsibilities included reviewing and commenting on the sufficiency of
20   studies supporting NDAs, ANDAs, and INDs, supervising other FDA scientists in their review of
21   such studies, as well as reviewing, editing, and establishing standards for the format and content
22   of prescription drug labels. Trial Tr. 1320:13–1322:7 (Peck Direct).
23

24

25   12
       In granting Dr. Peck’s expert certification, the Court stated, “The request is granted. The Court
     will certify Dr. Peck as FDA -- as an expert in FDA regulations of new and generic drugs including
26
     new drug labels” rather than “prescription” drug labels. Trial Tr. 1323:20–23 (Peck Direct)
27   (emphasis added). In any event, the discrepancy does not appear to affect the scope of Dr. Peck’s
     expert certification.
28                                                  - 73 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 100 of 299



 1          257.    Since leaving government service, Dr. Peck has directed the Center for Drug
 2   Development Science at Georgetown University and the University of California, San Francisco,
 3   and continued researching and teaching in the fields of drug development and regulation. As
 4   Founder and Chairman of NDA Partners, LLC, Dr. Peck also routinely consults with clients on
 5   clinical trial design and analysis and FDA’s regulatory requirements for new drugs. Trial Tr.
 6   1312:14–1313:4, 1318:18–1320:9 (Peck Direct).
 7          258.    Jonathan I. Sheinberg, M.D. (Defendants’ Expert). Dr. Sheinberg was admitted
 8   as an expert in cardiology. Trial Tr. 562:25–563:14 (Sheinberg Direct).
 9          259.    Dr. Sheinberg is a board-certified cardiologist and is a senior staff cardiologist at
10   the Baylor Scott & White Health Medical Center in Austin, Texas. Dr. Sheinberg is an invasive
11   cardiologist with an interest in preventive cardiology and his practice consists of general
12   cardiology, which covers all specialties within cardiology broadly. Trial Tr. 557:24–558:25
13   (Sheinberg Direct).
14          260.    Dr. Sheinberg currently holds the title of Assistant Professor of Medicine at the
15   University of Texas Medical Branch in Galveston. Dr. Sheinberg has not published any research
16   in the field of cardiology or otherwise. Trial Tr. 561:16–562:18 (Sheinberg Direct).
17          261.    Peter Toth, M.D., Ph.D. (Plaintiffs’ Expert) Dr. Toth was admitted as an expert
18   in lipidology, the treatment of severe hypertriglyceridemia, including severe hypertriglyceridemia,
19   and the prevention and treatment of cardiovascular disease. See Trial Tr. 1560:11–17 (Toth
20   Direct). Dr. Toth testified regarding the non-obviousness of the Asserted Patents, and about the
21   clinical attributes of VASCEPA and the longstanding problems that it solved in the treatment of
22   severe hypertriglyceridemia. See Trial Tr. 1546:9–1783:13 (Toth Direct) (complete direct
23   examination of Dr. Toth).
24          262.    Dr. Toth is the Director of Preventive Cardiology at the CGH Medical Center in
25   Sterling, Illinois, where he makes recommendations based on developments in the field of
26   cardiovascular disease prevention that guides the practice of other practicing physicians in the
27   hospital. See PX 1172 (Toth CV) at 1–3; see also Trial Tr. 1547:7–18 (Toth Direct). He maintains
28                                                 - 74 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 101 of 299



 1   an active clinical practice where he treats over 400 patients per month, many of whom have
 2   elevated triglycerides and are at increased risk for cardiovascular events. PX 1172 (Toth CV) at 1-
 3   3; see also Trial Tr. 1547:19–1549:1 (Toth Direct). Dr. Toth has treated hundreds of patients with
 4   severe hypertriglyceridemia spanning the course of 24 years, since he began practicing medicine.
 5   Trial Tr. 1547:25-1549:1 (Toth Direct).
 6          263.    Dr. Toth also holds positions on the faculty at medical schools, including University
 7   of Illinois School of Medicine, Michigan State University College of Osteopathic Medicine, and
 8   Johns Hopkins School of Medicine. Trial Tr. 1549:25-1550:19 (Toth Direct). In his faculty
 9   positions, Dr. Toth instructs and supervises current medical students during their clinical rotations,
10   lectures at Continuing Medical Education symposia, and collaborates on research concerning
11   cardiovascular medicines. Trial Tr. 1551:23–1553:9 (Toth Direct).
12          264.    Dr. Toth also holds leadership positions in various professional organizations,
13   including as President-elect of the American Society of Preventive Cardiology, past-President of
14   the National Lipid Association, past-President of the Midwest Lipid Association, and past-
15   President of the American Board of Clinical Lipidology. Trial Tr. 1551:23-1553:9 (Toth Direct).
16   As the President of the American Board of Clinical Lipidology, Dr. Toth oversaw the board
17   certification process for physicians in the field of clinical lipidology. PX 1172 at 1–7, see also
18   Trial Tr. 1551:23–1553:9 (Toth Direct).
19          265.    Dr. Toth also performs and supervises clinical studies as a primary investigator and
20   performs analytical research into data from clinical trials. See PX 1172 at 7–8. In total, he has
21   served as a primary investigator for nine clinical trials involving the management of dyslipidemia,
22   hypertension, diabetes, and cardiovascular risk factors. Trial Tr. 1554:20–1556:16 (Toth Direct).
23          266.     Dr. Toth has authored or co-authored over 700 publications, including 375 research
24   papers, 75 book chapters, and over 275 abstracts, the vast majority of which concern the fields of
25   lipidology and cardiovascular disease prevention. See PX 1172 at 11–91; see also Trial Tr.
26   1557:15–1558:19 (Toth Direct).In addition to his research, Dr. Toth also consults for various
27   pharmaceutical companies, including Amgen, Merck, Regeneron, and Amarin. Trial Tr. 1558:20–
28                                                   - 75 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 102 of 299



 1   1559:20 (Toth Direct). He performs this consulting work because it is “extremely important to
 2   advance medical science” and because “love[s] teaching [his] peers” about important products that
 3   can improve medical care. Trial Tr. 1559:15–20 (Toth Direct); Trial Tr. 1892:1–3 (Toth Cross).
 4   Dr. Toth testified that he has received some payments from Amarin in this connection, but that the
 5   estimates Defendants alleged—roughly $140,000 over a 6-year period—were inflated (Trial Tr.
 6   1931:10–25 (Toth Cross)), and that the records on which Defendants relied in providing an
 7   estimate are “notoriously inaccurate.” Trial Tr. 1931:22 (Toth Cross); see supra ¶ 236 n.10. In any
 8   event, the payment amount alleged by Defendants over a six-year period is amounts to an average
 9   of $23,000 a year before tax, and there is no indication that it affected Dr. Toth’s candor in any
10   way.
11            B.     Deposition Testimony
12            267.   Jerald Andry, Pharm.D. (Defendant Hikma’s Witness). Jerald Andry is the
13   Senior Director of Drug Regulatory Affairs and Medical Affairs at Hikma Pharmaceuticals USA
14   Inc. Andry Dep. 8:15–23, 29:3–9 (Nov. 8, 2018).
15            268.   Jaya Ayyagari (Defendant DRL’s Witness). Jaya Ayyagari is the Director of
16   Regulatory Affairs at Dr. Reddy’s Laboratories, Inc. Ayyagari Dep. 5:9–21, 27:25–28:5 (Oct. 25,
17   2018).
18            269.   Harold E. Bays, M.D. (Third-Party Witness). Dr. Bays is the Medical Director
19   and President of Louisville Metabolic and Atherosclerosis Research Center. Dr. Bays received his
20   medical degree and completed his internship, residency, and fellowship in endocrinology and
21   metabolism at the University of Louisville School of Medicine. Over the course of his career, Dr.
22   Bays has been an investigator in hundreds of clinical trials for cholesterol and lipid disorders,
23   obesity, diabetes mellitus, hypertension, osteoporosis, and other metabolic and hormonal
24   disorders. Dr. Bays submitted two declarations to the Patent and Trademark Office during
25   prosecution of the Asserted Patents.
26            270.   Andrea Cady, Ph.D. (Defendant Hikma’s Witness). Andrea Cady is the Senior
27   Director of Product Development at Hikma Pharmaceuticals USA Inc. Cady Dep. 9:5–16.
28                                                 - 76 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 103 of 299



 1          271.    Philip Lavin, Ph.D. (Third-Party Witness). Dr. Lavin has a Ph.D. in Applied
 2   Mathematics from Brown University. Dr. Lavin is self-employed through Lavin Consulting LLC
 3   as a biostatistics consultant. Dr. Lavin submitted two declarations to the Patent and Trademark
 4   Office during prosecution of the Asserted Patents.
 5          272.    Mehar Manku, Ph.D. (Third-Party Witness). Dr. Manku is one of the named
 6   inventors of the Asserted Patents. He received his Ph.D. from Newcastle University in 1975.
 7   Thereafter, Dr. Manku began a more than four-decade career researching and studying fatty acids
 8   in animal models and humans, with particular focus on the metabolism of ethyl-eicosapentaenoic
 9   acid in the body. During his career, Dr. Manku held senior research positions with a number of
10   companies focused on the development of fatty acids as medicines. Beginning in 2007, Dr. Manku
11   served as Amarin’s Vice President of Research and Development. Throughout his career at
12   Amarin, Dr. Manku played a central role in the development of VASCEPA. Manku Dep. 8:22–
13   9:17, 10:5–12:11, 14:19–16:6, 31:10–32:12, 48:19–50:11.
14          273.    Peter R. Mathers (Defendants’ Expert). Mr. Mathers is a partner in the
15   Washington, D.C. law firm of Kleinfeld, Kaplan and Becker LLP, where he practices food and
16   drug law. Mr. Mathers was retained by Defendants to provide opinions regarding issues relating
17   to patent infringement. Mathers Dep. 11:13–24.
18          274.    Michael Miller, M.D. (Plaintiffs’ Claim Construction Declarant). Dr. Miller is
19   Professor of Cardiovascular Medicine, Epidemiology and Public Health at the University of
20   Maryland School of Medicine. Dr. Miller has served as the Director of the Center for Preventive
21   Cardiology at the University of Maryland Medical Center since 1991. Amarin asked Dr. Miller to
22   offer his expert opinion during claim construction regarding how a person of ordinary skill in the
23   art would understand certain terms in the Asserted Claims.
24          275.    Ian Osterloh, M.D. (Third-Party Witness). Dr. Osterloh is one of the named
25   inventors of the Asserted Patents. He graduated from medical school in 1982, and obtained
26   membership into the Royal College of Physicians in 1985. In 1986, Dr. Osterloh began a more
27   than two-decade career in clinical research and development at Pfizer in the United Kingdom. In
28                                                 - 77 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 104 of 299



 1   2007, Dr. Osterloh joined Amarin as a consultant on the severe hypertriglyceridemia clinical
 2   research and development program. Osterloh Dep. 8:22–9:18, 22:24–23:24, 49:1–3.
 3           276.   Anuj Srivastava, Ph.D. (Defendant DRL’s Witness). At the time of his
 4   deposition, Anuj Srivastava was the Senior Director of Strategic Portfolio & Business
 5   Development at Dr. Reddy’s Laboratories, Inc. Srivastava Dep. 6:5–8, 17:15–18:15 (Oct. 18,
 6   2018) (“Srivastava Deposition”).
 7           277.   Howard S. Weintraub, M.D. (Third-Party Witness). Dr. Weintraub is the
 8   Clinical Director of the Center for the Prevention of Cardiovascular Disease at New York
 9   University Medical Center. Dr. Weintraub’s research focuses on cholesterol, blood sugar, and
10   cardiovascular disease, and he is the author or co-author of more than 30 scientific and technical
11   papers. As a practicing cardiologist, Dr. Weintraub treats thousands of patients for lipid disorders
12   annually. Dr. Weintraub submitted two declarations to the Patent and Trademark Office during
13   prosecution of the Asserted Patents. Weintraub Dep. 8:19–9:7, 10:2–16, 114:20–115:19, 185:9–
14   11 (Sep. 14, 2018) (“Weintraub Deposition”).
15   X.      JURISDICTION AND VENUE

16           278.   This Court has jurisdiction over the subject matter of this action pursuant to 28
17   U.S.C. §§ 1331 and 1338(a) because it arises under the Patent Laws of the United States, 35 U.S.C.
18   § 100, et seq. Pretrial Order ¶ 24 (ECF No. 295).
19           279.   Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400(b).
20   Pretrial Order ¶ 25 (ECF No. 295).
21           280.   For purposes of this action only, no party contests personal jurisdiction or venue in
22   this Court. Pretrial Order ¶¶ 25–26 (ECF No. 295).
23   XI.     DEFENDANTS INDUCE INFRINGEMENT OF ALL TEN ASSERTED CLAIMS
24           281.   Defendants seek FDA approval for the same indication as VASCEPA—as an
25   adjunct to diet to reduce TG levels in adult patients with severe (≥ 500 mg/dL)
26   hypertriglyceridemia—and Defendants’ proposed prescribing information instructs physicians to
27   prescribe the drug in a 4 g daily dose for this very indication. Further, Defendants’ labels include
28                                                  - 78 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 105 of 299



 1   prescribing directions identical to the portions of the Vascepa label that instruct physicians to
 2   prescribe the product indefinitely as treatment for a chronic condition, with the expectation of
 3   certain effects on other lipids (e.g., avoidance of LDL-C increases and reduction in apoB).
 4   Defendants’ Labels, like the VASCEPA Label, further instruct that these treatment effects may be
 5   achieved without concomitant lipid altering therapy. These instructions will “inevitably lead some
 6   physicians to infringe,” thereby establishing intent to induce infringement. Eli Lilly & Co. v. Teva
 7   Parenteral Meds., Inc., 845 F.3d 1357, 1369 (Fed. Cir. 2017).
 8          282.    The evidence presented by Defendants at trial does not come close to refuting
 9   Amarin's evidence that Defendants' labels will inevitably lead some physicians to infringe. Trial
10   Tr. 655:13–656:2 (Sheinberg Cross) (agreeing that at least some physicians will be induced to
11   administer VASCEPA® for more than 12 weeks). So in an attempt to avoid infringement,
12   Defendants have advanced a number of arguments that are either legally irrelevant or would seek
13   to have physicians review the Defendants' labels in a vacuum.
14          283.    For example, the evidence at trial established clinicians would understand
15   Defendants’ labels to be instructing physicians to treat patients with chronic severe
16   hypertriglyceridemia long term. See, e.g., infra ¶¶ 301–03. Defendants attempt to avoid this reality
17   by arguing that if some physicians would administer Vascepa for a short term course of treatment,
18   then there can be no inducement. Not only is short term use of VASCEPA® contrary to medical
19   practice, Trial Tr. 390:1–15 (Budoff Direct); Trial Tr. 590:20–21, 592:21–22 (Sheinberg Direct);
20   Trial Tr. 672:11–19 (Sheinberg Cross), but it does not save Defendants from inducement. For
21   example, another district court recently found induced infringement in a case involving strikingly
22   similar facts, with a claim directed to treatment “for at least 12 months.” See Sanofi v. Glenmark
23   Pharm. Inc., USA, 204 F. Supp. 3d 665, 683–84 (D. Del. 2016), aff’d, 875 F.3d 636 (Fed. Cir.
24   2017). There, as here, the indicated use was (1) for a chronic disorder for which clinicians intended
25   administration of the drug indefinitely, (2) the label did not limit the duration of the treatment, and
26   (3) the label reported the length of the clinical trial. Id. The court found the length of the trial
27   included on the label would encourage clinicians to administer for at least that claimed duration
28                                                   - 79 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 106 of 299



 1   and therefore found infringement of the duration claim limitation. Id. at 683–84. Given the parallel
 2   facts, this Court should reach the same result here.
 3          284.    Defendants also seek to avoid infringement of some of the Asserted Claims by
 4   arguing that their labels will not induce infringement of the lipid effect limitations or the without
 5   concomitant lipid altering therapy limitations. But it is undisputed that defendants labels, if
 6   approved, establish that Defendants’ ANDA Products are safe and effective to reduce TGs without
 7   raising LDL-C, see infra ¶¶ 321–37, and to reduce apo B, see infra ¶¶ 338–42. Moreover, the
 8   proposed indication is for monotherapy. In other words, if Defendants' ANDA Products are
 9   approved, then they will be approved as safe and effective for use without concomitant lipid
10   altering therapy. Thus, Defendants will induce infringement because the intent prong is established
11   when “the label, taken in its entirety . . . recommend[s] or suggest[s] to a physician” that the drug
12   used in the claimed method of treatment is safe and effective for causing the effects described in
13   the patent claims. Bayer Schering Pharma AG v. Lupin, Ltd., 676 F.3d 1316, 1324 (Fed. Cir. 2012).
14          285.    As explained more fully below, the trial record establishes that Defendants should
15   be found liable for induced infringement. Vanda Pharm. v. West-Ward Pharm., 887 F.3d 1117,
16   1132 (Fed. Cir. 2018) (“Even if not every practitioner will prescribe an infringing dose, that the
17   target dose range ‘instructs users to perform the patented method’ is sufficient to ‘provide evidence
18   of [West-Ward’s] affirmative intent to induce infringement.’”).
19          A.      Infringement Legal Standard
20          286.    A patent is infringed where the accused product meets all of the claim limitations,
21   either literally or by equivalence. Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d
22   1251, 1258 (Fed. Cir. 1989). Determining infringement is a two-step process. Markman v.
23   Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en banc). First, the court must
24   construe the Asserted Claims, as a matter of law, to ascertain their meaning and scope. Id. Second,
25   the trier of fact must compare the properly construed claims against the accused product. Id.
26          287.    “Infringement is a question of fact.” AstraZeneca LP v. Apotex, Inc., 633 F.3d 1042,
27   1056 (Fed. Cir. 2010). Infringement need be proven only by a preponderance of the evidence.
28                                                  - 80 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 107 of 299



 1   SmithKline Diagnostics, Inc. v. Helena Labs. Corp., 859 F.2d 878, 889 (Fed. Cir. 1988). All
 2   probative evidence, including circumstantial evidence, is considered when determining
 3   infringement. Martek Biosciences Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1372 (Fed. Cir. 2009).
 4          288.    Under 35 U.S.C. § 271(e)(2)(A), the filing of an ANDA pursuant to 21 U.S.C.
 5   § 355(j) seeking FDA approval to market a generic form of a drug claimed in a patent “constitutes
 6   a technical infringement for jurisdictional purposes.” Sunovion Pharm., Inc. v. Teva Pharm. USA,
 7   Inc., 731 F.3d 1271, 1278 (Fed. Cir. 2013). “But the ultimate infringement question” in a Hatch-
 8   Waxman case “is determined by traditional patent law principles.” Id.
 9          289.    Because an ANDA applicant has not yet marketed its drug product, the court’s
10   infringement analysis involves a “hypothetical inquiry” that focuses “on the product that is likely
11   to be sold following FDA approval.” Abbotts Labs. v. TorPharm., Inc., 300 F.3d 1367, 1373 (Fed.
12   Cir. 2002); Glaxo, Inc. v. Novopharm, Ltd., 110 F.3d 1562, 1569 (Fed. Cir. 2002). If the product
13   that the ANDA applicant is asking FDA to approve falls within the scope of an issued patent claim,
14   a judgment of infringement must necessarily ensue. Abbotts Labs., 300 F.3d at 1373; Sunovion
15   Pharm., 731 F.3d at 1278.
16          290.    Anyone who “actively induces infringement of a patent shall be liable as an
17   infringer.” 35 U.S.C. § 271(b). Here, where Defendants have filed ANDAs seeking approval for
18   their proposed generic products, “induced infringement turns on whether [the Defendants] have
19   the specific intent, based on the contents of their proposed labels, to encourage physicians to use
20   their proposed ANDA products to treat [patients in accordance with the claimed methods]. In other
21   words, . . . whether the label encourages, recommends, or promotes infringement.” Grunenthal
22   GmbH v. Alkem Labs. Ltd., 919 F.3d 1333, 1339 (Fed. Cir. 2019) (internal citation omitted).
23          291.    Determining what a product label “recommend[s] or suggest[s] to a physician”
24   requires reading the product label from the viewpoint of the clinician. Bayer Schering Pharma AG
25   v. Lupin, Ltd., 676 F.3d 1316, 1324 (Fed. Cir. 2012); see also Vanda Pharm. Inc. v. West-Ward
26   Pharm. Int’l Inc., 887 F.3d 1117, 1131 (Fed. Cir. 2018) (citing expert testimony that clinicians
27   read “laboratory tests” in the product label as encouraging clinicians to perform the “genotyping
28                                                 - 81 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 108 of 299



 1   tests” described in the asserted patent claims). In addition, the inducement inquiry is not limited to
 2   particular sections of the drug labeling—the court must consider the labeling as a whole. Bayer,
 3   676 F.3d at 1324; See, e.g., Sanofi v. Watson Labs. Inc., 875 F.3d 636, 645–46 (Fed. Cir. 2017)
 4   (relying on the Clinical Studies section of the label); Vanda, 887 F.3d at 1131 (relying on the
 5   Dosage and Administration and Pharmacokinetics sections of the label). It is only when “the label,
 6   taken in its entirety, fails to recommend or suggest to a physician that [the drug] is safe and
 7   effective for inducing the claimed combination of effects in patients” is intent to induce
 8   infringement lacking. Bayer 676 F.3d at 1324 (emphasis added).
 9          292.     In their Rule 52(c) Motion for Judgment at trial, Defendants argued that, to find
10   induced infringement, the indicated use in Defendants’ proposed labeling must be “coextensive
11   with or required the patented use.” Trial Tr. 549:4–6. But even the case Defendants cite,
12   Grunenthal, contains no such requirement. As quoted above, the court there reiterated the
13   prevailing test that labeling induces infringement if it “encourages, recommends, or promotes
14   infringement.” 919 F.3d at 1339. Indeed, the Federal Circuit has repeatedly made clear that
15   proposed generic labeling induces infringement if it “encourages, recommends, promotes, or
16   suggests” an infringing use. See, e.g., Vanda, 887 F.3d at 1129; Bayer, 676 F.3d at 1324; Sanofi,
17   875 F.3d at 644; see also Takeda Pharm. v. West-Ward Pharm. Corp., 785 F.3d 625, 631 (Fed.
18   Cir. 2015) (active inducement shown when the label “[s]uggests that an infringing use ‘should’ be
19   performed”). The law does not demand that patent holders show that the use induced by the
20   proposed labeling must be “coextensive with” the patented use or that the labeling “require” the
21   patented use.
22          293.     To the contrary, the law is clear that a patent holder need not show that all
23   physicians will use the generic drug in an infringing manner. Rather, “evidence that the product
24   labeling that Defendants’ seek would inevitably lead some physicians to infringe establishes the
25   requisite intent for inducement.” Eli Lilly & Co. v. Teva Parenteral Meds., 845 F.3d 1357, 1369
26   (Fed. Cir. 2017) (emphasis added); see also Vanda, 887 F.3d at 1132 (“Even if not every
27   practitioner will prescribe an infringing dose, that the target dose range ‘instructs users to perform
28                                                   - 82 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 109 of 299



 1   the patented method’ is sufficient to ‘provide evidence of [West-Ward’s] affirmative intent to
 2   induce infringement.”).
 3          294.      In their pretrial brief, Defendants asserted that the existence of a substantial
 4   noninfringing use for a proposed product precludes a finding of induced infringement. The Federal
 5   Circuit has expressly rejected this argument, stating that “there is no legal or logical basis for the
 6   suggested limitation on inducement.” Sanofi, 875 F.3d at 646; see also Vanda, 887 F.3d at 1133
 7   (“[E]ven if the proposed ANDA product has substantial noninfringing uses, West-Ward may still
 8   be held liable for induced infringement.”); Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1364
 9   (Fed. Cir. 2012) (“The existence of a substantial non-infringing use does not preclude a finding of
10   inducement.”).
11          295.      In Sanofi, for example, the Federal Circuit observed that 77% of the prescriptions
12   were for an infringing use, leaving 23% of the prescriptions directed to noninfringing uses. 875
13   F.3d at 645. Even in the face of these noninfringing uses, the Federal Circuit found that “the content
14   of the label in this case permits the inference of specific intent to encourage the infringing use.”
15   Sanofi, 875 F.3d at 646. The court distinguished Sanofi from a case where a defendant’s product
16   instructions “encouraged a noninfringing use in a way that showed an intent to discourage
17   infringement.” Sanofi, 875 F.3d at 646.
18          B.        Defendants’ Labels Will Induce Clinicians to Administer Defendants’ ANDA
                      Products to Severely Hypertriglyceridemic Patients for at Least 12 Weeks
19
            296.      All of the Asserted Claims require the administration of the claimed pharmaceutical
20
     composition for at least about 12 weeks. PX 21 (’728 Patent) at Claims 1, 16 (“for a period of 12
21
     weeks”); PX 30 (’560 Patent) at Claims 4, 17 (“for a period of 12 weeks”); PX 22 (’715 Patent) at
22
     Claim 14, (“for a period of at least 12 weeks”); PX 25 (’677 Patent) at Claims 1, 8 (“period of at
23
     least about 12 weeks”); PX 31 (’929 Patent) at Claims 1, 5 (“for at least about 12 weeks”); PX 26
24
     (’652 Patent) at Claim 1 (“for a period of about 12 weeks”); see also Trial Tr. 391:25–392:9
25
     (Budoff Direct). Although the precise language used in each Asserted Claim varies slightly, the
26
     same analysis applies for each claim. Trial Tr. 392:10–14 (Budoff Direct).
27

28                                                   - 83 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 110 of 299



 1           297.   The relevant inquiry is whether defendants’ proposed labeling 13 taken in its entirety
 2   will “inevitably lead some physicians” to be encouraged to administer defendants’ generic
 3   products to patients with severe hypertriglyceridemia for at least 12 weeks. Eli Lilly, 845 F.3d at
 4   1369. The evidence here is overwhelming that the proposed labeling as a whole will encourage
 5   clinicians to prescribe EPA for at least 12 weeks. Vanda, 887 F.3d at 1132 (“Even if not every
 6   practitioner will prescribe an infringing dose, that the target dose range ‘instructs users to perform
 7   the patented method’ is sufficient to ‘provide evidence of [West-Ward’s] affirmative intent to
 8   induce infringement.”). Defendants’ argument to the contrary ultimately relies on the assertion
 9   that, as long as it might be possible to use the drug in a non-infringing manner consistent with the
10   labeling, there cannot be inducement. As explained above, that is not the law.
11                  1.      Defendants’ Proposed Labels Encourage Long-Term Use
12           298.   Indications and Usage Section. Defendants proposed generic products are
13   “indicated as an adjunct to diet to reduce triglyceride (TG) levels in adult patients with severe
14   (≥ 500 mg/dL) hypertriglyceridemia.” Joint Stipulations of Fact ¶¶ 200, 212, 224 (ECF No. 324).
15   As Dr. Budoff explained, a physician understands this indication to be directed to reducing TGs
16   and maintaining that reduction. Trial Tr. 364:19–365:18, 367:11–368:20 (Budoff Direct); Trial Tr.
17   536:22–537:15 (Budoff Re-Direct).
18           299.   This understanding is consistent with medical practice, in which a clinician’s goal
19   is “to get the triglycerides below and maintain them below 500” in order to avoid the risk of
20   pancreatitis. Trial Tr. 331:18–20 (Budoff Direct); Trial Tr. 673:22–674:4 (Sheinberg Cross)
21   (agreeing that “in medical practice the goal for triglyceride reduction . . . in patients with severe
22   hypertriglyceridemia is to both reduce triglycerides and maintain that reduction”). Indeed, Dr.
23   Fisher, one of Defendants’ experts, agreed that “the indication is to reduce below 500 and to
24   maintain that reduction below 500.” Trial Tr. 1209:21–1210:8 (Fisher Cross); see also Fisher Dep.
25
     13
       Because Defendants’ proposed labels are materially identical to the VASCEPA label, opinions
26
     expressed about the statements in the VASCEPA label related to infringement apply equally to
27   Defendants’ labels and vice versa. Trial Tr. 363:3–10 (Budoff Direct); Trial Tr. 601:14–18
     (Sheinberg Direct); Trial Tr. 649:5–11 (Sheinberg Cross).
28                                                   - 84 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 111 of 299



 1   72:3–8 (“Q: . . . You refer to the indication of Vascepa as keeping triglycerides below 500
 2   milligrams per deciliter in a severely hypertriglyceridemic patient, correct? A: Yes.”).
 3           300.   Not only do both parties’ experts agree that the indication for treating patients with
 4   severe hypertriglyceridemia is to reduce and maintain that reduction, but it is clear from FDA’s
 5   medical review of VASCEPA—a document that Defendants contend informs prescribers’
 6   understanding of Defendants’ labeling 14—that FDA approved VASCEPA for the reduction of TGs
 7   in patients with severe hypertriglyceridemia and the maintenance of that reduction. PX 289
 8   (VASCEPA FDA Medical Review) at 67.
 9           301.   Prescribers also understand that severe hypertriglyceridemia is generally associated
10   with an underlying genetic disorder. PX 289 (VASCEPA FDA Medical Review) at 40 (“Patients
11   with very high TG have a strong genetic component to their disease”); Trial Tr. 383:10–385:10
12   (Budoff Direct) (discussion of this portion of PX 289 FDA Medical Review); Trial Tr. 671:2–6
13   (Sheinberg Cross) (agreeing that “the Medical Review reflects important background information
14   that a person of ordinary skill in the art would understand and bring to bear when using Defendants’
15   ANDA products as indicated”). The FDA Medical Review of VASCEPA also confirms that
16   because severe hypertriglyceridemia has a strong genetic component, long-term therapy is
17   required. PX 289 (VASCEPA FDA Medical Review) at 142 (FDA identifying VASCEPA as a
18   “chronically administered drug” by checking the “yes” box for a content parameter only applicable
19   to chronically administered drugs); Trial Tr. 105:11–108:14 (Ketchum Direct) (discussion of FDA
20   Medical Review’s identification of VASCEPA as “chronically administered drug”).
21           302.   In addition to the FDA Medical Review of VASCEPA, numerous documents in the
22   trial record also confirm that severe hypertriglyceridemia has a strong genetic component,
23   requiring long-term therapy. PX 269 (Miller 2011) at 12, Tbl. 5 (listing “Genetic” as the first cause
24

25   14
        See Trial Tr. 671:2–6 (Sheinberg Cross) (confirming his view that the medical review “reflects
     important background information that a person of ordinary skill in the art would understand and
26
     bring to bear when using defendants’ ANDA products as indicated”); Mathers Dep. 90:24–91:4
27   (Medical Review is “relevant to [] the assessment of what the approval means and what was
     intended”).
28                                                  - 85 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 112 of 299



 1   of severe hypertriglyceridemia); PX 288 (Karalis) at 10; Trial Tr. 374:2–380:16 (Budoff Direct)
 2   (discussion of PX 288 Karalis Review); PX 277 (Jacobson) at 154; Trial Tr. 386:4–388:3 (Budoff
 3   Direct) (discussion of PX 277 NLA Guidelines); see supra ¶ 22.
 4          303.    As a result, prescribers perceive severe hypertriglyceridemia as generally a chronic
 5   condition requiring long-term drug therapy. See supra ¶¶ 22–24; Trial Tr. 367:23–25 (Budoff
 6   Direct) (“[C]linicians in the field will know that severe hypertriglyceridemia is largely a genetic
 7   problem, a lifelong problem, and requires lifelong therapy.”); Trial Tr. 373:12–389:25 (Budoff
 8   Direct) (discussing background knowledge clinicians bring to bear when reading the VASCEPA
 9   label, relating to the chronic nature of severe hypertriglyceridemia). “[T]he average clinician
10   practicing in the field will prescribe VASCEPA for long-term therapy which will encompass a
11   period of 12 weeks.” Trial Tr. 367:5–7 (Budoff Direct). Dr. Sheinberg agreed that “sometimes
12   severe hypertriglyceridemia is a chronic condition that requires indefinite drug treatment,” even if
13   his estimate of the percentage of chronic cases is lower than that of the other witnesses. Trial Tr.
14   696:16–19 (Sheinberg Cross).
15          304.    Similarly, physicians understand that, for severely hypertriglyceridemic patients,
16   maintaining the TG reduction achieved by TG-lowering medication requires the medication to be
17   administered for the long term, to avoid the substantial risk that a patient’s TG levels will rise
18   when medication is discontinued. See Trial Tr. 536:22–537:5 (Budoff Re-Direct) (“[O]nce a
19   severely hypertriglyceridemic patient’s triglyceride levels have been reduced” therapy is not
20   complete because “if you stop the therapy, in most cases it will go back up . . . in the vast majority
21   of patients triglycerides will not stay below 500 without additional medical therapy”); Trial Tr.
22   378:21–379:2 (Budoff Direct) (“If [a patient’s] triglyceride levels are still in the high range, then
23   I know if I stop Vascepa their triglycerides will go back up to baseline.”); Trial Tr. 1174:22–1175:1
24   (Fisher Cross) (“[F]requently a patient is kept on triglyceride lowering, essentially, as a
25   prophylactic to make sure that the triglycerides are maintained below 500”); see also Trial Tr.
26   682:8–12 (Sheinberg Cross) (agreeing that monitoring for increases in TG levels is consistent with
27   his practice). As Dr. Fisher conceded on cross-examination, even for motivated patients, it takes 6
28                                                   - 86 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 113 of 299



 1   months for lifestyle changes to effect a reduction in body mass sufficient for them to stop their
 2   medication. Trial Tr. 1175:2–7 (Fisher Cross); see also PX 288 (Karalis) at 10 (cautioning that if
 3   TG-lowering medication is withdrawn, the TG levels will need to be monitored closely for any
 4   rise in the TG levels”).
 5          305.    That physicians will be encouraged to prescribe EPA for at least 12 weeks is
 6   confirmed by real-world evidence. Both Drs. Budoff and Sheinberg testified that their typical
 7   practice for writing prescriptions is to prescribe either a one-month supply with three refills (for a
 8   four-month supply) or a three-month prescription with three refills (for a twelve-month supply).
 9   Trial Tr. 391:2–8, 393:10–21 (Budoff Direct); Trial Tr. 663:2–19 (Sheinberg Cross). At the time
10   physicians write the prescription, their intent is for the patient to take EPA for the prescribed time.
11   Trial Tr. 391:9–12 (Budoff Direct)
12          306.    Dosage and Administration. As explained further below, the Dosage and
13   Administration section of Defendants’ proposed labeling further encourages long-term
14   administration by instructing prescribers to address transient causes before administering the drug.
15          307.    Specifically, the Dosage and Administration section of Defendants’ labeling, like
16   the same section in VASCEPA’s labeling, consists of two sub-sections and directs prescribers to
17   take certain steps before administering VASCEPA, as the very title of Subsection 2.1, “Prior to
18   Initiation of VASCEPA,” makes clear. Trial Tr. 368:21–369:8 (Budoff Direct) (“So prior to
19   starting or prescribing Vascepa, [the label] give[s] you some steps that you should take and
20   accomplish prior to implementing treatment.”). The causes identified in this section of the labels
21   include other diseases or conditions, medications, and inappropriate nutritional intake and physical
22   activity, otherwise referred to as “short term,” “secondary,” “reversible,” or “transient” causes of
23   severe hypertriglyceridemia. Trial Tr. 369:9–19, 370:9–17 (Budoff Direct); see also supra ¶¶ 22–
24   25. By encouraging physicians to try other approaches to address patients with transient causes of
25   severe hypertriglyceridemia, the labeling directs prescribers to use VASCEPA (or one of
26   Defendants’ ANDA Products) in those patients whose very high triglycerides are not readily
27   addressed through lifestyle counseling or other means—that is, in patients whose severe
28                                                   - 87 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 114 of 299



 1   hypertriglyceridemia is chronic or otherwise requires long-term treatment. Trial Tr. 370:23–
 2   371:10 (Budoff Direct).
 3           308.    To be sure, physicians retain the discretion to prescribe VASCEPA for all their
 4   severely hypertriglyceridemic patients, without trying lifestyle counseling first, and indeed may
 5   choose to do so where the risk of pancreatitis is judged sufficiently imminent. However, that is not
 6   the use encouraged by the drug labeling, which instructs physicians to address transient causes
 7   first and encourages use of the drug in chronic cases resistant to lifestyle changes. Trial Tr.
 8   1377:12–1378:15 (Peck Cross). Indeed, both sides’ experts agreed that administering VASCEPA
 9   without first trying diet and exercise would be an off-label use. See Trial Tr. 370:16–17 (Budoff
10   Direct) (“It would be an off-label use to use Vascepa before implementing diet and exercise.”);
11   Trial Tr. 1207:16–24 (Fisher Re-Cross) (“technically” off-label).
12           309.    Clinical Studies Section. There is no dispute that “an understanding of the clinical
13   trials for a medication is vital to using that medication,” Trial Tr. 665:10–13 (Sheinberg Cross),
14   and the parties also agree that “one of the goals” of the Clinical Studies section in a drug label “is
15   to facilitate a prescriber’s understanding of how to use the drug safely and effectively.” Mathers
16   Dep. 170:3–7; see also Trial Tr. 665:14–666:7 (Sheinberg Cross) (agreeing with Mr. Mathers).
17   Thus, prescribers use the Clinical Studies section of the labeling to understand how to prescribe a
18   drug to their patients.
19           310.    The Clinical Studies section of Defendants’ labels, like VASCEPA’s label, reports
20   the results of the clinical study that established the effectiveness of EPA 4 g per day in treating
21   patients with severe hypertriglyceridemia. In describing the important details of the study, this
22   section of the labeling expressly states that patients were administered icosapent ethyl 4 g per day
23   “for 12 weeks.” PX 1186 (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label)
24   at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9. As Defendants’ regulatory expert Mr.
25   Mathers conceded, Defendants’ proposed labeling reports the treatment effects only at 12 weeks,
26   not earlier, and thus reflects approval for reducing TGs below 500 mg/dL and maintaining that
27   reduction through 12 weeks:
28                                                   - 88 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 115 of 299



 1                   Q. So defendants’ proposed labeling shows only the treatment
                     effects that persist at 12 weeks and not the effects achieved at four
 2                   weeks, correct?
 3                   A. The only clinical data provided is the data at 12 weeks—are the
 4                   data at 12 weeks.

 5                   Q. And nothing in defendants’ proposed labeling limits the approval
                     they’re seeking to simply achieving TG reduction below 500 mg/dL
 6                   without maintaining that reduction through 12 weeks, correct?
 7                   A. The approval wasn’t limited to—to—the—that’s not the
                     approved indication or the basis for it.
 8

 9   Mathers Dep. 97:2–16.

10           311.    The Clinical Studies section contains only the effects on the patients’ TGs and other

11   lipid levels after 12 weeks of administration; no data for other time frames is available to clinicians

12   in the labels. PX 1186 (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at

13   7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9; see also Trial Tr. 666:9–667:6 (Sheinberg

14   Cross); Mathers Dep. 96:19–97:16. This is meaningful to clinicians because they “try to follow

15   the prescribing information, and if the prescribing information was done at 12 weeks, then that

16   informs the physician, that instructs the physician that you should wait 12 weeks to reassess lipids

17   to see what the full effect of your treatment is, because [clinicians’] goal when putting [patients]

18   on Vascepa is to achieve the results in Table 2.” Trial Tr. 372:3–12 (Budoff Direct). The labels

19   therefore encourage, recommend, promote, or suggest that clinicians should administer

20   Defendants’ ANDA Products for at least 12 weeks to achieve the drug effects reported in the

21   labeling. See Trial Tr. 372:16–374:5 (Budoff Direct) (“[T]he only way I can compare my patient

22   to the label and what’s being encouraged is to follow the instructions that are given, and the

23   instructions here are to treat for 12 weeks.”).

24           312.    In remarkably similar circumstances, a recent district court opinion found

25   infringement with respect to a claim directed to treatment “for at least 12 months.” Sanofi, 204 F. Supp.

26   3d at 683–84. There, as here, the Indications and Usage section of the labels did not limit the duration

27   of the treatment. Id. at 683. There, as here, expert testimony established that the indicated use was for

28                                                     - 89 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 116 of 299



 1   a “chronic disorder” for which clinicians intended administration of the drug “indefinitely.” Id. There,
 2   as here, the label reported a clinical trial and the length of that trial would further encourage clinicians
 3   to administer for at least the claimed duration of 12 months. Id. at 683–84. The same result should be
 4   reached here with respect to the “12 weeks” limitations.
 5           313.    The Clinical Studies section of Defendants’ labeling, if approved, will thus instruct
 6   clinicians to administer Defendants’ ANDA Products for at least 12 weeks to obtain the treatment
 7   effect described in the labeling. Trial Tr. 371:20–373:11 (Budoff Direct). As a result of that
 8   instruction, physicians will administer Defendants’ ANDA Products for at least 12 weeks.
 9                   2.      FDA Approved VASCEPA for, and Accordingly Would Approve
                             Defendants’ ANDA Products for, Long-Term Use
10
             314.    Defendants’ labels are not “silent” as to duration of therapy. Trial Tr. 1334:23–
11
     1335:3 (Peck); see also Mathers Dep. 104:10–21. As Dr. Peck, Amarin’s expert in FDA regulation
12
     of new and generic drugs including prescription drug labeling testified, at least three sections (i.e.,
13
     the Indications and Usage, Dosage and Administration, and Clinical Studies sections) speak to
14
     duration of treatment, Trial Tr. 1335:4–9 (Peck Direct), and encourage administration of EPA for
15
     at least 12 weeks. In addition, Mr. Mathers, Defendants’ FDA regulatory expert who testified by
16
     deposition, largely confirmed Dr. Peck’s testimony. See, e.g., Mathers Dep. 104:10–21.
17
             315.    The indication in Defendants’ proposed labeling is for long-term use. The
18
     Indications and Usage section of a drug label will include a “limitation of use” limiting the duration
19
     of treatment with a drug if there is a safety or efficacy reason to limit the duration of use (for
20
     example, because a drug is thought to be effective only for a period of time, or if continued use
21
     creates a safety issue). Trial Tr. 1335:21–1336:6 (Peck Direct); PX 573 (FDA Guidance
22
     Indications and Usage) at 13–16; see also Mathers Dep. 116:4-9. The Indications and Usage
23
     section of the VASCEPA label does not limit duration of use. Trial Tr. 1339:1–3 (Peck Direct);
24
     Trial Tr. 368:3-8 (Budoff Direct); PX 1186 (VASCEPA Label 2019) at 2; PX 1203 (Hikma 2019
25
     Proposed Label) at 2; PX 1209 (DRL 2020 Proposed Label) at 2. This absence of a duration
26
     limitation reflects that FDA approved VASCEPA to reduce TGs and maintain that reduction over
27

28                                                     - 90 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 117 of 299



 1   the long-term. Trial Tr. 1338:8–1339:6 (Peck Direct); see also PX 289 (VASCEPA FDA Medical
 2   Review) at 142 (FDA reviewer specifically noted that VASCEPA met particular guidelines for
 3   “chronically administered drugs,” while also indicating that requirements “[f]or drugs not
 4   chronically administered (intermittent or short course)” were not applicable to VASCEPA); Trial
 5   Tr. 105:11–108:14 (Ketchum Direct). FDA did not require a statement regarding duration in the
 6   Indications and Usage section because FDA considered severe hypertriglyceridemia to be a
 7   chronic condition that requires long-term therapy. Trial Tr. 1373:19–1374:1 (Peck Direct).
 8          316.    Similarly, if it is known that a drug provides no additional benefit past a certain
 9   duration of treatment, the Dosage and Administration section of the label should identify that
10   duration. Trial Tr. 1342:15–1343:4 (Peck Direct); PX 572 (FDA Guidance: Dosage and
11   Administration) at 7–8; see also Mathers Dep. 101:14–18. The Dosage and Administration section
12   of the VASCEPA label does not limit the duration of use of VASCEPA. Trial Tr. 1344:15–17
13   (Peck Direct). The absence of a duration limitation in this section conveys that VASCEPA’s
14   benefit is not thought to cease after a particular duration of treatment, Trial Tr. 1343:5–9 (Peck
15   Direct), which indicates that VASCEPA was approved for long-term use to reduce TGs and
16   maintain that reduction. Trial Tr. 1344:3–14 (Peck Direct).
17          317.    FDA guidance states that, when a drug is approved for a chronic condition and there
18   are no concerns with long-term use, the length of the clinical trial should be described only in the
19   Clinical Studies section. That is consistent with how the VASCEPA label is written. Trial Tr.
20   1339:7–1341:1 (Peck Direct); PX 573 (FDA Guidance: Indications and Usage) at 16. Taken
21   together with the expectation that physicians will look to the Clinical Studies section for guidance
22   on how long to use the drug when writing a prescription, Trial Tr. 1393:25–1394:16 (Peck Direct),
23   the Clinical Studies section of Defendants’ labeling encourages treatment for 12 weeks or more.
24   Trial Tr. 1393:25–1394:19 (Peck Direct); see also Trial Tr. 371:25–372:19 (Budoff Direct);
25   Mathers Dep. 83:6–10, 12–16.
26          318.    Labeling for other drugs Dr. Sheinberg considered in his testimony are instructive.
27   The Lovenox label demonstrates that when an indication is approved for a short-term duration, the
28                                                  - 91 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 118 of 299



 1   labeling states the duration. PX 285 (Lovenox Label) at 4–5; see also Trial Tr. 388:9–389:25
 2   (Budoff Direct). But when drugs are approved for chronic indications, like statins are for reducing
 3   LDL-C, the product labels do not include a duration of use. DX 1986 (Lipitor Label 2019) at 3;
 4   see Trial Tr. 662:14–663:1 (Sheinberg Cross) (explaining that patients are on a statin indefinitely
 5   even after the patients’ LDL-C levels drop below their goal level). There can be no question that
 6   physicians understand the absence of a duration of use in labeling as an indication that a drug
 7   should be prescribed long-term. Indeed, Dr. Sheinberg testified that he prescribes statins for long-
 8   term use. Id.
 9          319.     Analyzing Defendants’ proposed labels (or the VASCEPA label) with the
10   additional context of FDA’s guidance and practice, further confirms that VASCEPA is—and
11   Defendants’ ANDA Products by extension will be—approved for chronic administration. The
12   disclosures in the labels, which are driven by FDA labeling standards for chronically administered
13   drugs, encourage clinicians to prescribe VASCEPA for at least 12 weeks.
14          C.       Defendants’ Labels Will Induce Clinicians to Administer Defendants’ ANDA
                     Products to Severely Hypertriglyceridemic Patients with the Intent to Reduce
15                   TGs without Raising LDL-C and to Reduce Apo B
16
            320.     Several limitations in the Asserted Claims require bringing about certain lipid
17
     effects. Specifically, there are limitations relating to avoiding a substantial increase in LDL-C,
18
     achieving reduction of certain levels of TGs, and achieving reduction in apo B. Defendants’
19
     proposed labeling will induce physicians to infringe each of these limitations.
20
                     1.      “to effect a reduction in triglycerides without raising LDL-C”
21
            321.     As an initial matter, Defendants’ experts have not contested that Defendants’ labels
22
     will encourage clinicians to use Defendants’ ANDA Products “to effect a reduction in
23
     triglycerides.” Trial Tr. 656:17–22 (Sheinberg Cross); see Trial Tr. 848:5–7 (Heinecke Direct);
24
     Trial Tr. 1113:19–1114:3 (Fisher Direct). Defendants’, however, apparently do dispute that their
25
     labels will encourage physicians to prescribe EPA to reduce TGs without raising LDL-C. For the
26
     reasons explained below, Defendants are incorrect.
27

28                                                  - 92 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 119 of 299



 1          322.    With VASCEPA, Amarin was able to achieve something that had never been
 2   achieved before—development of a method of treatment with a drug for severe
 3   hypertriglyceridemia that reduces TGs without raising LDL-C. This unique and beneficial lipid
 4   profile is described in the VASCEPA labeling and, accordingly, Defendants’ proposed labeling.
 5   Clinicians who read Defendants’ labels as a whole will be encouraged to administer EPA to
 6   achieve these unique results: a reduction in TGs without raising LDL-C.
 7          323.    Indications and Usage Section. The Indications and Usage section of Defendants’
 8   labeling, like the same section in the VASCEPA labeling, states that Defendants’ ANDA Products
 9   are “indicated . . . to reduce triglyceride (TG) levels in adult patients with severe (>500 mg/dl)
10   hypertriglyceridemia.” Joint Stipulations of Fact ¶¶ 200, 212, 224 (ECF No. 324). The plain
11   language of this section encourages clinicians to administer VASCEPA to reduce TGs in severely
12   hypertriglyceridemic patients. Trial Tr. 656:17–22 (Sheinberg Cross) (“Q. And so do you agree
13   with me that this statement in the indications and usage section encourages doctors to administer
14   Vascepa to patients to reduce triglyceride levels in subjects having fasting baseline triglyceride
15   levels of 500 milligrams per deciliter or higher? A. As an adjunct to diet, yes.”).
16          324.    Dosage and Administration Section. The Dosage and Administration section of
17   Defendants’ labeling, like the same section in VASCEPA’s labeling, instructs clinicians to
18   “[a]ssess lipid levels before initiating therapy.” PX 1186 (VASCEPA Label 2019) at 2; PX 1203
19   (Hikma 2019 Proposed Label) at 2; PX 1209 (DRL 2020 Proposed Label) at 2. This instruction is
20   then reinforced by the Patient Information section, which advises patients that “[y]our doctor may
21   do blood tests to check your triglycerides and other lipid levels while you take VASCEPA.”
22   Mathers Dep. 134:4–9; see PX 1186 (VASCEPA Label 2019) at 13; PX 1203 (Hikma 2019
23   Proposed Label) at 9; PX 1209 (DRL 2020 Proposed Label) at 11. As Mr. Mathers explained, the
24   Patient Information section of the labeling is informative to both prescribers and patients and
25   serves to remind prescribers of the “standard of care to monitor” triglycerides and other lipids in
26   patients who are receiving VASCEPA. Mathers Dep. 123:8–15; 132:20–133:13. This instruction
27   in the labeling to monitor patient lipid levels is then further illuminated by the Clinical Studies
28                                                  - 93 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 120 of 299



 1   section, which is intended to “call out those parameters that are important to clinical decision-
 2   making” and which, here, identifies TGs, LDL-C, and apo B (among other) as clinically relevant.
 3   Mathers Dep. 134:10–15, 134:17–22; 135:5–8, 135:10–18; see also id. at 144:14–18, 144:20 (to
 4   be disclosed in the Clinical Studies section, clinical endpoints must be “well documented and
 5   statistically and clinically meaningful”).
 6          325.    Thus, Defendants’ proposed labeling advises clinicians that the patient’s lipid
 7   panel—including the patient’s TG and LDL-C levels—is an important consideration for clinicians
 8   when treating severe hypertriglyceridemia. Trial Tr. 404:5–18 (Budoff Direct); Mathers Dep.
 9   134:10–22 (TGs, LDL-C, non-HDL-C, total cholesterol, HDL-C, VLDL-C, and apo B—identified
10   in the Clinical Studies section as potentially “relevant parameters to measure on a routine basis
11   and to monitor.”). Indeed, it is standard practice for clinicians to obtain a standard lipid panel,
12   including LDL-C measurements, when prescribing any cholesterol lowering medication. Trial Tr.
13   404:19–24 (Budoff Direct); see Trial Tr. 658:6–16 (Sheinberg Cross) (in Dr. Sheinberg’s own
14   practice, he uses an “advanced lipid panel” which also includes “additional biomarkers that are not
15   in the standard lipid panel” such as apo B).
16          326.    Clinical Studies Section. The Clinical Studies section of drug labeling is vital to
17   understanding the effects of the drug. See Trial Tr. 665:1–13 (Sheinberg Cross). Among other
18   things, it serves to “facilitate a prescriber’s understanding of how to use the drug safely and
19   effectively,” and “call[s] out those parameters that are important to clinical decision making.”
20   Mathers Dep. 170:3–7; 135:5–8, 135:10–18. Here, not only does this section report that patients
21   experienced a 5% reduction in LDL-C compared to baseline and a 2% reduction in LDL-C
22   compared to placebo, the Clinical Studies section also states that “[t]he reduction in TG
23   [triglycerides] observed with icosapent ethyl was not associated with elevations in LDL-C levels
24   relative to placebo.” PX 1186 (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019 Proposed
25   Label) at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9; see also Trial Tr. 405:5–406:7 (Budoff
26   Direct).
27

28                                                  - 94 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 121 of 299



 1          327.    That the Clinical Studies section both reports the lack of increase in LDL-C in Table
 2   2 and then expressly calls out the drug’s ability to reduce TGs without raising LDL-C in the text
 3   below clearly highlights that information for prescribing clinicians and emphasizes (in Mr.
 4   Mathers words) FDA’s judgment that the information is “important to clinical decision-making.”
 5   Mathers Dep. 135:5–8, 135:10–18; see also Trial Tr. 406:2–6 (Budoff Direct) (“an emphasis to
 6   the clinician that this is an important finding”). Defendants’ proposed labeling will inform
 7   prescribers that the drug is safe and effective for administration to patients with severe
 8   hypertriglyceridemia to reduce TGs without raising LDL-C. Further, the prominence of the
 9   information about LDL-C is a recognition by FDA that such information is particularly important
10   for prescribers. “FDA specifically approved the statement in the [labeling] that the reduction in
11   TG observed with Vascepa is not associated with elevations in LDL-C levels relative to placebo,”
12   Mathers Dep. 186:3–8; see also Mathers Dep. 146:2–9, 146:11–13 (FDA found this to be a truthful
13   statement), and found that the statement is relevant to Vascepa’s approved use, Mathers Dep.
14   188:5-12, 188:14–16.
15          328.    Indeed, VASCEPA’s ability to reduce TGs without raising LDL-C, as depicted in
16   the Clinical Studies section, is a primary reason clinicians choose to prescribe VASCEPA over
17   other available medications. Trial Tr. 406:7–407:6 (Budoff Direct).
18          329.    Warnings and Precautions Section. The Warnings and Precautions section in
19   Defendants’ labeling, like the same section in VASCEPA’s labeling, omits any warning that
20   patients’ LDL-C levels may rise as a result of treatment. PX 1186 (VASCEPA Label 2019) at 2–
21   3; PX 1203 (Hikma 2019 Proposed Label) at 2; PX 1209 (DRL 2020 Proposed Label) at 2–3.
22          330.    The absence of a warning would be conspicuous to clinicians because the
23   prescribing information for Lovaza and several fibrates contain such a warning. Trial Tr. 407:17–
24   25 (Budoff Direct) (“So, in all the other therapies, the fibrates, Lovaza, there is a warning about
25   LDL rise in the Warnings and Precautions section of those labels. Here there is no such warning,
26   and a doctor who is treating severe hypertriglyceridemia would know that. This would be common
27   knowledge of the effects of the other agents and the warnings that go with the other agents, and so
28                                                 - 95 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 122 of 299



 1   the absence of that warning is important for physicians to understand.”); see also Trial Tr. 341:1–
 2   16 (Budoff Re-Direct). And physicians who treat patients with severe hypertriglyceridemia would
 3   be intimately familiar with the effects of other available drugs (niacin, fibrates, and Lovaza). Trial
 4   Tr. 659:11–18 (Sheinberg Cross).
 5          331.    For example, the 2007 version of the LOVAZA label stated in the “Precautions”
 6   section that “[i]n some patients, Lovaza increased low-density lipoprotein cholesterol (LDL-C)
 7   levels.” PX 566/DX 1578 (Lovaza 2007 Label) at 1. The label further instructed clinicians that
 8   “LDL-C levels should be monitored periodically during Lovaza therapy.” Id. Furthermore, the
 9   VASCEPA Medical Review, which Dr. Sheinberg opined contains information that a physician
10   would bring to bear in reading Defendants’ labels (see supra § IV.A) describes the concerning rise
11   in LDL-C associated with Lovaza and distinguishes the effects achieved with Vascepa. PX 289
12   (VASCEPA FDA Medical Review) at 14 (explaining “the only other FDA approved omega-3 fatty
13   acid product (Lovaza)” has “four areas of potential safety concern,” beginning with “increases in
14   LDL-C”).
15          332.    Additionally, as described above (see supra § II.C.1) the labels of several fibrates
16   warn of a rise in LDL-C. See PX 964 (Lopid PDR 1990) at 2 (“Patients with significantly elevated
17   triglycerides should be closely observed when treated with gemfibrozil. In some patients with high
18   triglyceride[] levels, treatment with gemfibrozil is associated with a significant increase in LDL-
19   cholesterol.”); see also PX 825 (Lopid PDR 2004) at 3, 2556 (same); PX 966 (Tricor PDR) at 4,
20   529, Tbl. 2 (reporting that in patients with TG levels from 500 to 1500 mg/dL, LDL-C increased
21   by 45% from baseline).
22          333.    Together, these sections of Defendants’ labeling encourage, recommend, promote,
23   or suggest toclinicians to administer Defendants’ ANDA Products, with the intent to reduce
24   patients’ TG levels without substantially increasing LDL-C. Clinicians respond to the instructions
25   in Defendants’ labeling by administering Defendants’ ANDA Products according to that labeling,
26   and the claimed results are in fact achieved in patients administered. See Trial Tr. 402:3–409:6
27   (Budoff Direct); see also Mathers Dep. 154:5–9, 154:11–12 (“[s]ome prescribers will understand
28                                                   - 96 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 123 of 299



 1   the Vascepa labeling to tell them that they can administer Vascepa to their severely
 2   hypertriglycerdemic patients so as to reduce triglycerides without raising LDL-C”).
 3          334.    The intended result, a reduction in TGs without raising LDL-C will be met in a
 4   majority of cases. E.g., Trial Tr. 398:9–20 (Budoff Direct); Trial Tr. 667:18-20 (Sheinberg Cross);
 5   Trial Tr. 1167:1–12 (Fisher Cross); see also PX 1186 (VASCEPA Label 2019) at 11; PX 1203
 6   (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9; PX 289
 7   (VASCEPA FDA Medical Review) at 58; PX 807 (MARINE CSR) at 11, 81.
 8          335.    Finally, as Mr. Mathers admitted, administering VASCEPA to a patient to reduce
 9   TGs without raising LDL-C is consistent with the approved indication. Mathers Dep. 182:12–24.
10   That is to say, administering VASCEPA to reduce TGs without raising LDL-C is not an “off-label”
11   use. Mathers Dep. 156:11–18; see also Trial Tr. 1345:10–25 (Peck Direct). A manufacturer cannot
12   advertise a drug beyond its scope of approval, Trial Tr. 1348:16–19 (Peck Direct); Mathers Dep.
13   158:25–159:3, and Amarin has been permitted to promote VASCEPA for its ability to lower TGs
14   in severely hypertriglyceridemic patient populations without raising LDL-C. Trial Tr. 1350:19–23
15   (Peck Direct); Trial Tr. 112:21–117:7 (Ketchum Direct); Trial Tr. 1349:12–1350:23 (Nicholson
16   Direct). Amarin’s ability to promote Vascepa to reduce TGs without raising LDL-C is
17   confirmation that Vascepa is approved as safe and effective for this use.
18          336.    Thus, the labeling taken in its entirety, establishes that Vascepa is safe and effective
19   to reduce TGs without raising LDL-C. The intent prong for inducement is established when “the
20   label, taken in its entirety . . . recommend[s] or suggest[s] to a physician” that the drug used in the
21   claimed method of treatment is safe and effective for causing the effects described in the patent
22   claims. Bayer, 676 F.3d at 1324 (emphases added).
23          337.    For these reasons, based on the instructions in Defendants’ proposed labeling,
24   Defendants intend their ANDA Products to be used—and in clinical practice they will be used—
25   “without substantially increasing LDL-C” as required, for example, by Claim 1 of the ’728 Patent.
26

27

28                                                   - 97 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 124 of 299



 1                  2.      “to effect a reduction . . . in apo B”
 2          338.    Several asserted claims further require administration of the claimed
 3   pharmaceutical composition “to effect a statistically significant reduction . . . in apolipoprotein B”
 4   or “to effect a reduction in apolipoprotein B.” PX 22 (’715 Patent) Claim 14; PX 25 (’677 Patent)
 5   Claim 8.
 6          339.    Similar to the analysis above concerning LDL-C, Defendants’ will induce
 7   infringement of the limitations concerning apo B because clinicians will read Defendants’ labeling
 8   as encouraging, recommending, promoting, or suggesting administration of Defendants’ ANDA
 9   Products to reduce TGs in severely hypertriglyceridemic patients and in conjunction with the TG
10   reduction,“effect a statistically significant reduction . . . in apolipoprotein B.” Trial Tr. 427:9–19
11   (Budoff Direct). Trial Tr. 1407:11–15 (Peck Direct) (FDA “approved Vascepa for the treatment
12   of [severe] hypertriglyceridemia while reducing apo B. This is clear in the label.”). Here, too, the
13   Clinical Studies section of the labeling reports the statistically significant decrease in apo B
14   resulting from administration of VASCEPA in Table 2 and then calls out that in text below that
15   the drug reduced both median TG and apo B. The labeling thusconveys to physicians both the
16   clinical significance of the drug’s effect on apo B and the fact that such a reduction will occur in
17   their patients in clinical practice. Trial Tr. 427:15–428:5 (Budoff Direct); see also id. at 1408:19–
18   22 (Peck Cross) (FDA “interpreted this information and it called out that decrease. And so FDA
19   approved this label, it approved this drug for the treatment of hypertriglyceridemia while reducing
20   apo B”); Mathers Dep. 134:10–13 (Clinical Studies section of the labeling identifies Apo B among
21   the “relevant parameters to measure on a routine basis and to monitor”).
22          340.    Clinical Studies Section. Table 2 in the Clinical Studies section of Defendants’
23   labeling, like the same table in the Clinical Studies section of VASCEPA’s labeling, reports that
24   4 g per day of EPA resulted in a 9% reduction in apo B compared to placebo. Table 2 further states
25   that the 9% reduction in apo B was statistically significant by reporting a p-value of less than 0.05.
26   PX 1186 (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209
27   (DRL 2020 Proposed Label) at 8–9; Trial Tr. 427:9–22 (Budoff Direct). The callout in the Clinical
28                                                   - 98 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 125 of 299



 1   Studies section reflects FDA’s judgment that VASCEPA’s effect on apo B was relevant to the
 2   treatment of severe hypertriglyceridemia. Trial Tr. 1408:16–22 (Peck Direct). Mr. Mathers
 3   likewise acknowledged that FDA specifically approved the statements in the Clinical Studies
 4   section concerning apo B effects. Mathers Dep. 187:2–10. The statement below Table 2 establishes
 5   that FDA determined that Vascepa is safe and effective to reduce triglycerides in adult patients
 6   with severe hypertriglyceridemia while also lowering apo B. Trial Tr. 1351:15–19 (Peck Direct).
 7           341.    By instructing clinicians that 4 g per day of icosapent ethyl has been shown to cause
 8   a statistically significant reduction in TGs and apo B when administered to adult patients with
 9   severe hypertriglyceridemia, the Clinical Studies section of Defendants’ labeling encourages,
10   recommends, promotes, or suggests that clinicians administer Defendants’ ANDA Products with
11   the intent to effect a statistically significant reduction in TGs while having the additional beneficial
12   effect of a statistically significant reduction in apo B. Table 2 further confirms that physicians will
13   observe such a reduction in their patients. Mr. Mathers admitted that the Clinical Studies section
14   shows that the majority of patients could see a reduction in TGs while also experiencing a reduction
15   in apo B. Mathers Dep. 155:16–156:3. Clinicians respond to the instructions in Defendants’
16   labeling by administering Defendants' ANDA Products according to that labeling, and the claimed
17   results are in fact achieved in patients administered Defendants’ ANDA Products according to the
18   labeling. Trial Tr. 427:9–428:9 (Budoff Direct); see also Trial Tr. 658:17–19 (Sheinberg Cross)
19   (apo B is “very important” to his clinical practice). Mr. Mathers acknowledged that some
20   physicians might read the VASCEPA labeling to understand that they can treat their severely
21   hypertriglyceridemic patients with VASCEPA so as to reduce triglyceride levels and lower apo B
22   levels. Mathers Dep. 154:23–155:2, 155:4–15.
23           342.    For these reasons, based on the instructions in Defendants’ proposed labeling,
24   Defendants’ intend their ANDA Products to be used—and in clinical practice they will be used—
25   “to effect a statistically significant reduction . . . in apolipoprotein B” as required by Claim 14 of
26   the ’715 Patent. PX 22 (‘715 Patent) at 22, Claim 14.
27

28                                                    - 99 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 126 of 299



 1           D.      Defendants’ Labels Will Induce Clinicians to Administer Defendants’ ANDA
                     Products to Severely Hypertriglyceridemic Patients as Monotherapy Without
 2                   Concurrent Administration of Other Lipid-Lowering Drugs Like Statins
 3
             343.    This limitation requires administration of the claimed pharmaceutical composition
 4
     to a patient “who does not receive concurrent lipid altering therapy.” PX 21 (’728 Patent) at 21–
 5
     22 Claims 1,16; see also PX 22 (’715 Patent) at 22, Claim 14 (“who does not receive a concurrent
 6
     lipid altering therapy”). The Court construed the term “concurrent lipid altering therapy” to mean
 7
     “a medication to alter lipid levels in a subject whereby the medication is administered concurrently
 8
     / concomitantly with the administration of a pharmaceutical composition comprising ethyl
 9
     eicosapentaenoate.” Claim Construction Order at 5–7 (ECF No. 135); Trial Tr. 409:21–410:6
10
     (Budoff Direct). Statins are an example of a “medication to alter lipid levels.” See Trial Tr. 412:1–
11
     6, 414:1–20 (Budoff Direct) (identifying statins as concurrent lipid altering therapies).
12
             344.    Based on the Court’s construction, a clinician who administers Defendants’ ANDA
13
     Products to a patient who is not on another lipid altering medication (e.g., a statin) will directly
14
     infringe this limitation.
15
             345.    Defendants will induce infringement of this limitation because clinicians will read
16
     the Indications and Usage, Dosage and Administration, and Clinical Studies sections of
17
     Defendants’ labeling as encouraging, promoting, recommending, or suggesting administration of
18
     Defendants’ ANDA products to patients with severe hypertriglyceridemia who do not receive
19
     concurrent lipid altering therapy. Trial Tr. 409:7–415:11 (Budoff Direct) (full discussion of
20
     monotherapy limitation of the ’728 Patent); Trial Tr. 1352:12–20 (Peck Direct). Cf. Mathers Dep.
21
     66:24–67:4 (agreeing that “Defendants’ proposed labeling recommends, encourages, and instructs
22
     administration to patients with severe hypertriglyceridemia whether or not they are receiving lipid-
23
     altering medication . . .”).
24
             346.    Indications and Usage Section. The Indications and Usage section of Defendants’
25
     label, like the same section in the VASCEPA label, states that Defendants’ ANDA products will
26
     be indicated “as an adjunct to diet to reduce triglycerides (TG) in adult patients with severe (≥ 500
27
     mg/dL) hypertriglyceridemia.” Joint Stipulations of Fact ¶¶ 200, 212, 224 (ECF No. 324). The
28                                                  - 100 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 127 of 299



 1   Indications and Usage section does not require or otherwise reference the use of any other
 2   medication with Defendants’ ANDA Products. The Indications and Usage section thus instructs
 3   the use of Defendants’ ANDA Products as a mono-pharmacotherapy, without coadministration of
 4   any other drug. Trial Tr. 410:11–25 (Budoff Direct) (“So you [] see the MARINE indication
 5   literally says as an adjunct to diet to reduce triglyceride levels. So diet is not considered concurrent
 6   lipid altering therapy. The Court construed that that’s a medication. So this is literally advocating
 7   for Vascepa to be used as monotherapy without concurrent -- it’s not requiring concurrent lipid
 8   altering therapy.”).
 9           347.    If a drug is approved only for use in combination with another therapy or
10   therapeutic modality, FDA requires an applicant to include a statement to that effect in the
11   Indications and Usage section of the drug’s label. See PX 573 (FDA Guidance: Indications and
12   Usage) at 7, 12. Here, as Defendants’ expert Mr. Mathers admitted, it is within the scope of the
13   approved indication to administer VASCEPA to someone not on concurrent lipid altering therapy.
14   Mathers Dep. 67:5–9, 67:11–14, 67:16–20, 67:22–24, 69:23–70:3, 70:5; see also Mathers Dep.
15   70:16–20, 70:22 (a physician could follow the label to prescribe VASCEPA).
16           348.    Without a statement referring to another medication in the indication, a clinician
17   reading Defendants’ labeling will understand that FDA has determined that Defendants’ ANDA
18   Products, when used in combination with diet, are safe and effective to reduce TGs in adult patients
19   with severe hypertriglyceridemia without coadministration of any other medication, including any
20   lipid-altering therapy, like statins. See Trial Tr. 410:11–25 (Budoff Direct).
21           349.    Dosage and Administration Section. This encouragement is reinforced by the
22   Dosage and Administration sections of Defendants’ proposed labeling. When FDA has determined
23   that a drug should be used with another drug to “minimize toxicity” or “enhance effectiveness,” or
24   “if [a] drug has been demonstrated to be effective only in combination with another therapy,” the
25   Dosage and Administration section of the drug’s label “should identify and describe any
26   recommended concomitant medications” or “therap[ies].” PX 572 (FDA Guidance: Dosage and
27   Administration) at 8.; Trial Tr. 1352:21–1354:3 (Peck Direct).
28                                                   - 101 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 128 of 299



 1             350.   The Dosage and Administration section of Defendants’ labeling, like the same
 2   section in VASCEPA’s labeling, does not “identify” or “describe” any “recommended
 3   concomitant medications.” See PX 1186 (VASCEPA Label 2019) at 2; PX 1203 (Hikma 2019
 4   Proposed Label) at 2; PX 1209 (DRL 2020 Proposed Label) at 2; Trial Tr. 1355:3–6 (Peck Direct).
 5             351.   Clinical Studies Section. The Clinical Studies section of Defendants’ proposed
 6   labels further encourages clinicians to administer EPA without a concurrent lipid altering therapy.
 7   Under FDA regulations, “the Clinical Studies section of labeling must discuss those clinical studies
 8   that facilitate an understanding of how to use the drug safely and effectively.” PX 776 (FDA
 9   Guidance: Clinical Studies Section) at 5; Trial Tr. 1332:10–1333:7 (Peck Direct).
10             352.   In describing MARINE, the Clinical Studies section states that only “[t]wenty-five
11   percent of patients” in the study “were on concomitant statin therapy.” PX 1186 (VASCEPA Label
12   2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label)
13   at 8–9.
14             353.   Clinicians appreciate from the clinical study description that the remaining 75% of
15   patients in the study described in the Clinical Studies section were not on concurrent lipid altering
16   therapy (e.g., statins). Trial Tr. 1413:8–18 (Peck Direct); see also Mathers Dep. 68:1–5, 68:7–15
17   (“I believe the number was, were on statins and suggesting that 75 percent were not . . . in that
18   study population.”).
19             354.   Clinicians also understand that EPA was approved for use without any concomitant
20   medication (including statins) because FDA did not believe the effectiveness (or safety) of EPA
21   in reducing TGs in adult patients with severe hypertriglyceridemia was dependent on concomitant
22   statin therapy. Trial Tr. 412:12–414:15 (Budoff Direct) (describing how the clinical studies section
23   assures him EPA is safe and effective as monotherapy in certain patients); Mathers Dep. 75:23–
24   76:2, 76:4–15, 76:17–18 (a physician would understand from the Clinical Studies section that
25   VASCEPA can be safely and effectively administered without regard to concurrent statin therapy);
26   Trial Tr. 1413:8–18 (Peck Direct) (FDA determined that “Vascepa is safe and effective as a
27   monotherapy” (i.e. a one-drug therapy used as an adjunct to diet) “to reduce triglycerides in adult
28                                                  - 102 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 129 of 299



 1   patients with severe hypertriglyceridemia.”). For this reason, as Mr. Mathers admitted, the Clinical
 2   Studies section affirmatively instructs that Vascepa can be safely and effectively administered to
 3   patients without regard to concurrent statin therapy. Mathers Dep. 76:20–25.
 4          355.    Furthermore, the Clinical Studies section of Defendants’ labels, like the same
 5   section in the VASCEPA label, instructs physicians that, when administered to adult patients with
 6   severe hypertriglyceridemia, 4 g per day of icosapent ethyl reduced patients’ TG levels while
 7   reducing VLDL-C and apo B and without raising LDL-C. PX 1186 (VASCEPA Label 2019) at
 8   11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9.
 9   This also instructs clinicians that they may administer Defendants’ ANDA Products to adult
10   patients with severe hypertriglyceridemia without causing adverse effects in the patients’ other
11   major lipoprotein lipid levels that would require coadministration of another lipid-altering
12   medication (e.g., statins) to treat or manage.
13          356.    For these reasons, based on the instructions in Defendants’ proposed labeling,
14   Defendants’ intend their ANDA Products to be used—and in clinical practice will be used—by
15   patients who “do[] not receive concurrent lipid altering therapy” as required by Claim 1 of the ’728
16   Patent (PX 21). Trial Tr. 409:7–415:11 (Budoff Direct) (full discussion of monotherapy limitation
17   of the ’728 Patent).
18          E.      Clinicians Prescribing Vascepa or One of Defendants’ ANDA Products to
                    Treat Severely Hypertriglyceridemic Patients Will Directly Infringe the
19                  Asserted Claims
20
            357.        With respect to direct infringement, as explained extensively above, clinicians
21
     will follow the claimed method when treating their severely hypertriglyceridemic patients with
22
     VASCEPA or one of Defendants’ ANDA Products.
23
            358.        Dr. Budoff testified that clinicians’ intentions when administering VASCEPA
24
     are to (1) administer VASCEPA long term, for at least 12 weeks, Trial Tr. 390:1–391:15 (Budoff
25
     Direct), (2) administer VASCEPA to achieve certain lipid effects in his patients including a
26
     reduction in TG levels, no increase in LDL-C, and a reduction in apo B, Trial Tr. 399:4–12 (Budoff
27
     Direct), and (3) administer VASCEPA as a monotherapy, where doing so is appropriate, Trial Tr.
28                                                    - 103 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 130 of 299



 1   411:5–412:6 (Budoff Direct). See also Trial Tr. 390:8–10; 426:9–11 (Budoff Direct)(confirming
 2   other physicians have the same intent). Defendants’ expert witnesses agreed. Trial Tr. 696:16–19;
 3   669:4–17 (Sheinberg Cross); Trial Tr. 851:2–5 (Heinecke Cross).
 4          359.          Moreover, the intended lipid effects (reduction in TG, no increase in LDL-C,
 5   and a reduction in apo B) will in fact be achieved. PX 1186 (VASCEPA Label 2019) at 11; PX
 6   1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9; PX 289
 7   (VASCEPA Medical Review) at 58; PX 807 (MARINE CSR) at 11, 79, 81.
 8          360.          Importantly, Defendants do not appear to be disputing that some physicians will
 9   directly infringe the Asserted Claims, nor could they. Dr. Sheinberg’s testimony was limited to an
10   analysis of induced infringement. See Trial Tr. 602:4–12 (Sheinberg Direct) (providing only the
11   standard for induced infringement); but see Trial Tr. 361:4–7, 15–18 (Budoff Direct) (explaining
12   that Dr. Budoff was instructed on and applied the standard for direct infringement). Therefore
13   Amarin has met its burden of establishing direct infringement.
14          F.       Defendants Will Induce Infringement of Each of the Asserted Claims
15          361.     The main issues relating to infringement that are in dispute between the parties have
16   been addressed in Sections XI.B–D above. The remaining limitations of the Asserted Claims have
17   in large part either been stipulated to or do not appear to be in dispute. Amarin addresses each of
18   the Asserted Claims in turn below.
19          362.     As established through sections IX. B–D, all limitations of the Claim 1 of the ’728
20   Patent have been met. Trial Tr. 364:13–17 (Budoff Direct) (“Q. Would somebody following the
21   labeling of the Vascepa product follow every element of claim 1 of the 728 Patent? A. Yes. The
22   label encourages these steps to be taken and all of these elements to be met when prescribing these
23   therapies.”).
24                   1.      Defendants Will Induce Infringement of Claim 1 of the ’728 Patent
25          363.     Claim 1 of the ’728 Patent is an independent claim. It recites:
26                   A method of reducing triglycerides in a subject having a fasting
                     baseline triglyceride level of 500 mg/dl to about 1500 mg/dl who
27                   does not receive concurrent lipid altering therapy comprising:
28                                                  - 104 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 131 of 299



 1                  administering orally to the subject about 4 g per day of a
                    pharmaceutical composition comprising at least about 96%, by
 2                  weight of all fatty acids present, ethyl eicosapentaenoate, and
                    substantially no docosahexaenoic acid or its esters for a period of 12
 3
                    weeks to effect a reduction in triglycerides without substantially
 4                  increasing LDL-C compared to a second subject having a fasting
                    baseline triglyceride level of 500 mg/dl to about 1500 mg/dl who
 5                  has not received the pharmaceutical composition and a concurrent
                    lipid altering therapy.
 6
     PX 21 (’728 Patent) at 21.
 7
            364.    The 12 week, TG reduction, LDL-C, and concurrent lipid altering therapy
 8
     limitations that appear in Claim 1 have been addressed in detail above. See supra ¶¶ 296–356.
 9
            365.    Defendants have stipulated that their products, as well as VASCEPA, contain a
10
     “pharmaceutical composition.” Joint Stipulations of Facts, ¶¶ 204, 216, 228 (ECF No. 324); see
11
     Trial Tr. 363:19–364:4 (Budoff Direct). In addition, Defendants have stipulated that the
12
     “pharmaceutical composition” in their ANDA Products, as well as in VASCEPA, comprises “at
13
     least about 96%, by weight of all fatty acids present, ethyl eicosapentaenoate[,] and substantially
14
     no docosahexaenoic acid or its esters.” Joint Stipulations of Fact, ¶¶ 205, 217, 229 (ECF No. 324);
15
     see Trial Tr. 363:19–364:4 (Budoff Direct).
16
            366.    At trial, Defendants did not appear to challenge the following claim limitations
17
     from the ’728 Patent (PX 21), Claim 1, (which are also representative of the same or similar
18

19   claim limitations in the other Asserted Patents):

20          •   “[a] method of reducing triglycerides in a subject having a fasting baseline triglyceride
21              level of 500 mg/dl to about 1500 mg/dl”
22          •   “administering orally to the subject about 4 g per day of a pharmaceutical composition”
23          •   “compared to a second subject having a fasting baseline triglyceride level of 500 mg/dl
24              to about 1500 mg/dl who has not received the pharmaceutical composition and a
25              concurrent lipid altering therapy”
26

27

28                                                   - 105 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 132 of 299



 1          367.    As explained below, Defendants’ ANDA Products, and use of Defendants’ ANDA
 2   Products according to the instructions in Defendants’ proposed labeling, if approved, will induce
 3   infringement of these limitations in Claim 1 of the ’728 Patent.
 4                          a)       “A method of reducing triglycerides in a subject having a fasting
                                     baseline triglyceride level of 500 mg/dl to about 1500 mg/dl”
 5
            368.    This limitation requires administration of the claimed pharmaceutical composition
 6
     to a patient with a fasting baseline TG level between 500 mg/dL and 1500 mg/dL. As an initial
 7
     matter, Defendants’ infringement expert, Dr. Sheinberg, conceded that the indication and usage
 8
     section encourages doctors to administer VASCEPA to patients to reduce triglyceride levels in
 9
     subjects having fasting baseline triglyceride levels of 500 mg/dL or higher. Trial Tr. 656:17–22
10
     (Sheinberg Cross); see also Mathers Dep. 64:23–65:4 (Defendants’ labeling encourages
11
     administration of a 4 g daily dose as an adjunct to diet to reduce triglycerides in adult patients with
12
     severe hypertriglyceridemia).
13
            369.    Defendants will induce infringement of this limitation because clinicians will read
14
     the Indications and Usage, Dosage and Administration, and Clinical Studies sections of
15
     Defendants’ labeling as encouraging, promoting, recommending, or suggesting administration of
16
     Defendants’ ANDA products to patients with severe hypertriglyceridemia, i.e., patients who have
17
     fasting baseline TG levels ≥ 500 mg/dL to about 1500 mg/dL. Trial Tr. 364:18–365:7 (Budoff
18
     Direct). In addition, clinicians will actually be induced to administer Defendants’ ANDA products
19
     to a patient with a fasting baseline TG level within this range.
20
            370.    Indications and Usage Section. The Indications and Usage section of Defendants’
21
     labeling, like the same section in VASCEPA’s labeling, states that Defendants’ ANDA products
22
     will be indicated “as an adjunct to diet to reduce triglycerides (TG) in adult patients with severe
23
     (≥ 500 mg/dL) hypertriglyceridemia” an indication that necessarily includes “subjects having a
24
     fasting baseline triglyceride level of 500 mg/d[L] to about 1500 mg/d[L]” as stated in Claim 1.
25
     Joint Stipulations of Fact ¶¶ 200, 212, 224 (ECF No. 324); Trial Tr. 365:8–18 (Budoff Direct).
26

27

28                                                  - 106 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 133 of 299



 1           371.    Dosage and Administration Section. The term “baseline,” as used to describe a
 2   lipid measurement, refers to a measurement done before or at the start of therapy. The Dosage and
 3   Administration section of Defendants’ labeling instructs clinicians to “[a]ssess lipid levels before
 4   initiating therapy.” PX 1186 (VASCEPA Label 2019) at 2; PX 1203 (Hikma 2019 Proposed Label)
 5   at 2; PX 1209 (DRL 2020 Proposed Label) at 2. That pre-initiation assessment establishes a
 6   “baseline” triglyceride level. Trial Tr. 329:25–330:5 (Budoff Direct) (“So to actually assess a
 7   patient’s baseline, where they’re starting with their triglycerides, we do it in the fasting state so
 8   after I treat a patient, be it with diet and exercise, or be it with a drug, I can then follow that value
 9   in the fasting state to see what the net effect was of my treatment.”). Clinicians understand that the
10   baseline level is measured in the fasting state. See PX 989 (ATP-III) at 91; DX 1876 (ATP-III) at
11   86 (“[a] lipoprotein profile involving measurement of triglycerides . . . requires a 9- to 12- hour
12   fast.” ); Trial Tr. 658:3–5 (Sheinberg Cross)(“typically when lipids are measured it’s after a 12-
13   hour fast”).
14           372.    Clinical Studies Section. In addition, the Clinical Studies section of Defendants’
15   labeling instructs physicians that FDA determined that EPA 4 g per day effectively reduces
16   triglycerides when administered for 12 weeks to “[p]atients whose baseline TG levels were
17   between 500 and 2,000 mg/d[L].” PX 1186 (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019
18   Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9; Trial Tr. 365:22–3662
19   (Budoff Direct) (“Q. Is there anything in the clinical study section relevant to our opinion that the
20   first element of claim 1 of the 728 patent is met? A. Yes. I mean, this, again, is in patients with
21   severe hypertriglyceridemia, and it demonstrates that use if the drug will reduce triglycerides here
22   by an average of 33 percent.”).
23           373.    Thus, based on the instructions in Defendants’ labels, Defendants intend for their
24   products to be—and in clinical practice they will be—administered in patients with a fasting
25   baseline triglyceride level of 500 mg/dL to 1500 mg/dL.
26

27

28                                                   - 107 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 134 of 299



 1                          b)      “administering orally to the subject about 4 g per day of a
                                    pharmaceutical composition”
 2
            374.    This limitation requires oral administration to patients of about 4 g per day of the
 3
     claimed pharmaceutical composition.
 4
            375.    As an initial matter, Defendants’ experts have not contested that Defendants’ labels
 5
     will encourage clinicians to use Defendants’ ANDA Products by “administering orally to the
 6
     subject about 4 g per day of [the] pharmaceutical composition” described in the Asserted Claims.
 7
     Trial Tr. 657:6-21 (Sheinberg Cross) (“Q. And you would agree that the statement in the dosage
 8
     and administration section instructions clinicians to administer 4 grams per day of Vascepa in
 9
     patients with severe hypertriglyceridemia? A. Yes. … Q. You agree that the statement in the
10
     dosage and administration section instructs clinicians to administer Vascepa orally? A. Yes.”).
11
            376.    This Court previously interpreted the term “administering orally” as “the doctor
12
     prescribing the medication, and the medication is delivered into the patient’s body at the doctor’s
13
     direction.” Claim Construction Order, at 8 (ECF No. 135). The Court’s claim construction
14
     recognizes that Defendants’ ANDA Products are available only with a prescription from a
15
     clinician. Any administration of the medication is impossible without the clinician prescribing the
16
     medication for and providing instructions to the patient, and all administration of Defendants’
17
     ANDA Products is therefore done under the direction of the clinician who writes the prescription.
18
     Trial Tr. 416:7–22 (Budoff Direct).
19
            377.    Defendants will induce infringement of this limitation because clinicians will read
20
     the Description, Dosage and Administration, Patient Counseling Information, and Clinical Studies
21
     sections of Defendants’ labeling as encouraging, promoting, recommending, or suggesting to
22
     clinicians to prescribe 4 g per day of Defendants’ ANDA products to patients and to direct the
23
     patients to take the 4 g per day orally. Trial Tr. 415:15–419:25 (Budoff Direct). A clinician who
24
     prescribes Defendants’ ANDA Products for the stated dosage amount (4 g per day) and directs a
25
     patient to take the medication will directly infringe this limitation.
26

27

28                                                   - 108 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 135 of 299



 1             378.   Dosage and Administration Section. The Dosage and Administration section
 2   instructs that the daily dose of Defendants’ 1 g icosapent ethyl capsules is 4 g per day taken as 2
 3   capsules twice daily with food. In addition, “[p]atients should be advised to swallow icosapent
 4   ethyl capsules whole.” PX 1186 (VASCEPA Label 2019) at 2; PX 1203 (Hikma 2019 Proposed
 5   Label) at 2; PX 1209 (DRL 2020 Proposed Label) at 2; Trial Tr. 418:17–22 (Budoff Direct)
 6   (“Under 2.2, dosage and administration, the daily dose of Vascepa is 4 grams per day, and then
 7   advise patients to swallow whole and take it with food. Both of those imply -- the only way you
 8   can swallow it or take it with food is an oral administration.”); Trial Tr. 657:18–21 (Sheinberg
 9   Cross).
10             379.   Patient Counseling Information Section. The Patient Counseling Information
11   section of Defendants’ labeling, like the same section in VASCEPA’s labeling, further encourages
12   clinicians to “advise[]” patients to “not alter [Defendants’] capsules in any way and to ingest intact
13   capsules only” and “[i]nstruct patients to take [Defendants’ ANDA Products] as prescribed.” PX
14   1186 (VASCEPA Label 2019) at 11–12; PX 1203 (Hikma 2019 Proposed Label) at 8; PX 1209
15   (DRL 2020 Proposed Label) at 9–10. By communicating to clinicians that they should instruct
16   their patients to swallow the capsules whole, Defendants’ labeling instructs, advises, and
17   encourages physicians to prescribe Hikma’s ANDA Product to their patients and then direct the
18   patients on the manner in which the medication should be delivered into their bodies—orally.
19             380.   Clinical Studies Section. Additionally, the Clinical Studies section of Defendants’
20   labeling, like the same section in VASCEPA’s labeling, instructs clinicians that “icosapent ethyl
21   4 grams per day” was effective to reduce TGs (while also reducing apo B and without increasing
22   LDL-C). PX 1186 (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8;
23   PX 1209 (DRL 2020 Proposed Label) at 8–9.
24             381.   For these reasons, based on the instructions in Defendants’ proposed labeling,
25   Defendants’ intend their ANDA Products to be—and in clinical practice will be—“administer[ed]
26   orally to the subject about 4 g per day of a pharmaceutical composition” as required by Claim 1 of
27   the ’728 Patent.
28                                                  - 109 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 136 of 299



 1                           c)      “compared to a second subject”
 2           382.    The Court construed the term “compared to having a fasting baseline triglyceride
 3   level of 500 mg/dl to about 1500 mg/dl who has not received the pharmaceutical composition and
 4   a concurrent lipid altering therapy” as having its plain and ordinary meaning. Ultimately, this term
 5   simply refers to “a comparison between what happens when the treatment is administered versus
 6   what would otherwise happen to a second subject” who does not receive treatment. Claim
 7   Construction Order, at 12–13 (ECF No. 135). This term “defines the magnitude of the lipid effect
 8   or avoidance of the undesirable lipid effects” and “the clinical data in the [patent file
 9   history] . . . supports . . . the term’s plain and ordinary meaning.” Id. at 13.
10           383.    The “compared to” claim language is linked to the “to effect” claim language. The
11   “to effect” limitation requires that the effect actually occur and the “compared to” limitation
12   instructs how to determine that the claimed effect has occurred. Trial Tr. 394:10–395:16 (Budoff
13   Direct).
14           384.    Defendants will induce infringement of this limitation because clinicians will read
15   the Clinical Studies section of Defendants’ labeling as encouraging, recommending, promoting, or
16   suggesting administration of Defendants’ ANDA products to patients with severe
17   hypertriglyceridemia to reduce the patients’ TG levels without substantially increasing LDL-C
18   “compared to a second subject having a fasting baseline triglyceride level of 500 mg/dL to about
19   1500 md/dL who has not received the pharmaceutical composition and a concurrent lipid altering
20   therapy.” Trial Tr. 394:1–9 (Budoff Direct).
21           385.    Clinical Studies Section. As noted previously, the Clinical Studies section in
22   Defendants’ labeling reports the results of a placebo-controlled study in which investigators
23   administered 4 g per day of EPA to 76 patients with severe hypertriglyceridemia and 4 g per day
24   of a placebo (i.e., a product with no icosapent ethyl) to 75 different patients with severe
25   hypertriglyceridemia for a period of 12 weeks. Thus, during the course of the study these 75
26   subjects did not receive the “pharmaceutical composition” described in Claim 1 of the ’728
27   Patent—96% EPA and substantially no DHA. See PX 1186 (VASCEPA Label 2019) at 11; PX
28                                                   - 110 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 137 of 299



 1   1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9. And
 2   many of these subjects also did not receive “a concurrent lipid altering therapy” as required by
 3   Claim 1 of the ’728 Patent. PX 1186 (VASCEPA Label 2019) at 11 (providing that 75% of the
 4   subjects in the study were not on concurrent statin therapy); PX 1203 (Hikma 2019 Proposed
 5   Label) at 7–8 (same); PX 1209 (DRL 2020 Proposed Label) at 8–9 (same). Accordingly, the
 6   placebo group consists of “second subject[s] having a fasting baseline triglyceride level of 500
 7   mg/dl to about 1500 mg/dl who have not received the pharmaceutical composition and a
 8   concurrent lipid altering therapy,” as required in Claim 1. See Trial Tr. 396:15–23 (Budoff Direct).
 9             386.   Table 2 in the Clinical Studies section of Defendants’ labeling reports the results of
10   that study, including by summarizing the median percent change in various lipid levels in the group
11   that received EPA compared to baseline and compared to placebo. This information provides a
12   comparison of the lipid effects experienced by this group of “second subject[s]” to the lipid effects
13   experienced by the group who received the icosapent ethyl treatment. PX 1186 (VASCEPA Label
14   2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label)
15   at 8–9.
16             387.   The Clinical Studies section of Defendants’ labeling (and VASCEPA’s labeling)
17   instructs clinicians that icosapent ethyl 4 g per day reduces TGs without substantially raising LDL-
18   C compared to placebo control when administered for 12 weeks, and thereby encourages clinicians
19   to administer Defendants’ ANDA Products with the intent to reduce TGs in their severely
20   hypertriglyceridemic patients while having the additional beneficial effect of not substantially
21   raising those patients’ LDL-C levels (compared to what they would have been with no treatment).
22   Furthermore the Clinical Studies section demonstrates that clinicians will in fact observe such
23   results in their patients.
24             388.   For these reasons, based on the instructions in Defendants’ proposed labeling,
25   Defendants intend their ANDA Products to be used—and in clinical practice they will be used—
26   to effect a reduction in triglycerides without substantially increasing LDL-C “compared to a
27   second subject having a fasting baseline triglyceride level of 500 mg/d[L] to about 1500 mg/d[L]
28                                                   - 111 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 138 of 299



 1   who has not received the pharmaceutical composition and a concurrent lipid altering therapy,” as
 2   required by Claim 1 of the ’728 Patent. PX 21 (’728 Patent) at 21.
 3                  2.      Defendants Will Induce Infringement of Claim 16 of the ’728 Patent
 4          389.    Claim 16 of the ’728 Patent is a dependent claim that depends from Claim 1 of the
 5   ’728 Patent. As a dependent claim, Claim 16 incorporates the limitations in Claim 1.
 6          390.    In addition, Claim 16 of the ’728 Patent recites:
 7                  The method of claim 1, wherein no fatty acid of the pharmaceutical
                    composition, except for ethyl-EPA, comprises more than about
 8                  0.6% by weight of all fatty acids combined.
 9   PX 21 (’728 Patent) at 22.
10          391.    For the reasons discussed in Paragraphs 296–356 and 363–388 above, Defendants
11   will induce infringement of all limitations in Claim 1 of the ’728 Patent. Trial Tr. 420:19–25
12   (Budoff Direct).
13          392.    Claim 16 adds only one additional limitation: “wherein no fatty acid of the
14   pharmaceutical composition, except for ethyl-EPA, comprises more than about 0.6% by weight of
15   all fatty acids combined.” PX 21 (’728 Patent) at 22.
16          393.    Defendants have stipulated that their ANDA Products will meet the only limitation
17   that Claim 16 adds to Claim 1. See supra Joint Stipulations of Fact ¶ 206 (ECF No. 324).
18          394.    For these reasons, based on the instructions in Defendants’ proposed labeling,
19   Defendants’ intend their ANDA Products to be used—and in clinical practice they will be used—
20   as required by Claim 16 of the ’728 Patent. Trial Tr. 421:7-15 (Budoff Direct) (“Q. So just to sum
21   up, would the labeling -- Vascepa labeling encouraging -- encourage clinicians to follow each step
22   of the method claimed by claim 16 of the ’728 Patent? A. Yes. For all the reasons I’ve previously
23   stated, physicians will --following the label will meet all of these elements.”)
24

25          395.    Clinicians will perform each of the method steps in Claim 16 of the ’728 Patent,
26   and will be instructed or encouraged to do so by Defendants’ proposed prescribing information.
27   Trial Tr. 420:19–421:12 (Budoff Direct).
28                                                  - 112 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 139 of 299



 1                     3.     Defendants Will Induce Infringement of Claim 1 of the ’652 Patent
 2              396.   Claim 1 of the ’652 Patent is an independent claim. Claim 1 of the ’652 Patent
 3   recites:
 4                     A method of reducing triglycerides in a subject having a fasting
                       baseline triglyceride level of 500 mg/d[L] to about 1500
 5                     mg/d[L]comprising: administering orally to the subject about 4 g per
                       day of a pharmaceutical composition comprising at least about 96%,
 6
                       by weight of all fatty acids present, ethyl eicosapentaenoate and
 7                     substantially no docosahexaenoic acid or its esters for a period of
                       about 12 weeks to effect a reduction in triglycerides without
 8                     substantially increasing LDL-C compared to baseline.
 9   PX 26 (’652 Patent) at 22.
10              397.   Defendants will induce infringement of the disputed limitations in Claim 1 of the
11   ’652 Patent depicted in the following chart, which are the same or similar to the limitations in
12   Claim 1 of the ’728 Patent:
13
      “A method of reducing triglycerides in a
14    subject having a fasting baseline triglyceride      See supra ¶¶ 368–373
      level of 500 mg/dl to about 1500 mg/dl”
15
      “administering orally to the subject”               See supra ¶¶ 374–381
16    “about 4 g per day”                                 See supra ¶¶ 374–381
17    “of a pharmaceutical composition comprising
      at least about 96%, by weight of all fatty acids
18    present, ethyl eicosapentaenoate and             See supra ¶ 365
      substantially no docosahexaenoic acid or its
19
      esters”
20    “for a period of about 12 weeks”                    See supra ¶¶ 296–356, 364
21    “to effect a reduction in triglycerides”            See supra ¶¶ 382–388

22    “without substantially increasing LDL-C”            See supra ¶¶ 382–388

23

24   See Trial Tr. 422:8–20 (Budoff Direct).

25              398.   Claim 1 of the ’652 Patent adds one additional claim limitation not yet addressed:

26   “to effect a reduction in triglycerides without substantially increasing LDL-C compared to

27   baseline.” PX 30 (’560 Patent) at 22 (emphasis added).

28                                                   - 113 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 140 of 299



 1          399.    This limitation is similar to the limitation in Claim 1 of the ’728 Patent that requires
 2   administration of the pharmaceutical composition “to effect a reduction in triglycerides without
 3   substantially increasing LDL-C compared to a second subject.” The only difference is that in Claim
 4   1 of the ’652 Patent the effect is measured “compared to baseline,” rather than as “compared to a
 5   second subject” (as in Claim 1 of the ’728 Patent (PX 21)). See supra ¶¶ 382–388.
 6          400.    Defendants’ ANDA Products, and use of Defendants’ ANDA Products according
 7   to the instructions in Defendants’ proposed labeling, if approved, will directly infringe the
 8   remaining limitation in Claim 1 of the ’652 Patent. Furthermore, Defendants’ proposed labeling
 9   will induce clinicians to infringe the remaining limitations in Claim 1 of the ’652 Patent.
10          401.    The claim term “compared to” simply refers to “a comparison between what
11   happens when treatment is administered versus what would otherwise happen.” Claim
12   Construction Order at 12–13 (ECF No. 135). In essence, the “compared to” term “defines the
13   magnitude of the lipid effect or avoidance of the undesirable lipid effects.” See also supra ¶ 382.
14          402.    Clinical Studies Section. As explained in ¶¶ 187–189, the Clinical Studies section
15   of Defendants’ labeling, reports the results of a placebo-controlled study in which investigators
16   administered 4 g per day of icosapent ethyl to 76 patients with severe hypertriglyceridemia and 4
17   g per day of a placebo to 75 different patients with severe hypertriglyceridemia for a period of 12
18   weeks. Table 2 in the Clinical Studies section reports the results of that study, including by
19   summarizing the median percent change in various lipid levels in the group that received icosapent
20   ethyl, compared to baseline and compared to placebo. PX 1186 (VASCEPA Label 2019) at 11;
21   PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9; Trial
22   Tr. 423:16–28 (Budoff Direct) (“So in the Table 2, can you see under Vascepa, it says the word
23   baseline. These are the changes that are seen compared to baseline.”).
24          403.    The label therefore conveys to clinicians the degree to which icosapent ethyl
25   beneficially alters lipid levels in patients with severe hypertriglyceridemia compared to their
26   baseline levels. Table 2 instructs clinicians that administration of icosapent ethyl 4 g per day for
27   12 weeks led to a median 27% reduction in TG levels from baseline and a median 5% reduction
28                                                  - 114 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 141 of 299



 1   in LDL-C levels from baseline. Defendants’ labeling thereby encourages clinicians to administer
 2   Defendants’ ANDA Products to severely hypertriglyceridemic patients with the intent of reducing
 3   TGs without raising LDL-C compared to baseline. Trial Tr. 423:16–28 (Budoff Direct) (“So to
 4   effect a reduction in triglycerides, the change was 27 percent compared to baseline. Two, without
 5   increasing LDL-C, there was a minus five percent, there was decrease in LDL-C compared to
 6   baseline. So these elements will be met when physicians follow the label.”). Moreover the clinical
 7   studies section demonstrates that patients will actually achieve the reported results. Trial Tr.
 8   423:24–424:7 (Budoff Direct).
 9              404.   For these reasons, based on the instructions in Defendants’ proposed labeling,
10   Defendants’ intend their ANDA Products to be used—and in clinical practice they will be used—
11   “to effect a reduction in triglycerides without substantially increasing LDL-C compared to
12   baseline,” as required by Claim 1 of the ’652 Patent. PX 26 (’652 Patent) at 22.
13                                               *       *       *
14              405.   Clinicians will perform each of the method steps in Claim 1 of the ’652 Patent, and
15   will be instructed or encouraged to do so by Defendants’ proposed prescribing information. Trial
16   Tr. 424:8–11 (Budoff Direct).
17                     4.     Defendants Will Induce Infringement of Claim 1 of the ’677 Patent
18              406.   Claim 1 of the ’677 Patent is an independent claim. Claim 1 of the ’677 Patent
19   recites:
20                     A method of reducing triglycerides in a subject having a fasting
                       baseline triglyceride level of 500 mg/d[L] to about 1500 mg/d[L]
21                     comprising: administering orally to the subject about 4 g per day of
                       a pharmaceutical composition comprising at least about 96%, by
22
                       weight of all fatty acids present, ethyl eicosapentaenoate and
23                     substantially no docosahexaenoic acid or its esters for a period of at
                       least about 12 weeks to effect a reduction in triglycerides without
24                     substantially increasing LDL-C compared to placebo control.
25   PX 25 (’677 Patent) at 21.
26

27

28                                                    - 115 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 142 of 299



 1          407.    As discussed above, Defendants will induce infringement of the disputed
 2   limitations in Claim 1 of the ’677 Patent depicted in the following chart, which are the same or
 3   similar to the limitations in Claim 1 of the ’728 Patent:
 4    “A method of reducing triglycerides in a
      subject having a fasting baseline triglyceride     See supra ¶¶ 368–373
 5
      level of 500 mg/dl to about 1500 mg/dl”
 6    “administering orally to the subject”              See supra ¶¶ 374–381
 7    “about 4 g per day”                                See supra ¶¶ 374–381

 8    “of a pharmaceutical composition comprising
      at least about 96%, by weight of all fatty acids
 9    present, ethyl eicosapentaenoate and             See supra ¶ 365
      substantially no docosahexaenoic acid or its
10    esters”
11    “for a period of about 12 weeks”                   See supra ¶¶ 296–356, 364

12    “to effect a reduction in triglycerides”           See supra ¶¶_382–388

13    “without substantially increasing LDL-C”           See supra ¶¶ 382–388

14
     Trial Tr. 424:22–425:5 (Budoff Direct).
15
            408.    Claim 1 of the ’677 Patent adds one additional claim limitation not yet addressed.
16
     This limitation is similar to the limitation in Claim 1 of the ’728 Patent that requires administration
17
     of the pharmaceutical composition “to effect a reduction in triglycerides without substantially
18
     increasing LDL-C compared to a second subject.” The only difference is that in Claim 1 of the
19
     ’677 Patent the effect is measured “compared to placebo control,” rather than as “compared to a
20
     second subject” (as in Claim 1 of the ’728 Patent). See supra ¶¶ 382–388.
21
            409.    Defendants’ ANDA Products, and use of Defendants’ ANDA Products according
22
     to the instructions in Defendants’ proposed labeling, if approved, will directly infringe the
23
     remaining limitation in Claim 1 of the ’677 Patent. Furthermore, Defendants’ proposed labeling
24
     will induce clinicians to infringe the remaining limitations in Claim 1 of the ’677 Patent. Trial Tr.
25
     425:8–24 (Budoff Direct).
26

27

28                                                  - 116 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 143 of 299



 1          410.    The placebo group in the clinical study reported in the Clinical Studies section of
 2   Defendants’ labeling, like the section in VASCEPA’s labeling, is a group of subjects who received
 3   a placebo rather than the studied treatment (4 g per day of icosapent ethyl). See supra ¶ 189. The
 4   data reported in the clinical studies section includes data compared to placebo control. Specifically,
 5   a median 33% reduction in TGs and a median 2% reduction in LDL-C when compared to placebo
 6   control (i.e., compared to the 75 patients who did not receive the treatment). PX 1186 (VASCEPA
 7   Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed
 8   Label) at 8–9. Trial Tr. 425:8–426:22 (Budoff Direct).
 9          411.    Thus, the Clinical Studies section of Defendants’ labeling (and VASCEPA’s
10   labeling) instructs clinicians that icosapent ethyl 4 g per day reduces TGs without substantially
11   raising LDL-C compared to placebo control when administered for 12 weeks. Clinicians will read
12   the Defendants’ labeling as encouraging, recommending, promoting, or suggesting that clinicians
13   administer Defendants’ ANDA Products with the intent and expectation that they will reduce TGs
14   in their severely hypertriglyceridemic patients while having the additional beneficial effect of not
15   substantially raising those patients’ LDL-C levels (compared to what they would have been with
16   no treatment). Clinicians respond to the instructions in Defendants’ labeling by administering
17   Defendants’ ANDA Products according to that labeling, and the claimed results are in fact
18   achieved in patients administered Defendants’ ANDA Products according to the labeling. Trial Tr.
19   425:8–426:16 (Budoff Direct).
20          412.    For these reasons, based on the instructions in Defendants’ proposed labeling,
21   Defendants’ intend their ANDA Products to be used—and in clinical practice they will be used—
22   “to effect a reduction in triglycerides without substantially increasing LDL-C compared to placebo
23   control” as required by Claim 1 of the ’677 Patent. PX 25 (’677 Patent) at 21.
24                                             *       *       *
25          413.    Clinicians will perform each of the method steps in Claim 1 of the ’677 Patent, and
26   will be instructed or encouraged to do so by Defendants’ proposed prescribing information. Trial
27   Tr. 426:17–22 (Budoff Direct).
28                                                  - 117 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 144 of 299



 1                  5.      Defendants Will Induce Infringement of Claim 8 of the ’677 Patent
 2          414.    Claim 8 of the ’677 Patent is a dependent claim that depends from Claim 1 of the
 3   ’677 Patent. As a dependent claim, Claim 8 incorporates the limitations in Claim 1.
 4          415.    In addition, Claim 8 of the ’677 Patent recites:
 5                  The method of claim 1, comprising administering to the subject
                    about 4 g of the pharmaceutical composition daily for the period of
 6                  at least about 12 weeks to effect a reduction in apolipoprotein B
                    compared to placebo control.
 7

 8   PX 25 (’677 Patent) at 22.

 9          416.    As a dependent claim, Claim 8 of the ’677 Patent incorporates the limitations of the

10   claim from which it depends, Claim 1 of the ’677 Patent.

11          417.    For the reasons discussed at Paragraphs 406–413 above, Defendants will induce

12   infringement of all limitations in Claim 1 of the ’677 Patent.

13          418.    Claim 8 of the ’677 adds only one additional limitation: “to effect a reduction in

14   apolipoprotein B compared to placebo control”

15          419.    Defendants’ ANDA Products, and use of Defendants’ ANDA Products according

16   to the instructions in Defendants’ proposed labeling, if approved, will directly infringe this

17   remaining limitation in Claim 8 of the ’677 Patent. Furthermore, Defendants’ proposed labeling,

18   if approved, will induce clinicians to infringe the remaining limitation in Claim 8 of the ’677 Patent

19   for the reasons described below.

20          420.    Defendants will induce infringement of this limitation because clinicians will read

21   the Clinical Studies section of Defendants’ labeling as encouraging, recommending, promoting, or

22   suggesting administration of Defendants’ ANDA products to patients with severe

23   hypertriglyceridemia “to effect a reduction in apolipoprotein B compared to placebo control.” Trial

24   Tr. 427:9–19 (Budoff Direct).

25          421.    Clinical Studies Section. As relevant to this limitation, Table 2 instructs clinicians

26   that patients who were administered EPA experienced a median 4% reduction in apo B levels from

27   baseline, while patients in the placebo group experienced a median 4% increase in apo B levels

28                                                  - 118 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 145 of 299



 1   from baseline. Critically, Table 2 further instructs clinicians that administration of icosapent ethyl
 2   4 g per day for 12 weeks caused a median 9% reduction in apo B when compared to placebo
 3   control (i.e., compared to the 75 patients who did not receive the treatment). Furthermore, the apo
 4   B reduction from baseline relative to placebo was statistically significant. PX 1186 (VASCEPA
 5   Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed
 6   Label) at 8–9; Trial Tr. 427:9–22 (Budoff Direct) (“physicians who are reading the label will be
 7   encouraged to reduce apo B. It occurred in the clinical trial section … compared to placebo control,
 8   Vascepa will effect a reduction in apolipoprotein B. Q. What was the magnitude of the reduction
 9   compared to placebo control in apo B recited in the label? A. Minus 9 percent, and that was
10   statistically significant.”).
11           422.    Beneath Table 2, the Clinical Studies section also specifically highlights for
12   clinicians that EPA 4 g per day reduced both TGs and apo B from baseline relative to placebo in
13   severely hypertriglyceridemic patients. PX 1186 (VASCEPA Label 2019) at 11; PX 1203 (Hikma
14   2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9; Trial Tr. 427:14–19
15   (Budoff Direct) (“physicians who are reading the label will be encouraged to reduce apo B. It
16   occurred in the clinical trial section, it’s reemphasized in the paragraph below the clinical trial
17   section, that compared to placebo control, Vascepa will effect a reduction in apolipoprotein B.”).
18           423.    The Clinical Studies section of Defendants’ labeling (and VASCEPA’s labeling)
19   thus instructs clinicians that icosapent ethyl 4 g per day reduces apo B compared to placebo control
20   when administered for at least 12 weeks. Clinicians will read this section of Defendants’ labeling
21   as encouraging, recommending, promoting, or suggesting that they administer 4 g per day of
22   icosapent ethyl, with the intent and expectation that their severely hypertriglyceridemic patients
23   will experience a reduction in TGs while having the additional beneficial effect of reducing those
24   patients’ apo B levels (compared to what they would have been with no treatment). Clinicians
25   respond to the instructions in Defendants’ labeling by administering Defendants’ ANDA Products
26   according to that labeling, and the claimed results are in fact achieved in patients administered
27

28                                                  - 119 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 146 of 299



 1   Defendants’ ANDA Products according to the labeling. Trial Tr. 427:2–428:9 (Budoff Direct)
 2   (complete discussion of infringement of Claim 8 of the ’677 Patent).
 3          424.    For these reasons, based on the instructions in Defendants’ proposed labeling,
 4   Defendants’ intend their ANDA Products to be used—and in clinical practice they will be used—
 5   “to effect a reduction in apolipoprotein B compared to placebo control,” as required by Claim 8 of
 6   the ’677 Patent. Trial Tr. 427:2–428:9 (Budoff Direct).
 7                                            *       *        *
 8          425.    Clinicians will perform each of the method steps in Claim 8 of the ’677 Patent, and
 9   will be instructed or encouraged to do so by Defendants’ proposed prescribing information. Trial
10   Tr. 428:6–9 (Budoff Direct) (“Q. So will the labeling -- the Vascepa labeling encourage clinicians
11   to follow each step claimed in Claim 8 of the ’677 Patent? A. Yes.”).
12                  6.     Defendants Will Induce Infringement of Claim 14 of the ’715 Patent
13          426.    Claim 14 of the ’715 Patent is a dependent claim that depends from Claim 13 of the
14   ’715 Patent. As a dependent claim, Claim 14 incorporates the limitations in Claim 13.
15          427.    Claim 13 of the ’715 Patent recites:
16                  A method of reducing triglycerides in a subject having a fasting
                    baseline triglyceride level of 500 mg/d[L] to about 1500 mg/d[L],
17                  who does not receive a concurrent lipid altering therapy, comprising
                    administering orally to the subject about 4 g per day of a
18
                    pharmaceutical composition comprising at least about 96% by
19                  weight, ethyl eicosapentaenoate (ethyl-EPA) and substantially no
                    docosahexaenoic acid (DHA) or its esters for a period of at least 12
20                  weeks to effect a statistically significant reduction in triglycerides
                    without effecting a statistically significant increase in LDL-C or
21                  apolipoprotein B in the subject.
22
     PX 22 (’715 Patent) at 22.
23
            428.    Claim 14 of the ’715 Patent recites:
24                  The method of claim 13 comprising administering to the subject
25                  about 4 g per day of the pharmaceutical composition to effect a
                    statistically significant reduction in triglycerides and apolipoprotein
26                  B without effecting a statistically significant increase of [LDL-C] in
                    the subject.
27

28                                                 - 120 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 147 of 299



 1   PX 22 (’715 Patent) at 22.
 2          429.    As a dependent claim, Claim 14 of the ’715 Patent incorporates the limitations of
 3   the claim from which it depends, Claim 13 of the ’715 Patent. As discussed above, Defendants
 4   will induce direct infringement of the following disputed limitations in Claim 14 of the ’715 Patent.
 5   Trial Tr. 429:6–12 (Budoff Direct).
 6    “A method of reducing triglycerides in a
      subject having a fasting baseline triglyceride    See supra ¶¶ 368–373
 7
      level of 500 mg/dl to about 1500 mg/dl”
 8    “who does not receive concurrent lipid
                                                        See supra ¶¶ 343–356
      altering therapy”
 9
      “administering orally to the subject”             See supra ¶¶ 374–381
10
      “about 4 g per day”                               See supra ¶¶ 374–381
11    “of a pharmaceutical composition comprising
12    at least about 96%, by weight of all fatty acids
      present, ethyl eicosapentaenoate and             See supra ¶ 365
13    substantially no docosahexaenoic acid or its
      esters”
14
      “for a period of at least 12 weeks”               See supra ¶¶ 296–356, 364
15

16   Trial Tr. 429:6–12 (Budoff Direct).
17          430.    As explained below, Defendants’ ANDA Products, and use of Defendants’ ANDA
18   Products according to the instructions in Defendants’ proposed labeling, if approved, will directly
19   infringe the remaining limitations in Claims 14 of the ’715 Patent:
20          •   “to effect a statistically significant reduction in triglycerides and apolipoprotein B”
21          •   “without effect a statistically significant increase of [LDL-C] in the subject”
22          431.    Furthermore, Defendants’ proposed labeling, if approved, will induce clinicians to
23   infringe the remaining limitations in Claim 14 of the ’715 Patent for the reasons described below.
24                          a)      “to effect a statistically significant reduction in triglycerides”
25          432.    Defendants will induce infringement of this limitation because clinicians will read
26   the Clinical Studies section of Defendants’ labeling as encouraging, recommending, promoting, or
27   suggesting administration of Defendants’ ANDA Products “to effect a statistically significant
28                                                  - 121 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 148 of 299



 1   reduction in triglycerides.” The same section further conveys to physicians that such a reduction
 2   will in fact occur in their patients.
 3             433.   Clinical Studies Section. Table 2 in the Clinical Studies section of Defendants’
 4   labeling reports that 4 g per day of EPA effected a 33% reduction in TG compared to placebo in
 5   patients with severe hypertriglyceridemia. Notably, Table 2 specifically states that the 33%
 6   reduction in TG was statistically significant by reporting a p-value of less than 0.001. PX 1186
 7   (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL
 8   2020 Proposed Label) at 8–9.
 9             434.   Clinicians will read this section of Defendants’ labeling as encouraging,
10   recommending, promoting, or suggesting that clinicians administer 4 g per day of icosapent ethyl,
11   with the intent and expectation that those results will in fact be achieved. Clinicians respond to the
12   instructions in Defendants’ labeling by administering Defendants’ ANDA Products according to
13   that labeling, and the claimed results are in fact achieved in patients administered Defendants’
14   ANDA Products according to the labeling.” Trial Tr. 429:13–432:1 (Budoff Direct).
15             435.   For these reasons, based on the instructions in Defendants’ proposed labeling,
16   Defendants’ intend their ANDA Products to be used—and in clinical practice they will be used—
17   “to effect a statistically significant reduction in triglycerides” as required by Claim 14 of the ’715
18   Patent.
19                           b)      “to effect a statistically significant reduction . . . in apo[] B”
20             436.   Defendants’ will induce infringement of this limitation because the Clinical Studies
21   section of Defendants’ labeling encourages, recommends, promotes, or suggests administration of
22   Defendants’ ANDA Products “to effect a statistically significant reduction . . . in apolipoprotein
23   B.” The same section further conveys to clinicians that such a reduction will in fact occur in their
24   patients. Trial Tr. 428:12–429:24, 431:2–432:19 (Budoff Direct).
25             437.   Clinical Studies Section. Table 2 in the Clinical Studies section of Defendants’
26   labeling, like the same table in the Clinical Studies section of VASCEPA’s labeling, reports that 4
27   g per day of icosapent ethyl effected a 9% reduction in apo B compared to placebo. Table 2 further
28                                                   - 122 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 149 of 299



 1   states that the 9% reduction in apo B was statistically significant by reporting a p-value of less
 2   than 0.05. PX 1186 (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–
 3   8; PX 1209 (DRL 2020 Proposed Label) at 8–9; see Trial Tr. 431:10–20 (Budoff Direct).
 4           438.    By instructing clinicians that 4 g per day of icosapent ethyl has been shown to cause
 5   a statistically significant reduction in TGs and apo B when administered to adult patients with
 6   severe hypertriglyceridemia, the Clinical Studies section of Defendants’ labeling encourages,
 7   recommends, promotes, or suggests that clinicians administer Defendants’ ANDA Products with
 8   the intent to effect a statistically significant reduction in TGs while having the additional beneficial
 9   effect of a statistically significant reduction in apo B. Table 2 further confirms that physicians will
10   observe such a reduction in their patients. Clinicians respond to the instructions in Defendants’
11   labeling by administering Defendants’ ANDA Products according to that labeling, and the claimed
12   results are in fact achieved in patients administered Defendants’ ANDA Products according to the
13   labeling. Trial Tr. 428:12–429:24, 431:2–432:19 (Budoff Direct).
14           439.    For these reasons, based on the instructions in Defendants’ proposed labeling,
15   Defendants intend their ANDA Products to be used—and in clinical practice they will be used—
16   “to effect a statistically significant reduction . . . in apolipoprotein B” as required by Claim 14 of
17   the ’715 Patent.
18                           c)      “without effecting a statistically significant increase of LDL-C”
19           440.    The court previously construed the term “without effecting a statistically significant
20   increase in LDL-C” to mean “without bringing about a rise in LDL-C attributable to the treatment
21   rather than to chance.” Claim Construction Order at 9–10 (ECF No. 135).
22           441.    Defendants will induce infringement of this limitation because clinicians will read
23   the Clinical Studies section of Defendants’ labeling as encouraging, recommending, promoting, or
24   suggesting administration of Defendants’ ANDA Products to effect a reduction of TGs in a
25   severely hypertriglyceridemic patient without effecting a statistically significant increase in LDL-
26   C—an increase in LDL-C that is attributable to the TG-lowering treatment rather than to chance.
27   Trial Tr. 431:21–432:19 (Budoff Direct).
28                                                   - 123 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 150 of 299



 1          442.    Clinical Studies Section. Table 2 in the Clinical Studies section of Defendants’
 2   labeling, like the same table in the Clinical Studies section of VASCEPA’s labeling, reports that
 3   patients treated with 4 g per day of EPA experienced a 2% reduction in LDL-C compared to
 4   placebo. The Clinical Studies section further states that “[t]he reduction in [triglycerides] observed
 5   with icosapent ethyl was not associated with elevations in LDL-C levels relative to placebo.” PX
 6   1186 (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209
 7   (DRL 2020 Proposed Label) at 8–9; Trial Tr. 431:21-432:1 (Budoff Direct).
 8          443.    This LDL-C decrease is not reported as being a statistically significant decrease,
 9   but there was also no statistically significant increase. Thus, a statistically significant increase in
10   LDL-C is ruled out. See Trial Tr. 431:21–432:1 (Budoff Direct).
11          444.    By communicating to clinicians that EPA reduced LDL-C, Defendants’ labels
12   necessarily encourage, recommend, promote, or suggest to clinicians that Defendants’ ANDA
13   Products will not raise LDL-C, let alone raise LDL-C by an amount attributable to the treatment
14   rather than to chance. There can be no “rise in LDL-C attributable to the treatment rather than to
15   chance” because there was no rise in LDL-C. Therefore, clinicians respond to the instructions in
16   Defendants’ labeling by administering Defendants’ ANDA Products according to that labeling,
17   and the claimed results are in fact achieved in patients administered Defendants’ ANDA Products
18   according to the labeling.
19          445.    For these reasons, based on the instructions in Defendants’ proposed labeling,
20   Defendants intend their ANDA Products to be used—and in clinical practice they will be used—
21   “without effecting a statistically significant reduction in LDL-C” as required by Claim 14 of the
22   ’715 Patent. Trial Tr. 432:16–19 (Budoff Direct).
23                                             *       *       *
24          446.    Clinicians will perform each of the method steps in Claim 14 of the ’715 Patent,
25   and will be instructed or encouraged to do so by Defendants’ proposed prescribing information.
26

27

28                                                  - 124 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 151 of 299



 1                  7.       Defendants Will Induce Infringement of Claim 4 of the ’560 Patent
 2          447.    Claim 4 of the ’560 Patent is a dependent claim that depends from Claim 1 of the
 3   ’560 Patent. As a dependent claim, Claim 4 incorporates the limitations in Claim 1.
 4          448.    Claim 1 of the ’560 Patent recites:
 5                  A method of reducing triglycerides in a subject having a fasting
                    baseline triglyceride level of 500 mg/d[L] to about 1500 mg/d[L]
 6                  comprising, administering orally to the subject 4 capsules per day,
                    each capsule comprising about 900 mg to about 1 g of ethyl
 7
                    eicosapentaenoate and not more than about 3% docosahexaenoic
 8                  acid or its esters, by weight of total fatty acids present, for a period
                    of 12 weeks to effect a reduction in triglycerides in the subject.
 9
     PX 30 (’560 Patent) at 22.
10
            449.    Claim 4 of the ’560 Patent recites:
11
                    The method of claim 1, wherein said administering effects a
12                  reduction in fasting triglycerides of at least about 10% without
                    increasing LDL-C by more than 5% in the subject.
13

14   PX 30 (’560 Patent) at 23.

15          450.    As a dependent claim, Claim 4 of the ’560 Patent incorporates the limitations of the

16   claim from which it depends, Claim 1 of the ’560 Patent.

17          451.    As discussed above, Defendants will induce infringement of the disputed

18   limitations in Claim 4 of the ’560 Patent depicted in the following chart, which are the same or

19   similar to the limitations in Claim 1 of the ’728 Patent:

20    “A method of reducing triglycerides in a
      subject having a fasting baseline triglyceride      See supra ¶¶ 368–373
21    level of 500 mg/dl to about 1500 mg/dl”
22    “administering orally to the subject”               See supra ¶¶ 374–381
      “4 capsules per day”                                See supra ¶¶ 374–381
23
                                                          Joint Stipulations of Fact ¶ 220 (ECF No.
24    “each capsule comprising about 900 mg to            324) (addressing Defendant Hikma’s ANDA
      about 1 g of ethyl eicosapentaenoate and not        Product).
25    more than about 3% docosahexaenoic acid or
      its esters, by weight of total fatty acids          Joint Stipulations of Fact ¶¶ 232, 233 (ECF
26                                                        No. 324) (addressing Defendant DRL’s
      present”
                                                          ANDA Product).
27

28                                                  - 125 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 152 of 299



 1    “for a period of 12 weeks”                         See supra ¶¶ 296–356, 364
 2

 3   Trial Tr. 433:11–15 (Budoff Direct)
 4          452.    Claim 4 of the ’560 Patent adds three additional claim limitations not yet addressed:
 5          •   “wherein said administering effects a reduction in fasting triglycerides of at least about
 6              10%”
 7          •   “without increasing LDL-C by more than 5%”
 8          •   “in the subject”
 9          453.    Defendants will induce infringement of these limitations because clinicians will
10   read the Clinical Studies section of Defendants’ labeling as encouraging, recommending,
11   promoting, or suggesting administration of Defendants’ ANDA Products to “effect[] a reduction
12   in fasting triglycerides of at least about 10% without increasing LDL-C by more than 5% in the
13   subject.” This section further conveys to physicians that such effects will in fact occur in patients.
14   Trial Tr. 433:16–435:2 (Budoff Direct).
15          454.    Clinical Studies Section. Table 2 in the Clinical Studies section of Defendants’
16   proposed labeling, like the same table in VASCEPA’s labeling, reports that, when administered
17   for 12 weeks to patients with severe hypertriglyceridemia, EPA 4 g per day caused a median 27%
18   reduction in triglycerides from baseline and a median 33% reduction in triglycerides compared to
19   placebo. PX 1186 (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8;
20   PX 1209 (DRL 2020 Proposed Label) at 8–9; Trial Tr. 433:23–434:3 (Budoff Direct).
21          455.    Table 2 in the Clinical Studies section further instructs clinicians that patients
22   treated with 4 g per day of icosapent ethyl experienced a median 5% reduction in LDL-C compared
23   to baseline, as well as a median 2% reduction in LDL-C compared to placebo. PX 1186
24   (VASCEPA Label 2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL
25   2020 Proposed Label) at 8–9; Trial Tr. 434:4–6 (Budoff Direct).
26          456.    Beneath Table 2, the Clinical Studies section also specifically highlights for
27   clinicians that icosapent ethyl 4 g per day “reduced median TG . . . levels from baseline relative to
28                                                  - 126 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 153 of 299



 1   placebo” and that “[t]he reduction in TG observed with icosapent ethyl was not associated with
 2   elevations in LDL-C levels relative to placebo.” PX 1186 (VASCEPA Label 2019) at 11; PX 1203
 3   (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–9.
 4            457.   As explained above, a clinician reading Defendants’ labeling (or VASCEPA’s
 5   labeling) would understand that these lipid measurements were taken in a fasting state. See supra
 6   ¶ 371.
 7            458.   In sum, the Clinical Studies section of Defendants’ labeling (and the VASCEPA
 8   labeling) instructs clinicians that patients who were administered 4 g per day of icosapent ethyl for
 9   12 weeks experienced reductions in TGs in excess of the minimum “at least 10%” reduction
10   required by Claim 4 of the ’560 Patent, and did not experience an increase of LDL-C of more than
11   5% (but instead saw a reduction in LDL-C compared to baseline and placebo). Trial Tr. 433:16–
12   435:2 (Budoff Direct).
13            459.   Clinicians will read this section of Defendants’ labeling (and VASCEPA®’s
14   labeling) as encouraging, recommending, promoting, or suggesting that they administer 4 g per
15   day of icosapent ethyl, with the intent and expectation that Defendants’ ANDA Products will
16   reduce severely hypertriglyceridemic patients’ TGs by more than “at least 10%” without
17   increasing patients’ LDL-C levels by “more than 5%.” Trial Tr. 434:1–8 (Budoff Direct).
18   Physicians respond to the instructions in Defendants’ labeling by administering Defendants’
19   ANDA Products according to that labeling, and the claimed results are in fact achieved in patients
20   administered Defendants’ ANDA Products according to the labeling. Trial Tr. 434:13–24 (Budoff
21   Direct); Trial Tr. 667:13–20 (Sheinberg Cross).
22            460.   For these reasons, based on the instructions in Defendants’ proposed labeling,
23   Defendants intend their ANDA Products to be used—and in clinical practice they will be used—
24   to “effect[] a reduction in fasting triglycerides of at least about 10% without increasing LDL-C by
25   more than 5% in the subject” as required by Claim 4 of the ’560 Patent. Trial Tr. 433:16–435:2
26   (Budoff Direct).
27                                             *       *      *
28                                                  - 127 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 154 of 299



 1          461.    Clinicians will perform each of the method steps in Claim 4 of the ’560 Patent, and
 2   will be instructed or encouraged to do so by Defendants’ proposed prescribing information. Trial
 3   Tr. 434:25–435:2 (Budoff Direct).
 4                  8.       Defendants Will Induce Infringement of Claim 17 of the ’560 Patent
 5          462.    Claim 17 of the ’560 Patent is a dependent claim that depends from Claim 11 of the
 6   ’560 Patent. As a dependent claim, Claim 17 incorporates the limitations in Claim 11.
 7          463.    Claim 11 of the ’560 Patent recites:
 8                  A method of reducing triglycerides in a subject having a fasting
                    baseline triglyceride level of 500 mg/d[L] to about 1500 mg/d[L]
 9                  comprising, administering orally to the subject 4 capsules per day,
                    each capsule comprising about 900 mg to about 1 g of ethyl
10
                    eicosapentaenoate and not more than about 3% docosahexaenoic
11                  acid or its esters, by weight of total fatty acids present, for a period
                    of 12 weeks to effect a reduction in triglycerides in the subject
12                  compared to placebo control.
13   PX 30 (’560 Patent) at 23.
14          464.    Claim 17 of the ’560 Patent recites:
15                  The method of claim 11, wherein said administering effects
                    reduction in fasting triglycerides of at least about 20% without
16                  increasing LDL-C in the subject compared to placebo control.
17
     PX 30 (’560 Patent) at 23.
18
            465.    As a dependent claim, Claim 17 of the ’560 Patent incorporates the limitations of
19
     the claim from which it depends, Claim 11 of the ’560 Patent.
20
            466.    As discussed above, Defendants will induce infringement of the disputed
21
     limitations in Claim 17 of the ’560 Patent depicted in the following chart, which are the same or
22
     similar to the limitations in Claim 1 of the ’728 Patent:
23
      “A method of reducing triglycerides in a
24    subject having a fasting baseline triglyceride     See supra ¶¶ 368–373
      level of 500 mg/dl to about 1500 mg/dl”
25
      “administering orally to the subject”              See supra ¶¶ 374–381
26
      “4 capsules per day”                               See supra ¶¶ 374–381
27

28                                                  - 128 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 155 of 299



 1                                                        Joint Stipulations of Fact ¶ 220 (ECF No.
      “each capsule containing about 900 mg to            324) (addressing Defendant Hikma’s ANDA
 2    about 1 g of ethyl eicosapentaenoate and not        Product).
      more than about 3% docosahexaenoic acid or
 3                                                        Joint Stipulations of Fact ¶¶ 232, 233 (ECF
      its esters, by weight of total fatty acids
      present”                                            No. 324) (addressing Defendant DRL’s
 4
                                                          ANDA Product).
 5    “for a period of 12 weeks”                          See supra ¶¶ 296–356, 364
 6

 7   Trial Tr. 435:6–12 (Budoff Direct).

 8          467.     Claim 17 of the ’560 Patent adds three additional claim limitations not yet

 9   addressed.

10          •     “wherein said administering effects a reduction in fasting triglycerides of at least about

11                20%”

12          •     “without increasing LDL-C in the subject”

13          •     “compared to placebo control”

14          468.     As explained below, Defendants’ ANDA Products, and use of Defendants’ ANDA

15   Products according to the instructions in Defendants’ proposed labeling, if approved, will directly

16   infringe these limitations. For the reasons discussed at ¶¶ 321–337 and 406–413 above,

17   Defendants’ proposed labeling will encourage, recommend, promote, and suggest that clinicians

18   administer Defendants’ ANDA Products “to effect a reduction in triglycerides without

19   substantially increasing LDL-C compared to placebo control,” as required by Claim 1 of the ’677

20   Patent, and conveys that such effects will in fact occur in patients with severe hypertriglyceridemia.

21   Trial Tr. 435:13–436:3 (Budoff Direct).

22          469.     These limitations differ from that in Claim 1 of the ’677 Patent only in the

23   magnitude of the lipid effects disclosed. Whereas Claim 1 of the ’677 Patent required a reduction

24   in TGs, this claim—Claim 17 of the ’560 Patent—requires a reduction in TGs of at least 20%. And

25   whereas Claim 1 of the ’677 Patent required the reduction in TGs without substantially increasing

26   LDL-C, this claim requires that TGs be reduced (by at least 20%) without increasing LDL-C.

27

28                                                   - 129 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 156 of 299



 1             470.   Defendants will induce infringement of these limitations because clinicians will
 2   read the Clinical Studies section of Defendants’ labels, like the Clinical Studies section of the
 3   VASCEPA label, as encouraging, promoting, recommending, or suggesting administration of
 4   Defendants’ ANDA Products to “effect[] a reduction in fasting triglycerides of at least 20%
 5   without increasing LDL-C in the subject compared to placebo control.” The Clinical Studies
 6   section further conveys to physicians that such effects will in fact occur in their patients. Trial Tr.
 7   435:20–436:20 (Budoff Direct).
 8             471.   Clinical Studies Section. Table 2 in the Clinical Studies section of Defendants’
 9   labeling instructs clinicians that 4 g per day of icosapent ethyl, when administered to severely
10   hypertriglyceridemic patients for 12 weeks, effected a median 33% reduction in TGs compared to
11   placebo and a median 2% reduction in LDL-C compared to placebo. PX 1186 (VASCEPA Label
12   2019) at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label)
13   at 8–9.
14             472.   Beneath Table 2, the Clinical Studies section also specifically highlights for
15   clinicians that “[i]cosapent ethyl 4 grams per day reduced median TG . . . levels from baseline
16   relative to placebo,” and that “[t]he reduction in TG observed with icosapent ethyl was not
17   associated with elevations in LDL-C levels relative to placebo.” PX 1186 (VASCEPA Label 2019)
18   at 11; PX 1203 (Hikma 2019 Proposed Label) at 7–8; PX 1209 (DRL 2020 Proposed Label) at 8–
19   9.
20             473.   As explained above, a clinician reading Defendants’ labeling (or VASCEPA’s
21   labeling) would understand that these lipid measurements were taken in a fasting state. See supra
22   ¶¶ 371.
23             474.   The Clinical Studies section of Defendants’ labeling thus instructs clinicians
24   administering 4 g per day of EPA for at least 12 weeks, they can expect to reduce most patients’
25   fasting TG levels by more than “at least 20%” without increasing LDL-C compared to placebo, as
26   required by Claim 17 of the ’560 Patent.
27

28                                                  - 130 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 157 of 299



 1          475.    Clinicians will read this section of Defendants’ labeling (and VASCEPA’s
 2   labeling) as encouraging, recommending, promoting, or suggesting that clinicians administer 4 g
 3   per day of EPA, with the intent and expectation that Defendants’ ANDA Products will reduce
 4   severely hypertriglyceridemic patients’ fasting TG levels by at least 20% without increasing LDL-
 5   C compared to placebo. Physicians respond to the instructions in Defendants’ labeling by
 6   administering Defendants’ ANDA Products according to that labeling, and the claimed results are
 7   in fact achieved in patients administered Defendants’ ANDA Products according to the labeling.
 8   Trial Tr. 435:6–436:20 (Budoff Direct). Indeed when clinicians administer Vascepa they typically
 9   see a greater than 20% reduction in TGs.
10          476.    For these reasons, based on the instructions in Defendants’ proposed labeling,
11   Defendants intend their ANDA Products to be used—and in clinical practice they will be used—
12   to “effect[]reduction in fasting triglycerides of at least about 20% without increasing LDL-C in the
13   subject compared to placebo control,” as required by Claim 17 of the ’560 Patent. Trial Tr. 435:6–
14   436:20 (Budoff Direct).
15                                            *       *       *
16          477.    Clinicians will perform each of the method steps in Claim 17 of the ’560 Patent,
17   and will be instructed or encouraged to do so by Defendants’ proposed prescribing information.
18   Trial Tr. 436:17–20 (Budoff Direct).
19                  9.      Defendants Will Induce Infringement of Claim 1 of the ’929 Patent
20          478.    Claim 1 of the ’929 Patent is an independent claim.
21          479.    Claim 1 of the ’929 Patent recites:
22                  A method of reducing triglycerides in a subject having fasting
                    triglycerides of at least 500 mg/d[L] comprising, orally
23                  administering to the subject daily for at least about 12 weeks a
                    pharmaceutical composition comprising about 4 g of ethyl
24
                    eicosapentaenoate and not more than about 4% docosahexaenoic
25                  acid or its esters, by weight of all fatty acids.

26   PX 31 (’929 Patent) at 22–23.

27

28                                                 - 131 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 158 of 299



 1          480.    As discussed above, Defendants will induce infringement of the disputed
 2   limitations in Claim 1 of the ’929 Patent depicted in the following chart, which are the same or
 3   similar to the limitations in Claim 1 of the ’728 Patent:.
 4
      “A method of reducing triglycerides in a
 5
      subject having a fasting baseline triglyceride     See supra ¶¶ 368–373
 6    level of at least 500 mg/dl”
      “orally administering to the subject”              See supra ¶¶ 374–381
 7
      “daily for at least about 12 weeks”                See supra ¶¶ 296–356, 364
 8
      “a pharmaceutical composition comprising
 9    composition about 4 g of ethyl
      eicosapentaenoate and not more than about          See supra ¶ 365
10    4% docosahexaenoic acid or its esters, by
      weight of all fatty acids”
11

12
     Trial Tr. 437:8–10 (Budoff Direct).
13
            481.    The first limitation differs from, for example, the limitation in Claim 1 of the ’728
14
     Patent, because it requires that the subject have “fasting triglycerides of at least 500 mg/dl,” rather
15
     than “a fasting baseline triglyceride level of 500 mg/dl to about 1500 mg/dl.”
16
            482.    The parties agree that the term “at least 500 mg/dl” is construed to mean “500 mg/dl
17
     and above.” See Construction of Claim Terms On Which Parties Agree at 4 (ECF No. 83–2).
18
            483.    Thus, for the reasons explained in supra ¶¶ 368–373, Defendants will induce
19
     infringement of this limitation because clinicians will read the Indications and Usage and Clinical
20
     Studies sections of Defendants’ labels as encouraging, recommending, promoting, or suggesting
21
     the use of Defendants’ ANDA Products in “[a] method of reducing triglycerides in a subject having
22
     fasting triglycerides of at least 500 mg/dl.” Trial Tr. 436:21–437:20 (Budoff Direct).
23
            484.    Otherwise, all of the limitations in this Claim are similar to limitations already
24
     addressed.
25

26

27

28                                                  - 132 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 159 of 299



 1          485.    Clinicians will perform each of the method steps in Claim 1 of the ’929 Patent,

 2   and will be instructed or encouraged to do so by Defendants’ proposed prescribing information.
 3
     Trial Tr. 437:17–20 (Budoff Direct).
 4
                    10.      Defendants Will Induce Infringement of Claim 5 of the ’929 Patent
 5
            486.    Claim 5 of the ’929 Patent is dependent upon Claim 1 of the ’929 Patent. As a
 6
     dependent claim, Claim 5 incorporates the limitations in Claim 1, addressed above.
 7
            487.    Claim 5 of the ’929 Patent recites:
 8
                    The method of claim 1, wherein 12 weeks of said daily
 9                  administration is effective to reduce apolipoprotein B in subjects
                    who have fasting triglycerides levels of at least 500 mg/dL.
10
     PX 31 (’929 Patent) at 23.
11
            488.    Claim 5 adds one additional limitation:
12
            •   “effective to reduce apolipoprotein B in subjects who have fasting triglycerides levels
13
                of at least 500 mg/dl”
14
            489.    Defendants’ ANDA Products, and use of Defendants’ ANDA Products according
15
     to the instructions in Defendants’ proposed labeling, if approved, will directly infringe the
16
     remaining limitations in Claim 5 of the ’929 Patent. Furthermore, Defendants’ proposed labeling,
17
     if approved, will induce clinicians to infringe the remaining limitations in Claim 5 of the ’929
18
     Patent for the reasons described below. Trial Tr. 438:4–12 (Budoff Direct).
19
            490.    For these reasons, based on the instructions in Defendants’ proposed labeling,
20
     Defendants intend their ANDA Products to be used—and in clinical practice they will be used—
21
     for “12 weeks of said daily administration,” as required by Claim 5 of the ’929 Patent.
22
            491.    The claim limitation, “effective to reduce apolipoprotein B in subjects who have
23
     fasting triglycerides levels of at least 500 mg/dl” contains similar language to other claims
24
     previously addressed.
25

26

27

28                                                 - 133 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 160 of 299



 1          492.    For the reasons discussed at ¶ 368 above, Defendants’ proposed labeling will
 2   induce clinicians to administer Defendants’ ANDA Products to patients “who have fasting
 3   triglycerides levels of at least 500 mg/dL.”
 4          493.    For the reasons discussed at ¶¶ 388–342 and 436–439 above, Defendants’ proposed
 5   labeling will induce clinicians to administer Defendants’ ANDA Products to effect a statistically
 6   significant reduction in apo B in patients with fasting baseline TG levels between 500 mg/dL and
 7   1500 mg/dL. Trial Tr. 438:4-439:1 (Budoff Direct).
 8          494.    For the reasons discussed at ¶¶ 414–425 above, Defendants’ proposed labeling will
 9   induce clinicians to administer Defendants’ ANDA Products to effect a reduction in apo B
10   compared to placebo control in patients with fasting baseline TG levels between 500 mg/dL and
11   1500 mg/dL. Trial Tr. 438:4-439:15 (Budoff Direct).
12          495.    For these same reasons, Defendants will induce infringement of this limitation
13   because clinicians will read the Clinical Studies sections of Defendants’ labeling as encouraging,
14   recommending, promoting or suggesting administration of Defendants’ ANDA products to
15   “effect[]” a “reduc[tion]” in “apolipoprotein B” in patients with fasting baseline TG levels of at
16   least 500 mg/dL.” Trial Tr. 437:21–439:15 (Budoff Direct).
17          496.    Clinicians will perform each of the method steps in Claim 5 of the ’929 Patent, and
18   will be instructed or encouraged to do so by Defendants’ proposed prescribing information. Trial
19   Tr. 439:8–15 (Budoff Direct).
20   XII. DEFENDANTS HAVE FAILED TO PROVE CLEARLY AND CONVINCINGLY
     THAT THE ASSERTED CLAIMS ARE INVALID AS OBVIOUS
21
            A.      Introduction
22
            497.    The sole invalidity defense maintained by Defendants at trial was that the Asserted
23
     Claims are invalid as obvious under 35 U.S.C. § 103. Defendants have conceded that they are not
24
     asserting anticipation under 35 U.S.C. § 102—and hence do not dispute that the Asserted Claims
25
     are novel over the prior art. See Order on Summary Judgment, ECF No. 278 at 16, 24; Defendants’
26
     Opposition to Amarin’s Motion for Partial Summary Judgment (ECF No. 247) at 1. Defendants
27

28                                                  - 134 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 161 of 299



 1   have also conceded that they are not asserting that the Asserted Claims are invalid under 35 U.S.C.
 2   § 112 as indefinite or lacking enablement. See id. Additionally, this Court previously held that
 3   Defendants failed to preserve the defense of lack of written description. See Order on Summary
 4   Judgment, ECF No. 278 at 16–19, 24.
 5          498.    Defendants’ obviousness defense rests upon four prior art references that they call
 6   their “key prior art”: (1) Lovaza PDR (DX 1535); (2) Mori 2000 (DX 1538); (3) Hayashi (DX
 7   1532); and (4) Kurabayashi (DX 1534). See Trial Tr. at 718:20–719:3 (Heinecke Direct); see also
 8   id. at 828:10–22 (Heinecke Cross).
 9          499.    Lovaza PDR, the 2007 prescribing information for Lovaza, described the use of a
10   mixture of omega-3 fatty acid esters, including both EPA and DHA, to reduce TGs in patients with
11   severe hypertriglyceridemia. See generally DX 1535 (Lovaza PDR) at 2–3. As this prescribing
12   information noted, however, Lovaza’s reduction in TGs was accompanied by a large increase in
13   LDL-C, and the Lovaza PDR thus warned that a patient’s LDL-C levels should be monitored
14   during therapy. See id. at 2–3. Defendants contend that their other “key” prior art taught that it was
15   DHA, but not EPA, that was responsible for Lovaza’s increase in LDL-C, and that this other prior
16   art would have motivated a person of ordinary skill in March 2008 to use a formulation with highly
17   purified EPA (and substantially no DHA) to treat severe hypertriglyceridemia to avoid this rise in
18   LDL-C, with a reasonable expectation of success of avoiding such LDL-C increases. Trial Tr. at
19   759:10–760:1 (Heinecke Direct); see also id. at 828:23–829:22 (Heinecke Cross).
20          500.    Defendants’ burden to prove obviousness is a heavy one. An issued patent is
21   presumed valid, and Defendants bear the burden of proving obviousness to a clear and convincing
22   standard. Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 95 (2011); Procter & Gamble Co. v.
23   Teva Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009). Moreover, in this case, all of
24   Defendants’ “key” prior art, and a considerable part of all of the art they cite, was considered by
25   the Patent Examiner during prosecution of the asserted patents—making Defendants’ validity
26   challenge even more difficult. PX 21 (’728 Patent) at 3–13; Sciele Pharma Inc. v. Lupin Ltd., 684
27   F.3d 1253, 1260 (Fed. Cir. 2012) (“[I]t may be harder to meet the clear and convincing burden
28                                                  - 135 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 162 of 299



 1   when the invalidity contention is based upon the same argument or the same reference that the
 2   PTO already considered.”).
 3           501.     Defendants’ validity challenge is especially difficult here. The Notice of Allowance
 4   makes clear that the Patent Office allowed the Asserted Claims based on evaluation of the objective
 5   indicia of non-obviousness—an important (indeed, mandatory) safeguard against impermissible
 6   hindsight. PX 380 (Notice of Allowance) at 8-13; In re Cyclobenzaprine Hydrochloride Extended-
 7   Release Capsule Patent Litig., 676 F.3d 1063, 1079 (Fed. Cir. 2012); Stratoflex, Inc. v. Aeroquip
 8   Corp., 713 F.2d 1530, 1538 (Fed. Cir. 1983). The evidence supporting the objective indicia has
 9   only gotten stronger—since the Patent Office granted the Asserted Patents, the VASCEPA
10   invention has demonstrated the dramatic and unexpected benefit of reducing cardiovascular risk
11   in patients with severe hypertriglyceridemia, as demonstrated by the REDUCE-IT trial—thereby
12   meeting another long-felt need, demonstrating more unexpected results, and garnering more
13   praise. See infra ¶¶ 797–806. It is undisputed that VASCEPA is the first, and remains the only,
14   drug to show cardiovascular benefit in severely hypertriglyceridemic patients. Trial Tr. 15–21
15   (Heinecke Cross); id. at 1122:6–14 (Fisher Cross).
16           502.     Moreover, Defendants’ assertion that the prior art rendered it obvious that purified
17   EPA could be used to lower TGs in patients with severe hypertriglyceridemia without raising LDL-
18   C is contradicted by the actual course of events. As Defendants acknowledge, a purified EPA
19   product, Epadel, had been used in Japan to treat hyperlipidemia since at least 1991 (Trial Tr.
20   719:9–25 (Heinecke Direct)), and the prior art had expressed “major clinical concern” about large
21   LDL-C increases with severe hypertriglyceridemia treatments well before that. DX 1026 (Carlson)
22   at 7. Additionally, it had been shown in clinical trials by the mid-1990s (at the latest) that omega-
23   3 fatty acids dramatically increased LDL-C in patients with severe hypertriglyceridemia. DX 1531
24   (Harris) at 1.
25           503.     Despite these clear teachings, two sophisticated drug companies, Reliant and GSK,
26   moved forward with          the development of Lovaza® for the treatment of severe
27   hypertriglyceridemia. Trial Tr. 889:1–890:1 (Heinecke Cross). Lovaza was first approved in the
28                                                  - 136 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 163 of 299



 1   United States in 2004, Trial Tr. 952:15-20 (Fisher Direct)—well after all of the “key” prior art
 2   Defendants contend rendered it obvious that purified EPA would avoid the LDL-C increases with
 3   Lovaza. Hadthe prior art rendered it obvious that purified EPA had advantages over the Lovaza
 4   mixture, GSK and Reliant would have developed a purified EPA product for severe
 5   hypertriglyceridemia. To the contrary, as Dr. Fisher acknowledged, at the time no one suggested
 6   removing the DHA from Lovaza and no conclusions were drawn from the literature about the
 7   clinical superiority of either EPA or DHA. Trial Tr. 1187:4–25 (Fisher Cross). This real world
 8   evidence makes manifest that it was NOT obvious to use purified EPA to treat severe
 9   hypertriglyceridemia; it surely refutes Defendants’ assertion that the prior art clearly and
10   convincingly made it obvious to do so.
11          504.    The prevailing view at the time of the invention was that the increase in LDL-C
12   seen in patients with severe hypertriglyceridemia was a direct consequence of reducing TGs in
13   those patients—specifically, that the enhanced conversion of the TG-rich VLDL particles to LDL
14   particles necessarily resulted in a large rise in LDL-C. See supra ¶¶ 39–53; infra ¶¶ 704–19. The
15   prior art expressly taught that both DHA and EPA, “like fibrates,” reduced TGs in precisely this
16   manner, leading a person of ordinary skill in March 2008 to expect that purified EPA—like every
17   other TG-lowering drug approved up to that time to treat severe hypertriglyceridemia—would
18   increase LDL-C in patients with severe hypertriglyceridemia. See PX 923 (McKenney) at 5; PX
19   486 (Bays 2008) at 10,12; Trial Tr. 1589:10–1598:17 (Toth Direct); see also supra ¶¶ 39–53.
20          505.    Defendants’ assertion that the prior art showed that EPA did not raise LDL-C in
21   other patients, with lower TG levels, fails to support obviousness for at least two reasons.
22          506.     First, Defendants are simply wrong that the prior art clearly taught that EPA did
23   not raise LDL-C—in any type of patient with elevated TG levels. Mori 2000—which did not even
24   study patients with severe hypertriglyceridemia, but instead itself showed a 3.5% rise with EPA.
25   DX 1538 (Mori 2000) at 3; Trial Tr. 1642:14–1643:2 (Toth Direct). While the increase was not
26   statistically significant, a person of ordinary skill would have attributed the lack of statistical
27   significance to Mori’s small sample size—particularly in light of the fact that other studies with
28                                                 - 137 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 164 of 299



 1   EPA in larger samples had shown a statistically significant increase in LDL-C. See DX 1961
 2   (Rambjør) at 3, 5, Tbl. 3; Trial Tr. 1643:20–1644:11, 1692:7-25 (Toth Direct). The prior art
 3   therefore did not demonstrate, clearly and convincingly, that EPA would not raise LDL-C—even
 4   in patients with TGs below 500 mg/dL.
 5          507.    A review of the literature as a whole reached the conclusion that both DHA and
 6   EPA raised LDL-C, even in patients with TGs below 500 mg/dL—refuting Defendants’ assertion
 7   that the literature clearly taught that EPA avoided any such increase. DX 1605 (von Schacky) at
 8   9, Tbl. 1; Trial Tr. 1698:2–1699:24 (Toth Direct). Defendants’ own expert, Dr. Fisher, conceded
 9   that the literature was “back and forth” on the differential effects of DHA and EPA—and that he
10   was aware of no one suggesting that the DHA should be removed from Lovaza. Trial Tr. 1187:3–
11   25 (Fisher Cross).
12          508.    Second, even were Defendants correct that purified EPA had been shown not to
13   raise LDL-C in patients with TG levels lower than 500 mg/dL, that still would not have rendered
14   obvious high purity EPA’s use in patients with severe hypertriglyceridemia, or created a
15   reasonable expectation that EPA would avoid substantial LDL-C increases in that population.
16   None of Defendants’ prior art describes EPA’s effects on LDL-C in patients with severe
17   hypertriglyceridemia. See Trial Tr. 800:2–5 (Heinecke Direct) (“And so I don’t think there’s any
18   evidence in the prior literature about what the impact of EPA would be on LDL cholesterol in
19   patients with triglycerides above 500 milligrams per deciliter.”); see also Trial Tr. 798: 23–799:11
20   (Heinecke Direct) (“I’m not arguing here that we know what the impact is of EPA on LDL
21   cholesterol levels above 500 milligrams per deciliter”); Trial Tr. 1667:11–19 (Toth Direct). And a
22   person of ordinary skill at the time of the invention would have strongly expected that EPA would
23   dramatically increase LDL-C in patients with severe hypertriglyceridemia.
24          509.    Patients with severe hypertriglyceridemia were known to be particularly subject to
25   large increases in LDL-C as a consequence of treatments that lowered TGs. Trial Tr. 1574:1–
26   1598:17 (Toth Direct). Administration of other TG-lowering agents with similar mechanisms of
27   action, such as fibrates, dramatically increased LDL-C in severely hypertriglyceridemic patients,
28                                                 - 138 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 165 of 299



 1   despite reducing LDL-C along with TGs in other patients with moderately elevated TG levels (TG
 2   levels of 231.9 mg/dL), including those with mixed dyslipidemia, like the patients studied in Mori
 3   2000. Trial Tr. 1579:6–1584:19, 1590:12–1598:17 (Toth Direct); PX 388 (Tricor label) at 6, 7;
 4   Tbls. 1–2; see also PX 1027 (Goodman & Gilman 2006) at 31; PDX 6-7.
 5

 6

 7

 8

 9
10

11

12

13

14

15
            510.    The population studied in Mori 2000 had mixed dyslipidemia, with moderately
16
     elevated TGs and LDL-C. Trial Tr. 830:18–831:3 (Heinecke Cross). In that regard, they are most
17
     similar to the the mixed dyslipidemic population in the Tricor prescribing information, who
18
     experienced a decrease in LDL-C (and TGs) when administered Tricor. PX 388 (2004 Tricor
19
     Label) at 6 Tbl. 1; Trial Tr. 1667:20–1669:16 (Toth Direct). A person of ordinary skill in March
20
     2008 thus would have understood that even an agent that lowered LDL-C—let alone one like EPA
21
     that showed in Mori 2000 a small, non-significant increase in LDL-C—could nonetheless be
22
     expected to increase LDL-C dramatically in severely hypertriglyceridemic patients. At a
23
     minimum, a POSA could not reasonably expect to avoid such an increase. Trial Tr. 1574:1–
24
     1598:17, 1665:17–1669:16 (Toth Direct).
25

26

27

28                                                - 139 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 166 of 299



 1          B.      Obviousness Legal Standard
 2                  1.      Obviousness Standard
 3          511.    Under 35 U.S.C. § 103, a patent is invalid as obvious “if the differences between
 4   the claimed invention and the prior art are such that the claimed invention as a whole would have
 5   been obvious before the effective filing date of the claimed invention to a person having ordinary
 6   skill in the art to which the claimed invention pertains.” Whether a patent claim is obvious is a
 7   question of law based on four underlying factual determinations: (1) “the scope and content of the
 8   prior art”; (2) “the level of ordinary skill in the pertinent art”; (3) the “differences between the
 9   prior art and the claims at issue”; and (4) “[s]uch secondary considerations as commercial success,
10   long-felt but unsolved needs, [and the] failure of others . . . .” Graham v. John Deere Co. of Kansas
11   City, 383 U.S. 1, 17 (1966).
12          512.    “A party seeking to invalidate a patent based on obviousness must demonstrate ‘by
13   clear and convincing evidence that a skilled artisan would have been motivated to combine the
14   teachings of the prior art references to achieve the claimed invention, and that the skilled artisan
15   would have had a reasonable expectation of success in doing so.’” Procter & Gamble Co. v. Teva
16   Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009) (quoting Pfizer, Inc. v. Apotex, Inc., 480
17   F.3d 1348, 1361 (Fed. Cir. 2007). Defendants, as the accused infringers, bear the ultimate burden
18   of proving, by clear and convincing evidence, that the Asserted Claims are invalid. Microsoft Corp.
19   v. i4i Ltd. P’ship, 564 U.S. 91, 95 (2011).
20          513.    The determination of obviousness must be based on the knowledge clearly
21   possessed by one of ordinary skill in the art at the time the invention was made. It is not permissible
22   to use hindsight after viewing the inventor’s own path to determine questions of obviousness or to
23   rely on the teachings of the claimed invention in determining whether one of ordinary skill in the
24   art would have found the invention obvious. “The inventor’s own path itself never leads to a
25   conclusion of obviousness; that is hindsight. What matters is the path that the person of ordinary
26   skill in the art would have followed, as evidenced by the pertinent prior art.” Millennium Pharm.,
27

28                                                  - 140 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 167 of 299



 1   Inc. v. Sandoz Inc., 862 F.3d 1356, 1367 (Fed. Cir. 2017) (quoting Otsuka Pharm. Co. v. Sandoz,
 2   Inc., 678 F.3d 1280, 1296 (Fed. Cir. 2012)).
 3                  2.      Obvious to Try
 4          514.    An invention may be “obvious to try” only if there are “a finite number of identified,
 5   predictable solutions” that lead to “anticipated success.” KSR Int’l Co. v. Teleflex Inc., 550 U.S.
 6   398, 421 (2007). “To the extent an art is unpredictable, as the chemical arts often are, KSR’s focus
 7   on these ‘identifiable, predictable solutions’ may present a difficult hurdle because potential
 8   solutions are less likely to be genuinely predictable.” Eisai Co. v. Dr. Reddy’s Labs. Ltd., 533 F.3d
 9   1353, 1359 (Fed. Cir. 2008).
10          515.    Moreover, “[e]vidence of obviousness, especially when that evidence is proffered
11   in support of an ‘obvious-to-try’ theory, is insufficient unless it indicates that the possible options
12   skilled artisans would have encountered were ‘finite,’ ‘small,’ or ‘easily traversed,’ and that skilled
13   artisans would have had a reason to select the route that produced the claimed invention.” In re
14   Cyclobenzaprine Hydrochloride Extended-Release Capsule Patent Litig., 676 F.3d 1063, 1072
15   (Fed. Cir. 2012) (quoting Ortho–McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1364
16   (Fed. Cir. 2008)).
17                  3.      Objective Indicia of Non-Obviousness
18          516.    The obviousness inquiry must consider whether objective indicia of non-
19   obviousness support the Asserted Claims. “Such secondary considerations as commercial success,
20   long felt but unsolved needs, failure of others, etc., might be utilized to give light to the
21   circumstances surrounding the origin of the subject matter sought to be patented.” Graham, 383
22   U.S. at 17–18; see also In re Rouffet, 149 F.3d 1350, 1355 (Fed. Cir. 1998) (explaining that
23   objective evidence of nonobviousness may include copying, long-felt but unsolved need, failure
24   of others, commercial success, unexpected results created by the claimed invention, unexpected
25   properties of the claimed invention, licenses showing industry respect for the invention, and
26   skepticism of skilled artisans).
27

28                                                  - 141 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 168 of 299



 1          517.    “Objective indicia of nonobviousness play a critical role in the obviousness
 2   analysis. They are ‘not just a cumulative or confirmatory part of the obviousness calculus but
 3   constitute[] independent evidence of nonobviousness.’” Leo Pharm. Prods., Ltd. v. Rea, 726 F.3d
 4   1346, 1358 (Fed. Cir. 2013) (quoting Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d
 5   1358, 1365 (Fed. Cir. 2008)). Objective indicia of non-obviousness, “when considered with the
 6   balance of the obviousness in the record, guard against hindsight bias.” Cyclobenzaprine, 676 F.3d
 7   at 1079 (citing Graham, 383 U.S. at 36).
 8          518.    “[E]vidence rising out of the so-called ‘secondary considerations’ must always
 9   when present be considered en route to a determination of obviousness.” Stratoflex, Inc. v.
10   Aeroquip Corp., 713 F.2d 1530, 1538 (Fed. Cir. 1983). Indeed, “[i]t is the secondary
11   considerations that are often the most probative and determinative of the ultimate conclusion of
12   obviousness or nonobviousness.” Pro-Mold & Tool Co., Inc. v. Great Lakes Plastics, Inc., 75 F.3d
13   1568, 1573 (Fed. Cir. 1996).
14          519.    “There is no requirement that an invention’s properties and advantages were fully
15   known before the patent application was filed, or that the patent application contains all of the
16   work done in studying the invention, in order for that work to be introduced into evidence in
17   response to litigation attack. Nor is it improper to conduct additional experiments and provide
18   later-obtained data in support of patent validity.” Knoll Pharm. Co. v. Teva Pharm. USA, Inc., 367
19   F.3d 1381, 1385 (Fed. Cir. 2004).
20          520.    “[P]atentability may consider all of the characteristics possessed by the claimed
21   invention, whenever those characteristics become manifest.” Sanofi-Aventis Deutschland GmbH
22   v. Glenmark Pharm. Inc., USA, 748 F.3d 1354, 1360 (Fed. Cir. 2014). Moreover, “reliance on an
23   unexpected property not disclosed in the application may be entitled to weight if ‘directed to that
24   which would inherently flow from what was originally disclosed.’” Id. (quoting In re Khelghatian,
25   53 CCPA 1441, 364 F.2d 870, 876 (1966)); see also Bristol-Myers Squibb Co. v. Teva Pharm.
26   USA, Inc., 769 F.3d 1339, 1343 (Fed. Cir. 2014) (O’Malley, J., concurring in denial of en banc
27   rehearing) (“Indeed, as we have said repeatedly over the years, post-issuance evidence regarding
28                                                 - 142 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 169 of 299



 1   objective indicia of non-obviousness may often be the most probative and cogent evidence in the
 2   record. This is especially true where the post-issuance evidence relates to unexpected results.”)
 3   (internal citations omitted).
 4          521.    There must be a nexus between the merits of the claimed invention and the
 5   objective indicia of non-obviousness. “[T]here is a presumption of nexus for objective
 6   considerations when the patentee shows that the asserted objective evidence is tied to a specific
 7   product and that product is the invention disclosed and claimed in the patent.” WBIP, LLC v.
 8   Kohler Co., 829 F.3d 1317, 1329 (Fed. Cir. 2016) (internal quotations omitted).
 9          522.    “Evidence of secondary considerations must be reasonably commensurate with the
10   scope of the claims. This does not mean that an applicant is required to test every embodiment
11   within the scope of his or her claims. If an applicant demonstrates that an embodiment has an
12   unexpected result and provides an adequate basis to support the conclusion that other embodiments
13   falling within the claim will behave in the same manner, this will generally establish that the
14   evidence is commensurate with scope of the claims.” In re Huai-Hung Kao, 639 F.3d 1057, 1068
15   (Fed. Cir. 2011) (internal citations omitted).
16          C.      Definition of a Person of Ordinary Skill in the Art
17          523.    The Asserted Claims and the prior art are evaluated at the time of the invention
18   from the standpoint of a person of ordinary skill in the art. A person of ordinary skill in the art is
19   a hypothetical person who is presumed to have access to, and be aware of, all of the relevant prior
20   art at the time of the invention. Factors that may be considered in determining the level of ordinary
21   skill in the art may include: (1) type of problems encountered in the art, (2) prior art solutions to
22   those problems, (3) rapidity with which innovations are made, (4) sophistication of the technology,
23   and (5) educational level of active workers in the field. See Envtl. Designs, Ltd. v. Union Oil Co.
24   of California, 713 F.2d 693, 696 (Fed. Cir. 1983).
25          524.    The person of ordinary skill in the art in this case would be (1) a clinician with an
26   M.D., or D.O. and at least 2 to 3 years of experience in the diagnosis, evaluation, and treatment of
27   lipid blood disorders, including severe hypertriglyceridemia (i.e., TG levels of at least 500 mg/dL),
28                                                    - 143 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 170 of 299



 1   or (2), alternatively, a clinician, such as a nurse practitioner or physician’s assistant, with 3 to 5
 2   years of experience in the diagnosis, evaluation, and treatment of lipid blood disorders, including
 3   severe hypertriglyceridemia. Trial Tr. 1637:3–18 (Toth Direct). While Defendants proposed a
 4   different definition for the person of ordinary skill in the art, see Trial Tr. 717:20–718:6 (Heinecke
 5   Direct), both sides agree that the infringement and validity analyses remain the same regardless of
 6   which definition is used. Trial Tr. 718:7–13 (Heinecke Direct); Trial Tr. 1637:19–1638:1 (Toth
 7   Direct).
 8          D.      Priority Date
 9          525.    The Asserted Patents are entitled to a priority date of no later than March 2008.
10   That is the date supported by inventor testimony. See, e.g., Manku Dep. Tr. 131:15–132:17. Both
11   side’s experts used that date in formulating their opinions, and Defendants’ experts have not
12   challenged it. See, e.g., Trial Tr. 714:17–21 (Heinecke Direct); Trial Tr. 1638:2–4 (Toth Direct)
13   (“Q: And in evaluating whether the claims were obvious, are you using the same March 2008 date
14   that Dr. Heinecke did? A: Yes.”).
15          526.    The undisputed record demonstrates that (1) the invention was conceived by early
16   2008 through oral testimony of the inventor; (2) written corroboration supports the inventor’s
17   testimony; and (3) the inventors exercised reasonable diligence in reducing the invention to
18   practice. See Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1577 (Fed. Cir. 1996) (“Priority of
19   invention goes to the first party to reduce an invention to practice unless the other party can show
20   that it was the first to conceive the invention and that it exercised reasonable diligence in later
21   reducing that invention to practice.”) (internal quotations omitted).
22          527.    As of March 2008, Dr. Manku—one of the named inventors on the Asserted
23   Patents—had obtained extensive data on the blood plasma effects of purified EPA from
24   neuropsychiatric clinical program sponsored by Amarin and its predecessor, Laxdale Ltd. Manku
25   Tr. 32:20–33:16; 35:2–6. Among other things, this provided Dr. Manku with the metabolism and
26   function of EPA and the “blood chemistry” and “biochemical effect” of 2 and 4 grams of EPA per
27   day. Id. at 79:21–80:25. By March 2008, Dr. Manku obtained the clinical results from a Laxdale-
28                                                  - 144 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 171 of 299



 1   sponsored study of purified EPA in schizophrenic patients—whose drug treatment subjected them
 2   to large increases in TGs—and observed that EPA reduced TGs in these patients without raising
 3   their LDL-C. See supra ¶¶ 59–67; see also DX 1857 (Mar. 25, 2008 M. Manku E-mail) at 1;
 4   Manku Dep. 162:5–164:16 (testifying about DX 1857). Based on his extensive experience
 5   studying fatty acids, including EPA, Dr. Manku believed that EPA would not raise LDL-C, in
 6   contrast to all prior approved medications for severe hypertriglyceridemia. See supra ¶¶ 59–67.
 7   And during this time, by early 2008, Dr. Manku was also educating his colleagues on his belief
 8   that EPA would work differently from prior medications in severely hypertriglyceridemic patients.
 9   See supra ¶¶ 59–67; see also Manku Dep. 140:7–141:24 (“I was trying to convince my colleagues:
10   Look, this is . . . going to be a different type of mechanism.”).
11          528.    At that point, Dr. Manku then worked with his co-inventors to pursue an indication
12   for purified EPA for the treatment of severe hypertriglyceridemia, including by designing a clinical
13   program to prove that purified EPA was effective and should be approved to treat severe
14   hypertriglyceridemia. See, e.g., PX 755 (Mar. 10, 2008 Osterloh E-mail) at 3 (explaining the
15   rationale for and contemplated components of Amarin’s severe hypertriglyceridemia clinical
16   program); Osterloh Dep. Tr. 119:3–121:8 (testifying regarding same); DX 1886 (Jan. 23, 2008 I.
17   Osterloh E-mail) at 1 (conferring with co-inventor, Dr. Pierre Wicker, regarding design of clinical
18   studies to support the development of EPA for severe hypertriglyceridemia); Osterloh Dep.
19   138:16–22, 139:20–22, 139:24–140:6, 140:8–10, 140:12–141:11 (testifying about DX 1886 and
20   explaining that in early 2008, the inventors were preparing to consult with experts “on the design
21   and conduct of the clinical trial program”). These emails corroborate Dr. Manku’s testimony that
22   Amarin and the inventors had conceived of the inventions described in the Asserted Claims by
23   March 2008. See, e.g., Manku Dep. 131:15–19, 132:1–2, 132:4, 132:6–17.
24          529.    Thereafter, Amarin pursued a two-part clinical program to support FDA approval
25   of a purified EPA pharmaceutical product. To that end, beginning in May 2008, Amarin proposed
26   a clinical program (the MARINE trial) to prove the effectiveness of 4 grams per day of EPA in
27   treating severe hypertriglyceridemia, along with a second clinical program (ANCHOR) to show
28                                                  - 145 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 172 of 299



 1   EPA’s favorable action on biomarkers of CV risk in mixed dyslipidemia. See supra ¶¶ 68–79; see
 2   also PX 482 (May 9, 2008 Ltr. From Amarin to FDA Requesting Pre-IND Meeting (Pre-IND FDA
 3   Meeting Request)) at 4, ¶¶ 9–10; Trial Tr. 72:14–74:11 (Ketchum Direct). Therefore, the inventors
 4   exercised reasonable diligence in constructively reducing the invention to practice in the February
 5   2009 Provisional Application. See Frazer v. Schlegel, 498 F.3d 1283, 1288 (Fed. Cir. 2007) (“The
 6   filing of a patent application is a constructive reduction to practice of the invention disclosed
 7   therein.”) (citing Hyatt v. Boone, 146 F.3d 1348, 1352 (Fed. Cir. 1998)).
 8          530.    The parties agree that the obviousness analysis would not change if February 2009
 9   were used as the priority date rather than March 2008. See Trial Tr. 827:8–10 (Heinecke Direct)
10   (“Q: Would your opinions with respect to obviousness change if you were analyzing the
11   obviousness as of February 2009? A: No.”); Trial Tr. 1638:5–10 (Toth Direct) (“Q: Do you recall
12   that Dr. Heinecke testified that his opinions would not be different if he used the date of February
13   2009? A: Yes. Q: Would your opinions also remain the same? A: Yes.”).
14          E.      Prosecution
15          531.    As discussed above, the U.S. Applications that ultimately issued as the Asserted
16   Patents are continuations of U.S. Application No. 12/702,889, filed on February 9, 2010, which
17   ultimately issued as U.S. Patent No. 8,293,727 (’727 Patent). See supra ¶¶ 94–95; see also Joint
18   Stipulations of Fact ¶ 10 (ECF No. 324). The Asserted Patents further claim priority to U.S.
19   Provisional Application No. 61/151,291, filed on February 10, 2009, and U.S. Provisional
20   Application No. 61/173,755, filed on April 29, 2009. See supra ¶ 95; see also Joint Stipulations of
21   Fact ¶ 11 (ECF No. 324).
22          532.    During the prosecution of the Asserted Patents, Defendants’ “key prior art”—as
23   well as numerous other prior art references—were considered by the Patent Examiner. See PX 21
24   (’728 Patent) at 2–13. In addition, Amarin submitted several declarations, from multiple experts
25   including Dr. Harold Bays and Dr. Howard Weintraub, in support of patentability. See, e.g., PX
26   38 (’727 Patent File History) at 129–31 (Bays I Declaration), 170–72 (Weintraub I Declaration),
27

28                                                 - 146 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 173 of 299



 1   976–84 (Weintraub II Declaration), 1211–26 (Bays II Declaration), 1710–18 (Bays III
 2   Declaration).
 3          533.     In the Bays I Declaration, Dr. Bays submitted and discussed the results of the
 4   MARINE Clinical Study, and expressed his surprise that AMR101 reduced TGs in severely
 5   hypertriglyceridemic patients without causing a statistically significant increase in LDL-C. PX 38
 6   (’727 Patent File History) at 130 (Bays I Declaration ¶¶ 12–13), 140–48 (attaching the results of
 7   the MARINE Clinical Study). Dr. Bays expressed his opinion that the absence of a substantial rise
 8   in LDL-C met a long-felt but unmet medical need for a therapy that would lower TGs in this class
 9   of patients. See PX 38 (’727 Patent File History) at 130–31 (Bays I Declaration ¶¶ 8–13, 17). Like
10   Dr. Bays, Dr. Weintraub noted that for prior treatments, the dramatic rise in LDL-C associated
11   with treating triglycerides in severe hypertriglyceridemia patients was not observed in patients
12   with lower TG levels. See id. at 171 (Weintraub I Declaration ¶¶ 8–13); see also id. at 982–83
13   (Weintraub II Declaration ¶¶ 33–35). Dr. Weintraub, in his second declaration, analyzed the
14   available data and concluded that Lovaza and Epadel had a similar impact on both TGs and LDL-
15   C in the subjects with borderline high/high TGs. See id. at 983 (Weintraub II Declaration ¶ 37).
16          534.     In the Bays II Declaration, Dr. Bays reiterated his opinion that it was unexpected
17   that VASCEPA would avoid an increase in LDL-C in severe hypertriglyceridemia patients. See
18   id. at 1224 (Bays II Declaration ¶¶ 55–56) (“[I]t was my opinion that a person trained in
19   endocrinology and lipid disorders would not have had any basis (other than hope) for concluding
20   that no statistical rise in LDL-C would have occurred in the MARINE study . . . .”). He also
21   expressed his opinion regarding “the unexpected and unique nature of [VASCEPA’s] reduction in
22   [apo B].” Id. at 1214 (Bays II Declaration ¶¶ 13–15).
23          535.     And in his third declaration, Dr. Bays reiterated the unexpected finding that
24   VASCEPA reduced apo B levels in the MARINE trial. He explained that in view of the Lovaza
25   data, it would not have been expected that 4 g per day of AMR101 [VASCEPA] would
26   significantly reduce apo B levels in severe hypertriglyceridemia patients. See id. at 1713–14 (Bays
27   III Declaration ¶¶ 14–17).
28                                                 - 147 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 174 of 299



 1          536.    Amarin also submitted two declarations by Dr. Philip Lavin, a biostatistician. See,
 2   e.g., PX 38 (’727 Patent File History) at 1233–37 (Lavin I Declaration), 1725–29 (Lavin II
 3   Declaration).In those declarations, Dr. Lavin evaluated conclusions drawn by the Patent Examiner
 4   about three pieces of prior art. See, e.g., id. at 1233–37 (Lavin I Declaration), 1725–29 (Lavin II
 5   Declaration). Specifically, these declarations addressed the statistical likelihood that subjects with
 6   certain baseline TG levels were included in the studies disclosed in the prior art references. See,
 7   e.g., id. 1233–37 (Lavin I Declaration), 1725–29 (Lavin II Declaration).
 8          537.    When allowing the claims of the ’727 Patent, the Patent Examiner included a
 9   detailed Statement of Reasons for Allowance in accordance with 37 C.F.R. § 1.104(e) and the
10   specific guidance set forth in section 1302.14 of the Manual of Patent Examination Procedure. See
11   supra ¶¶ 96–108; see also PX 38 (’727 Patent File History) at 1829–35. In granting the ’727 Patent,
12   the Examiner relied on objective indicia of non-obviousness—in particular, a showing that the
13   applicants demonstrated unexpected results (an unexpected reduction in apo B), and satisfied a
14   long-felt unmet medical need through their invention of a method of treatment that lowered TGs
15   in persons with severe hypertriglyceridemia without substantially increasing LDL-C, as prior
16   treatments had done. Id. at 1831–34. The Examiner did not rely on the Lavin Declarations in the
17   Statement of Reasons for Allowance, see id., and the subject of the Lavin Declarations is unrelated
18   to objective indicia, the basis on which the Examiner granted the patents, see id. at 1233–37 (Lavin
19   I Declaration), 1725–29 (Lavin II Declaration); see also Trial Tr. 908:17–20 (Heinecke Cross).
20          538.    As discussed above, 37 C.F.R. § 1.104(e) provides that “[i]f the examiner believes
21   that the record of the prosecution as a whole does not make clear his or her reasons for allowing a
22   claim or claims, the examiner may set forth such reasoning.” Accordingly, as authorized by 37
23   C.F.R. § 1.104(e), the Examiner made the prosecution history record clear by discussing the
24   specific reasons why the claims were patentable in the Reasons for Allowance. See supra ¶¶ 96–
25   108; see also PX 38 (’727 Patent File History) at 1829–35 (Notice of Allowance).
26          539.    After discussing the scope of the claims, the Examiner found that the claims were
27   not anticipated but concluded that they were “prima facie” obvious. See, e.g., PX 38 (’727 Patent
28                                                  - 148 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 175 of 299



 1   File History) at 1830. Nonetheless, the Examiner found the pending claims patentable because
 2   “Applicant was able to overcome the above 103 obviousness rejection by showing: 1 - Unexpected
 3   results, and 2 - Long felt unmet medical need.” See, e.g., PX 38 (’727 Patent File History) at 1831
 4   (Notice of Allowance). The Examiner then discussed evidence of objective indicia supporting the
 5   ultimate conclusion that the claims were patentable. See, e.g., id at 1831–34.
 6             540.   In these pages, the Examiner discussed at length the September 11, 2011 Weintraub
 7   and May 16, 2012 Bays declarations and how they evidenced the objective indicia of unexpected
 8   results and long-felt unmet medical need that overcame the Examiner’s prima facie obviousness
 9   rejection. See, e.g., id. These are the only declarations discussed in the Examiner’s Reasons for
10   Allowance. See, e.g., id.
11             541.   The Examiner’s Statement of Reasons for Allowance reflects the type of record
12   clarification contemplated by MPEP § 1302.14(II)(A) by inclusion of an Examiner’s statement of
13   reasons for allowance: when “claims are allowed on the basis of one (or some) of a number of
14   arguments and/or affidavits presented, and a statement is necessary to identify which of these
15   arguments and evidence were found to be most persuasive.” See Trial Tr. 908:4–16 (Heinecke
16   Cross).
17             542.   The Examiner’s Statement of Reasons for Allowance thus tracks MPEP § 1302.14
18   by identifying which affidavits of the multiple affidavits that were submitted support the
19   Examiner’s allowance of the claims. PX 38 (’727 Patent File History) at 1831–34 (Notice of
20   Allowance). The Examiner expressly stated that the September 11, 2011 Weintraub and May 16,
21   2012 Bays declarations provided the basis for overcoming the prima showing of obviousness by
22   establishing both unexpected results and long felt unmet need in the prior art. Id. Other declarations
23   in the prosecution history therefore did not serve as the basis for the Examiner’s reasons for
24   allowance of the claims.
25             543.   Although the Examiner was correct in allowing the Asserted Claims, the Examiner
26   incorrectly concluded that the Asserted Claims were prima facie obvious. See infra § XII.F–X.
27   Regardless of the Examiner’s reasoning, however, the burden of proof is the same: clear and
28                                                  - 149 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 176 of 299



 1   convincing evidence of invalidity. See, e.g., Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 99–
 2   102 (2011).
 3          544.    Though Dr. Heinecke offered opinions on the prosecution of the Asserted Patents—
 4   specifically regarding the Lavin Declarations—he repeatedly admitted on cross-examination that
 5   he is “not qualified” to render an opinion regarding the patent prosecution or the reasons for the
 6   allowance of the Asserted Claims. See Trial Tr. 904:16–908:20 (Heinecke Cross). Dr. Heinecke
 7   admitted that he is not qualified to answer questions regarding (1) the Notice of Allowance, id. at
 8   907:23–908:3; (2) whether the Examiner relied on the Lavin Declaration in allowing the Asserted
 9   Claims, id. 908:4–16; or (3) even on the substance of the Lavin Declaration itself, id. 908:17–20.
10   Indeed, Dr. Heinecke admitted that he has not “read through [the Notice of Allowance] carefully
11   enough to say” whether the Examiner even cited to the Lavin Declaration in the Notice of
12   Allowance. Trial Tr. 907:16–22 (Heinecke Cross). Therefore, Defendants offered no reliable
13   testimony regarding the effect of the Lavin Declarations on the allowance of the Asserted Claims.
14          F.      Prior Art
15                  1.     Description of Defendants’ “Key” Prior Art
16                         a)      Lovaza PDR (DX 1535)
17          545.    The Lovaza PDR is the prescribing information for LOVAZA®. DX 1535 (Lovaza
18   PDR). In March 2008, Lovaza was the only prescription omega-3 fatty acid approved by FDA for
19   lowering TGs in patients with severe hypertriglyceridemia, with an indication as “an adjunct to
20   diet to reduce triglyceride (TG) levels in adult patients with very high (> 500 mg/dL) triglyceride
21   levels.” Id. at 3; Trial Tr. 1721:3–1722:1 (Toth Direct). Lovaza’s active ingredient is “a mixture
22   of omega-3 acid ethyl esters.” Trial Tr. 1785:16–1786:5 (Toth Cross); see also DX 1535 (Lovaza
23   PDR) at 2. The principal components of that mixture are approximately 465 mg EPA and 375 mg
24   DHA. DX 1535 (Lovaza PDR) at 2. Lovaza had also previously been known and marketed as
25   Omacor. Trial Tr. 730:16–23 (Heinecke Direct). Clinical trial results of Omacor/Lovaza had been
26   reported by 1997. See DX 1531 (Harris 1997). A version of the Lovaza prescribing information
27

28                                                 - 150 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 177 of 299



 1   was considered by the USPTO during the prosecution of the Asserted Patents. See PX 021 (’728
 2   Patent) at 8.
 3           546.    Lovaza was associated with a large increase in LDL-C in patients with severe
 4   hypertriglyceridemia, which posed concerns about atherosclerosis. Trial Tr. 746:20–747:1
 5   (Heinecke Direct). As reported in its prescribing information, and summarized in PDX 6-8 below,
 6   Lovaza increased LDL-C in patients with severe hypertriglyceridemia by almost 50% compared
 7   to placebo.
 8

 9
10

11

12

13

14

15

16

17

18
             547.    Because Lovaza increased LDL-C to such a degree in patients with severe
19
     hypertriglyceridemia, the Lovaza prescribing information warned physicians that patients “should
20
     be monitored to ensure that the LDL-C level does not increase excessively.” DX 1535 (Lovaza
21
     PDR) at 3.
22
             548.    The Lovaza prescribing information did not attribute the rise in LDL-C in patients
23
     with severe hypertriglyceridemia to either DHA or EPA alone, nor would a person of ordinary
24
     skill in the art have attributed Lovaza’s large LDL-C increase to either EPA or DHA. See Trial Tr.
25
     1639:10–1640:9 (Toth Direct); see also Trial Tr. 829:16–18 (Heinecke Cross) (“The Lovaza PDR
26
     does not describe the effects of any particular omega-3 fatty acid.”). Instead, a person of ordinary
27

28                                                 - 151 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 178 of 299



 1   skill would have attributed the dramatic rise in LDL-C to the TG-lowering mechanism of omega-
 2   3 fatty acids generally, and to the very high baseline TG levels of severely hypertriglyceridemic
 3   patients, as it was understood that the degree of LDL-C increase was closely correlated to the
 4   pretreatment triglyceride levels. See Toth Tr. 1665:15–1667:10 (Toth Direct). Consistent with that
 5   understanding, Lovaza produced much smaller LDL-C increases in individuals with lower TG
 6   levels. See PDX 6-8; see also PX 939 (Lovaza Statistical Review) at 6, Tbl. 2 (showing that Lovaza
 7   increased LDL-C by a median of 4.5% from baseline in patients with high TGs and by 6.9%
 8   compared to placebo).
 9                           b)    Mori 2000 (DX 1538)
10          549.    Mori 2000 reported the results of a double-blind, placebo-controlled trial
11   comparing the effects of 4 g/day EPA versus 4 g/day DHA on 59 overweight mildly
12   hyperlipidemic men. DX 1538 (Mori 2000) at 1; see also Trial Tr. 1640:10–1641:7 (Toth Direct).
13   Mori 2000’s sample size was small, with 19 subjects taking purified EPA, 17 subjects taking DHA,
14   and 20 subjects taking a placebo. See DX 1538 (Mori 2000) at 3, Tbl. 1; see also Trial Tr. 1641:8–
15   25 (Toth Direct) (characterizing Mori 2000 as a “small” study). Mori 2000 was considered by the
16   USPTO during the prosecution of the Asserted Patents. See PX 021 (’728 Patent) at 9.
17          550.    Mori 2000 did not study the effects of purified EPA or DHA in persons with
18   triglyceride levels of at least 500 mg/dL. The patients in Mori 2000 had moderately elevated TGs
19   and LDL-C—with a mean TG level of 178 mg/dL (2.01 mmol/L) and LDL-C level of 166 mg/dL
20   (4.28 mmol/L) for patients administered EPA, and a mean TG level of 199 mg/dL (2.25 mmol/L)
21   and LDL-C level of 165 mg/dL (4.27 mmol/L) for patients administered DHA. See DX 1538 (Mori
22   2000) at 4, Table 2; see also Trial Tr. 1642:12–1644:1 (Toth Direct). That is, the patients in Mori
23   2000 had mixed dyslipidemia. Trial Tr. 830:22–831:3 (Heinecke Cross). Mori 2000 therefore did
24   not teach or create an expectation that high-purity EPA would avoid substantial LDL-C increases
25   in patients with severe hypertriglyceridemia. See Trial Tr. 1643:13–19 (Toth Direct) (“[The
26   subjects in Mori 2000] are borderline high triglyceride patients. And we’ve already established
27   that the patients with very high triglycerides have a very different LDL response.”); see also Trial
28                                                 - 152 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 179 of 299



 1   Tr. 831:4–832:5 (Heinecke Cross) (acknowledging that a POSA would understand patients with
 2   hypertriglyceridemia to be “entirely different” from patients with mixed dyslipidemia).
 3          551.    Mori 2000 reported a variety of lipid effects of EPA, DHA, and placebo. Among
 4   such results, Mori 2000 reported that in patients administered DHA that the mean LDL-C level
 5   increased from 165 mg/dL (4.27 mmol/L) at baseline to 179 mg/dL (4.64 mmol/L) post-
 6   intervention, and that for patients administered EPA, the mean LDL-C level increased from 166
 7   mg/dL (4.28 mmol/L) at baseline to 172 mg/dL (4.46 mmol/L) post-intervention. See DX 1538
 8   (Mori 2000) at 4, Tbl. 2; see also Trial Tr. 1642:20–1643:2 (Toth Direct). Thus, LDL-C increased
 9   both for patients administered DHA (by 8%) and EPA (by 3.5%). See Trial Tr. 1643:1–2 (Toth
10   Direct) (“Numerically they both increased.”).
11          552.    A person of ordinary skill in the art reviewing these results would not have
12   distinguished the LDL-C effects of EPA from those of DHA on the basis of these results. While
13   the LDL-C increase was only statistically significant in the DHA arm, the person of ordinary skill
14   in the art would have attributed the absence of a statistically significant increase in the EPA arm
15   to (1) the study’s small sample size (19 patients in the EPA group and 17 patients in the DHA
16   group) and (2) the difference in the baseline TG levels of the two groups, with the EPA group
17   having a mean TG level 11% lower than the DHA group (2.01 mmol/L or 178 mg/dL for the EPA
18   group versus 2.25 mmol/L or 199 mg/dL for the DHA group). See Trial Tr. 1643:20–1645:1 (Toth
19   Direct); see also DX 1538 (Mori 2000) at 4, Tbl. 2. Nor did prior art reviewing Mori 2000
20   distinguish DHA and EPA on the basis of their LDL-C effects. See DX 1605 (“von Schacky”) at
21   9, Tbl. I (Table showing that DHA and EPA were understood to have the same effect on LDL-C).
22          553.    Mori 2000 would not have motivated a person of ordinary skill in the art to
23   eliminate DHA and obtain high purity EPA for treatment of severe hypertriglyceridemia. Trial Tr.
24   1651:1–9 (Toth Direct). Mori 2000 taught that DHA was at least as good as EPA at lowering TGs,
25   and that it had advantages over EPA in terms of other factors understood to affect cardiovascular
26   risk. Trial Tr. 1644:12–1651:13 (Toth Direct).
27

28                                                   - 153 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 180 of 299



 1           554.   First, Mori 2000 taught that EPA offered no advantage over DHA in terms of TG-
 2   lowering capability. Trial Tr. 1644:22–1645:5 (Toth Direct). Mori 2000 observed a nominally
 3   greater reduction in triglycerides with DHA than EPA. See DX 1538 (Mori 2000) at 3 (“After
 4   adjustment for baseline values, fasting triacylglycerols [(triglycerides)] decreased significantly by
 5   18.4% with EPA (P = 0.012) and by 20% with DHA (P = 0.003), relative to the placebo group.”);
 6   see also Trial Tr. 1644:12–21 (Toth Direct). A person of ordinary skill reviewing Mori 2000
 7   therefore would not have been motivated to select a composition of purified EPA and substantially
 8   no DHA on the basis of TG-lowering considerations. See Trial Tr. 1644:22–1645:1 (Toth Direct).
 9           555.   Second, Mori 2000 observed that, in multiple respects, DHA offered advantages
10   over EPA in terms of cardiovascular benefits. See Trial Tr. 1644:12–1651:13 (Toth Direct). Mori
11   2000 taught that DHA has more favorable effects on lipids than EPA, reporting that “DHA, but
12   not EPA, improved serum lipid status, in particular a small increase in HDL cholesterol and a
13   significant increase in HDL2-cholesterol subfraction, without adverse effects on fasting glucose
14   concentrations.” DX 1538 (Mori 2000) at 4 (emphasis added); see also Trial Tr. 1645:6–1651:13
15   (Toth Direct). Mori 2000 also stated that “[d]espite an increase in LDL cholesterol after DHA
16   supplementation, LDL particle size increased—a finding that may be favorable.” DX 1538 (Mori
17   2000) at 8. Mori 2000 also noted that “only EPA increased fasting glucose.” Id.
18           556.   HDL cholesterol. Mori 2000 reported that, unlike EPA, DHA reported “a small
19   increase in HDL cholesterol and a significant increase in HDL2-cholesterol subfraction . . . .” Id.
20   at 4; see also Trial Tr. 1645:6–1646:17 (Toth Direct). Mori 2000 observed that, “[i]n
21   epidemiological terms, the increase in HDL2 cholesterol could have a marked effect on the
22   incidence of cardiovascular disease, given that HDL2 cholesterol may be the subfraction of HDL
23   cholesterol that may be most protective against coronary heart disease.” DX 1538 (Mori 2000) at
24   6.
25           557.   In March 2008, a person of ordinary skill in the art would have understood that an
26   increase in HDL would be beneficial. See Trial Tr. 1646:10–17 (Toth Direct) (“[i]n March of
27   20008, it would have been viewed as a positive, if the HDL cholesterol level rose and specifically,
28                                                  - 154 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 181 of 299



 1   at the time, in general, the HDL2-cholesterol sub fraction was viewed as the most beneficial sub
 2   fraction of HDL.”); Trial Tr. 1162:7–10 (Fisher Cross) (“Q. Now, in March of 2008, it was still
 3   thought beneficial, from a cardiovascular perspective, to increase HDL cholesterol, correct? A.
 4   Yes.”)
 5            558.    During his direct examination, Dr. Heinecke cited the ATP-III in an effort to
 6   diminish the import of HDL-C. Trial Tr. 792:8–793:8 (Heinecke Direct). But Dr. Heinecke
 7   admitted on cross-examination that, in 2008, there was an “intense interest” in raising HDL and
 8   that enormous financial resources and time were poured into an HDL-raising approach to reduce
 9   cardiovascular risk well past 2008. See Trial Tr. 902:21–903:1; 903:13–17 (Heinecke Cross); see
10   also Trial Tr. 1162:7–15 (Fisher Cross) (acknowledging that in March 2008 it was still thought
11   beneficial to increase HDL and that the pharmaceutical industry was attempting to develop drugs
12   to raise HDL).
13            559.    LDL particle size. Mori 2000 also reported that “[n]either olive oil [the placebo]
14   nor EPA had a significant effect on LDL particle size, whereas DHA supplementation significantly
15   increased LDL particle size.” DX 1538 (Mori 2000) at 6; see also Trial Tr. 1649:13–1650:20 (Toth
16   Direct). Mori observed that an increase in LDL particle size “might be expected to contribute to a
17   reduction in atherogenic risk.” DX 1538 (Mori 2000) at 6.
18            560.    As of March 2008, a person of ordinary skill in the art would have believed that
19   LDL particle size was important to cardiovascular health. See Trial Tr. 1649:13–1650:20 (Toth
20   Direct). Studies had shown that “[l]arger particles appeared to be less atherogenic,” “[s]maller
21   particles more atherogenic,” that “there was evidence that smaller particles would . . . undergo
22   changes such as oxidation that might make them more atherogenic” and that they would “also have
23   a greater difficulty being cleared.” Trial Tr. 1649:13–1650:20 (Toth Direct).
24            561.    Dr. Heinecke also attempted to diminish the import of LDL particle size by citing
25   a sentence in the ATP-III stating that it did “not recommend measure of small LDL particles in
26   routine practice.” Trial Tr. 793:19–20 (Heinecke Direct). But the preceding sentence (that Dr.
27   Heinecke failed to cite) noted that this was in part because “standard and inexpensive
28                                                  - 155 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 182 of 299



 1   methodologies [were] not available for their measure.” DX 1876 (ATP-III) at 39 PX 989 (ATP-
 2   III) at 42. Moreover, ATP-III noted that the presence of small LDL particles “is associated with
 3   an increased risk for [coronary heart disease].” Id.
 4             562.   Fasting glucose. Mori 2000 reported that both EPA and DHA increased fasting
 5   insulin, but that only EPA increased fasting glucose. See DX 1538 (Mori 2000) at 8; see also Trial
 6   Tr. 1647:24–1649:12 (Toth Direct). In March 2008, a person of ordinary skill in the art would have
 7   understood that an increase in fasting glucose could “be a manifestation of insulin resistance”;
 8   “have adverse effects on arterial walls”; and “also contribute to the development of atherosclerotic
 9   disease.” Trial Tr. 1648:3–1648:13 (Toth Direct). An increase in fasting glucose would have been
10   of particular concern to patients with diabetes, who make up a “good percentage” of patients with
11   severe hypertriglyceridemia. See Trial Tr. 1648:18–1649:7 (Toth Direct). Accordingly, the
12   differential effects of EPA and DHA on fasting glucose reported by Mori 2000 would not have led
13   the person of ordinary skill to use EPA, and no DHA, to treat patients with severe
14   hypertriglyceridemia, but instead would have pointed away from use of high purity EPA. See Trial
15   Tr. 1649:8–12 (Toth Direct).
16             563.   Dr. Heinecke testified that at the time of ATP-III, fasting blood glucose was not
17   “strongly” considered to be a cardiovascular risk. Trial Tr. 794:3–5 (Heinecke Direct). But Dr.
18   Heinecke acknowledged on cross-examination that fasting glucose was an important
19   cardiovascular risk factor for diabetics; that many patients with severe hypertriglyceridemia have
20   diabetes; and that a person of ordinary skill would not have wanted to develop a treatment for
21   severe hypertriglyceridemia that harmed diabetic patients. Trial Tr. 903:25–904:9 (Heinecke
22   Cross).
23                           c)     Hayashi (DX 1532)
24             564.   Hayashi, another small study, examined the effects of 1.8 g/day of EPA in 28
25   Japanese patients with “familial combined hyperlipidemia.” See DX 1532 (Hayashi) at 4; see also
26   Trial Tr. 1651:20–1652:4 (Toth Direct). Hayashi was considered by the USPTO during the
27   prosecution of the Asserted Patents. See PX 21 (’728 Patent) at 7.
28                                                  - 156 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 183 of 299



 1          565.    Hayashi was a non-blinded, non-placebo-controlled study in patients with either
 2   baseline TGs of at least 150 mg/dL or starting cholesterol levels of at least 220 mg/dL over an 8-
 3   week period. See DX 1532 (Hayashi) at 4; see also Trial Tr. 1652:8–1653:13 (Toth Direct).
 4          566.    Hayashi did not report the lipid effects of purified EPA in persons with TG levels
 5   of at least 500 mg/dL, and therefore did not teach or create an expectation that high purity EPA
 6   would avoid substantial LDL-C increases in persons with severe hypertriglyceridemia. See Trial
 7   Tr. 1654:7–21 (Toth Direct). The mean TG level in Hayashi was 300 mg/dL—well below 500
 8   mg/dL. DX 1532 (Hayashi) at 4–5, Tbl. 1; Trial Tr. 1656:18–1658:6 (Toth Direct). Moreover, all,
 9   or virtually all, of the subjects in Hayashi had TG levels well below 500 mg/dL. See Trial Tr.
10   1654:22–1658:6 (Toth Direct).
11          567.    Hayashi included correlation graphs in Figure 2, which reported correlations
12   between activities of coagulation factors VII and X and content of plasminogen activator inhibitor-
13   1 (PAI-1) with the plasma TG content of study subjects at week 0. Critically, this figure provides
14   plot points for individuals in the study. See DX 1532 (Hayashi) at 7, Fig. 2; see also Trial Tr.
15   1655:4–1657:9 (Toth Direct).
16

17

18

19

20

21

22

23

24

25

26

27

28                                                 - 157 -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 184 of 299



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15          568.   As shown in these graphs, the highest value on the x-axis (denoting baseline TG

16   levels at week 0) was less than 450 mg/dL. See DX 1532 (Hayashi) at 7, Fig. 2; see also Trial Tr.

17   1655:4–1657:9 (Toth Direct). Virtually all plot points fell below 350 mg/dL, with most points

18   falling between 150 and 350 mg/dL, revealing that the large majority of subjects in the study had

19   TG levels below 350 mg/dL. See DX 1532 (Hayashi) at 7, Fig. 2; see also Trial Tr. 1655:21–

20   1657:9 (Toth Direct). Not a single plot point exceeded 450 mg/dL, let alone 500 mg/dL. See DX

21   1532 (Hayashi) at 7, Fig. 2. Figure 2 thus showed that (1) the overwhelming majority of subjects

22   in the study had TG levels below 400 mg/dL; and (2) at least 25 of the 28 subjects had TG levels

23   below 450 mg/dL. Moreover, because Hayashi did not show any plot point above 500, it

24   demonstrated the absence of any clear indication that any subject had a TG level of at least 500

25   mg/dL. See Trial Tr. 1654:22–1657:9 (Toth Direct).

26          569.   Despite Figure 2, Defendants contend that at least one subject in Hayashi must have

27   had TG levels over 500 mg/dL given that the reported TG mean in Hayashi was 300 ± 233 mg/dL,

28                                                - 158 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 185 of 299



 1   see Trial Tr. 752:25–753:5 (Heinecke Direct). On direct examination, Dr. Heinecke opined that “if
 2   that is, in fact, a standard deviation, there were many more than that, perhaps as many as four or
 3   five.” See Trial Tr. 752:25–753:5 (Heinecke Direct). But on cross-examination, Dr. Heinecke
 4   reluctantly agreed that the plots in Figure 2—which show the TG levels of 25 of the 28 subjects in
 5   the study—rule out all but “three mystery patients.” See Trial Tr. at 894:4–11 (Heinecke Cross).
 6   Thus, Dr. Heinecke’s opinion that there were at least four patients in Hayashi with TGs levels
 7   exceeding 500 mg/dL could not possibly be correct.
 8           570.       In addition, given the data in Figure 2, a person of ordinary skill would not have
 9   attempted to impute what the TG levels of those mystery patients were. See Trial Tr. 1657:13–
10   1658:6 (Toth Direct).
11           571.       Moreover, even if Hayashi had enrolled a few subjects with TG levels of at least
12   500 mg/dL, there is no indication that LDL-C data was measured in, or reported for, such subjects.
13   See Trial Tr. 1658:1–6 (Toth Direct). Hayashi provided no breakdown of LDL-C results showing
14   that any of the reported values were taken from persons with TG levels of at least 500 mg/dL (DX
15   1532 at 5, Table 1) and a person of ordinary skill would have understood that the study
16   investigators in Hayashi would not have measured LDL-C in any subjects with TGs of at least 400
17   mg/dL. See Trial Tr. 894:20–895:1 (Heinecke Cross); see also Trial Tr. 1658:1–1660:24 (Toth
18   Direct).
19           572.       This conclusion rests upon the method used in Hayashi to determine LDL-C
20   levels—the Friedewald equation—which both sides’ experts agreed the person ordinary skill
21   would have recognized cannot be used to determine LDL-C levels of patients with TGs over 400
22   mg/dL. DX 1532 (Hayashi) at 4; Trial Tr. 799:17–800:1 (Heinecke Direct) (“[the Friedewald]
23   equation is not accurate for triglycerides above 400 milligrams per deciliter.”), Trial Tr. 894:14–
24   19 (Heinecke Cross) (“Q: And the Friedewald equation is not valid for TG values over 400. A:
25   Correct.”); Trial Tr. 1658:7–1659:9 (Toth Direct); see also, e.g., DX 1546 (Saito 1998) at 7,
26   (“[T]his [Friedewald] formula can’t be applied when the TG value is greater than or equal to 400
27   mg/dL . . . .”).
28                                                    - 159 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 186 of 299



 1          573.    Because the Friedewald equation could not be used to measure LDL-C in patients
 2   with TGs of at least 400 mg/dL, a person of ordinary skill would have understood that the study
 3   investigators did not measure LDL-C in such patients. See Trial Tr. 1659:18–1660:24 (Toth
 4   Direct). Indeed, Dr. Heinecke conceded that Hayashi did not measure LDL-C in patients with TGs
 5   over 500 mg/dL and that Hayashi therefore teaches nothing about the effect of EPA on LDL-C
 6   values in severely hypertriglyceridemic patients. See Trial Tr. 894:14–895:1 (Heinecke Cross).
 7          574.     In short, a person of ordinary skill would have understood that the LDL-C results
 8   reported in Hayashi did not include results from patients with TG levels of at least 400 mg/dL,
 9   much less above 500 mg/dL. And, even if Hayashi had enrolled a subject or two with TG levels
10   of at least 500 mg/dL, the person of ordinary skill in the art would have understood that Hayashi
11   did not report LDL-C results for such subjects. Finally, even if Hayashi had attempted to measure
12   LDL-C for those individuals, a person of ordinary skill would have understood that the results
13   would have been invalid, and could have provided no information about the effects of purified
14   EPA on LDL-C in patients with severe hypertriglyceridemia.
15          575.    Defendants contend that the only reason the Patent Examiner issued the Asserted
16   Patents was that the applicants submitted a declaration from Dr. Lavin stating that there were no
17   subjects in the Hayashi reference with TG levels of at least 500 mg/dL, when according to
18   Defendants, there was at least one subject. But, as noted, Figure 2 in Hayashi—which provided
19   plot points for each individual studied—indicated that at least 25 of the 28 study subjects had TG
20   levels below 450 mg/dL and provided no information about any subject with TG levels of at least
21   500 mg/dL.
22          576.    Moreover, the Patent Examiner did not rely on the Lavin Declaration—as he would
23   have otherwise cited it in his reasons for allowance. See supra ¶¶ 96–108. And the only witness
24   who offered testimony about the prosecution history, Dr. Heinecke, is not a patent law expert and
25   admitted on cross-examination that he is not familiar with the MPEP, and was not qualified to
26   offer any opinions relating to the prosecution history or why the Examiner issued the patents. Trial
27   Tr. 904:16–908:20 (Heinecke Cross). Finally, Defendants’ contention that the Lavin declaration
28                                                 - 160 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 187 of 299



 1   was in error is based on a snippet of deposition testimony, but when the transcript is read as a
 2   whole, it is clear that Dr. Lavin did not admit error, testifying after giving the statement quoted by
 3   Defendants that he provided the best estimate he could come up with based on the limited
 4   information available. Trial Tr. 1965:3–17 (Toth Re-Direct); see also Lavin Dep. 111:2–5, 7–12
 5   (Q. “Now, are the calculations and opinions you rendered concerning Hayashi in your second
 6   declaration your best estimate you could calculate while being accurate . . .? A. It was the best
 7   estimate that I could come up with given that I only had data parameters, the mean and the standard
 8   deviation.”).
 9          577.     Hayashi did not express a preference for EPA over DHA. See generally DX 1532
10   (Hayashi). It did not compare EPA to DHA, or demonstrate that EPA had advantages over DHA
11   in any population. See generally DX 1532 (Hayashi); see also Trial Tr. 1652:23–1653:18 (Toth
12   Direct) (only one arm in Hayashi study).
13                          d)      Kurabayashi (DX 1534)
14          578.     Kurabayashi assessed the efficacy and safety of a combination therapy of EPA and
15   estriol for the treatment of hyperlipidemia in symptomatic menopausal Japanese women.
16   Kurabayashi defined hyperlipidemia as serum total cholesterol of 220 to 280 mg/dL or serum TGs
17   of 150 to 400 mg/dL at baseline. See DX 1534 (Kurabyashi) at 2. The study groups in Kurabayashi
18   were treated either with 2 mg daily estriol (72 women) or with a combination of 1.8 g daily EPA
19   and 2 mg daily estriol (69 women). See id. No subjects received EPA alone. See DX 1534
20   (Kurabyashi); see also Trial Tr 1661:18–1664:10 (Toth Direct). Kurabayashi was considered by
21   the USPTO during the prosecution of the Asserted Patents. See PX 21 (’728 Patent) at 8.
22          579.     Patients who received EPA in Kurabyashi had a mean baseline TG level of 136
23   mg/dL. DX 1534 (Kurabayashi) at 4, Tbl. 2. A person of ordinary skill in the art therefore would
24   have understood that the subjects receiving EPA had normal TG levels. Trial Tr. 1661:18–1662:22
25   (Toth Direct). Because Kurabayashi did not study subjects with elevated TG levels, let alone very
26   high TG levels, it could not have altered the strong expectation that administration of highly
27

28                                                  - 161 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 188 of 299



 1   purified EPA to persons with severe hypertriglyceridemia would produce large increases in LDL-
 2   C. See id.
 3          580.    Additionally, because Kurabayashi administered EPA in combination with estriol
 4   (a lipid-altering agent), a person of ordinary skill would not have been able to draw conclusions
 5   about the lipid effects of EPA alone on LDL-C or apo B. See Trial Tr. 1662:25–1664:13 (Toth
 6   Direct). Although Dr. Heinecke opined that the results do not suggest “any interaction or synergy
 7   between estriol and EPA,” see Trial Tr. 735:21–24 (Heinecke Direct), a person of ordinary skill
 8   would have understood, as Dr. Toth (who was trained in OB/Gyn) explained, that estriol is a
 9   “complex molecule” and therefore, Kurabayashi does not tell that person “much of anything about
10   EPA alone.” Trial Tr. 1664:1–13 (Toth Direct). Moreover, Dr. Heinecke (who does not appear to
11   have received any such training) cited no prior art or other literature to support his position that
12   there was no interaction between the EPA and estriol. See Trial Tr. 1664:11–13 (Toth Direct).
13          581.    Nor did Kurabayashi disclose or suggest that EPA reduced apo B in patients with
14   severe hypertriglyceridemia. See generally DX 1534 (Kurabyashi). Because Kurabayashi did not
15   study the effect of EPA alone, let alone in a population with severe hypertriglyceridemia, a person
16   of ordinary skill would not have been able to discern the effect that EPA had on apo B, even in the
17   population that Kurabayashi studied. Trial Tr. 1661:18–1664:13, 1778:20–1780:22 (Toth Direct).
18          582.    Nor, finally, did Kurabayashi study the effects of DHA. See DX 1534 (Kurabyashi);
19   Trial Tr. 1662:23–24 (Toth Direct). Kurabayashi therefore did not compare purified EPA to DHA
20   and did not teach that high purity EPA offered advantages over DHA or a mixture of DHA and
21   EPA.
22                          e)     WO ’900 (DX 1525)
23          583.    International Patent Application WO 2008/004900, entitled “Production of
24   Ultrapure EPA and Polar Lipids from Largely Heterotrophic Culture,” was published in January
25   2008. As its title suggests, WO ’900 focused on production of ultrapure EPA, and it described “a
26   process for obtaining an eicosapentaenoic acid (EPA)-rich composition for therapeutic or
27   prophylactic use, wherein the process employs a culture of micro-organisms of a type selected for
28                                                 - 162 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 189 of 299



 1   a capability of largely heterotrophic growth, and a capability of production of EPA, and a
 2   capability of photosynthetic lipid production.” DX 1525 (WO ’900) at 13 ¶¶ 350–354. WO ’900
 3   was considered by the USPTO during the prosecution of the Asserted Patents. PX 22 (’728 Patent)
 4   at 3.
 5           584.   Defendants relied on WO ’900 only in challenging Claim 16 of the ’728 Patent (not
 6   the other Asserted Claims)—and only to argue that this reference disclosed a formulation (among
 7   numerous others) in which no fatty acid other than EPA is present in a quantity that is more than
 8   about 0.6% by weight of all fatty acids combined. Trial Tr. 769:20–770:16 (Heinecke Direct); DX
 9   1525 (WO ’900) at 16 ¶¶ 467–469. Dr. Heinecke did not rely on WO ’900 and it contains no
10   discussion of severe hypertriglyceridemia, for clinical guidance.
11           585.   WO ’900 did not mention hypertriglyceridemia or severe hypertriglyceridemia, the
12   dose or duration for treating such patients, or why EPA would be beneficial in treating severe
13   hypertriglyceridemia. See generally DX 1525 (WO ’900). Nor did it mention LDL-C, or describe
14   a method for avoiding large LDL-C increases in persons with severe hypertriglyceridemia. See id.
15   WO ’900 therefore provided no suggestion that high purity EPA would lower TGs in severely
16   hypertriglyceridemic patients without a substantial increase in LDL-C.
17                  2.     Prior Art Concerning EPA
18                         a)      Epadel PI 2007 (DX 1528)
19           586.   Epadel PI 2007 is the prescribing information for Epadel Capsules 300, a Japanese
20   product of high purity EPA from 2007. This was the fifth version of the prescribing information
21   for Epadel Capsules 300. DX 1528 (Epadel PI 2007) at 1; Trial Tr. 1674:1–1677:4 (Toth Direct).
22   An earlier version of the Epadel prescribing information was included in the second edition of the
23   Japan Pharmaceutical Reference in 1991–1992. See DX 1527 (Epadel JPR 1991). But
24   notwithstanding the fact that highly purified EPA had been known since the early 1990s, no one
25   had developed a method of lowering TGs in patients with severe hypertriglyceridemia using high
26   purity EPA as of March 2008. Trial Tr. 889:20–890:1 (Heinecke Cross). Epadel PI 2007 was
27

28                                                 - 163 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 190 of 299



 1   considered by the USPTO during the prosecution of the Asserted Patents. PX 21 (’728 Patent) at
 2   6.
 3           587.     The Epadel 2007 Prescribing Information contained a first indication for
 4   “[a]rteriosclerotic     ulceration,     alleviation      of    pain     and      feeling    cold.”
 5   DX 1528 (Epadel PI 2007) at 2. A person of ordinary skill would not have understood this
 6   indication to concern hypertriglyceridemia or severe hypertriglyceridemia. Trial Tr. 1674:10–21
 7   (Toth Direct).
 8           588.     The Epadel 2007 Prescribing Information also contained a second indication for
 9   “hyperlipidemia.” DX 1528 (Epadel PI 2007) at 2. The reference to “hyperlipidemia” is nebulous
10   and contains no definition of what hyperlipidemia in this context was intended to mean. Trial Tr.
11   1674:22–1676:1 (Toth Direct).
12           589.     A person of ordinary skill would also have understood from the prior art that in
13   Japan “hyperlipidemia” described TG levels at or below 400 mg/dL, and was different from
14   “severe hyperlipidemia,” which latter term referred to TG levels higher than 400 mg/dL. DX 1534
15   (Kurabayashi) at 4 (“Hyperlipidemia was defined as a serum total cholesterol concentration of 220
16   [to] 280 milligrams per deciliter or a serum triglyceride concentration of 150 [to] 400 [milligrams
17   per deciliter]. Women with severe hypertriglyceridemia (serum total cholesterol greater than 280
18   [milligrams per deciliter] or serum triglycerides greater than 400 [milligrams per deciliter]). . .
19   .”) (emphasis added); see also Trial Tr. 896:16–898:19 (Heinecke Cross).
20           590.     Additional testimony further confirmed that the indication for Epadel was for only
21   mildly elevated TGs, not for patients with severe hypertriglyceridemia. See Manku Dep. 40:12–
22   41:15 (explaining that the indication for Mochida’s Epadel product was “in the area of mild to
23   moderate levels of triglycerides” with TGs in the range of “120 to 200 milligrams per deciliter”);
24   see also Osterloh Dep. 111:24–113:2 (Epadel was not approved for “even very moderately raised
25   hypertriglyceridemia.”).
26           591.     Next to the indication for “Hyperlipidemia,” the Epadel Prescribing Information
27   2007 stated that “when an excess of triglycerides are presented, depending on the extent of it, the
28                                                  - 164 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 191 of 299



 1   dosage may be increased to 900 mg per time and three times daily,” for a daily dosage of, at most,
 2   2.7 g/day. DX 1528 (Epadel PI 2007) at 2; Trial Tr. 1675:7–11 (Toth Direct). Nowhere did the
 3   prescribing information describe what constitutes “an excess of triglycerides.” Trial Tr. 1675:7–
 4   1676:1 (Toth Direct). There is also nothing in the passage clearly indicating that in obtaining the
 5   indication of hyperlipidemia, EPA was administered to patients with TG levels of at least 500
 6   mg/dL. Trial Tr. 1675:7–1676:1 (Toth Direct).
 7          592.    Nor is there anything in the Epadel Prescribing information as a whole clearly
 8   indicating that, in obtaining the indication, EPA was administered to patients with TG levels of at
 9   least 500 mg/dL. See generally DX 1528; Trial Tr. 1675:7–1676:1 (Toth Direct). On cross
10   examination of Dr. Toth, Defendants noted that two of the references in the Epadel label are the
11   Takaku and Matsuzawa references. Trial Tr. 1864:5–21 (Toth Cross); DX 1528 (Epadel PI 2007)
12   at 8–9. But while both references were listed in the Prescribing Information, neither is clearly
13   identified as part of the clinical trials leading to approval. See generally DX 1528 (Epadel PI 2007).
14   Moreover, neither of those references provides information about the LDL-C effects in those few
15   patients with TG levels over 500 mg/dL: in Takaku, because it is not clear whether the six excluded
16   subjects included the three subjects with TGs over 500 mg/dL, and in Matsuzawa, because the
17   Friedewald equation was used. See infra ¶¶ 612–16, 619.
18          593.    The Epadel Prescribing Information 2007 did not report the LDL-C effects of
19   purified EPA in any population, let alone a population with severe hypertriglyceridemia. DX 1528
20   (Epadel PI 2007); Trial Tr. 1676:2–6 (Toth Direct). It therefore did not disclose that highly purified
21   EPA reduces TGs in patients with severe hypertriglyceridemia without a substantial increase in
22   LDL-C. Nor did it describe the effects of high purity EPA on apo B in any population. See Trial
23   Tr. 1676:7–13 (Toth Direct).
24          594.    Beyond failing to teach that high purity EPA would avoid increasing LDL-C in
25   patients with severe hypertriglyceridemia, the Epadel Prescribing Information 2007 did not teach
26   administering daily doses of 4 g per day of EPA. Trial Tr. 1676:14–1677:4 (Toth Direct). For
27   “hyperlipidemia,” it prescribed daily dosages of 1.8 to 2.7 g per day, generally recommending 2
28                                                  - 165 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 192 of 299



 1   capsules of 600 mg EPA be given three times daily (for a total of 1.8 g per day), and where there
 2   is an “excess of triglycerides,” up to 2.7 g per day. DX 1528 (Epadel PI 2007) at 2.
 3                             b)      Rambjør (DX 1961)
 4            595.      Rambjør investigated the effects of EPA and DHA on lipid and lipoprotein levels
 5   in 49 normolipidemic subjects. DX 1961 (Rambjør) at 3. Rambjør reported data obtained from
 6   three separate studies in which subjects took 3 g/day EPA, 3 g/day DHA, or 5 g/day fish oil
 7   concentrate for three weeks prior to or after taking 5 g/day olive oil placebo. Id. Rambjør was
 8   considered by the USPTO during the prosecution of the Asserted Patents. See PX 21 (’728 Patent)
 9   at 10.
10            596.      In Rambjør, the group taking EPA had 25 subjects—6 more subjects than the EPA
11   group in Mori 2000. See DX 1961 (Rambjør) at 5; see also Trial Tr. 1692:11–25 (Toth Direct).
12   Rambjør found that EPA significantly increased LDL-C levels, and reduced TGs. DX 1961
13   (Rambjør) at 4, 5, Tbl. 3; see also Trial Tr. 1692:16–19 (Toth Direct). On the other hand, DHA
14   did not raise LDL-C by a statistically significant amount. DX 1961 (Rambjør). Rambjør also
15   observed that a previously reported study “concluded that both EPA and DHA were equally
16   hypotriglyceridemic, but that DHA also lowered LDL, while EPA did not.” DX 1961 (Rambjør)
17   at 4.
18            597.      Rambjør also reported that DHA had a favorable effect on HDL2-C levels,
19   significantly increasing such levels. Id. at 5, Tbl. 3. EPA had no such effect. Id. Rambjør observed
20   that “HDL2-C levels have been inversely associated with coronary heart disease, and that “n-3 FA-
21   induced increase in this HDL subfraction may contribute to the antiatherogenic potential of fish
22   oils.” Id. at 5.
23                             c)      Mori 1999 (PX 565)
24            598.      Mori 1999 investigated whether there were significant differences in the effects of
25   purified EPA or DHA on ambulatory blood pressure (BP) and heart rate (HR) in humans. PX 565
26   (Mori 1999) at 2; see also Trial Tr. 1686:4–1687:10 (Toth Direct). Mori 1999 was a double-blind,
27   placebo-controlled trial of parallel design in which 59 overweight, mildly hyperlipidemic men
28                                                    - 166 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 193 of 299



 1   were randomized to 4 g/day of purified EPA, DHA, or olive oil for 6 weeks. PX 565 (Mori 1999)
 2   at 2. Mori 1999 was considered by the USPTO during the prosecution of the Asserted Patents. See
 3   PX 21 (’728 Patent) at 9.
 4          599.    Mori 1999 observed that “purified DHA, but not EPA, resulted in a significant
 5   reduction in [ambulatory] BP and HR compared with placebo.” PX 565 (Mori 1999) at 2. The
 6   authors concluded that DHA may be the principal omega-3 fatty acid in fish and fish oils that
 7   lowers BP and HR in humans. PX 565 (Mori 1999) at 2; see also Trial Tr. 1687:14–1688:3 (Toth
 8   Direct).
 9                         d)     Woodman (PX 563)
10          600.    Woodman 2003, which was co-authored by Dr. Mori, reported additional data on
11   the differential effects of EPA and DHA on LDL particle size in hypertensive type 2 diabetic
12   subjects. PX 563 (Woodman) at 1; see also Trial Tr. 1684:7–18 (Toth Direct). Woodman 2003
13   observed that LDL particle size increased after supplementation with DHA, but not EPA, in
14   confirmation of the findings in Mori 2000. PX 563 (Woodman) at 1; see also Trial Tr. 1684:19–
15   11 (Toth Direct). In reviewing the prior art, Woodman 2003 noted that “[s]upplementation with
16   purified DHA increases LDL particle size, reduces serum triglycerides, and increases HDL2
17   cholesterol, as well as improves vascular function and blood pressure.” PX 563 (Woodman) at 1;
18   see also Trial Tr. 1685:12–1686:3 (Toth Direct). The study concluded that for subjects with type
19   2 diabetes, “DHA may have more therapeutic value than EPA as a food additive.” PX 563
20   (Woodman) at 1; see also Trial Tr. 1685:12–1686:3 (Toth Direct). This would have been of import
21   in the treatment of severe hypertriglyceridemia, because many patients with severe
22   hypertriglyceridemia have diabetes. See Trial Tr. 1648:18–1649:7 (Toth Direct).
23                         e)     Grimsgaard (DX 1530)
24          601.    Grimsgaard, published in 1997, reported on a 7-week, double-blind, placebo-
25   controlled study to compare the effects of 3.8 g/day EPA versus 3.6 g/day DHA on serum lipids,
26   apolipoproteins, and serum phospholipid fatty acids in humans. DX 1530 (Grimsgaard) at 1.
27

28                                               - 167 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 194 of 299



 1   Grimsgaard was considered by the USPTO during the prosecution of the patents at issue. See PX
 2   21 (’728 Patent) at 6.
 3          602.    Grimsgaard did not report that purified EPA reduces TGs in persons with severe
 4   hypertriglyceridemia without a substantial increase in LDL-C. See generally PX 1530
 5   (Grimsgaard). Grimsgaard was not directed to the very-high triglyceride population. The mean
 6   baseline TG level of the subjects was 110 mg/dL (1.24 mmol/L) for those receiving DHA and 109
 7   mg/dL (1.23 mmol/L) for those receiving EPA. See DX 1530 (Grimsgaard) at 5, Tbl. 4.
 8          603.    Defendants contend that Grimsgaard disclosed decreases in LDL-C and apo B with
 9   EPA treatment. See Trial Tr. 728:13–19 (Heinecke Direct). But Grimsgaard did not study these
10   effects in persons with severe hypertriglyceridemia, and the LDL-C effects of EPA were not
11   significantly different from DHA. See DX 1530 (Grimsgaard 1997) at 5, Tbl. 4; see also Trial Tr.
12   728:15–19 (Heinecke Direct). Moreover, while Grimsgaard reported that EPA showed a
13   statistically significant decrease in apo B compared to baseline, statistical significance was not
14   reached when EPA was compared to placebo. See DX 1530 (Grimsgaard) at 5, Tbl. 4.
15          604.    Moreover, Grimsgaard taught that there were advantages with using DHA over
16   EPA. Grimsgaard reported that both DHA and EPA reduced TGs in individuals with normal TGs,
17   but that “DHA consistently had a more pronounced triacylglycerol [(triglyceride)]-lowering effect
18   than EPA across all baseline concentrations of triacylglycerol.” Id. at 6. Grimsgaard also
19   confirmed previous studies which “suggested that serum HDL cholesterol is better maintained with
20   oil rich in DHA than oil rich in EPA.” Id.
21          605.    Grimsgaard reported that the LDL-C effects of EPA and DHA were not
22   significantly different. Table 4 reported the effects on serum lipids and apolipoproteins with DHA,
23   EPA, and placebo corn oil, and revealed no significant difference between DHA, EPA, and
24   placebo’s effect on LDL-C or apo B levels. See id. at 5.
25                            f)   von Schacky (DX 1605)
26          606.    von Schacky, published in 2006, reviewed prior studies that investigated the effects
27   of DHA and EPA on cardiovascular prevention and treatment of hypertriglyceridemia and
28                                                 - 168 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 195 of 299



 1   provided, in Dr. Heinecke’s words, a “summary of the author’s interpretation of what the literature
 2   show[ed].” PX 1605 (von Schacky) at 1; Trial Tr. 785:3–12 (Heinecke Direct); see also Trial Tr.
 3   1698:2–16 (Toth Direct). von Schacky was considered by the USPTO during the prosecution of
 4   the Asserted Patents. See PX 21 (’728 Patent) at 12.
 5          607.    von Schacky recounted what the art had reported about the serum lipid effects of
 6   DHA and EPA. See generally DX 1605 (von Schacky). With respect to LDL-C, von Schacky
 7   reported that with EPA and DHA “[r]ather consistently, LDL has been seen to be increased.” DX
 8   1605 (von Schacky) at 5; see also Trial Tr. 1947:20–1948:15 (Toth Re-Direct). von Schacky also
 9   summarized observations about DHA and EPA in Table I:
10

11

12

13

14

15

16

17

18

19

20

21

22

23          608.    The table reported that DHA and EPA had similar effects of increasing LDL-C ,

24   and that DHA was understood to have advantages over EPA in terms of effects on HDL, platelet

25   aggregability, blood pressure, heart rate, and endothelial function. DX 1605 (von Shacky) at 9,

26   Tbl. 1; see also Trial Tr. 1698:23–1703:2 (Toth Direct).

27

28                                                 - 169 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 196 of 299



 1          609.    Dr. Heinecke attempted to belittle von Schacky as a “review” with “no primary
 2   data” in the paper. Trial Tr. 785:3–10 (Heinecke Direct). But as both Drs. Heinecke and Toth
 3   agreed, this publication was a synthesis “of what the literature showed” about the relative effects
 4   of DHA and EPA. Trial Tr. 785:3–12 (Heinecke Direct); Trial Tr. 1698:10–16 (Toth Direct). It is
 5   therefore entitled to a great deal of weight in determining how the person of ordinary skill,
 6   reviewing the art as a whole, would have assessed the comparative attributes of DHA and EPA.
 7          610.    Defendants also attempted to discredit the von Schacky reference on the ground
 8   that its conclusions were semi-quantitative, and that the arrows showing directional effects of DHA
 9   and EPA were supposedly “totally unclear.” Trial Tr. 785:13–786:14 (Heinecke Direct). But a
10   person of ordinary skill would have found a semi-quantitative evaluation helpful because one can
11   tell quickly by looking, based on the number and direction of arrows, how DHA and EPA compare
12   on a variety of effects. Trial Tr. 1701:12–22 (Toth Direct). And from the comparison, it is clear
13   that EPA was not understood to have any advantages over DHA, but that DHA was understood to
14   have advantages over EPA in several respects. Trial Tr. 1702:19–1703:2 (Toth Direct).
15          611.    Defendants also point to a statement in the text of von Schacky stating that in Mori
16   2000 “no effects of either EPA or DHA” were seen on LDL-C. DX 1605 (von Schacky) at 5. But
17   elsewhere in the article, under a heading discussing DHA and EPA, von Schacky reported that
18   “[r]ather consistently, LDL has been seen to be increased with a few exceptions” with both DHA
19   and EPA, thereby strongly supporting the conclusions in Table 1 that, on the whole, both EPA and
20   DHA were understood to raise LDL-C. DX 1605 (von Schacky) at 4–5; Trial Tr. 1947:25–1948:21
21   (Toth Re-Direct).
22                  3.     Art Purportedly Describing Treatment of Severe Hypertriglyceridemia
                           with EPA
23
                           a)      Takaku (DX 1550)
24
            612.    Takauku reported the results of a study conducted in which EPA was administered
25
     to 33 hyperlipidemic patients. DX 1550 (Takaku) at 12; Trial Tr. 1670:14–24 (Toth Direct). Dr.
26
     Heinecke testified that Takaku disclosed that three subjects had TG levels above 500 mg/dL, and
27

28                                                 - 170 -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 197 of 299



 1   that the administration of the highly-purified EPA showed “no significant fluctuation” in LDL-C.
 2   Trial Tr. 720:1–722:4 (Heinecke Direct).
 3          613.   But Takaku did not teach anything about the effect of purified EPA on LDL-C in
 4   severely hypertriglyceridemic patients. Although there were three subjects who had TG levels
 5   above 500 mg/dL, the mean baseline TG level of the patients in the study was 245 mg/dL, and
 6   nowhere did the Takaku paper provide information about the effect of medication on LDL-C in
 7   patients with very high TGs. DX 1550 (Takaku) at 3; Trial Tr. 1671:3–9 (Toth Direct).
 8          614.   Moreover, Takaku excluded six subjects from the LDL-C results because
 9   measurement was not feasible due to “insufficient sample.” DX 1550 (Takaku) at 21; Trial Tr.
10   1671:10–16 (Toth Direct). There is no evidence that the excluded patients did not include those
11   with very high TG levels. Trial Tr. 1671:17–1672:11 (Toth Direct). Thus, it is unclear if LDL-C
12   was measured in even a single subject with TGs of at least 500 mg/dL. Id.
13          615.   Additionally, Takaku did not clearly disclose the method by which LDL-C levels
14   were measured. Trial Tr. 1672:9–11 (Toth Direct). To the extent the Friedewald equation was
15   used, a person of ordinary skill would have recognized that it would not have accurately measured
16   LDL-C in patients with TG levels of at least 400 mg/dL (or that such patients were among those
17   who were “excluded”). See supra ¶¶ 572–73.
18          616.   Takaku did not study the effects of DHA or state that EPA had advantages over
19   DHA or an EPA/DHA mixture. See generally DX 1550 (Takaku). It would have provided no
20   motivation to modify Lovaza® to use high purity EPA in persons with very high TGs.
21                         b)     Saito 1998 (DX 1546)
22          617.   Dr. Heinecke testified that Saito 1998 (DX 1546) disclosed administration of EPA
23   to a single subject with TG levels of 513 mg/dL. Trial Tr. 732:13-733:5 (Heinecke Direct). But
24   only 1 of 12 subjects in Saito 1998 had TG levels of at least 500 mg/dL, and the average baseline
25   TG level of those subjects was 295 mg/dL. DX 1546 (Saito 1998) at 12, 16; Trial Tr. 1673: 13–18
26   (Toth Direct). Moreover, the LDL-C levels of the subjects were estimated using the Friedewald
27   equation. Id. at 7; Trial Tr. 1673: 13–18 (Toth Direct). Because “this formula can’t be applied
28                                                - 171 -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 198 of 299



 1   when the TG value is greater than or equal to 400 mg/dL,” DX 1546 at 7, Saito specifically
 2   excluded patients with TGs of at least 400 mg/dL from the LDL-C determination. Id. Any reported
 3   LDL-C results therefore did not include subjects with baseline TG levels of 500 mg/dL, and Saito
 4   1998 did not teach that high purity EPA lowers TGs in persons with severe hypertriglyceridemia
 5   without substantially increasing LDL-C. Trial Tr. 1673:13–18 (Toth Direct).
 6          618.   Saito 1998 did not compare the effects of DHA to EPA in the study, and did not
 7   teach advantages of EPA over DHA. See generally DX 1546 (Saito 1998). Neither it, nor the
 8   Defendants’ other references, would have motivated a person of ordinary skill to use high purity
 9   EPA in persons with severe hypertriglyceridemia.
10                         c)     Matsuzawa (DX 1537)
11          619.   Dr. Heinecke testified that at least one subject administered EPA in Matsuzawa had
12   TG levels exceeding 500 mg/dL. Trial Tr. 722:25–723:21 (Heinecke Direct). But in Matsuzawa,
13   only one of 26 subjects had TG levels exceeding 500 mg/dL. See DX 1537 (Matsuzawa) at 7, 11,
14   23; Trial Tr. 1673:6–12 (Toth Direct). And the mean TG level of the subjects in Matsuzawa was
15   308 + 70 mg/dL—well below 500 mg/dL. DX 1537 (Matsuzawa) at 7. While four patients enrolled
16   in the study had TG levels of at least 400 mg/dL, Matsuzawa excluded them from the LDL-C
17   calculation. DX 1537 (Matsuzawa) at 11, 23; Trial Tr. 1673:6–12 (Toth Direct). Matsuzawa taught
18   nothing about the effects of high purity EPA on LDL-C in persons with severe
19   hypertriglyceridemia, and would not have motivated a person of ordinary skill to use high purity
20   EPA in severely hypertriglyceridemic patients.
21                         d)     Nakamura (DX 1539)
22          620.   Dr. Heinecke testified that Nakmura 1999 disclosed administration of EPA to a
23   subject with baseline TGs of 560 mg/dL. Trial Tr. 733:6-734:3 (Heinecke Direct). But Nakamura
24   was not directed to a population with severe hypertriglyceridemia, as the mean baseline TG level
25   was 183 mg/dL, and only 1 of 14 subjects had TG levels of at least 500 mg/dL. See DX 1539
26   (Nakamura) at 2; Trial Tr. 1673:1–5 (Toth Direct). Moreover, Nakamura did not report any LDL-
27   C results for any subjects. See DX 1539 (Nakamura) at 2; Trial Tr. 1673:1–5 (Toth Direct).
28                                               - 172 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 199 of 299



 1                  4.      JELIS Prior Art
 2                          a)      Yokoyama 2007 (DX 1553)
 3           621.   Yokoyama, published in 2007, reported results from the JELIS study, an open-label
 4   trial that investigated whether the long-term use of EPA (1.8 g/day with, in certain patients, a low-
 5   dose statin) is effective for prevention of major coronary events in hypercholesterolaemic patients
 6   in Japan who consume a large amount of fish. See generally DX 1553 (Yokoyama 2007). 3,664
 7   Japanese subjects with coronary artery disease (for secondary prevention) and 14,981 Japanese
 8   subjects without coronary heart disease (for primary prevention) were randomly assigned to
 9   receive EPA with statin or statin alone. DX 1553 (Yokoyama 2007) at 2. Yokoyama was
10   considered by the USPTO during the prosecution of the patents at issue. PX 21 (’728 Patent) at
11   13.
12           622.   The subjects in JELIS had a median baseline TG level of 153 mg/dL (1.73
13   mmol/L)—barely above normal; there is no indication that any subjects had TGs of at least 500
14   mg/dL. DX 1553 (Yokoyama 2007) at 3, Tbl. 3; Trial Tr. 1744:2–1745:15 (Toth Direct); Tr.
15   1120:7–12 (Fisher Cross). JELIS therefore would have told a person of ordinary skill nothing about
16   the effects of EPA on LDL-C in patients with severe hypertriglyceridemia, or on cardiovascular
17   risk reduction. 15 Trial Tr. 1745:6–21, 1769:1–1770:9 (Toth Direct); see also Trial Tr. 1949:2–
18   1951:19, 1957:24–1959:3 (Toth Re-Direct). Indeed, a person of ordinary skill in the art as of 2008
19
     15
20     This is also evident from Dr. Fisher’s testimony. He testified that even with the published results
     of REDUCE-IT, it was not clear to him that VASCEPA provides benefit in severely
21   hypertriglyceridemic patients. Trial Tr. 1108:11–15 (Fisher Cross); but see id. at 1108:16–21
     (Fisher Cross) (acknowledging that he had not studied the REDUCE-IT Clinical Study Report on
22   the issue). Certainly then, the person of ordinary skill would not have reasonably expected from
23   JELIS in March 2008 that EPA would confer a cardiovascular benefit in patients with very high
     TGs. The population studied in JELIS had a lower mean baseline TG level than that studied in
24   REDUCE-IT, and JELIS did not include patients with very high TGs. See generally DX 1553
     (Yokoyama); Trial Tr. 1744:2–1745:15 (Toth Direct); Trial Tr. 1957:24–1959:3 (Toth Re-Direct).
25   Additionally, as of March 2008, and prior to the MARINE study, a person of ordinary skill would
     have expected that EPA would cause large LDL-C increases in patients with severe
26
     hypertriglyceridemia, which would exacerbate cardiovascular risk rather than reduce it. Trial Tr.
27   1574:2–21, 1577:13–1578:11, 1769:1–1770:9 (Toth Direct); see also Trial Tr. 1949:2–1951:19,
     1957:24–1959:3 (Toth Re-Direct).
28                                                  - 173 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 200 of 299



 1   would not have expected that any potential cardiovascular benefits reported in JELIS would be
 2   applicable to persons with TG levels of at least 500 mg/dL; to the contrary, a person of ordinary
 3   skill would have expected that purified EPA, like omega-3 fatty acids generally, would
 4   dramatically increase LDL-C, thereby exacerbating cardiovascular risk rather than reducing it.
 5   Trial Tr. 1574:2–21, 1577:13–1578:11, 1769:1–1770:9 (Toth Direct); see also Trial Tr. 1949:2–
 6   1951:19, 1957:24–1959:3 (Toth Re-Direct).
 7          623.     The primary endpoint in JELIS was any major coronary event, including sudden
 8   cardiac death, fatal and non-fatal myocardial infarction, and other non-fatal events including
 9   unstable angina pectoris, angioplasty, stenting, or coronary artery bypass grafting. DX 1553
10   (Yokoyama 2007) at 2; Trial Tr. 1749:22–1750:3 (Toth Direct). After a mean follow-up period of
11   4.6 years, major coronary events were reported as reduced by 19% in the EPA group. DX 1553
12   (Yokoyama 2007) at 1; Trial Tr. 1744:2–1746:4 (Toth Direct). JELIS reported no benefit in terms
13   of stroke reduction or in terms of sudden cardiac death. DX 1553 (Yokoyama 2007) at 5, Fig. 3.
14          624.     JELIS was not embraced as establishing cardiovascular benefit—in any population.
15   Trial Tr. 1743:6–1753:25, 1759:12–1760:23, 1769:1–1770:19 (Toth Direct); PX 994 (Rosebraugh
16   Decl.) at 14–15, ¶¶ 26–27. Among the reasons that JELIS was not embraced were a number of
17   serious design flaws in the study—flaws that FDA recognized. PX 994 (Rosebraugh Decl.) at 14–
18   15, ¶¶ 26-27.
19          625.     While the JELIS trial showed a 19% risk reduction in the primary endpoint, that
20   result was driven by a single, highly subjective, component: unstable angina. DX 1553 (Yokoyama
21   2007) at 5, Fig.3; Trial Tr. 1750:4–1753:25 (Toth Direct); PX 994 (Rosebraugh Decl.) at ¶¶ 14-
22   15. Unstable angina is a type of chest discomfort caused by poor blood flow through heart. It is a
23   relatively subjective measure because it does not have many objective features; the chest pain
24   experienced by patients is not necessarily attributable to heart pain, but instead could easily be
25   attributable to other things. Trial Tr. 1753:2–19 (Toth Direct).
26          626.     That the overall significant reduction in cardiovascular risk reported in JELIS was
27   driven by unstable angina is evident from Figure 3 in the Yokoyama publication. DX 1553
28                                                 - 174 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 201 of 299



 1   (Yokoyama 2007) at 5, Fig. 3; Trial Tr. 1750:13–1752:16 (Toth Direct). Figure 3 plots estimated
 2   hazard ratios of clinical endpoints stratified by prevention stratum, listing error bars (denoting
 3   margins of error) for the hazard ratio of each of the components of the primary endpoint for “Major
 4   coronary event.” DX 1553 (Yokoyama 2007) at 5, Fig. 3. Only those error bars that are completely
 5   to the left of, and do not cross, 1 (or “unity”) favor EPA to a statistically significant degree. Trial
 6   Tr. 1750:10–1752:13 (Toth Direct). Figure 3 (highlighting added) appears directly below:
 7

 8

 9
10

11

12

13

14
            627.    At the top of the figure, the primary endpoint for “major coronary events” reveals
15
     a statistically significant result favoring EPA—i.e., an overall positive outcome for the trial. DX
16
     1553 (Yokoyama 2007) at 5, Fig. 3; Trial Tr. 1751:6–23 (Toth Direct). But when one looks above
17
     at the components of that composite outcome, the only component that shows a statistically
18
     significant result favoring EPA is unstable angina; the error bar of every other endpoint crosses
19
     unity (and has a p-value exceeding 0.05), meaning that none of the other components were
20
     statistically different from statin alone. DX 1553 (Yokoyama 2007) at 5, Tbl. 3; Trial Tr. 1750:10–
21
     1752:13 (Toth Direct). Thus, the driver for the overall positive outcome in JELIS was unstable
22
     angina. Trial Tr. 1750:10–1752:13 (Toth Direct); PX 994 (Rosebraugh Decl) at 14–15, ¶¶ 26–27.
23
            628.    That the unstable angina component showed a statistically significant reduction in
24
     risk—while no other component of the primary endpoint did—strongly suggests that bias may
25
     have influenced the results. Trial Tr. 1752:14–1753:25 (Toth Direct). This is particularly true
26
     because, as noted above, unstable angina is a subjective outcome measure that is more susceptible
27
     to bias. Trial Tr. 1752:22–1753:19 (Toth Direct); PX 994 (Rosebraugh Decl.) at 14–15, ¶ 26.
28                                                  - 175 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 202 of 299



 1          629.    Bias may have played a role in skewing the results in the JELIS trial because of the
 2   study’s open-label design. DX 1553 (Yokoyama 2007) at 7; Trial Tr. 1752:17–1753:25 (Toth
 3   Direct). Open-label studies are subject to bias, because both the study subjects and trial
 4   investigators are aware of what treatment is being administered, and such knowledge can influence
 5   their behavior, such as whether and to what extent subjects report symptoms—thereby potentially
 6   skewing the results and rendering them unreliable. Trial Tr. 1752:17–1753:25 (Toth Direct).
 7   Research has estimated that unblinded studies can result in the reported benefit of a study drug
 8   being inflated by up to 17 percent. Trial Tr. 1753:20–25 (Toth Direct).
 9          630.    That bias may have influenced the results is further evident given that the only
10   component of the primary endpoint that showed a significant result was unstable angina. Trial Tr.
11   1752:9–1753:25 (Toth Direct). If the study medication truly did reduce cardiovascular risk in
12   JELIS, one would have expected to see statistically significant reductions in a variety of different,
13   more objective components such as myocardial infarction. Id. Moreover, in the Yokoyama paper
14   itself, the JELIS study investigators acknowledged that they “[could] not exclude the possibility
15   of bias in some of the physician-initiated endpoints, such as coronary revascularisation and
16   hospital treatment for unstable angina.” See DX 1553 (Yokoyama 2007) at 7. Accordingly, a
17   person of ordinary skill in the art in March 2008 reviewing the data in Yokoyama would have
18   concluded that bias could have inflated the reported results. Trial Tr. 1752:9–1753:25 (Toth
19   Direct).
20          631.    The possibility of bias from the open-label nature of the JELIS study, coupled with
21   the subjectivity of the unstable angina component, was of major concern to FDA when interpreting
22   the JELIS study. Curtis Rosebraugh, the Director of the Office of Drug Evaluation II, Office of
23   New Drugs, Center for Drug Evaluation and Research of FDA, explained in a 2015 declaration:
24                  [T]he main component of the primary endpoint in the JELIS trial
                    was unstable angina, which is a more subjective endpoint than, for
25                  example, objective major adverse cardiovascular event endpoints
                    (e.g., heart attack, stroke, or cardiovascular death). A subjective
26
                    endpoint such as unstable angina may be particularly unreliable in
27

28                                                  - 176 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 203 of 299



 1                  an open-label trial where patients and physicians are making
                    decisions regarding hospitalizations.
 2
     PX 994 (Rosebraugh Decl.) at 14–15, ¶ 26 (emphasis added).
 3
            632.    JELIS was not understood to have established that Epadel significantly reduced
 4
     residual cardiovascular risk in any population. This is reflected in the widespread surprise and
 5
     enthusiasm in late 2018, after publication of the REDUCE-IT results. For instance, in an editorial
 6
     in the New England Journal of Medicine, the authors welcomed the REDUCE-IT results with
 7
     “surprise, speculation, and hope . . . . After a parade of failed cardiovascular outcome trials of fish
 8
     oils, REDUCE-IT has shown a substantial benefit with respect to major adverse cardiovascular
 9
     events.” PX 959 (Kastelein) at 1–2. And leading doctors observed that REDUCE-IT was a “game
10
     changer.” See supra ¶ 170. The results of REDUCE-IT would not have been welcomed with such
11
     enthusiasm and surprise if the need for a TG-lowering agent that significantly reduced
12
     cardiovascular risk had already been met years earlier by Epadel in JELIS.
13
            633.     Other medical literature reflected the understanding that JELIS did not establish
14
     that Epadel provides cardiovascular benefit on top of statin. Trial Tr. 1746:5–1749:14 (Toth
15
     Direct). For example, an article in JAMA Cardiology published after JELIS, but before REDUCE-
16
     IT, concluded that there was “no support for current recommendations for the use of [omega-3
17
     fatty acid] supplements in people with a history of coronary heart disease,” including purified
18
     EPA—even though the authors were aware of JELIS. PX 954 (Aung) at 1, 3; Trial Tr. 1748:16–
19
     1749:14 (Toth Direct). Similarly, the well-respected Cochrane Collaboration concluded before
20
     REDUCE-IT that “[s]upplemental long-chain omega-3 fats are probably not useful for preventing
21
     or treating cardiovascular disease, although long-chain omega-3 fats can help to reduce serum
22
     triglycerides and raise HDL a little”—even though these authors were also aware of the JELIS
23
     trial. PX 953 (Abdelhamid) at 33, 66; Trial Tr. 1746:9–1748:5 (Toth Direct). If these authors had
24
     concluded from JELIS that Epadel significantly lowered residual cardiovascular risk, as
25
     Defendants contend, there would have been no such blanket rejection of omega-3 fatty acids.
26

27

28                                                  - 177 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 204 of 299



 1           634.   A publication by one of Defendants’ experts, Dr. Fisher, further reflects that the
 2   JELIS results were not widely embraced by the medical community as establishing that EPA
 3   provides cardiovascular benefit—in any population. 16 See PX 373 (Chapman); Trial Tr. 1127:1–
 4   1138:4 (Fisher Cross). This guidance was published in the European Heart Journal in 2011 by an
 5   “august body” and “well respected” panel of clinicians, and its purpose was to help clinicians
 6   manage cardiovascular disease. PX 373 (Chapman); Trial Tr. 1127:12–1131:3 (Fisher Cross). All
 7   members of the consensus panel, including Dr. Fisher, were involved in writing the manuscript
 8   and approved the final manuscript before submission. PX 373 (Chapman) at 16; Trial Tr. 1129:9–
 9   14 (Fisher Cross).
10           635.   Although aware of the results from JELIS, the panel did not recommend EPA or
11   omega-3 fatty acids for addressing atherogenic dyslipidemia (residual cardiovascular risk). PX 373
12   (Chapman) at 13, 16, 22; Tr. 1134:12–1137:7 (Fisher Cross). Additionally, the authors noted a
13   “lack of hard outcome data” with omega-3 fatty acids for addressing cardiovascular risk. PX 373
14   (Chapman) at 13, 16; Trial Tr. 1136:8–1137:7 (Fisher Cross).
15           636.   Additionally, after JELIS, but before REDUCE-IT, other guidelines did not
16   recommend high purity EPA to reduce cardiovascular risk. Trial Tr. 1161:17-25 (Fisher Cross).
17   As of 2018, the American Diabetes Association did not recommend EPA. Id. But in 2019, after
18   the REDUCE-IT results were announced, the American Diabetes Association changed its
19   guidelines for addressing cardiovascular risk to recommend EPA. Id.
20           637.   FDA’s 2013 rejection of Amarin’s proposed ANCHOR indication for VASCEPA
21   further undercuts Defendants’ contention that JELIS established that Epadel met the need for a
22   TG-lowering agent that significantly reduced residual cardiovascular risk. As noted above, Amarin
23   had shown in the ANCHOR trial that VASCEPA lowered TGs in patients with baseline TGs of
24   200–499 mg/dl, and on that basis sought an indication to administer VASCEPA® to statin-treated
25

26   16
       Additionally, following JELIS, Dr. Fisher did not seek out pure EPA treatment, nor was he even
27   motivated to use high purity EPA for his own health. Instead, he took a mixture of DHA and EPA.
     Trial Tr. 1138:15-1140:5 (Fisher Cross).
28                                                - 178 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 205 of 299



 1   patients in this TG range, on the theory that VASCEPA® may provide a cardiovascular benefit to
 2   such patients. See supra ¶¶ 152–58. But FDA declined to grant the indication without completion
 3   of the REDUCE-IT trial, concluding that the available evidence at the time—which included the
 4   results from the JELIS trial—was insufficient to conclude that high purity EPA would provide a
 5   significant incremental cardiovascular benefit over and above appropriate statin therapy. See supra
 6   ¶¶ 152–58.
 7           638.   Furthermore, the change in VASCEPA labeling before and after REDUCE-IT
 8   reveals that FDA did not believe that JELIS established that high purity EPA has a cardiovascular
 9   benefit in patients with severe hypertriglyceridemia. After JELIS, but prior to REDUCE-IT, the
10   VASCEPA label specified that “[t]he effect of VASCEPA on cardiovascular mortality and
11   morbidity in patients with severe hypertriglyceridemia has not been determined.” PX 940
12   (VASCEPA Label 2017) at 2. Only following REDUCE-IT was that limitation of use removed.
13   PX 1186 (VASCEPA Label 2019) at 2.
14           639.   Rather than engage with the significant flaws in the JELIS trial—ones
15   acknowledged by both FDA and Yokoyama itself 17—Defendants focused on statements Amarin
16   made about the JELIS trial as part of its efforts to secure approval for the ANCHOR indication.
17   See, e.g., Trial Tr. 988:18–1005:25 (Fisher Direct). Defendants’ reliance on these statements is
18   flawed for several reasons.
19           640.   First, Defendants overlook that the medical community generally—including
20   FDA—did not view JELIS as establishing a cardiovascular benefit in any population, and were
21   troubled by the flaws in the JELIS study design. See supra ¶¶ 158, 621–38. For example, while
22   Dr. Fisher emphasized statements in internal documents from Amarin about JELIS, he referenced
23
     17
24      Yokoyama itself noted that the JELIS trial had “several limitations.” See DX 1553 (Yokoyama
     2007) at 7–8. These self-acknowledged limitations included that (1) the study could not “exclude
25   the possibilitiy of bias in some of the physician-initiated endpoints, such as coronary
     revascularisation and hospital treatment for unstable angina”; (2) the study used “low doses of
26
     statins” and did not use a “true placebo group”; (3) the study was “substantially underpowered for
27   analysis of subgroups”; and (4) that because the study population was exclusively Japanese, the
     results could not be generalized to other populations. See DX 1553 (Yokoyama 2007) at 7–8.
28                                                 - 179 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 206 of 299



 1   no published literature citing JELIS as support for using EPA to reduce cardiovascular risk. Tr.
 2   1123:1-5 (Fisher cross). And his own 2011 guidelines did not consider JELIS sufficient to
 3   recommend use of EPA to reduce cardiovascular risk in any population. See supra ¶¶ 634–35.
 4   Moreover, when one “looks under the hood,” it is apparent—as it was to FDA—that JELIS has
 5   fundamental design flaws—as Dr. Toth explained when acknowledging that he had erred in
 6   previously uncritically reporting that the JELIS trial reported a 19% reduction in risk. Trial Tr.
 7   1919:23-1920:1 (Toth Cross) (“I also take responsibility for the fact that I didn’t do a great job of
 8   looking under the hood for the entire spectrum results in the [JELIS] study, and, instead, I just
 9   focused on the primary composite endpoints. And when I say ‘looking under the hood,’ I didn’t
10   do a very critical analysis of all the endpoints that were offered I the study which showed
11   considerable weakness in the study.”); see also Trial Tr. 1921:4-9 (Toth Cross) (“But JELIS also
12   did not get Epadel any approval in the United States, and the reason for that is that there were
13   weaknesses in the study.”).
14          641.    Second, Defendants overlook that the large majority of the Amarin statements were
15   made in 2013 and 2014—“well after 2008”—and after Amarin had conducted both the MARINE
16   and ANCHOR studies. See Trial Tr. 1122:15–1126:25 (Fisher Cross). These Amarin statements
17   about JELIS were therefore made through the prism of subsequent work that Amarin had done on
18   EPA, rather than from the vantage of a person of ordinary skill in March 2008.
19          642.    Third, the Amarin statements about JELIS were made in connection with attempts
20   to secure the ANCHOR indication, which was focused on a patient population with TGs below
21   500 mg/dL—patients with mixed dyslipidemia and coronary heart disease, or coronary heart
22   disease risk equivalent—not for severely hypertriglyceridemic patients. Trial Tr. 1122:20–1126:18
23   (Fisher Cross). The JELIS trial had nothing to do with treatment of patients with severe
24   hypertriglyceridemia, as the mean TG level of patients receiving EPA was 153 mg/dL, Trial Tr.
25   1745:6–1745:21 (Toth Direct), and the statements made by Amarin about JELIS therefore had
26   nothing to do with severe hypertriglyceridemia (or what LDL-C effects and cardiovascular risk
27   reduction would be observed in patients with very high TGs). Trial Tr. 1122:15–1126:13 (Fisher
28                                                  - 180 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 207 of 299



 1   Cross); see also Trial Tr. 1745:6–21, 1769:1–1770:9 (Toth Direct); Trial Tr. 1949:2–1951:19,
 2   1957:24–1959:3 (Toth Re-Direct).
 3          643.    If JELIS had motivated a person of ordinary skill to pursue an omega-3 fatty acid
 4   formulation, it would not have been high purity EPA, but instead one with substantial amounts of
 5   DHA. The JELIS trial administered EPA exclusively to Japanese subjects, whose diet is very high
 6   in fish consumption—approximately 5 times higher than in other countries. DX 1553 (Yokoyama
 7   2007) at 7; Trial Tr. 1763:4-1764:16 (Toth Direct). Because fish contain natural amounts of DHA,
 8   the high fish intake in Japanese persons meant that Japanese subjects in Yokoyama ingested large
 9   amounts of DHA through diet alone. Trial Tr. 1763:4–1764:16 (Toth Direct); Trial Tr. 1969:3–8
10   (Toth Re-Direct); Trial Tr. 1152:23–1153:13 (Fisher Cross).
11          644.    Thus, if a person of ordinary skill had sought to pursue a formulation for a Western
12   population that mimicked composition of omega-3 fatty acids that the Japanese subjects in JELIS
13   actually consumed, that person would have included substantial amounts of DHA. Trial Tr.
14   1763:1–1764:16 (Toth Direct); Trial Tr. 1969:3–8 (Toth Re-Direct).
15          645.    That a person of ordinary skill in the art would have wanted to pursue a fatty acid
16   formulation with substantial amounts of DHA is further reinforced by other prior art—which
17   taught that DHA has several advantages over EPA, see supra ¶¶ 553–63, 604, 608–10; infra ¶¶
18   673–81—and reflected in the fact that all ongoing cardiovascular outcomes trials underway as of
19   March 2008 included formulations containing substantial amounts of DHA. See supra ¶¶ 142–51.
20          646.    Yokoyama did not disclose administering 4 g/day of EPA for at least 12 weeks. See
21   generally DX 1553 (Yokoyama 2007). Nor would JELIS have motivated a person of ordinary skill
22   to pursue a 4 g formulation. JELIS administered a dose of 1.8 g and all ongoing omega-3
23   cardiovascular outcome trials underway as of March 2008 used daily doses far below 4 g. See DX
24   1553 (Yokoyama 2007) at 2; supra ¶¶ 142–51. Additionally, prior art suggested that a 4 g dose
25   could exceed an optimal threshold or apparently interfere with potential benefits of omega-3 fatty
26   acids at lower doses. See, e.g., PX 567 (Nilsen) at 5 (“It is also possible that the high doses [4
27   g/day] of concentrated n-3 fatty acids applied in this study exceeded some optimal threshold level,
28                                                 - 181 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 208 of 299



 1   outweighing the beneficial effect or even leading to an apparent adverse effect.”); Trial Tr.
 2   1708:10–1710:23 (Toth Direct). Furthermore, the typical dosing range for TG-lowering was 1.8
 3   to 2.7 grams. Trial Tr. 1857:20–1858:1 (Toth Cross).
 4          647.    Amarin later showed that EPA blood levels in patients who took 4 g of VASCEPA
 5   were similar to EPA levels in JELIS patients who took 1.8 g of Epadel, but this showing does not
 6   alter the analysis. PX 272 (Bhatt) at 9. There was no prior art connecting those blood levels, and
 7   that discovery came about only as a result of the work that Amarin did well after 2008. Trial Tr.
 8   1761:11–1762:22 (Toth Direct); Trial Tr. 1153:25–1154:18 (Fisher Cross). And in a Western
 9   population consuming only one-fifth as much fish as a Japanese population, a person of ordinary
10   would not have reasonably expected that 4g EPA would be as cardioprotective as 2 g were in a
11   Japanese population. Trial Tr. 1155:10–14 (Fisher Cross).
12          648.    Yokoyama 2007 also did not measure the effect of purified EPA on apo B. See
13   generally DX 1553 (Yokoyama 2007). Therefore, no conclusion can be drawn concerning the
14   effects of purified EPA on apo B in any patient population.
15                         b)      Saito 2008 (DX 1547)
16          649.    Defendants introduced Saito 2008 for the first time during the cross-examination
17   of Dr. Toth. Trial Tr. 1921:24–1922:22 (Toth Cross); DX 1547 (Saito 2008). But Saito 2008 was
18   published in June 2008 (DX 1547 at 1), and therefore was not prior art. Id. at 1.
19          650.    Saito 2008 reported on an analysis of subgroups in the JELIS study, but the JELIS
20   study was not powered for subgroup analysis. DX 1553 (Yokoyama 2007) at 7 (“Third, this trial
21   was substantially underpowered for analysis of subgroups.”); Trial Tr. 1104:25-1106:2 (Fisher
22   Cross); Trial Tr. 1921:24-1922:17 (Toth Cross).
23          651.    One of the subgroups in Saito 2008 had “dyslipidemia,” defined as having serum
24   TG levels greater than or equal to 150 mg/dL and/or HDL-C levels less than 40 mg/dL. DX 1547
25   (Saito 2008) at 2. More specifically, this subgroup had a mean baseline TG level of 272 mg/dL,
26   ranging from 207 mg/dL to 399 mg/dL. Id. at 4, Tbl. 1. Thus, far from having severe
27   hypertriglyceridemia, the patients in this subgroup were most like the patients with mixed
28                                                 - 182 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 209 of 299



 1   dyslipidemia (who had moderately elevated TGs) in the Tricor label. Id. at 4, Tbl. 1; PDX 6-7;
 2   Trial Tr. 1949:2–1953:6 (Toth Re-Direct). Such patients were not prone to the same dramatic
 3   LDL-C increases as patients with very high TGs, and thus an analysis of that population would
 4   have said nothing about the effects of a TG-lowering agent on LDL-C or cardiovascular risk in
 5   patients with very high TGs. See Trial Tr. 1949:2–1951:19, 1957:24–1959:3, 1968:11–1969:2
 6   (Toth Re-Direct); see also Trial Tr. 1574:2–21, 1577:13–1578:11, 1769:1–1770:9 (Toth Direct);
 7   PDX 6-7. Thus, Saito 2008 would have provided no reasonable expectation of avoiding LDL-C
 8   increases in severely hypertriglyceridemic patients, or in conferring a reduction in cardiovascular
 9   risk in such patients.
10           652.    Moreover, as noted above, a person of ordinary skill would have understood that
11   the JELIS study had a number of underlying flaws that would have undermined confidence in the
12   Saito 2008 results. See supra ¶¶ 621–38. Indeed, the Cochrane Collaboration considered Saito
13   2008, but this did not change its conclusion that omega-3-fatty acids “are probably not useful for
14   preventing or treating CV disease.” PX 953 (Abdelhamid) at 66, 74; Trial Tr. 1953:7–1954:3 (Toth
15   Direct).
16           653.    Finally, a person of ordinary skill would have understood that, as with Yokoyama
17   and JELIS, Saito was not measuring EPA alone, but instead the effect of DHA and EPA because
18   of the high fish diet of the Japanese patients studied. DX 1547 (Saito 2008) at 2; Trial Tr. 1952:8–
19   1953:2 (Toth Re-Direct). It neither would have been understood to teach the effects of pure EPA
20   alone, nor have motivated a person of ordinary skill to pursue high purity EPA. Trial Tr. 1952:8–
21   1953:2 (Toth Re-Direct); see also supra ¶¶ 643–47.
22                            c)   WO ’118 (DX 1524)
23           654.    International Patent Application WO 2007/142118 (“WO ’118”) described a
24   composition containing at least EPA or a mixture of EPA and DHA for preventing the occurrence
25   of cardiovascular events in hypercholesterolemic patients having one or more other risk factors for
26   cardiovascular disease. See generally DX 1524 (WO ’118).
27

28                                                 - 183 -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 210 of 299



 1          655.   WO ’118 was not directed to patients with severe hypertriglyceridemia. DX 1524
 2   (WO ’118) at 7; Trial Tr. 1960:1-1962:13 (Toth Re-Direct). Accordingly, it could not have
 3   provided a reasonable expectation of avoiding LDL-C increases in persons with severe
 4   hypertriglyceridemia, or in showing a cardiovascular benefit in such patients. See supra ¶¶ 622,
 5   651.
 6          656.   Additionally, WO ’118 would have provided no reason to use high purity EPA over
 7   a mixture of DHA and EPA. WO ’118 preferred DHA as a fatty acid. DX 1524 (WO ’118) at 25
 8   (“Another preferable fatty acid included is DHA-E.”); Trial Tr. 1962:14–19 (Toth Re-Direct). WO
 9   ’118 described using a formulation in which “the composition is preferably the one having a high
10   purity of EPA-E and DHA-E, for example, the one having a proportion of the (EPA-E + DHA-E)
11   in the total fatty acid and derivatives therefore preferably 40% by weight or higher.” DX 1524
12   (WO ’118) at 26 (emphasis added); Trial Tr. 1962:20–1963:10 (Toth Re-Direct).
13          657.   Furthermore, WO ’118 did not distinguish EPA from DHA when discussing the
14   effectiveness of its composition, and also noted that Omacor, i.e., Lovaza, could be used in
15   connection with the WO ’118 invention, stating that “the soft capsule OmacorTM Ross products,
16   Reliant and Provova) containing about 46% by weight of EPA-E and about 38% by weight of
17   DHA-E is commercially available in the U.S., Europe, and other countries as a drug applied for
18   hypertriglyceridemia” and that “[t]hese drugs may be purchased for use in the present invention.”
19   DX 1524 (WO ’118) at 35; Trial Tr. 1963:13–1964:2 (Toth Re-Direct). Thus, WO ’118 would
20   have provided no motivation to deviate from LOVAZA® and use high purity EPA.
21          658.   Defendants may also attempt to rely on the subgroup analysis of JELIS referenced
22   in WO ’118. DX 1524 (WO ’118) at 13-14, 39. But a person of ordinary would have understood
23   that this subgroup analysis was not in persons with severe hypertriglyceridemia, that the JELIS
24   trial was underpowered for subgroup analysis, and that JELIS had several other design flaws. See
25   supra¶¶ 621–38, 649–53.
26

27

28                                                - 184 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 211 of 299



 1                  5.     Other Selected Prior Art
 2                         a)        Lovaza Statistical Review (PX 939)
 3          659.    The Lovaza Statistical Review summarized FDA’s review of the statistical
 4   aspects of the clinical trial data submitted in support of the New Drug Application for Lovaza,
 5   which at the time of the review was known as Omacor. The Lovaza Statistical Review was
 6   finalized on October 17, 2004 and was prior art as of March 2008. See PX 939 (Lovaza
 7   Statistical Review) at 65; see also Joint Stipulations of Fact (ECF No. 324), ¶ 87. The Lovaza
 8   Statistical Review was considered by the USPTO during the prosecution of the Asserted Patents.
 9   See PX 21 (’728 Patent) at 4.
10          660.    The Lovaza Statistical Review contained results from various clinical studies of
11   Lovaza, including “Category 1” studies, which were double-blind, parallel, placebo-controlled
12   studies or parts of studies in patients with hypertriglyceridemia or severe hypertriglyceridemia
13   which used 4 g/day of K85 (the name of the study drug, i.e., Lovaza). See PX 939 (“Lovaza
14   Statistical Review”( at 5; see also 1588:4–1589:6 (Toth Direct). Among such studies, the U.S.
15   studies (K85-94010 and K85-95009) examined the effect of Lovaza in patients who had TG levels
16   of at least 500 mg/dL. See PX 939 (Lovaza Statistical Review) at 5; see also 1588:4–1589:6 (Toth
17   Direct). On the other hand, the European studies (CK85-013, CK85-014, CK85-017, CK85-019,
18   CK85-022, and CK85-023) involved patients with median TG levels below 500 mg/dL. See PX
19   939 (Lovaza Statistical Revew) at 5; see also Trial Tr. 1588:4–1589:6 (Toth Direct).
20          661.    In the Lovaza Statistical Review, the reviewer noted that “[t]he median increase in
21   LDL percent change from baseline was greater in the 2 U.S. studies in severe hypertriglyceridemia
22   than in the European studies.” See PX 939 (Lovaza Statistical Review) at 6. In the U.S. studies,
23   whose patients had the median TG level of 816 mg/dL, LDL-C increased by 44.5% from baseline
24   and by 49.3% compared to placebo. See id., Tbl. 2. In comparison, in the European studies, whose
25   patients had the median baseline TG level of 275 mg/dL, the patients’ LDL-C increased only by
26   4.5% from baseline and by 6.9% compared to placebo. See id. These different results are
27   summarized in PDX 6-8:
28                                                 - 185 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 212 of 299



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11
     See also Trial Tr. 1634:4–15 (Toth Direct).
12
            662.    Defendants suggested, on cross-examination of Dr. Toth, that because patients in
13
     the very-high triglyceride group had a median TG level of 816 mg/dL, that a person of ordinary
14
     skill could not form an expectation about the the LDL-C effects in patients with TG levels closer
15
     to 500 mg/dL. See Trial Tr. 1817:16–1818:19 (Toth Cross). But the studies in the Lovaza
16
     Statistical Review did not focus on an individual at a specific TG level, but rather on a patient
17
     population with severe hypertriglyceridemia, that is, with TGs greater than or equal to 500 mg/dL.
18
     See PX 939 (Lovaza Statistical Review) at 4; see also Trial Tr. 1588:20–1589:6 (Toth Direct).
19
     Indeed, FDA defined this study group as “patients with severe hypertriglyceridemia (TG≥ 500).”
20
     PX 939 (Lovaza Statistical Review) at 4. Moreover, a person of ordinary skill would have
21
     understood from ATP-III that the different groups compared in the Lovaza Statistical Review were
22
     distinct patient populations. See PX 989 (ATP-III) at 194; DX 1876 (ATP-III) at 181 see also Trial
23
     Tr. 1569:3–24 (Toth Direct). Indeed, ATP-III—and the Lovaza Statistical Review—recognized
24
     500 mg/dL as the cutoff for severe hypertriglyceridemia and made comparisons based on a
25
     threshold TG level of 500 mg/dL and above. See PX 989 (ATP-III at 194); DX 1876 (ATP-III) at
26
     181; Trial Tr. 1569:3–24 (Toth Direct); PX 939 (Lovaza Statistical Review) at 4. And a person of
27
     ordinary skill would have adhered to the same convention. See, e.g., Trial Tr. 1569:3–8 (Toth
28                                                 - 186 -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 213 of 299



 1   Direct). Consequently, a person of ordinary skill would have formed an expectation, based on the
 2   Lovaza Statistical Review, that patients with severe hypertriglyceridemia would have a
 3   dramatically different LDL-C response to TG-lowering treatment than patients with TGs below
 4   500 mg/dL. See Trial Tr. 1587:7–1591:14 (Toth Direct).
 5          663.   The Lovaza Statistical Review also showed that Lovaza did not reduce apo B in
 6   very high TG patients. In the Lovaza Statistical Review, the apo B data for the treatment group
 7   and the placebo group were presented side-by-side in box plots as percent changes from the
 8   baseline apo B levels. See PX 939 (Lovaza Statistical Review) at 25, Fig. 7; see also Trial Tr.
 9   1724:9–1727:13 (Toth Direct). These box plots showed that the median percent change in apo B
10   was slightly negative for the placebo group, meaning that apo B decreased for the placebo group.
11   See PX 939 (Lovaza Statistical Review) at 25, Fig. 7. In contrast, the median percent change was
12   close to 0% for the group that received 4 g/day of K85 (Lovaza). See id. These data showed that
13   apo B remained virtually unchanged compared to baseline in very high TG patients who received
14   Lovaza, and that Lovaza increased apo B in those patients compared to placebo. See id.; see also
15   Trial Tr. 1724:9–1727:13 (Toth Direct).
16                         b)     Tricor Label (PX 388)
17          664.   The Tricor Label is the 2004 prescribing information for Tricor, the brand name for
18   the TG-lowering agent fenofibrate. See generally PX 388 (Tricor Label). Tricor was FDA-
19   approved for the treatment of severe hypertriglyceridemia. See PX 388 (Tricor Label) at 7.
20          665.   As reported in the FDA-approved labeling for Tricor, and summarized in PDX 6-7
21   below, LDL-C responses varied greatly in patients, depending on their baseline TGs:
22

23

24

25

26

27

28                                                - 187 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 214 of 299



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11
            666.    As reflected in the graph, Tricor actually reduced LDL-C in mixed dyslipidemic
12
     patients with merely elevated TGs. PX 388 (Tricor Label) at 6, Tbl. 1 (reporting a 14.5% reduction
13
     in LDL-C in patients with mean TG levels of 231.9 mg/dL as compared to placebo); PDX 6-7.
14
     Even in patients with high triglycerides—with baseline TGs between 350–499 mg/dL—
15
     fenofibrate only increased LDL-C a non-statistically significant 2.5% compared to placebo. PX
16
     388 (Tricor Label;) at 7, Tbl. 2; PDX 6-7. But when fenofibrate was used to treat severely
17
     hypertriglyceridemic patients—those with TGs of at least 500 mg/dL—LDL-C levels increased
18
     49.2% over placebo. PX 388 (Tricor Label;) at 7, Tbl. 2; PDX 6-7; see also Trial Tr. 1582:11–
19
     1584:19 (Toth Direct).
20
            667.    On cross-examination of Dr. Toth, Defendants suggested that because the mean TG
21
     level in the very-high triglyceride group was 726 mg/dL, a person of ordinary skill could not form
22
     an expectation about the the LDL-C effects in patients with TG levels closer to 500 mg/dL. See
23
     Trial Tr. 1819:22–1821:2 (Toth Cross). But, like Lovaza, the Tricor label did not focus on an
24
     individual at a specific TG level, but rather a population with severe hypertriglyceridemia, with
25
     TGs greater than or equal to 500 mg/dL, and compared that to: (1) a population with TGs between
26
     350 and 499 mg/dL, and (2) another population with mixed dyslipidemia (mean TG of 231.9)
27

28                                                - 188 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 215 of 299



 1   mg/dL. See PX 388 (Tricor Label) at 6–7; see also Trial Tr. 1582:15–1584:19 (Toth Direct). A
 2   person of ordinary skill would have understood from ATP-III that these were distinct patient
 3   populations. See PX 989 (ATP-III) at 194; DX 1876 (ATP-III) at 181; see also Trial Tr. 1569:3–
 4   24 (Toth Direct). Indeed, ATP-III—and the Tricor label—recognized 500 mg/dL as the cutoff for
 5   severe hypertriglyceridemia and made comparisons based on TG levels of 500 and above. See PX
 6   989 (ATP-III) at 194; DX 1876 (ATP-III) at 181; Trial Tr. 1569:3–24 (Toth Direct); PX 388
 7   (Tricor Label) at 6–7. And a person of ordinary skill would have adhered to the same convention.
 8   See, e.g., Trial Tr. 1569:3–8 (Toth Direct). A person of ordinary skill therefore would have
 9   understood from the Tricor Label that patients with severe hypertriglyceridemia have a
10   dramatically different LDL-C response to TG-lowering treatment than patients with TGs below
11   500 mg/dL. See Trial Tr. 1584:8–23 (Toth Direct) (“But then when you go above 500 you zoom
12   up.”).
13            G.     Defendants’ Have Failed to Adduce Clear and Convincing Evidence That a
                     Person of Ordinary Skill in March 2008 Would Have Been Motivated to Use
14                   Purified EPA to Treat Severe Hypertriglyceridemia
15
              668.   Defendants have not demonstrated by clear and convincing evidence that a person
16
     of ordinary skill would have been motivated to use high purity EPA to treat severe
17
     hypertriglyceridemia, a critical element of establishing obviousness. Trial Tr. 1639:3–1703:7
18
     (Toth Direct). Defendants contend that a person of ordinary skill in March 2008 would have been
19
     motivated to eliminate DHA from Lovaza—which contains a mixture of EPA and DHA (and other
20
     naturally occurring omega-3 fatty acids)—and instead use a high purity EPA treatment for severe
21
     hypertriglyceridemia. But nothing in the prior art, including Defendants’ “key prior art,” would
22
     have motivated a person of ordinary skill to do so. To the contrary, the prior art, including the very
23
     Mori 2000 reference upon which Defendants rely, expressly taught that DHA was the superior
24
     therapeutic agent. See supra ¶¶ 549–63. Thus, if a person of ordinary skill in the art had set out to
25
     make an improved omega-3 fatty acid formulation for treatment of severe hypertriglyceridemia,
26
     that person would not have eliminated DHA from Lovaza or otherwise arrived at a high purity
27
     EPA formulation.
28                                                  - 189 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 216 of 299



 1          669.    Nothing in any of the four references in Defendants’ proposed combination would
 2   have motivated a person of ordinary skill to use 4 g of high purity EPA to treat patients with severe
 3   hypertriglyceridemia.
 4          670.    The Lovaza PDR (DX 1535) would not have motivated a person of ordinary skill
 5   to eliminate substantially all of the DHA and instead use only high purity EPA to treat severe
 6   hypertriglyceridemia. Trial Tr. 1677:5–23 (Toth Direct). Nothing in the Lovaza PDR suggested
 7   that it would be advantageous to use high purity EPA instead of an EPA-DHA mixture, nor did
 8   the Lovaza PDR draw any comparisons between the individual effects of DHA and EPA. See
 9   generally DX 1535 (Lovaza PDR); Trial Tr. 1677:13–18 (Toth Direct).
10          671.    Moreover, while Defendants contend that it was “possible to counteract the LDL-
11   C increases that were seen with Lovaza using statins,” Trial Tr. 809:21–810:2 (Heinecke Direct),
12   the reason they offer for why a person of ordinary skill would have wanted to modify Lovaza is to
13   avoid the need to co-administer a statin and the attendant patient compliance issues stemming from
14   having to take two pills instead of one. See Trial Tr. 813:8–19 (Heinecke Direct) (“Q: Even though
15   LDL-C could be reduced with statins, was there still a motivation to improve Lovaza to avoid
16   increases in LDL-C? A: Yes, there is. Obviously patient compliance is a major issue in clinical
17   medicine. For example, most patients prescribed statins don’t take them after six months. . . . It’s
18   clearly easier to take one pill, for example, of pure EPA to treat a condition than to combine two
19   pills such as Lovaza with a statin.”). But Defendants offered no explanation as to why the person
20   of ordinary skill in the art would not have simply placed Lovaza and the statin in a single dosage
21   form. Nor could they have done so. As Dr. Fisher readily admitted, “it’s possible to take two active
22   ingredients and put it in one drug product.” Trial Tr. 1164:2–4 (Fisher Cross). Accordingly, there
23   would have been no reason to pursue high purity EPA, or to change Lovaza.
24          672.    Nor would Hayashi (DX 1532) or Kurabayashi (DX 1534) have motivated a person
25   of ordinary skill to substitute highly purified EPA for the Lovaza composition. Trial Tr. 1677:24–
26   1679:1 (Toth Direct). Neither of these references taught that one could avoid substantial increases
27   in LDL-C in persons with severe hypertriglyceridemia by administering highly purified EPA, nor
28                                                  - 190 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 217 of 299



 1   did they provide a reasonable expectation of success in doing so. See supra ¶¶ 564–82. Neither of
 2   these publications studied lipid effects of purified EPA in populations with very high triglycerides,
 3   and Kurabayashi did not look at the effect of EPA alone in any population, but instead studied the
 4   effects of EPA in conjunction with estriol. See supra ¶¶ 564–82. Neither of these references state
 5   that high purity EPA had advantages over DHA. DX 1532 (Hayashi); DX 1534 (Kurabayashi);
 6   Trial Tr. 1677:24–1679:1 (Toth Direct).
 7           673.    Nor would Mori 2000 (DX 1538) have motivated a person of ordinary skill to
 8   eliminate DHA from Lovaza, as Mori taught that DHA was the superior therapeutic agent. See
 9   supra ¶¶ 549–63; see also DX 1538 (Mori 2000) at 4 (“We found that DHA, but not EPA,
10   improved serum lipid status, in particular a small increase in HDL cholesterol and a significant
11   increase in the HDL2-cholesterol subfraction without adverse effects on fasting glucose
12   concentrations.”); Trial Tr. 1645:16–1646:17 (Toth Direct). Indeed, Mori 2000 taught that DHA
13   was at least as good as EPA at lowering triglycerides, and that it had several advantages in terms
14   of cardiovascular health—on HDL-C, LDL particle size, and fasting glucose. See supra ¶¶ 553–
15   63. Thus, far from motivating a person of ordinary skill to eliminate DHA, Mori 2000 would have
16   led a person of ordinary skill in the art to keep it.
17           674.    Mori 2000 taught away from using high purity EPA in patients with severe
18   hypertriglyceridemia, as it disclosed that only EPA increased fasting glucose. See DX 1538 (Mori
19   2000) at 8; see also Trial Tr. 1647:20–1648:13 (Toth Direct); see also supra ¶¶ 562–63. In March
20   2008, a person of ordinary skill in the art would have understood that an increase in fasting glucose
21   “could be a manifestation of insulin resistance[]”; “have adverse effects on arterial walls[]”; and
22   “also contribute to the development of atheroscleriotic disease. . . .” Trial Tr. 1648:3–1648:13
23   (Toth Direct). Moreover, an increase in fasting glucose would be of particular concern to patients
24   with diabetes, who make up a “good percentage” of patients with severe hypertriglyceridemia. See
25   Trial Tr. 1648:18–1649:12 (Toth Direct). On cross-examination, Dr. Heinecke also acknowledged
26   that fasting glucose was an important cardiovascular risk factor for diabetics; that many patients
27   with severe hypertriglyceridemia have diabetes; and that a person of ordinary skill would not have
28                                                    - 191 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 218 of 299



 1   wanted to develop a treatment for severe hypertriglyceridemia that harmed diabetic patients. Trial
 2   Tr. 903:25–904:9 (Heinecke Cross).
 3          675.    Mori’s observation that DHA has advantages over EPA was echoed in other prior
 4   art as of March 2008, further confirming that a person of ordinary skill would not have wanted to
 5   eliminate DHA from the Lovaza treatment, or otherwise use only high purity EPA. Trial Tr.
 6   1679:2–1703:7 (Toth Direct). As with Mori 2000, for example, other prior reported that DHA
 7   raised HDL-C, the so-called “good cholesterol.” See PX 918/DX 1933 (Agren) at 6 (“Sanders and
 8   Hinds found increased HDL and HDL2 cholesterol concentrations after DHA-rich fish oil intake
 9   and proposed that DHA is responsible for these changes. The greatest increase in the DHA oil
10   group in the present study supports this idea.”); Trial Tr. 1682:20–1683:25 (Toth Direct).
11          676.    Other prior art also disclosed, as Mori 2000 did, that DHA increased LDL-C
12   particle size—an effect that Mori recognized could help lower atherogenic risk. DX 1538 (Mori
13   2000) at 6 (“LDL particle size increased significantly with DHA supplementation, a result that
14   might be expected to contribute to a reduction in atherogenic risk.”); Trial Tr. 1684:1–1686:3 (Toth
15   Direct). For example, in a 2003 article, Drs. Woodman and Mori reported that “LDL particle size
16   increased after supplementation with DHA but not EPA.” PX 563 (Woodman) at 1. The authors
17   proceeded to report that supplementation with purified DHA increases LDL particle size, reduces
18   serum triglycerides, increases HDL2 cholesterol, and improves vascular function and blood
19   pressure. Id. The authors further concluded that, “for subjects with type 2 diabetes, DHA may have
20   more therapeutic value than EPA as a food additive.” Id. This would have been viewed as
21   important for patients with very high TGs, because many such patients have diabetes. Trial Tr.
22   904:4–6 (Heinecke Cross).
23          677.    The prior also reported that DHA had advantages over EPA in terms of blood
24   pressure. Trial Tr. 1685:12–1689:12 (Toth Direct). Because high blood pressure was associated
25   with increased risk of cardiovascular disease, a person of ordinary skill in March 2008 would have
26   understood that an agent that was more effective in lowering blood pressure was desirable. Trial
27   Tr. 1686:4–19 (Toth Direct).
28                                                 - 192 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 219 of 299



 1          678.      For example, a 1999 paper by Dr. Mori reported that “purified DHA but not EPA
 2   reduced ambulatory BP [(blood pressure)] and HR [(heart rate)] in mildly hyperlipidemic men”
 3   and that “[t]he results … suggest that DHA is the principal omega-3 fatty acid in fish and fish oils
 4   . . . responsible for their BP- and HR-lowering effects in humans.” PX 565 (Mori 1999) at 2.
 5          679.      Similarly, a 1996 reference by McLennan reported that DHA had an advantage over
 6   EPA in terms of blood pressure, PX 386 (McLennan); Trial Tr. 1688:4–1689:12 (Toth Direct).
 7   Discussing the relative effects of EPA and DHA on blood pressure, the authors observed that “there
 8   was a clear order of blood pressure retardation between the diets (docosahexaenoic acid diet >
 9   eicosapentaenoic acid + docosahexaenoic acid diet > eicosapentaenoic acid diet)” and that “the
10   presence of docosahexaenoic acid seemed to be most important, with eicosapentaenoic acid
11   providing some effect if present in high enough concentrations.” See PX 386 (McLennan) at 6; see
12   also Trial Tr. 1689:1–12 (Toth Direct). The authors further concluded “that DHA may be the
13   principal active component conferring cardiovascular protection.” PX 386 (McLennan) at 1; Trial
14   Tr. 1688:20–25 (Toth Direct).
15          680.      In evaluating the overall profiles of DHA and EPA, a person of ordinary skill in the
16   art would have taken all of these advantages of DHA into account. Trial Tr. 1689:19–1690:10
17   (Toth Direct). Taken together, these factors would have led a person of ordinary skill to retain
18   substantial amounts of DHA in any omega-3 fatty acid formulation. Trial Tr. 1689:19–1690:10
19   (Toth Direct). A person of ordinary skill in the art would not have focused solely on LDL-C, as
20   these other factors were also understood to affect cardiovascular risk. Trial Tr. 1689:19–1690:25
21   (Toth Direct).
22          681.      A person of ordinary skill would not have believed that EPA would offer any
23   advantage over DHA in patients with severe hypertriglyceridemia. A person of ordinary skill in
24   the art would have understood that both DHA and EPA would greatly increase LDL-C in patients
25   with severe hypertriglyceridemia, simply as a function of how omega-3 formulations were
26   understood to lower TGs—by converting VLDL to LDL. See supra ¶¶ 39–53, 548, 550–52.
27

28                                                  - 193 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 220 of 299



 1   Furthermore, even in persons with TGs below 500 mg/dL, the prior art did not teach that EPA
 2   offered an advantage over DHA with respect to LDL-C. Trial Tr. 1690:11–1700:7 (Toth Direct).
 3          682.    Defendants contend that because the LDL-C increase of 3.5% observed in the EPA
 4   arm in Mori 2000 was not statistically significant, and the LDL-C increase of 8% in the DHA arm
 5   was statistically significant, the person of ordinary skill would have concluded that DHA, but not
 6   EPA, raised LDL-C levels. This argument is flawed for multiple reasons.
 7          683.    First, Mori 2000 addressed the different effects of DHA and EPA in patients who
 8   are mildly hyperlipidemic—the mean baseline TG level in the study was less than 200 mg/dL—
 9   not severely hypertriglyceridemic. DX 1538 (Mori 2000) at 1, 4; Trial Tr. 1640:10–1643:19 (Toth
10   Direct). For this reason, Mori 2000 would not have erased what was understood to be the
11   mechanism by which triglycerides are lowered in severely hypertriglyceridemic patients—the
12   conversion of VLDL to LDL—let alone the prior experience with niacin, fibrates, and Lovaza. See
13   supra ¶¶ 39–53, 548, 550–52. The person of ordinary skill would have expected that both DHA
14   and EPA would dramatically raise LDL-C in patients with severe hypertriglyceridemia, see Trial
15   Tr. 1642:14–1643:19, 1665:17–1669:16 (Toth Direct), and thus would have understood that EPA
16   conferred no advantage over DHA with respect to LDL-C, without regard to Mori 2000.
17          684.    Additionally, even in patients with TGs below 500 mg/dL, the prior art as a whole
18   reported that EPA raised LDL-C. Trial Tr. 1690:21–1700:7 (Toth Direct). For example, a prior art
19   study by Rambjør investigating whether EPA, DHA, or both were responsible for the TG-lowering
20   effects of fish oil reported that study subjects receiving EPA, LDL-C increased in a statistically
21   significant way from 2.81 millimoles per liter to 2.97 millimoles per liter. DX 1961 (Rambjør) at
22   3, 5, Tbl 3; Trial Tr. 1691:12–1692:19 (Toth Direct). The sample size of patients receiving EPA
23   was 25—which exceeded the sample size of the 19 subjects who received EPA in Mori. DX 1961
24   (Rambjør) at 5, Tbl. 3; Trial Tr. 1692:20–25 (Toth Direct); see also supra ¶¶ 595–97. While Dr.
25   Heinecke testified that a person of ordinary skill would have disregarded Rambjør after the Mori
26   paper was published in 2000 (Trial Tr. 784:6-785:2) that contention is belied by publications after
27

28                                                 - 194 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 221 of 299



 1   Mori 2000 that continued to cite Rambjør. PX 909 (Geppert) at 8 (citing Rambjør); DX 1605 (von
 2   Schacky) at 9, Tbl. 1.
 3          685.    Furthermore, far from consistently reporting that DHA raised LDL-C in patients
 4   with TGs below 500 mg/dl, some prior art reported that DHA did not raise LDL-C. Trial Tr.
 5   1693:5–1695:11 (Toth Direct); DX 1933 (Agren) at 8, Tbl. 3 (“No tendency to increased LDL
 6   cholesterol was seen in the DHA-oil group in the present study.”); DX 1949 (Conquer) at 4 (“[N]o
 7   significant alteration was found in the total and LDL-cholesterol levels with DHA
 8   supplementation. . . .”); see also Trial Tr. 1187:15–19 (Fisher Cross) (“Q. There were publications
 9   that actually [said] that DHA may lower LDL more, correct?” A. That’s correct.”).
10          686.    To be sure, there was inconsistency in the reported LDL-C outcomes for DHA and
11   EPA in persons with normal to high triglyceride levels, which the prior art noted. Trial Tr.
12   1695:12–1697:19 (Toth Direct). For example, Hayashi observed that “[d]ata on the effects of fish
13   oils rich in N-3 fatty acids on plasma low-density lipoprotein (LDL) and high-density lipoprotein
14   (HDL) levels were contradictory in some cases.” DX 1532 (Hayashi) at 3. And a prior art reference
15   by Geppert noted that “[i]nconsistent effects of DHA on LDL cholesterol levels were reported in
16   previous studies; some investigators found a LDL cholesterol-raising effect of DHA or no effect
17   on LDL cholesterol levels.”) PX 909 (Geppert) at 8. But the inconsistency in reported LDL-C
18   outcomes with DHA and EPA is further reason that it was not known or reasonably expected that
19   EPA had an LDL-C advantage over DHA—or that DHA, but not EPA, raised LDL-C—in any
20   patient population.
21          687.    Even if the person of ordinary skill had looked only at Mori 2000 in isolation,
22   moreover, that person would not have read it as teaching that DHA but not EPA increased LDL-
23   C in the population studied. That person would have attributed the reported 4.5% difference in
24   LDL-C between DHA and EPA to the different baseline TGs in the DHA and EPA groups: the
25   subjects in the EPA arm had a mean TG level more than 10% lower than the DHA group, which
26   could explain the smaller increase in LDL-C with EPA (since LDL-C increases were understood
27   to increase as baseline TGs increased). Trial Tr. 1643:3–1644:11 (Toth Direct); Trial Tr. 1579:1–
28                                                 - 195 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 222 of 299



 1   18 (Toth Direct); see also supra ¶¶ 550–52. The person of ordinary skill would have understood
 2   additionally that the LDL-C increase in the EPA arm was not statistically significant because of
 3   the small sample size—only 19 subjects. Trial Tr. 1643:20–1644:11 (Toth Direct). Indeed, in just
 4   a slightly larger sample of 25 subjects, Rambjør reported that EPA did increase LDL-C, even in
 5   persons with TGs below 500 mg/dL. See supra ¶¶ 550–52, 596.
 6          688.    On balance, the prior art as a whole reported that both EPA and DHA raised LDL-
 7   C—even in patients with TG levels below 500 mg/dL. Trial Tr. 1697:16–1700:7 (Toth Direct).
 8   This was evident from the a 2006 review publication by von Schacky (DX 1605), which surveyed
 9   the literature and drew conclusions about the relative effects of EPA and DHA on lipid effects and
10   other parameters including LDL-C, based on a wide range of sources. DX 1605 (von Schacky);
11   Trial Tr. 1697:16–1700:7 (Toth Direct).; see also supra ¶¶ 606–11.
12          689.    In the von Schacky article, the author conducted an extensive review of the
13   literature, conducting various Medline searches, examining the Cochrane Review database, and
14   consulting articles maintained in his personal database that had been generated over more than 20
15   years. DX 1605 (von Schacky) at 2; Trial Tr. 1945:24–1946:16 (Toth Re-Direct). After conducting
16   this review, the author summarized the effects of purified EPA and DHA as observed in human
17   studies on a variety of risk factors for cardiovascular disease, reporting semi-quantitative
18   conclusions from the literature. DX 1605 (von Schacky) at 9, Tbl. 1; Trial Tr. 1698:2–1703:7 (Toth
19   Direct). The table reporting these conclusions appears immediately below:
20

21

22

23

24

25

26

27

28                                                - 196 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 223 of 299



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14           690.   At the bottom of the table under “note,” von Schacky identified 14 manuscripts as
15   the source for the information in the table—including the Mori 2000 reference and the Rambjør
16   paper. DX 1605 (von Schacky), at 9, Tbl. 1; Trial Tr. 1699:10–1700:7 (Toth Direct). In the table
17   itself, von Schacky reported that DHA and EPA were understood to have the same relative effects
18   on LDL-C—with both EPA and DHA receiving a single upward arrow, meaning that on balance
19   both EPA and DHA raised LDL-C, and to the same degree. DX 1605 (von Schacky) at 9; Trial Tr.
20   1699:15–1700:20 (Toth Direct). 18
21
     18
       Defendants also attempt to bolster their position that DHA but not EPA was understood to raise
22   LDL-C in patients with TGs below 500 mg/dL by looking at a 2011 article discussing the MARINE
23   study. DX 1741 (Bays 2011). Defendants focus on a statement that “in several small studies”
     “DHA treatment generally increased LDL cholesterol levels, [while] EPA did not.” DX 1741
24   (Bays 2011) at 7. But this article from 2011 was not prior art—and therefore would not have been
     available to a person of ordinary skill in the art—and its conclusions were informed in large part
25   by events and publications after March 2008. DX 1741 (Bays 2011) at 7, 9; Trial Tr. 1954:4–
     1956:12 (Toth Re-Direct). Moreover, all of the studies referenced in the publication were small,
26
     and none were in persons with severe hypertriglyceridemia—which the article specifically notes.
27   DX 1741 (Bays 2011) at 7, 9; Trial Tr. 1956:13–1957:9 (Toth Re-Direct). And the article went on

28                                                - 197 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 224 of 299



 1          691.      Defendants point to a statement in the text of von Schacky stating that in Mori 2000
 2   “no effects of either EPA or DHA” were seen on LDL-C. DX 1605 (von Schacky) at 5. But
 3   elsewhere in the article, under a heading discussing DHA and EPA, von Schacky reported that
 4   “[r]ather consistently, LDL has been seen to be increased with a few exceptions” with both DHA
 5   and EPA, thereby strongly supporting the conclusions in Table 1 that, on the whole, both EPA and
 6   DHA were understood to raise LDL-C. DX-1605 (von Schacky) at 4–5; Trial Tr. 1947:3–1948:21
 7   (Toth Re-Direct).
 8          692.      The table also reported that DHA had advantages over EPA with respect to several
 9   other parameters—HDL effects, blood pressure, heart rate, and endothelial function. DX 1605
10   (von Schacky) at 9, Tbl. 1; Trial Tr. 1700:8–1703:7 (Toth Direct). For no factor was EPA reported
11   to offer an advantage over DHA. DX 1605 (von Schacky) at 9, Tbl. 1; Trial Tr. 1702:19–1703:7
12   (Toth Direct).
13          693.      Dr. Heinecke attempted to belittle von Schacky as a “review” with “no primary
14   data” in the paper. Trial Tr. 785:3–12 (Heinecke Direct). But as both Drs. Heinecke and Toth
15   agreed, this publication was a synthesis “of what the literature showed” about the relative effects
16   of DHA and EPA. Trial Tr. 785:3–12 (Heinecke Direct); Trial Tr. 1698:2–16 (Toth Direct). It is
17   therefore entitled to a great deal of weight in determining how the person of ordinary skill,
18   reviewing the art as a whole, would have assessed the comparative attributes of DHA and EPA.
19          694.      Defendants attempted to discredit the von Schacky reference on the ground that its
20   conclusions were semi-quantitative, and that the arrows showing directional effects of DHA and
21   EPA were supposedly “totally unclear.” Trial Tr. 785:13–786:14 (Heinecke). But a person of
22   ordinary skill would have found a semi-quantitative evaluation helpful because one can tell quickly
23   by looking, based on the number and direction of arrows, how DHA and EPA compare on a variety
24   of effects. Trial Tr. 1701:12–22 (Toth Direct). And when a person of ordinary skill looks at the
25   comparison, it is clear that EPA was not understood to have any advantages over DHA, and that
26

27   to note that an “unexpected finding was that Vascepa produced no significant increase in LDL
     cholesterol levels” in patients with severe hypertriglyceridemia. DX 1741 (Bays 2011) at 7.
28                                                  - 198 -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 225 of 299



 1   DHA was understood to have several advantages over EPA. Trial Tr. 1702:19–1703:7 (Toth
 2   Direct); DX 1605 (von Schacky) at 9, Tbl. 1.
 3          695.   Von Schacky thus underscores that a person of ordinary skill would not have been
 4   led to eliminate DHA from Lovaza, given all of the advantages observed with DHA, and the
 5   absence of any advantage for EPA. Trial Tr. 1702:19–1703:7 (Toth Direct). A person of ordinary
 6   skill would have believed that eliminating DHA from Lovaza would make Lovaza worse—which
 7   a POSA would not have wanted to do. Trial Tr. 1948:16–1949:1 (Toth Re-Direct).
 8          696.   That none of Defendants’ references, including the “key prior art,” would have
 9   motivated a person of ordinary skill to eliminate DHA from Lovaza is reinforced by testimony
10   from Defendants’ expert Dr. Fisher. Dr. Fisher testified that when Lovaza was approved in 2004—
11   after Mori 2000 (DX 1538), Hayashi 1995 (DX 1532), and Kurabyashi 2000 (DX 1534)—neither
12   he nor any of his colleagues at the National Lipid Associated believed that the makers of Lovaza
13   “gotta get this DHA out of there.” Trial Tr. 1187:4–14 (Fisher Cross). Moreover, Dr. Fisher
14   testified that even when VASCEPA was launched, people were not immediately switching from
15   the predominantly DHA-EPA mixture of Lovaza to the high purity EPA treatment of Lovaza—
16   thus indicating that it was not obvious that high purity EPA had advantages over the Lovaza
17   mixture. Trial Tr. 1186:14–1188:4 (Fisher Cross).
18          697.   Nothing about the JELIS trial would have motivated a person of ordinary skill in
19   the art to use high purity EPA for the treatment of severe hypertriglyceridemia. As noted above,
20   JELIS did not concern patients with severe hypertriglyceridemia, but instead hypercholesterolemic
21   patients with TG levels that were only slightly above normal—with a mean TG level of 153 mg/dL.
22   DX 1553 (Yokoyama 2007) at 3, Tbl. 1; Trial Tr. 1744:18–1745:21 (Toth Direct). JELIS therefore
23   taught nothing about the LDL-C effects of a TG-lowering agent in patients with severe
24   hypertriglyceridemia, and would not have provided a reasonable expectation of avoiding LDL-C
25   increases if administering EPA to patients with severe hypertriglyceridemia. See supra¶¶ 39–53,
26   622.
27

28                                                  - 199 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 226 of 299



 1          698.       Nor would JELIS have provided any expectation that high purity EPA would
 2   reduce cardiovascular risk in patients with severe hypertriglyceridemia. Even in patients with
 3   lower baseline TG levels, JELIS was not widely accepted as establishing cardiovascular benefit.
 4   See supra ¶¶ 621–38. Because of its many methodological flaws, the person of ordinary skill in
 5   the art in March 2008 would certainly not have taken its 19% cardiovascular risk reduction at face
 6   value. See supra ¶¶ 621–38.
 7          699.       But even if one had taken at face value the reported 19% risk reduction in the
 8   primary endpoint, JELIS still would not have provided any basis to expect that high purity EPA
 9   would reduce cardiovascular risk in severely hypertriglyceridemic patients. In that patient
10   population, a person of ordinary skill would have expected to see large LDL-C increases from a
11   TG-lowering agent—including EPA—which would have negated any cardiovascular benefits
12   reported in patients with lower TG levels. See supra ¶¶ 39–53, 622.
13          700.       If JELIS had motivated a person of ordinary skill to pursue an omega-3 fatty acid
14   formulation, it would not have been high purity EPA, but instead one with substantial amounts of
15   DHA. See supra ¶¶ 643–45. The JELIS trial was administered exclusively to Japanese subjects,
16   whose diet is very high in fish consumption—approximately 5 times higher than in other countries
17   according to Yokoyama. DX 1553 (Yokoyama 2007) at 7; Trial Tr. 1763:4-1764:16 (Toth Direct).
18   Because fish contain natural amounts of DHA, the high fish intake in Japanese persons meant that
19   Japanese subjects in Yokoyama ingested large amounts of DHA through diet alone. Trial Tr.
20   1763:4–1764:16 (Toth Direct); Trial Tr. 1969:3–8 (Toth Re-Direct); Trial Tr. 1152:23–1153:13
21   (Fisher Cross).
22          701.       Thus, if a person of ordinary skill had sought to pursue a formulation that mimicked
23   in a Western population the composition of the omega-3 fatty acids that JELIS subjects consumed
24   through diet and medication, that person would have included substantial amounts of DHA. Trial
25   Tr. 1763:1–1764:16 (Toth Direct); Trial Tr. 1969:3–8 (Toth Re-Direct). That a person of ordinary
26   skill in the art would have wanted to pursue a fatty acid formulation with substantial amounts of
27   DHA is further reinforced by the fact that the prior art taught several advantages with DHA over
28                                                   - 200 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 227 of 299



 1   EPA, see supra ¶¶ 553–63, 604, 608–10, 673–81, and reflected in the fact that all ongoing
 2   cardiovascular outcome trials under way as of March 2008 included formulations containing
 3   substantial amounts of DHA. See supra ¶¶ 142–51.
 4          702.    Dr. Heinecke’s testimony confirms that a person of ordinary skill would not have
 5   been motivated to use high purity EPA in patients with severe hypertriglyceridemia. See Trial Tr.
 6   849:21–850:13 (Heinecke Cross) (“So, in my opinion, I’m— I don’t think this is a major issue.
 7   You’re not going to be using EPA to lower triglycerides above 500 in order to reduce
 8   cardiovascular risk. That’s not what any clinician would do.”).
 9          703.    Additionally, following JELIS, Dr. Fisher did not recommend using high purity
10   EPA for to address cardiovascular risk for any population. See supra ¶¶ 634–35.
11          H.      Defendants’ Have Failed to Adduce Clear and Convincing Evidence That a
                    POSA in March 2008 Would Have Had a Reasonable Expectation of Success
12                  That Purified EPA Would Reduce TGs in SHT Patients without Raising LDL-
                    C
13

14          704.    Defendants concede that the prior art did not teach the effect of purified EPA on

15   the LDL-C levels of patients with severe hypertriglyceridemia. See Trial Tr. 800:2–5 (Heinecke

16   Direct) (“And so I don’t think there’s any evidence in the prior literature about what the impact of

17   EPA would be on LDL cholesterol in patients with triglycerides above 500 milligrams per

18   deciliter.”); see also Trial Tr. 798:23–799:11 (Heinecke Direct) (“I’m not arguing here that we

19   know what the impact is of EPA on LDL cholesterol levels above 500 milligrams per deciliter”);

20   Trial Tr. 832:8–20 (Heinecke Cross) (“Q. So in terms of the key prior art, there's no description of

21   the effect of pure EPA on patients with severe hypertriglyceridemia. A. I think there is evidence

22   that EPA would lower triglycerides in patients with high triglycerides above 500, but there was no

23   direct evidence on LDL cholesterol.”) (emphasis added).

24          705.    Defendants’ contention that a person of ordinary skill in the art would have

25   reasonably expected success in avoiding LDL-C increases in patients with severe

26   hypertriglyceridemia rests on the erroneous assertion that a person of ordinary skill in the art would

27   have expected that LDL-C levels in patients with severe hypertriglyceridemia would respond in

28                                                  - 201 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 228 of 299



 1   the same way as patients with only moderately elevated TGs. Trial Tr. 788:25–789:14 (Heinecke
 2   Direct). Defendants’ expert testified that “typically, if one observes [an] effect on a value at a lower
 3   level, one anticipates seeing a similar effect a higher levels of that value.” Id.
 4          706.    But there is no reason why the person of ordinary skill would have relied on what
 5   may typically be the case when the prior art taught what the effect had been specifically when TG-
 6   lowering agents had been administered to patients with severe hypertriglyceridemia. Without
 7   exception, the prior art taught that in that specific context the effect of TG-lowering agents on
 8   LDL-C depended upon the baseline TG levels of the patient population, and that severely
 9   hypertriglyceridemic patients experienced large LDL-C increases even when persons with lower
10   TGs did not. See supra ¶¶ 33–34, 39–53; see also Trial Tr. 1667:11–1668:7 (Toth Direct).
11          707.    A person of ordinary skill in the art understood from fibrates, for example, that
12   LDL-C increased dramatically when reducing TGs in patients with severe hypertriglyceridemia,
13   even though fibrates reduced LDL-C in patients with moderately elevated TGs. See supra ¶¶ 39–
14   53, 664–67.
15          708.    As noted above, the TG-lowering agent fenofibrate (marketed under the brand
16   name Tricor) actually reduced LDL-C in mixed dyslipidemic patients with merely elevated TGs.
17   PX 388 (Tricor Label) at 6, Tbl. 1 (reporting a 14.5% reduction in LDL-C in patients with mean
18   TG levels of 231.9 mg/dL as compared to placebo); PDX 6-7. Even in patients with high
19   triglycerides—with baseline TGs between 350–499 mg/dL—fenofibrate only increased LDL-C a
20   non-statistically significant 2.5% compared to placebo. PX 388 (Tricor Label) at 7, Tbl. 2; PDX
21   6-7. But when fenofibrate was used to treat severely hypertriglyceridemic patients—those with
22   TGs of at least 500 mg/dL—LDL-C levels increased 49.2% over placebo. PX 388 (Tricor Label)
23   at 7, Tbl. 2; PDX 6-7; see also Trial Tr. 1582:11–1584:19 (Toth Direct). These differential effects
24   are illustrated below in PDX 6-7:
25

26

27

28                                                   - 202 -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 229 of 299



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11
            709.      Goodman & Gilman’s Pharmacologic Basis of Therapeutics, a standard reference,
12
     observed that:
13
                      In patients with mild hypertriglyceridemia (e.g., triglycerides <400
14                    mg/dl), fibrate treatment decreases triglyceride levels by up to 50%
                      and increases HDL-C concentrations about 15%; LDL-C levels may
15                    be unchanged or increase. The second-generation agents, such as
                      fenofibrate, bezafibrate, and ciprofibrate, lower VLDL levels to a
16
                      degree similar to that produced by gemfibrozil, but they also are
17                    more likely to decrease LDL levels by 15% to 20%. In patients with
                      more marked hypertriglyceridemia (e.g., 400 to 1000 mg/dl), a
18                    similar fall in triglycerides occurs, but LDL increases of 10% to 30%
                      are seen frequently.
19
     PX 1027 (Goodman & Gilman 2006) at 31 (emphasis added); Trial Tr. 1584:20–1586:24 (Toth
20
     Direct).
21
            710.      A person of ordinary skill in the art would have understood in 2008 that omega-3-
22
     fatty acids, including EPA and DHA, worked like fibrates in reducing TGs in patients with severe
23
     hypertriglyceridemia. Trial Tr. 1589:15–1597:13 (Toth Direct). For example, a prior art reference
24
     by Bays entitled Prescription Omega-3 Fatty Acids explained as follows:
25
                      As with fibrates, the degree of LDL-C elevations observed with
26                    omega-3 treatment is generally related to the pretreatment
                      triglyceride levels. Omega-3 fatty acids increase LDL cholesterol
27                    levels the most in patients with the highest pretreatment triglyceride
28                                                   - 203 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 230 of 299



 1                  levels. The reason for the increased LDL cholesterol levels with
                    omega-3 fatty acids is related to the increased conversion of VLDL
 2                  particles to LDL particles.”
 3   PX 486 (Bays 2008) at 10, 12 (emphasis added); see also Trial Tr. 1596:11–1597:13 (Toth Direct).
 4          711.    Other prior art echoed that view that omega-3 fatty acids worked like fibrates in
 5   reducing TGs in patients with severe hypertriglyceridemia. For example, the 2007 McKenney
 6   reference reported:
 7                  The triglyceride reducing effects of EPA and DHA have been
 8                  detailed in numerous studies among a wide range of patient types. .
                    . . As with fibric acid derivatives (fibrates) and nicotinic acid
 9                  derivatives (niacin), reductions in triglycerides and very-low-
                    density-lipoprotein (VLDL) cholesterol are generally greater in
10                  patients with higher baseline triglyceride levels. An increase in low-
                    density-lipoprotein (LDL) and high-density-lipoprotein (HDL)
11                  cholesterol can accompany a reduction in triglycerides; the higher
12                  the baseline triglyceride level, the greater these lipids may be
                    increased.”).
13
     PX 923 (McKenney I) at 5 (emphasis added).
14
            712.    McKenney went on to observe that, under the influence of omega-3 fatty acids, “the
15
     conversion of VLDL to LDL particles increased 93 percent”—showing that with omega-3 fatty
16
     acids “VLDL particles are rapidly converted to LDL particles, thus explaining why LDL
17
     cholesterol levels may rise in patients with very high triglycerides when given P-O3FA therapy.”
18
     PX 923 (McKenney I) at 5 (emphasis added); Trial Tr. 1593:16–1595:3 (Toth Direct).
19
            713.    Even Dr. Heinecke admitted on cross-examination that prior art suggested that
20
     fibrates and omega-3 fatty acids had the same mechanism of action in lowering TGs: fibrates, like
21
     omega-3 fatty acids, work by enhancing the conversion of TG-rich VLDL particles to LDL. Trial
22
     Tr. 884:2–886:10 (Heinecke Cross); PX 1027 (Goodman & Gilman 2006) at 30. Indeed, Dr.
23
     Heinecke admitted that in 2004 FDA stated that the mechanism by which one fibrate, fenofibrate,
24
     lowered TGs was the enhanced clearance of VLDL to LDL-C. Trial Tr. 880:19–883:1 (Heinecke
25
     Cross); PX 388 (Tricor Label) at 2.
26

27

28                                                 - 204 -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 231 of 299



 1          714.   Moreover, as with fibrates, omega-3 fatty acids had shown differential effects on
 2   LDL-C depending on baseline TGs. As with fibrates, clinical studies with Lovaza reported LDL-
 3   C increases of approximately 45–50% in patients with TGs of at least 500 mg/dL. PX 939 (Lovaza
 4   Statistical Review) at 5–6; PDX 6-8; Trial Tr. 1587:4–1590:11 (Toth Direct). These increases were
 5   observed in patients with very high TGs notwithstanding the fact that Lovaza increased LDL-C
 6   much more modestly—by only approximately 4.5–7%—in patients with lower TG levels. PX 939
 7   (Lovaza Statistical Review) at 5-6; PDX 6-8; Trial Tr. 1587:4–1590:11 (Toth Direct). These
 8   differential effects are summarized in PDX 6-8:
 9
10

11

12

13

14

15

16

17

18

19
            715.   A person of ordinary skill would have expected LDL-C to go up dramatically if
20
     EPA were administered to patients with severe hypertriglyceridemia—just as with all approved
21
     TG-lowering agents at the time. Trial Tr. 1665:17–1669:16 (Toth Direct). A person of ordinary
22
     skill at the time of the invention would have understood that LDL-C increases in the severely
23
     hypertriglyceridemic were a “general phenomenon” that occurred irrespective of which TG-
24
     lowering agent was used—a necessary consequence of the mechanism of lowering TGs by
25
     converting VLDL to LDL. See supra ¶¶ 33–34, 39–53. A person of ordinary skill– therefore would
26
     have expected that high purity EPA would produce large increases in LDL-C in patients with
27

28                                                - 205 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 232 of 299



 1   severe    hypertriglyceridemia—just     as   all   prior   art   approved   treatments    for   severe
 2   hypertriglyceridemia had done. See supra ¶¶ 33–34, 39–53.
 3            716.   Other evidence from around the time of invention confirms this view. For example,
 4   in December 2008, Amarin convened an expert panel to elicit their views about the development
 5   project that led to VASCEPA®. One panelist told Amarin that with high purity EPA “LDL-C is
 6   likely to go up as it does with virtually all [TG] lowering therapies in this group of patients [having
 7   severe hypertriglyceridemia]” and another told Amarin that it should be “very careful” about
 8   working with patients whose baseline TGs were between 500 and 650 mg/dL because they would
 9   have “relatively high IDL and therefore treatment is likely to increase the conversion of IDL to
10   LDL in these patients—thus pushing up LDL-C.” PX 754 (Expert Panel Notes) at 2; see also
11   Osterloh Dep. 183:15–187:4 (discussing skepticism of experts at Amarin’s 2008 Expert Panel
12   Meeting).
13            717.   Even after 2008, moreover, the understanding continued to be that TG-lowering
14   agents worked to lower TGs in the severely hypertriglyceridemic population by increasing
15   lipoprotein lipase activity, thereby increasing the conversion of VLDL to LDL and, in the process,
16   raising LDL-C. For example, the VASCEPA Medical Review from 2011 reflected FDA’s
17   understanding that Lovaza’s mechanism for lowering TGs was enhanced conversion of VLDL to
18   LDL—and that this explained the large increase in LDL-observed with Lovaza in patients with
19   very high TGs. See PX 289 (VASCEPA Medical Review) at 14 (“The increase in LDL-C [with
20   Lovaza] is thought to be due to the increased activity of LPL [Lipoprotein Lipase] activity. This
21   increased activity enhances the conversion of [VLDL] and [IDL] to LDL-C.”); Trial Tr. 860:15–
22   863:18 (Heinecke Cross).
23            718.   Defendants failed to point to anything in the prior art suggesting that substantial
24   increases in LDL-C would be avoided if high purity EPA is given to patients with very severe
25   hypertriglyceridemia. Defendants failed to cite, for instance, even a single prior art reference that
26   taught that high purity EPA would perform differently with respect to LDL-C in patients with very
27   high TGs than Lovaza or fibrates. Nor did Defendants cite prior art teaching that one could avoid
28                                                  - 206 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 233 of 299



 1   the large LDL increases observed with Lovaza in patients with severe hypertriglyceridemia by
 2   changing the composition to include only EPA instead of Lovaza’s omega-3 fatty acid mixture.
 3   Defendants therefore have fallen far short of proving that a person of ordinary skill would have
 4   reasonably expected to avoid substantial LDL-C increases by administering high purity EPA to
 5   persons with severe hypertriglyceridemia.
 6          719.    Similarly, Defendants have fallen far short of proving by clear and convincing
 7   evidence that high purity EPA would have been reasonably expected to reduce apo B in patients
 8   with severe hypertriglyceridemia. Nowhere did Dr. Heinecke or Defendants cite prior art
 9   demonstrating the effect of apo B in persons with very high TGs. Trial Tr. 1779:25–1780:22 (Toth
10   Direct). And the only omega-3 fatty acid formulation in which apo B effects had been measured
11   in patients with severe hypertriglyceridemia did not show a reduction in apo B; it showed a slight
12   increase. PX 939 (Lovaza Statistical Review) at 25, Fig. 7; Trial Tr. 1724:8–1725:11 (Toth Direct).
13          I.      Defendants Have Failed to Adduce Clear and Convincing Evidence That It
                    Was “Obvious to Try” Purified EPA to Reduce TGs in Severely
14                  Hypertriglyceridemic Patients without Raising LDL-C
15
            720.    An invention may be “obvious to try” only if there are “a finite number of identified,
16
     predictable solutions” that lead to “anticipated success.” KSR Int’l Co. v. Teleflex Inc., 550 U.S.
17
     398, 421 (2007). “To the extent an art is unpredictable, as the chemical arts often are, KSR’s focus
18
     on these ‘identifiable, predictable solutions’ may present a difficult hurdle because potential
19
     solutions are less likely to be genuinely predictable.” Eisai Co. Ltd. v. Dr. Reddy’s Labs. Ltd., 533
20
     F.3d 1353, 1359 (Fed. Cir. 2008). Defendants fell far short of meeting this standard.
21
            721.    While Defendants contend that there were only three options for pursuing an
22
     improved TG-lowering formulation that would not increase LDL-C in patients with severe
23
     hypertriglyceridemia, see Trial Tr. 760:2–761:5 (Heinecke Direct), a person of ordinary skill in
24
     the art in March 2008 seeking to arrive at an improved treatment for severe hypertriglyceridemia
25
     that avoided LDL-C increases would have had numerous potential options to pursue, including
26
     trying to develop a new niacin or fibrate product, a combination of existing agents, or some new
27
     type of TG-lowering agent altogether. Trial Tr. 1707:1–1708:9 (Toth Direct). And even if one had
28                                                  - 207 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 234 of 299



 1   been limited to fish oil formulations, there was a vast array of choices to pursue, as one could have:
 2   (1) varied the ratio between the principal omega-3 fatty acids (in a wide variety of ratios);19
 3   (2) could have varied the dose; or (3) could have added other substances, such as alpha-linolenic
 4   acid (as some people have), omega-6s, or omega-9s. Trial Tr. 1707:1–1708:9 (Toth Direct); PDX
 5   6-29. The list was potentially infinite. Id.
 6           722.    Among such choices, a person of ordinary skill in the art would not have found it
 7   obvious to administer 4 g/day of highly purified EPA with substantially no DHA, given all of the
 8   potential advantages the prior art reported for DHA, as well as the fact that EPA raised potential
 9   concerns about fasting glucose levels in diabetics, who make up a large portion of persons with
10   very high triglycerides. See supra ¶¶ 553–63, 668–703. Nor would a person of ordinary skill in the
11   art have seen an LDL-C advantage with using purified EPA. See supra ¶¶ 550–52, 668–703.
12           723.    Moreover, a person of ordinary skill in the art would not have reasonably expected
13   that any option would avoid substantial increases in LDL-C in patients with severe
14   hypertriglyceridemia, given that such increases were understood to be a “general phenomenon”
15   resulting from the mechanism by which TG-lowering agents, including omega-3 fatty acids,
16   lowered TGs. See supra ¶¶ 39–53. Instead, the person of ordinary skill would have expected that
17   any omega-3 fatty acid formulation, including both pure DHA and EPA, would dramatically
18   increase LDL-C in persons with severe hypertriglyceridemia. See supra ¶¶ 39–53, 704–719. Thus,
19   there certainly were not a finite number of “identified, predictable solutions” that lead to
20   “anticipated success.” KSR Int’l Co., 550 U.S. at 421.
21

22

23   19
       Around the time of the claimed invention, and even in the years following, researchers continued
24   to pursue omega-3 mixtures in a variety of ratios of EPA and DHA. The clinical trials underway
     as of 2008 all investigated formulations that included substantial amounts of DHA, including the
25   OMEGA trial (460 mg EPA/380 mg DHA); ALPHA OMEGA (400 mg EPA-DHA);
     SU.FOL.OM3 (400 mg EPA/200 mg DHA); ORIGIN (465 mg EPA/375 mg DHA); R&P (500
26
     mg EPA/500 mg DHA); DO-IT (1150 mg EPA/800 mg DHA); ASCEND (460 mg EPA/380 mg
27   DHA). See supra ¶¶ 142–51. Dr. Fisher himself admitted that, as of 2008, a variety of trials on a
     variety of mixtures of EPA and DHA were being conducted. Trial Tr. 1183:13–16 (Fisher Cross).
28                                                  - 208 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 235 of 299



 1          724.    Furthermore, real world experience confirms that it would not have been obvious
 2   to try a formulation of high purity EPA with substantially no DHA as a treatment for severe
 3   hypertriglyceridemia. Although purified EPA had been known since at least the approval of Epadel
 4   in the early 1990s, no one as of March 2008 had developed a method of lowering TGs in the
 5   severely hypertriglyceridemic population using a composition with highly purified EPA and
 6   substantially no DHA. Trial Tr. 889:1–890:1 (Heinecke Cross). Here, the “elapsed time between
 7   the prior art and the [asserted patents’] filing date evinces that the [claimed invention] was not
 8   obvious to try.” Leo Pharm. Prod., 726 F.3d at 13456-57.
 9          725.    That the clinical advantages of purified EPA in treating severe hypertriglyceridemia
10   were not obvious from the prior art is further manifest from the fact that GSK and Reliant
11   developed the Lovaza omega-3 mixture in 2004 to treat severe hypertriglyceridemia rather than
12   high purity EPA. Trial Tr. 889:1–19 (Heinecke Cross). Had the benefits of using purified EPA
13   over the mixture in treating severe hypertriglyceridemia been obvious, GSK and its predecessors
14   would not have pursued the mixture instead.
15          J.      Defendants Have Failed to Adduce Clear and Convincing Evidence That It
                    Was Obvious to Treat Severe Hypertriglyceridemia with a Combination of
16                  Purified EPA and a Statin to Reduce TGs Without Raising EPA
17
            726.    On the last day of trial, Defendants suggested that the Asserted Claims were
18
     obvious over a combination of purified EPA and a statin, on the theory that such a combination
19
     would have provided a reasonable expectation of success of lowering TGs without increasing
20
     LDL-C in patients with severe hypertriglyceridemia. See Trial Tr. 1871:16–1877:2 (Toth Cross).
21
            727.    But Defendants did not assert such a combination in their Pretrial Findings of Fact,
22
     or in affirmative testimony. Prior to trial, Defendants made clear they were proceeding on a single
23
     obviousness theory, and a single combination of prior art references—Lovaza PDR (DX 1535),
24
     Mori 2000 (DX 1538) Hayashi (DX 1532) and Kurabayashi (DX 1534). See Defs.’ Proposed
25
     Findings of Fact, Conclusions of Law, and Order of J. ¶ 389 (ECF No. 336) (“For all Asserted
26
     Claims, as discussed in greater depth below, a skilled artisan would have combined the following
27
     prior-art references: Lovaza PDR (DX 1535), Mori 2000 (DX 1538), Hayashi (DX 1532) and
28                                                 - 209 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 236 of 299



 1   Kurabayashi (DX 1534).”). 20 At trial, Dr. Heinecke confirmed that Defendants were proceeding
 2   on this single combination. See Trial Tr. 718:20–719:3 (Heinecke Direct); see also id. 828:10–22
 3   (Heinecke Cross). Defendants therefore should not be entitled to raise a new obviousness theory
 4   and combination now.
 5           728.   In any event, the Asserted Claims are not obvious over such a combination, even if
 6   permitted. First, Defendants have failed to show motivation to combine purified EPA and a statin
 7   to treat severe hypertriglyceridemia. The purported motivation that Defendants have offered for
 8   why a person of ordinary skill would have wanted to modify Lovaza is to avoid the need to co-
 9   administer a statin. See Trial Tr. 813:8–19 (Heinecke Direct) (“Q: Even though LDL-C could be
10   reduced with statins, was there still a motivation to improve Lovaza to avoid increases in LDL-C?
11   A: Yes, there is. Obviously patient compliance is a major issue in clinical medicine. For example,
12   most patients prescribed statins don’t take them after six months. . . . It’s clearly easier to take one
13   pill, for example, of pure EPA to treat a condition than to combine two pills such as Lovaza with
14   a statin.”). Defendants’ new obviousness theory is contradicted by this purported motivation.
15           729.   Second, Defendants’ new theory also fails to establish motivation to co-administer
16   a statin with high purity EPA. As noted above, the prior art taught that DHA had advantages over
17   EPA, so a person of ordinary skill would have seen no reason to use a formulation with high purity
18   EPA and substantially no DHA, even if they were going to combine an omega-3 fatty acid with a
19   statin. See supra ¶¶ 553–63, 673–703.
20           730.   Third, the Asserted Claims require that the purified EPA itself not raise LDL-C
21   while reducing TGs in severe hypertriglyceridemia patients. See generally Asserted Claims.
22   Whether that rise can be negated through some other agent, such as a statin, is a separate
23   question—and cannot be used in trying to make the case that there would have been a reasonable
24   expectation of avoiding LDL-C increases with EPA when administered to severely
25   hypertriglyceridemic patients.
26
     20
27    The only exception was for Claim 16 of the ’728 Patent, for which Defendants proposed adding
     WO ’900. ECF No. 336, ¶ 389.
28                                                   - 210 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 237 of 299



 1          731.      In any event, there would have been no reasonable expectation of avoiding LDL-C
 2   increases in patients with severe hypertriglyceridemia, even if high purity EPA were co-
 3   administered with a statin. A person of ordinary skill would have been aware of no data showing
 4   that co-administration of a statin with EPA would negate the large anticipated LDL-C increases in
 5   patients with severe hypertriglyceridemia—and Defendants cited none.
 6          732.      On cross-examination, Defendants attempted to make do with data from a version
 7   of the Lovaza prescribing information showing that co-administration of a statin in patients with
 8   TGs of 200 to 499 mg/dL resulted in a 3.5% increase in LDL-C compared to placebo. DX 1578
 9   (Lovaza Prescribing Information) at 1; Trial Tr. 1872:13–1873:2 (Toth Cross); see also Trial Tr.
10   1957:10–23 (Toth Re-Direct). Defendants implied that a person of ordinary skill would have
11   understood that, in view of this data, use of a statin would have completely negated the large LDL-
12   C increases expected in severe hypertriglyceridemia patients with EPA alone. DX 1578 (Lovaza
13   Prescribing Information) at 1, Tbl.1; see also Trial Tr. at 1872:13–1873:2 (Toth Cross).
14          733.      But the prior art showed that increases in LDL-C were dramatically greater in
15   patients with severe hypertriglyceridemia compared to patients with TGs below 500 mg/dl. See
16   supra ¶¶ 39–53, 704–18. Consequently, a person of ordinary skill in the art would not have
17   understood that statins could negate the much larger anticipated LDL-C increases in patients with
18   severe hypertriglyceridemia.
19          734.      Defendants may cite snippets of Dr. Toth’s testimony in an attempt to support their
20   theory that statins “could” prevent LDL-C increases in patients with severe hypertriglyceridemia.
21   Trial Tr. at 1874:10–15 (Toth Cross) (“It could. I would qualify it with the word ‘could.’”). But
22   Dr. Toth testified that whether one could negate the LDL-C elevation would depend upon the
23   “magnitude of the elevation” and the “baseline TG level.” Trial Tr. at 1879:9–15 (Toth Cross).
24   And Defendants point to no data or prior art reference teaching that with the typical magnitude of
25   LDL-C elevation in patients with very high TGs with TG-lowering agents, statins could negate the
26   rise in LDL-C.
27

28                                                  - 211 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 238 of 299



 1          K.      Defendants’ Attempted Eleventh Hour Reliance on the 2007 Lipitor Labeling
                    Is Procedurally Improper and Factually Unavailing
 2
            735.    On the last day of trial, during cross-examination of Plaintiffs’ expert Dr. Toth,
 3
     Defendants identified for the first time the 2007 approved Lipitor labeling as prior art in support
 4
     of an assertion that statins were approved in the prior art to treat severe hypertriglyceridemia. See
 5
     DX 3007 (Lipitor Label 2007); Trial Tr. 1809:1–13 (statement of Mr. Klein). Defendants’
 6
     eleventh-hour assertions regarding the use of statins in the prior art is both procedurally improper
 7
     and factually unavailing, as the effect of statins would not have provided a person of ordinary skill
 8
     in the art in 2008 with any reasonable expectation concerning the effects of EPA.
 9
            736.    First, Defendants’ attempt to establish that statins were approved to treat severe
10
     hypertriglyceridemia in the prior art through the eleventh hour identification of the 2007 Lipitor
11
     labeling is improper. Section 282 of the Patent Code, 35 U.S.C. § 282, expressly requires that all
12
     prior art used by an accused infringer be identified at least 30 days before trial:
13
                    In actions involving the validity or infringement of a patent the party
14
                    asserting invalidity or noninfringement shall give notice in the
15                  pleadings or otherwise in writing to the adverse party at least thirty
                    days before the trial, of … the title, date, and page numbers of any
16                  publication to be relied upon … as showing the state of the art ….”
17          737.    As the Federal Circuit has observed, “[t]he objective of section 282’s provision for
18   advance notice is to prevent unfair and prejudicial surprise by the production of unexpected and
19   unprepared-for prior art references at trial.” Eaton Corp. v. Appliance Valves Corp., 790 F.2d 874,
20   879 (Fed. Cir. 1986). Thus, it has cautioned that “notice of prior art must not be such as effectively
21   to preclude an opportunity for the opposing party to prepare to address it at trial. Witnesses may
22   have to review the document(s), and rebuttal evidence may have to be sought out and examined.
23   The documents noticed to the opposing party may shape the course of the trial.” Id.
24          738.    Defendants indisputably failed to comply with Section 282. Though Defendants
25   had identified the current, 2019 Lipitor label (DX 1986), for use in their non-infringement case.
26   See Trial Tr. 640:19–641:19 (Sheinberg Direct). They did not, prior to the last day of trial, identify
27   any prior art statin labeling, let alone assert that statins were approved as treatments for severe
28                                                  - 212 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 239 of 299



 1   hypertriglyceridemia in the prior art until the last day of trial. Indeed, Defendants’ counsel
 2   acknowledged as much in seeking admission of DX 3007, the prior art Lipitor label, at trial. See
 3   Trial Tr. 1811:4–6 (MR. KLEIN: “the only reason I want [to] move this label in is to make the
 4   record clear that this—that the language was in the prior art”). Before this, Defendants had
 5   themselves repeatedly taken the position—consistent with all the record evidence to date—that the
 6   category of TG-lowering drugs used to treat severe hypertriglyceridemia included niacin, fibrates,
 7   and omega-3-fatty acid products; at no point did Defendants identify Lipitor as a prior art treatment
 8   for reducing TGs in severely hypertriglyceridemic patients. See, e.g., Trial Tr. 851:15–18
 9   (Heinecke Cross) (“The drugs approved to treat very high triglycerides are fibrates, niacin, Lovaza,
10   Epanova, Omtric [sic:Omtryg], and Vascepa”); Trial Tr. 1231:22–1232:19 (Hoffman Direct)
11   (identifying the category of “prescription, triglyceride-lowering drugs as including niacin, fibrate,
12   and omega-3 products”); DDX 8.8 (same). 21 Defendants’ sudden switch on the last day of trial to
13   assert Lipitor as a prior art treatment for severe hypertriglyceridemia denied Amarin the
14   opportunity to adduce evidence or testimony concerning the issue so as to permit a full and fair
15   examination of the issue. Defendants’ conduct here is precisely what Section 282 of the Patent
16   Code is intended to prevent.
17           739.   In any event, Defendants’ belated reliance on the prior art Lipitor label, DX 3007,
18   is unavailing, as Defendants’ assertions about the use of statins in the prior art is both factually
19   incorrect and irrelevant.
20           740.   First, Defendants are wrong that statins were approved to treat severe
21   hypertriglyceridemia. As Dr. Toth explained during cross-examination, Lipitor is approved for
22   treatment of hypertriglyceridemia, not severe hypertriglyceridemia. Trial Tr. 1808:17–20 (Toth
23   Cross) (“It had no indication to treat severe hypertriglyceridemia at all.”); id. at 1971:8–10 (Toth
24   Re-Direct) (“Q. And are statins approved to treat very high triglycerides. A. No.”). Defendants’
25   own expert agreed that statins are not approved to treat severe hypertriglyceridemia. Trial Tr.
26
     21
27     Nor did Defendants identify any statin labeling in their Pretrial Proposed Findings of Fact or
     Conclusions of Law. See D.I. 333 at ¶¶ 202–306 (Defendants’ review of prior art references).
28                                                  - 213 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 240 of 299



 1   842:13–16 (Heinecke Cross) (“Q: It is correct, is it not, Dr. Heinecke, that statins are not approved
 2   to treat very high triglycerides? A: It’s correct that it’s not approved . . .”). And the 2007 Lipitor
 3   Label upon which Defendants base their entire argument makes clear that the drug is indicated for
 4   treatment “Hypertriglyceridemia (Fredrickson Type IV)” and had not been studied in Fredrickson
 5   Type V as would be required to obtain approval for treatment of severe hypertriglyceridemia. See
 6   DX 3007 (Lipitor Label 2007) at 11, 15; Trial Tr. 1976:6–14 (Toth Re-Direct); see also PX 989
 7   (ATP-III) at 90 (“High triglycerides equate to the older definition of type 4 hyperproteinemia,
 8   whereas very high triglycerides were called type 5 hyperproteinemia.”).
 9          741.    Defendants, during cross-examination of Dr. Toth, emphasized that the clinical
10   study in the Lipitor label included patients above 500 mg/dL. However, as Dr. Toth explained,
11   because the study included patients both below and above 500 mg/dL and did not separately report
12   the effects on either group, it is impossible from the labeling to draw any conclusions about the
13   effects of the drug on patients above 500 mg/dL. Trial Tr. 1817:11–1818:7 (Toth Cross)
14   (discussing DX 3007 (Lipitor Label 2007) at 12, Tbl. 4). Also significant is the fact that the Lipitor
15   label reports that some patients experienced a 40 or 50% increase in triglycerides from the drug,
16   “not an effect you would want to see” in severely hypertriglyceridemic patients. DX 3007 (Lipitor
17   Label 2007) at 12, Tbl. 4; Trial Tr. 1977:11–15 (Toth Re-Direct). The 2007 Lipitor label thus does
18   not, contrary to Defendants’ assertion, provide clear and convincing evidence that statins were
19   understood in the prior art to be useful TG-lowering agents for the treatment of severe
20   hypertriglyceridemia.
21          742.    Indeed, the actual prior art of record discussing the use of statins affirmatively
22   refutes Defendants’ position. ATP-III, for example, states that statins were not appropriate for use
23   as a “first line agent for very high triglycerides” because “statins [are] not powerful triglyceride
24   lowering drugs.” See PX 989 (ATP-III) at 194; DX 1876 (ATP-III) at 181; Trial Tr. 1970:16–
25   1971:3 (Toth Re-Direct). Similarly, the Bays 2008 review explains that statins only “modestly
26   reduce triglyceride levels” and “are mainly used to lower LDL-C levels. Other lipid-altering agents
27   that are used more specifically to reduce TG levels include niacin, fibrates, and omega-3 fatty
28                                                  - 214 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 241 of 299



 1   acids.” See PX 486 (Bays 2008) at 2. By contrast, Defendants identify no prior art actually
 2   recommending or identifying statins as TG-lowering agents useful for the treatment of severe
 3   hypertriglyceridemia. This absence is telling, particularly in light of Defendants’ burden to prove
 4   obviousness with clear and convincing evidence.
 5          743.    Second, even were Defendants correct that statins were described in the prior art as
 6   treatment for severe hypertriglyceridemia (and they are not), that would nonetheless be irrelevant.
 7   As the Bays 2008 article expressly notes, “Statins & P-OM3 [prescription omega-3 fatty acids]
 8   reduce TG levels by different mechanism.” PX 486 (Bays 2008) at 9. Statins inhibit the HMG-
 9   CoA enzyme, reducing cholesterol synthesis and increasing clearance of LDL through up-
10   regulation of the LDL receptor. As Bays 2008 reports, the effect on TG levels is indirect: “Up-
11   regulated LDL receptors may also increase clearance of other TG-containing lipoproteins, at least
12   partially accounting for the modest TG lowering effects of statins.” See PX 486 (Bays 2008) at 9;
13   Trial Tr. 1975:3–15 (Toth Re-Direct). There is no evidence that omega-3 fatty acids inhibit the
14   HMG-CoA enzyme, and neither DHA or EPA is believed to act like a statin. Trial Tr. 1975:16–
15   21. Instead, omega-3 fatty acids are repeatedly described in the prior art to reduce TGs in severely
16   hypertriglyceridemic patients in the same way as fibrates and niacin: through enhanced conversion
17   of the TG-rich VLDL particles to LDL particles. See, e.g., PX 486 (Bays 2008) at 9-12; PX 923
18   (McKenney I) at 5; see also PX 289 (VASCEPA FDA Medical Review) at 14. Defendants thus
19   provide no basis—let alone a clear and convincing one—to suggest that a POSA in 2008 would
20   look to statins, rather than fibrates, niacin, or Lovaza, in trying to predict the effects of purified
21   EPA in severe hypertriglyceridemia.
22          L.      Amarin’s Internal Documents and Investor Presentations Are Not Relevant to
                    the Issue of Obviousness
23
            744.    In an effort to prove obviousness, Defendants also repeatedly pointed to statements
24
     made by Amarin regarding the prior art and the effects that the inventors and Amarin expected
25
     purified EPA to have on LDL-C in severely hypertriglyceridemic patients. See, e.g., Trial Tr.
26
     1830:12–1831:23 (Toth Cross). Defendants contend that such inventor statements are evidence
27

28                                                  - 215 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 242 of 299



 1   that a person of ordinary skill in the art would have had a reasonable expectation of success in
 2   avoiding LDL-C increases in patients with severe hypertriglyceridemia. Id.
 3          745.    Defendants’ reliance on these statements is misplaced. According to the Federal
 4   Circuit, whose case law is controlling here, the thoughts of an inventor are not relevant. Rather,
 5   the relevant inquiry is what a person of ordinary skill would have believed: “The inventor’s own
 6   path itself never leads to a conclusion of obviousness; that is hindsight. What matters is the path
 7   that the person of ordinary skill in the art would have followed, as evidenced by the pertinent prior
 8   art.” Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1296 (Fed. Cir. 2012). “The invention
 9   must be viewed not with the blueprint drawn by the inventor, but in the state of the art that existed
10   at the time. The invention must be evaluated not through the eyes of the inventor, who may have
11   been of exceptional skill, but as by one of ‘ordinary skill.’” Interconnect Planning Corp. v. Feil,
12   774 F.2d 1132, 1138 (Fed. Cir. 1985); see also Standard Oil Co. v. Am. Cyanamid Co., 774 F.2d
13   448, 454 (Fed. Cir. 1985) (“The statutory emphasis [of the obviousness inquiry] is on a person of
14   ordinary skill. Inventors, as a class, . . . possess something—call it what you will—which sets
15   them apart from the workers of ordinary skill, and one should not go about determining
16   obviousness under § 103 by inquiring into what patentees (i.e., inventors) would have known or
17   would likely have done, faced with the revelations of references.”).
18          746.    Relying on the inventors’ statements would therefore constitute clear and reversible
19   error. So too would relying more generally on Amarin internal statements about the likely effects
20   of EPA. As of March 2008, when the invention was conceived, Amarin was a tiny company of
21   approximately a dozen employees and other Amarin employees had already been exposed to the
22   views and insights of the inventors Trial Tr. 278:11–17 (Ketchum Direct). Indeed, when providing
23   information to his colleagues at Amarin, Dr. Manku was not only communicating with his fellow
24   scientists—like Dr. Ian Osterloh—but was also communicating with business-focused individuals
25   like Stuart Sedlack. See, e.g., PX 472 (Mar. 24, 2008 M. Manku E-mail) at 1 (describing his views
26   on how EPA affects certain biomarkers to Dr. Ian Osterloh, Stuart Sedlack and others); Manku
27   Dep. 147:11–17 (describing the March 24, 2008 e-mail as him “trying to bring to [my colleagues’]
28                                                  - 216 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 243 of 299



 1   attention what my thoughts are about – and they are asking me questions and I am replying to their
 2   questions with my thoughts.”); see also Manku Dep. 186:3–8 (explaining that Stuart Sedlack “was
 3   in charge of business development.”).
 4          747.    This is evidenced by the fact that statements by Amarin employees predicting how
 5   purified EPA would affect TGs and LDL-C levels in severely hypertriglyceridemic patients
 6   tracked the statements Dr. Manku made when attempting to convince his colleagues that purified
 7   EPA would not increase LDL-C in these patients. See PX 475 (Mar. 16, 2008 M. Manku E-mail)
 8   at 1. Moreover, Mr. Sedlack, the custodian of a March 2008 internal Amarin document that
 9   Defendants cite, relied on Dr. Manku’s technical knowledge EPA’s biochemical effects. See PX
10   472, (Mar. 24, 2008 M. Manku E-mail) at 1 (explaining to the Amarin team Dr. Manku’s belief
11   that EPA would not increase LDL and would have other beneficial effects on cardiovascular
12   biomarkers). Consequently, it is improper to read the prior art references in this case in view of
13   Amarin internal documents, which interpret the prior art references “through the lens of what
14   [Amarin and the inventors] had invented.” See, e.g., Neptune Generics, LLC v. Eli Lilly & Co.,
15   921 F.3d 1372, 1377 (Fed. Cir. 2019).
16          748.    The internal documents and Amarin statements are precisely the type of evidence
17   about which the Federal Circuit was concerned in cases like Otsuka, Standard Oil, and
18   Interconnect. The statements on which Defendants rely reflect the views of the patentee—
19   Amarin—and therefore have no connection to how a person of ordinary skill would have viewed
20   the use of EPA for treating severe hypertriglyceridemia at the time of the invention. When making
21   these statements, Amarin (and the inventors of the Asserted Patents) had years of specialized
22   experience working with EPA that a person of ordinary skill would not have had. See supra ¶¶ 59–
23   79. Similarly, when analyzing publications available at the time, Amarin viewed those publications
24   through the prism of its (and the inventors’) vast experience with EPA; the person of ordinary skill
25   would not read the publications in the same light. See, e.g., Neptune Generics, 921 F.3d at 1377
26   (“As the Board found, the views Lilly expressed about the prior art references in its
27   communications [with FDA] are made through the lens of what they had invented. Therefore, it
28                                                 - 217 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 244 of 299



 1   declined to read the other prior art references in view of these communications. In doing so, the
 2   Board did not err.”).
 3          749.    For example, Defendants pointed to an internal Amarin document entitled
 4   “Cardioprotective Effects of Omega-3 Fatty Acids.” DX 1829 (Amarin Internal Report); see also
 5   Trial Tr. 1830:7–1831:23 (Toth Cross) (discussing internal Amarin report, DX 1829). Although
 6   the document lists no date or author, other than Amarin generally, Defendants pointed to the
 7   metadata corresponding to this document, which lists a “Create Date” of 3/20/2008 and a
 8   “Custodian” of Stuart Sedlack. DX 2241 (AMRN00731643 Metadata) at 1. But as noted above,
 9   Dr. Manku—the first-named inventor on the Asserted Patents—was at Amarin at that time and
10   was in communication with Mr. Sedlack. See supra ¶¶ 746–47; see also PX 472 (Mar. 24, 2008
11   M. Manku E-mail) at 1 (describing his views on how EPA affects certain biomarkers to Dr. Ian
12   Osterloh, Stuart Sedlack and others); Manku Dep. 147:11–17 (describing the March 24, 2008 e-
13   mail as him “trying to bring to [my colleagues’] attention what my thoughts are about – and they
14   are asking me questions and I am replying to their questions with my thoughts.”); Manku Dep.
15   186:3–8 (explaining that Stuart Sedlack “was in charge of business development.”).
16          750.    This internal Amarin document is not relevant to the analysis. As an internal
17   Amarin document, it not available to a person of ordinary skill at the time of invention, and
18   Defendants certainly have not established the contrary.
19          751.    In addition, because the document does not list an individual author, it is best
20   characterized as authored by Amarin. See Trial Tr. 276:4–6 (Ketchum Re-Direct). And, as Dr.
21   Ketchum testified, this document was created at a time when Amarin consisted of “maybe
22   marginally beyond a dozen employees,” Trial Tr. 276:11–15 (Ketchum Re-Direct), which included
23   the inventors of the patents, Trial Tr. 278:11–17 (Ketchum Re-Direct). Consequently, there is no
24   basis to assume that the inventors did not contribute to the interpretation of the prior art expressed
25   in this document. Indeed, the statements predicting how purified EPA would affect TG and LDL-
26   C levels in severely hypertriglyceridemic patients parallels the statements Dr. Manku made when
27

28                                                  - 218 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 245 of 299



 1   attempting to convince his colleagues that purified EPA would not increase LDL-C in these
 2   patients. See PX 475 (Mar. 16, 2008 M. Manku E-mail) at 1.
 3          752.    The remaining Amarin documents on which Defendants rely suffer from the same
 4   defect. See, e.g., Trial Tr. 1831:25–1833:1 (Toth Cross) (discussing August 3, 2009 Amarin
 5   presentation); id. at 1833:4–1834:18 (Toth Cross) (discussing March 2010 Amarin presentation).
 6   By virtue of these documents’ origination with Amarin, the patentee, the interpretation of the prior
 7   art references therein is necessarily made through the lens of what Amarin’s employees invented.
 8          753.    In addition, not only are these Amarin documents unrelated to the knowledge of
 9   persons of skill in the art, but many of them also have no bearing on how such a person would read
10   the prior art at the time of invention because they post-date the invention. See, e.g., Trial Tr.
11   1831:25–1832:7 (Toth Cross) (discussing August 3, 2019 Amarin presentation); id. at 1833:4–17
12   (Toth Cross) (discussing March 2010 Amarin presentation). See also Neptune Generics, 921 F.3d
13   at 1377 (affirming the PTAB’s decision not to read prior art in view of statements from the patent
14   owner where such statements “were made in December 1999, more than five months after the
15   critical date” (emphasis added)).
16          754.    In any event, the very internal documents upon which Defendants rely expressly
17   state that the prior art does not concern severely hypertriglyceridemic patients. See, e.g., PX
18   474/DX 1854 (Mar. 13, 2008 M. Manku E-mail) at 1 (“It is clear that M[o]chida have not looked
19   at patient population which has Tgs greater than 500mg/dl.”). That the inventors had particular
20   insight in analyzing the prior art is not relevant to whether the person of ordinary skill would not
21   have viewed the prior art and reasonably expected success in avoiding increases in LDL-C in
22   patients with severe hypertriglyceridemia. For the reasons discussed above, that person of ordinary
23   skill would not.
24          M.      The Specification of the Asserted Patents Is Not Relevant to Whether There
                    Was a Reasonable Expectation of Success
25
            755.    On the last day of trial, Defendants contended that a trio of cases identified by
26
     Defendants’ counsel in response to an evidentiary objection—Merck & Co. v. Teva Pharm. USA,
27

28                                                 - 219 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 246 of 299



 1   Inc., 395 F.3d 1364 (Fed. Cir. 2005), Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 (Fed. Cir.
 2   2012), and Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326 (Fed. Cir. 2014)—are
 3   dispositive of the issue of the obviousness of the Asserted Claims. Trial Tr. 1795:1–15.
 4   Apparently, Defendants will argue that if the Asserted Patents do not contain clinical data showing
 5   the effects of EPA on LDL-C in the severely hypertriglyceridemic population, then the prior art
 6   need not contain any such clinical data to establish a reasonable expectation of success.
 7   Defendants’ reliance on these cases is misplaced.
 8          756.    The cases relied upon by Defendants note that the patents-in-suit themselves lacked
 9   clinical data, but they did not hold that the standard for reasonable expectation of success is
10   eliminated or relaxed in such cases—or eliminate the requirement that reasonable expectation of
11   success be shown based on the prior art. See, e.g., Novartis Pharm. Corp. v. West-Ward Pharm.
12   Int’l Ltd., 287 F. Supp. 3d 505, 517 (D. Del. 2017), aff’d, 923 F.3d 1051 (Fed. Cir. 2019) (“The
13   Merck court did not hold that a patentee may never rely on the absence of clinical data in the prior
14   art when the asserted patent does not contain clinical data.”). Indeed, the question for obviousness
15   is “whether the claimed invention would have been obvious in view of the prior art.” Allergan,
16   Inc. v. Sandoz, 796 F.3d 1293, 1310 (Fed Cir. 2015) (emphasis in original). To the extent
17   Defendants suggest that there would have been a reasonable expectation of success in achieving
18   the claimed invention because of the specification of the Asserted Patents, they improperly
19   conflate the issues of obviousness and written description.
20          757.    In the cases relied upon by Defendants, the prior art either did not suggest that the
21   patented method would fail or suggested that the patented method would actually succeed. See
22   generally Merck, 395 F.3d 1364; Alcon, 687 F.3d 1362; Hoffmann-La Roche, 748 F.3d 1326. In
23   that context, the decisions pointed to the absence of any real distinction between what the prior art
24   taught and what the patents-in-suit disclosed as indicative of the absence of any real invention.
25   The facts of this case are radically different, and in a number of ways.
26          758.    First, the prior art in this case suggested that the claimed methods—of
27   administering EPA to reduce TGs in severely hypertriglyceridemic patients without substantially
28                                                  - 220 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 247 of 299



 1   increasing LDL-C—would fail because TG-reducing agents were understood to inherently and
 2   dramatically increase LDL-C in severely hypertriglyceridemic patients. See supra ¶¶ 704–18. This
 3   alone distinguishes the trio of cases that Defendants belatedly rely upon.
 4           759.   Second, the shared specification of the Asserted Patents provides extensive
 5   information about the different properties that one would obtain by using the claimed methods,
 6   setting forth detailed descriptions of the responses in various biomarkers obtained through delivery
 7   of substantially pure EPA to patients with severe hypertriglyceridemia. See, e.g., PX 21 (’728
 8   Patent) at 15, column 4. Among such effects, column 4 makes clear that the inventors understood
 9   that administration of EPA results in “no increase in LDL-C levels compared to baseline.” Id. at
10   15, column 4, line 10. The shared specification of the Asserted Patents further describes in detail
11   the MARINE Clinical Study design, including the various plasma lipid levels and biomarkers
12   designated as secondary efficacy variables. Id. at 20–21.
13           760.   Third, the prosecution history of the Asserted Patents shows the LDL-C effects of
14   the claimed invention were confirmed by the MARINE trial results, which were submitted to the
15   Patent Office prior to allowance of the claims. PX 38 (’727 File History) at 130 (Bays I Declaration
16   ¶¶ 12–13); PX 38 (’727 Patent File History) at 140–48 (attaching the results of the MARINE
17   Clinical Study).
18           761.   The trio of cases relied upon by Defendants are in no way similar, and provide no
19   reason to depart from the well-established practice—required by the Supreme Court and the
20   Federal Circuit—of requiring a finding of a reasonable expectation of success in achieving the
21   claimed invention 22 as a prerequisite to a finding of obviousness. See, e.g., Procter & Gamble Co.
22   v. Teva Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009).
23

24

25
     22
       In the cases relied upon by Defendants, the expectations at issue concerned whether the patented
26
     methods would bring about certain unclaimed effects. See generally Merck, 395 F.3d 1364; Alcon,
27   687 F.3d 1362; Hoffmann-La Roche, 748 F.3d 1326. By contrast, in this case, eight of the ten
     Asserted Claims recite limitations on not increasing LDL-C.
28                                                 - 221 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 248 of 299



 1          N.      The Objective Indicia of Non-Obviousness
 2          762.    A wide array of objective indicia reinforce the non-obviousness of the Asserted
 3   Claims. “Objective indicia of non-obviousness play a critical role in the obviousness analysis,’”
 4   Leo Pharm. Prods., 726 F.3d at 1358, “guard as a check against hindsight bias,” Cyclobenzaprine
 5   Hydrochloride Extended-Release Capsule Litigation, 676 F.3d 1063, 1079 (Fed. Cir. 2012), “must
 6   always when present be considered en route to a determination of obviousness.” Stratoflex, Inc. v.
 7   Aeroquip Corp.,713 F.2d 1530, 1538 (Fed. Cir. 1983).
 8                  1.      Unexpected Benefits
 9          763.    In granting the Asserted Patents, the Patent Office found that the unexpected
10   benefits of using purified EPA to treat severe hypertriglyceridemia, along with the fact that the
11   invention met a long-felt need, outweighed any prima facie case of obviousness. PX 380 (Notice
12   of Allowance) at 10–12. But the evidence of unexpected benefits is even stronger now than it was
13   at the time the Asserted Patents issued.
14          764.    The claimed method of reducing TGs in severely hypertriglyceridemic patients
15   using 4g/day purified EPA has the unexpected benefit of improving patients serum lipids: LDL-C
16   does not increase while apo B goes down. See Trial Tr. 1718:13–1728:11 (Toth Direct). At the
17   time of the invention, a person of ordinary skill in the art would have expected that a drug
18   containing high purity EPA would dramatically increase LDL-C in the severe hypertriglyceridemia
19   population, just as was seen with Lovaza—which, as the only omega-3 fatty acid formulation
20   approved for treatment of severe hypertriglyceridemia at the time of the invention, was the closest
21   prior art. Trial Tr. 1720:21–1721:16 (Toth Direct); DX 1535 (Lovaza Label 2007) at 3, Tbl. 2
22   (showing placebo-adjusted LDL-C increase of 49.3% and increase in LDL-C from baseline of
23   44.5%); PDX 6-8.
24          765.    But surprisingly, VASCEPA showed no such increase in LDL-C, reporting a non-
25   significant placebo-adjusted decrease in LDL-C of 2.3%. See PX 807 (MARINE CSR) at 11, 81;
26   Trial Tr. 1590:12–22, 1604:21–1605:21, 1718:21–1722:14 (Toth Direct); see also PX 833
27   (Friedewald Roundtable) at 6 (“Dr. Friedewald: Why were the . . . LDL-C results [with
28                                                 - 222 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 249 of 299



 1   VASCEPA®] a surprise? Dr. Bays: They were a surprise because prior studies . . . in patients with
 2   very high TGs at baseline, EPA and DHA increase LDL-C by as much as 45%”); Bays Dep.
 3   155:23–56:2 (“[M]y expectation was, prior to getting the results of the MARINE trial, is that the
 4   LDL cholesterol levels would rise after administration of AMR101 in patients with very high
 5   triglyceride levels.”).
 6           766.    VASCEPA®      also   unexpectedly      lowered   apo   B—another   predictor   of
 7   cardiovascular risk—by 8.5% compared to placebo in severely hypertriglyceridemic patients. See
 8   PX 807 (MARINE CSR) at 79; Trial Tr. 1723:14–1727:21 (Toth Direct). This result was
 9   unexpected because Lovaza, the closest prior art, showed a slight increase in apo B levels when
10   administered to patients with severe hypertriglyceridemia. PX 939 (Lovaza Statistical Review) at
11   25, Fig. 7; Trial Tr. 1724:8–1725:11 (Toth Direct); see also PX 833 (Friedewald Roundtable) at 6
12   (“Dr. Bays: Two surprising results of MARINE were a reduction in serum apo B and failure of
13   LDL-C to rise. Dr. Friedewald: Why were the apo B and LDL-C results a surprise? Dr. Bays:
14   They were a surprise because prior studies of EPA plus DHA showed little change in apo B, and
15   in patients with very high TGs at baseline, EPA and DHA increased LDL-C by as much as 45%.”).
16   As with VASCEPA®’s avoidance of an increase in LDL-C, this unexpected result was a difference
17   in kind over Lovaza—the difference between reducing apo B in persons with severe
18   hypertriglyceridemia and not doing so. Trial Tr. 1722:7–14, 1727:6–16 (Toth Direct).
19           767.    Dr. Heinecke contended that a person of ordinary skill would have found
20   VASCEPA®’s reduction in apo B expected over Kurabayashi (DX 1534), Grimsgaard (DX 1530)
21   and Nozaki (DX 1541), which administered EPA to patients with mean TG levels far below 500
22   mg/dL. Trial Tr. 805:14–806:13 (Heinecke Direct). But a person of ordinary skill in the art would
23   not have looked to those studies when forming an expectation about the effect of EPA in persons
24   with severe hypertriglyceridemia; instead, such a person would have looked the experience with
25   Lovaza®, the only omega-3-fish oil formulation approved for severe hypertriglyceridemia. Trial
26   Tr. 1724:5–1728:11 (Toth Direct).
27

28                                                - 223 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 250 of 299



 1          768.    Beyond these unexpected benefits, REDUCE-IT has now shown that administering
 2   4g/day purified EPA to severely hypertriglyceridemic patients has the additional unexpected
 3   benefit of substantially reducing cardiovascular risk—including reductions in stroke, myocardial
 4   infarction, and cardiovascular death—on top of a statin. See PX 1185 (FDA Press Release) at 1
 5   (“Vascepa is the first FDA approved drug to reduce cardiovascular risk among patients with
 6   elevated triglyceride levels as an add-on to maximally tolerated statin therapy.”); Trial Tr. 849:21–
 7   24 (Heinecke Cross) (“Q. So FDA has determined, based on REDUCE-IT, that the effect of EPA
 8   on cardiovascular risk in patients with severe hypertriglyceridemia has been determined? A. I’ll
 9   accept that as being correct.”); Trial Tr. 1625:14–21 (Toth Direct) (“Q. Had any [prior] approved
10   triglyceride-lowering agent shown such cardiovascular benefits in patients with very high
11   triglycerides? A. No, counsel.”); Trial Tr. 1122:10–14 (Fisher Cross) (“Q. You’re not aware of
12   any drug approved for the treatment of severe hypertriglyceridemia that has been shown to have a
13   cardiovascular benefit in severe hypertriglyceridemic patients putting VASCEPA aside[?] A. That
14   is correct.”). With the recent failure of the STRENGTH trial, moreover, VASCEPA remains
15   unique in this regard. PX 1219 (STRENGTH Press Release) at 1.
16          769.    VASCEPA is thus the first treatment for reducing TGs in severely
17   hypertriglyceridemic patients that both addresses a patient’s risk of pancreatitis and reduces their
18   cardiovascular risk. This is a dramatic improvement from the prior art treatments that, by raising
19   LDL-C, were viewed as pro-atherogenic. See PX 1026 (Carlson) at 7 (“The finding of major
20   clinical concern in this report is the sometimes quite substantial rise in LDL cholesterol.”); Trial
21   Tr. 1576:10–1577:25 (Toth Direct).
22          770.    Defendants argue that the REDUCE-IT results were not unexpected in view of
23   JELIS. But JELIS studied a population that had TG levels that were only slightly above normal,
24   with a mean TG of 153 mg/dL. Trial Tr. 1745:6–21 (Toth Direct). A person of ordinary skill in
25   the art as of March 2008 would not have expected that any potential cardiovascular benefits
26   reported in JELIS would be applicable to patients with TG levels of at least 500 mg/dL. Trial Tr.
27   1769:4–1770:9 (Toth Direct). As of March 2008, a person of ordinary skill would have expected
28                                                  - 224 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 251 of 299



 1   that an omega-3 fatty acid preparation, including purified EPA, far from reducing LDL-C, would
 2   dramatically increase it, thereby increasing cardiovascular risk. Trial Tr. 1574:1-1575:1, 1577:13-
 3   1598:17, 1769:1–1770:9 (Toth Direct). 23 Therefore, even if a person of ordinary skill took at face
 4   value the reported 19% risk reduction reported in JELIS—which that person would not have done
 5   given the study’s significant design flaws, see supra ¶¶ 624–38—that person would not have
 6   understood JELIS as showing any benefit in patients with severe hypertriglyceridemia.
 7           771.   Moreover, there can be no dispute that the effect of VASCEPA® on stroke was
 8   unexpected in view of JELIS. Trial Tr. 1769:25–1772:13 (Toth Direct). REDUCE-IT showed a
 9   statistically significant reduction in stroke of 28%, whereas JELIS reported no benefit in terms of
10   stroke. PX 272 (Bhatt) at 10, Fig. 4; DX 1553 (Yokoyama 2007) at 5, Fig. 3; Trial Tr. 1770:10–
11   1771:13 (Toth Direct). Nor could this difference be termed a mere difference in degree rather than
12   in kind: A reduction in stroke risk (of 28% as compared to 0%) is of tremendous clinical benefit,
13   as strokes are one of the most dreaded cardiovascular events, often leaving patients disabled or
14   unable to speak. Trial Tr. 1771:14–1772:4 (Toth Direct). And for patients who do not experience
15   a stroke because they are taking VASCEPA®, the difference cannot be termed one simply of
16   degree, rather than kind. Trial Tr. 1771:14–1772:4 (Toth Direct).
17           772.   In addition, the effect of REDUCE-IT in reducing cardiovascular death is
18   unexpected over JELIS. Trial Tr. 1772:5–1773:22 (Toth Direct). In REDUCE-IT, VASCEPA®
19   reported a 20% reduction in cardiovascular death, whereas JELIS did not report a significant
20   reduction in cardiovascular death. PX 272 (Bhatt) at 10 Fig. 4; DX 1553 (Yokoyama 2007) at 5,
21   Fig. 3; Trial Tr. 1772:5–1773:1 (Toth Direct). This is a difference in kind over the results reported
22   in JELIS, and a landmark achievement. Trial Tr. 1772:5–1773:22 (Toth Direct).
23
     23
24     Those concerns would have been amplified by the use of a 4 g/day dose—which was more than
     twice the EPA dose in JELIS. In March 2008, a person of ordinary skill would have been concerned
25   that higher doses might result in adverse lipid effects that could exceed an optimal threshold or
     even interfere with any potential cardiovascular benefits. See PX 567 (Nilsen) at 5 (“It is also
26
     possible that the high doses [4 g/day] of concentrated n-3 fatty acids applied in this study exceeded
27   some optimal threshold level, outweighing the beneficial effect or even leading to an apparent
     adverse effect.”); Trial Tr. 1708:10–1710:23 (Toth Direct).
28                                                  - 225 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 252 of 299



 1          773.    Moreover, the notion that the results of REDUCE-IT were expected over JELIS is
 2   belied by the widespread expression of surprise at the results from REDUCE-IT. See, e.g., PX 959
 3   (Kastelein) at 1 (“We welcome these results with surprise, speculation, and hope. Most surprising
 4   was the difference between the results of REDUCE-IT and those of many previous trials of n–3
 5   fatty acids.”); PX 952 (O’Connor) at 1 (“‘I’m very surprised by the magnitude of the results, which
 6   quite frankly are large,’ said Dr. Michael J. Blaha, the director of clinical research at the Ciccarone
 7   Center for the Prevention of Heart Disease at Johns Hopkins Medical School, who was not
 8   involved in the study. ‘My expectations were very low. A lot of people are legitimately surprised
 9   by this.’”); PX 951 (Feuerstein) at 3 (statement of Dr. Norman Lepor) (“I went into this study not
10   convinced that Vascepa would make a difference, but these results will definitely change my
11   practice and the way I treat patients.”); id. at 2 (statement of Dr. Ethan Weiss) (“I thought the
12   Vascepa study would be negative, colored by all the prior failed studies so I’m surprised. I’m
13   willing to eat my shoe on this one. This could be really beneficial to people.”); see also Trial Tr.
14   1625:25-11633:5 (Toth Direct). Indeed, the results of REDUCE-IT would not have been met with
15   such surprise if JELIS had been understood to establish cardiovascular benefits—in any
16   population—with high purity EPA a decade earlier.
17          774.    It was further unexpected that VASCEPA, a composition of highly purified EPA
18   and substantially no DHA, would contrast so dramatically in its ability to reduce cardiovascular
19   risk in comparison to omega-3 fatty acid preparations containing a mixture of DHA and EPA—
20   the latter of which have consistently failed to demonstrate a significant cardiovascular benefit. See
21   supra ¶¶ 142–51. At no point prior to publication of the REDUCE-IT results was it appreciated
22   that an omega-3 product containing at least 96% EPA and substantially no DHA, such as
23   VASCEPA, would so dramatically outperform a DHA/EPA mixture in terms of reduction in
24   cardiovascular risk. Indeed, even in early 2018, just prior to the announcement of REDUCE-IT,
25   publications continued to group purified EPA with DHA/EPA mixtures when concluding that there
26   was no support for use of omega-3 fatty acids in preventing cardiovascular events. See, e.g., PX
27   954 (Aung) at 1 (concluding on the basis of a meta-analysis that “omega-3 fatty acids had no
28                                                  - 226 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 253 of 299



 1   significant association with fatal or nonfatal coronary heart disease or any major vascular events”
 2   and that there was “no support for current recommendations for the use of such supplements in
 3   people with a history of coronary heart disease.”); PX 953 (Abdelhamid) at 66 (concluding on the
 4   basis of a meta-analysis that “[s]upplemental long-chain omega-3 fats are probably not useful for
 5   preventing or treating cardiovascular disease, although long-chain omega-3 fats can help to reduce
 6   serum triglycerides and raise HDL a little.”). It never occurred to commentators that purified EPA
 7   may have special properties that mixtures of EPA and DHA do not have when it comes to reducing
 8   cardiovascular risk, thus prompting commentators to continue to group these together.
 9          775.    Nexus. There is a nexus, or relationship, between the Asserted Claims and all of
10   the objective indicia of non-obviousness, including unexpected results and others detailed below.
11   First, there is a rebuttable presumption of nexus when objective indicia are tied to a specific
12   product, whose use according to the product label embodies the invention disclosed and claimed
13   in the patent. See WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1329 (Fed. Cir. 2016). Because use
14   of VASCEPA according to its product label embodies the Asserted Claims, and the objective
15   indicia are tied to VASCEPA, there is a presumption of nexus. See supra § XI. Defendants
16   nowhere rebutted this presumption.
17          776.    Additionally, the unexpected benefits and other objective indicia are linked to the
18   features of the Asserted Claims, including the claimed composition (at least about 96% EPA by
19   weight of all fatty acids present and substantially no DHA); its daily dose of 4g/day over a period
20   of 12 weeks or greater; its avoidance of substantial increase in LDL-C in patients with TG levels
21   of at least 500 mg/dL, even in patients not on concomitant lipid altering therapy; and its lowering
22   of TGs, and reduction in apo B in, individuals having at least 500 mg/dL. Trial Tr. 1604:6–1633:5,
23   1710:24–1778:8 (Toth Direct).
24          777.    Defendants contend that there is a lack of nexus between the Asserted Claims and
25   the objective indicia relating to the REDUCE-IT trial, but none of these arguments has merit.
26   Carrying out the claimed invention—administering 4g/day of purified EPA to reduce TGs in
27   severely hypertriglyceridemic patients—improves patients’ cardiovascular risk profile and moves
28                                                 - 227 -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 254 of 299



 1   the patients towards reduced cardiovascular risk. Trial Tr. 1615:14–1633:5 (Toth Direct).
 2   Defendants’ arguments to the contrary are mistaken.
 3          778.   First, Defendants dispute nexus relating to REDUCE-IT because the Asserted
 4   Claims are directed to persons with very high triglycerides, whereas REDUCE-IT’s inclusion
 5   criteria included a TG range from 135 mg/dL to 499 mg/dL. Trial Tr. 818:12–21 (Heinecke Direct).
 6   But as noted above, the 499 mg/dL cap on TGs applied only at enrollment, not when patients began
 7   to take the study medication, and REDUCE-IT in fact did include patients with TG levels
 8   exceeding 500 mg/dL. See supra § XI. Moreover, REDUCE-IT showed that the cardiovascular
 9   benefits observed in REDUCE-IT apply to patients with very high TGs, with a tertile analysis
10   showing that cardiovascular benefits accrue in patients independent of baseline TGs, including in
11   patients with TGs of at least 500 mg/dL. See supra ¶¶ 159–69.
12          779.   That VASCEPA provides a cardiovascular benefit in patients with very high TGs
13   has been recognized by FDA. After reviewing the REDUCE-IT results, FDA expanded the
14   approved use of VASCEPA to include an indication for reduction in cardiovascular risk in persons
15   with TG levels over 150 mg/dL, including patients with severe hypertriglyceridemia. See supra ¶¶
16   165–69. Furthermore, in approving the expanded indication, FDA removed the Limitation of Use
17   that stated “[t]he effect of VASCEPA on cardiovascular mortality and morbidity in patients with
18   severe hypertriglyceridemia has not been determined”—thus recognizing VASCEPA’s
19   cardiovascular benefit in patients with severe hypertriglyceridemia. Compare PX 940 (VASCEPA
20   Prescribing Information (2017)) at 2 with PX 1186 (VASCEPA Label 2019) at 2 (VASCEPA
21   Prescribing Information (2019)) at 2. Thus, FDA determined that VASCEPA was safe and
22   effective for administration to patients with very high TGs. See supra ¶¶ 165–69.
23          780.   Second, Defendants dispute nexus relating to REDUCE-IT on the ground that the
24   Asserted Claims cover at least a 12-week course of treatment, while the statistically significant
25   reductions in cardiovascular risk reported in REDUCE-IT did not manifest until a year or more of
26   treatment. Trial Tr. 819:19-820:12 (Heinecke Direct). But the fact that statistically significant
27   reductions in cardiovascular risk are not manifest at 12 weeks does not mean that there is no
28                                                - 228 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 255 of 299



 1   cardiovascular advantage to a patient who has taken VASCEPA for 12 weeks compared to a patient
 2   who has not. Trial Tr. 1775:18–1777:9 (Toth Direct). Indeed, taking VASCEPA for 12 weeks will
 3   get patients closer to the point at which they will experience significant cardiovascular risk
 4   reductions, which by itself is a benefit. Trial Tr. 1776:21–1777:4 (Toth Direct). During that time,
 5   moreover, patients experience changes in their biochemistry beyond reductions of triglycerides,
 6   including changes in VLDL-C, Lp-PLA2, apo B, and non-HDL as compared to placebo that help
 7   lay the foundation for cardiovascular benefit. See PX 807 (MARINE CSR) at 105, Fig. 8; Trial Tr.
 8   1775:18–1777:9 (Toth Direct).
 9          781.    Third, Defendants contend that there is no nexus because the benefits in REDUCE-
10   IT do “not result from a method of reducing triglycerides.” Trial Tr. 816:18–817:5 (Heinecke
11   Direct). But whether or not the mechanism that produces the cardiovascular benefits observed in
12   REDUCE-IT is TG-lowering is beside the point. There is no requirement that a patent holder must
13   claim the particular mechanism that brings about the objective benefits. Sanofi-Aventis
14   Deutschland GmbH v. Glenmark Pharm. Inc., 748 F.3d 1354, 1360 (Fed. Cir. 2014) (“reliance on
15   an unexpected property not disclosed in the application may be entitled to weight if ‘directed to
16   that which would inherently flow from what was originally disclosed.’”) Instead, what matters is
17   whether carrying out the claimed method—here, of administering 4g high purity EPA to patients
18   with very high TGs, i.e., VASCEPA®—will produce cardiovascular benefits. See id. In this case,
19   it does. Trial Tr. 1615:14–1633:5 (Toth Direct).
20          782.    Fourth, Defendants dispute nexus on the ground that the Asserted Claims do not
21   mention cardiovascular risk. Trial Tr. 817:10–12 (Heinecke Direct). But the cardiovascular risk
22   reduction in REDUCE-IT is achieved by carrying out the methods of the Asserted Claims, see
23   supra ¶ 777, which is all that is needed for there to be a connection to the claims. There is no
24   requirement that a patent holder specifically claim the unexpected results or other objective indicia.
25   See Sanofi-Aventis Deutschland GmbH, F.3d at 1360 (“patentability may consider all of the
26   characteristics possessed by the claimed invention, whenever those characteristics become
27   manifest”); Knoll Pharm. Co. Inc. v. Teva Pharm. USA Inc., 367 F.3d 1381, 1385 (Fed. Cir. 2004)
28                                                  - 229 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 256 of 299



 1   (“There is no requirement that an invention’s properties and advantages were fully known before
 2   the patent application was filed, or that the patent application contains all of the work done in
 3   studying the invention, in order for that work to be introduced into evidence in response to
 4   litigation attack. Nor is it improper to conduct additional experiments and provide later-obtained
 5   data in support of patent validity.”)
 6          783.    Fifth, Defendants dispute nexus for the claims that specify that the method does not
 7   substantially increase LDL-C on the ground that the cardiovascular risk reduction in REDUCE-IT
 8   does not result from the absence of an LDL-C increase when VASCEPA is administered. Trial Tr.
 9   820:15–821:1 (Heinecke Direct). But the results in REDUCE-IT are the result of carrying out the
10   claimed method of administering 4g high purity EPA to patients with severe hypertriglyceridemia,
11   and consequently, there is necessarily a connection between the REDUCE-IT benefits and the
12   Asserted Claims. In addition, that VASCEPA avoids large rises in LDL-C in patients with very
13   high TGs is an important reason why the cardiovascular benefits of VASCEPA extend to patients
14   with very high TGs, as large increases in LDL-C could otherwise negate such increases. Trial Tr.
15   1577:13–1578:11 (Toth Direct); Trial Tr. 1769:1–1770:9 (Toth Re-Direct).
16          784.    Sixth, Defendants dispute the nexus between the benefits observed in REDUCE-IT
17   and the Asserted Claims forbidding concurrent statin use, such as Claim 1 of the ’728 Patent,
18   because all patients in REDUCE-IT were on statins. Heinecke Tr. 821:4–11 (Heinecke Direct).
19   But REDUCE-IT examined the degree to which VASCEPA® offers a cardiovascular benefit
20   beyond appropriate statin therapy, and showed that VASCEPA® in fact offers powerful
21   cardiovascular risk reduction over and above the risk reduction provided by statins. See supra ¶¶
22   159–70. Furthermore, statins primarily lower cardiovascular risk by reducing LDL-C, while
23   VASCEPA® reduces cardiovascular risk through a different mechanism. Trial Tr. 1777:16–1778:8
24   (Toth Direct). That statins and VASCEPA® lower cardiovascular risk through different
25   mechanisms strongly suggests that patients derive cardiovascular benefit even if not on statins.
26   Trial Tr. 1777:16–1778:8 (Toth Direct).
27

28                                                - 230 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 257 of 299



 1          785.    Furthermore, the FDA-approved revised prescribing information for VASCEPA®
 2   specifies that the indication for cardiovascular risk reduction includes patients on “maximally
 3   tolerated statin therapy.” See PX 1186 (VASCEPA Label 2019) at 1. This includes patients who
 4   are not able to tolerate statins or are unwilling to go on them—i.e., patients who are not on statin
 5   therapy. Trial Tr. 152:4–10 (Ketchum). VASCEPA’s expanded indication thus reflects FDA’s
 6   belief that that patients will benefit from cardiovascular risk reduction—even if not on statin
 7   therapy.
 8                  2.      Satisfaction of Long-Felt Need
 9          786.    Further supporting the non-obviousness of the Asserted Claims is that VASCEPA
10   met long-felt needs—as it is the first approved treatment that reduces TGs without raising LDL-C
11   in patients with severe hypertriglyceridemia, and the first treatment for reducing TGs in severely
12   hypertriglyceridemic patients that reduces cardiovascular risk on top of statin. See Trial Tr.
13   1712:1–1716:14, 1728:18–1753:25, 1759:10–1760:2. (Toth Direct).
14          787.    Satisfaction of long-felt need for a severe hypertriglyceridemia treatment that
15   lowered TGS without raising LDL-C. Prior to VASCEPA®, there was a long-felt need for a
16   treatment that lowers TGs in patients with severe hypertriglyceridemia without substantially
17   increasing LDL-C. Trial Tr. 1712:1–1716:14 (Toth Direct). All prior approved TG-lowering
18   products for severe hypertriglyceridemia produced large increases in LDL-C in persons with very
19   high TGs, see supra ¶¶ 39–53, and these increases had long been recognized as a problem. Trial
20   Tr. 1574:3–1575:1, 1712:1–1716:3 (Toth Direct). A 1977 publication by Carlson that examined
21   the effect of niacin in persons with very high TG levels observed, for example, that “the finding
22   of major clinical concern in this report [was] the sometimes quite substantial rise in LDL
23   cholesterol.” PX 1026 (Carlson) at 7; Trial Tr. 1575:2–1578:11 (Toth Direct).
24          788.    Other prior art published after 1977 continued to express concern about the effect
25   of TG-lowering agents on LDL-C in patients with very high TGs. Trial Tr. 1713:9–1714:13 (Toth
26   Direct). The 1990 prescribing information for the fibrate product Lopid, for example, warned that
27   treatment was associated with a significant increase in LDL-cholesterol in patients with high TG
28                                                 - 231 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 258 of 299



 1   levels. 24 Trial Tr. 1713:9–16 (Toth Direct). The Lopid label therefore warned that “[p]atients with
 2   significantly elevated triglycerides should be closely observed when treated with gemfibrozil.” PX
 3   964 (Lopid PDR 1990) at 2; Trial Tr. 1713:18–1714:10 (Toth Direct). Following Lopid, other
 4   publications continued to reflect concerns about LDL-C increases with treatments for severe
 5   hypertriglyceridemia, such as the 1997 Harris publication, which reported that administration of
 6   Omacor (also known as Lovaza) produced a 31% increase in LDL-C when administered to patients
 7   with very high TGs. DX 1531 (Harris 1997) at 1; Trial Tr. 1714:23–1715:16 (Toth Direct).
 8           789.   The substantial increase in LDL-C associated with approved treatments for severe
 9   hypertriglyceridemia was understood to be problematic for two reasons. First, LDL-C was
10   understood to be atherogenic, and an increase in LDL-C was therefore at odds with the secondary
11   goal in treating the severely hypertriglyceridemic—reducing cardiovascular risk. PX 989 (ATP-
12   III) at 194; DX 1876 (ATP-III) at 181, Tbl. VII.2–4; PX 1026 (Carlson) at 7; Trial Tr. 1569:25–
13   1570:19, 1577:13–25 (Toth Direct). Second, the LDL-C increase was understood to interfere with
14   optimal statin use—by blunting or negating their LDL-C lowering effects—even if it was possible
15   to use statins with the TG-lowering agents (and it was not always possible). Trial Tr. 1598:18–
16   1599:18 (Toth Direct).
17           790.   As demonstrated by the MARINE trial, VASCEPA® met a long-felt need by
18   providing for the first time a safe, well-tolerated agent that provides clinically meaningful
19   reductions in TGs in patients with severe hypertriglyceridemia without substantially raising LDL-
20   C. Trial Tr. 1712:1–1718:12 (Toth Direct); PX 807 (MARINE CSR) at 11. VASCEPA® also
21   avoids the severe tolerability issues associated with niacin, as well as the safety concerns
22   associated with fibrates. Trial Tr. 1716:4–14 (Toth Direct).
23           791.   That a minority of patients in the MARINE study experienced increases in LDL-C
24   does not change the fact that VASCEPA met this long-felt need. No drug has a uniform response
25

26   24
       While the reference in the Lopid label was to patients with high TG levels, a person of ordinary
27   skill would have understood that LDL-C increases were an even greater concern in persons with
     very high TGs. Trial Tr. 1713:13–1414:22 (Toth Direct).
28                                                 - 232 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 259 of 299



 1   in all patients. Trial Tr. 1717:15–1718:1 (Toth Direct); Trial Tr. 1166:10–1167:12 (Fisher Cross).
 2   On average, the MARINE trial showed that LDL-C does not increase in patients with severe
 3   hypertriglyceridemia, as the median patient in MARINE had a slight decrease in LDL-C. PX 940
 4   (VASCEPA Label 2017) at 6–7, Trial Tr. 1717:15–1718:8 (Toth Direct); Trial Tr. 1166:10–
 5   1167:12 (Fisher Cross). Moreover, VASCEPA’s FDA approved product labeling makes clear that
 6   “the reduction in TG observed with VASCEPA [i]s not associated with elevations in LDL-C levels
 7   relative to placebo.” PX 940 (VASCEPA Label 2017) at 7 (emphasis added).
 8              792.   For the same reasons, there is no merit in Defendants’ contention that the objective
 9   indicia relating to VASCEPA’s avoidance in LDL-C is not commensurate in scope with the
10   Asserted Claims, as objective indicia need only be “reasonably commensurate” in scope with the
11   claims. 25 In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).
12              793.   There is no merit in Dr. Heinecke’s contention that Mori 2000 met the need for a
13   treatment that lowers TGS without increasing LDL-C in patients with severe hypertriglyceridemia.
14   Trial Tr. 808:13–22 (Heinecke Direct). Mori studied mildly hyperlipidemic patients—not patients
15   with severe hypertriglyceridemia—and therefore could not have satisfied a need experienced by
16   patients with very high TGs. Trial Tr. 1716:15–1717:2 (Toth Direct).
17              794.   Nor is there any merit to the contention that statins met such a long-felt need. Statins
18   were not approved for the treatment of severe hypertriglyceridemia and, as ATP-III observed,
19   statins were “not [a] first-line agent for very high triglycerides (statins not powerful triglyceride
20   lowering drugs).” PX 989 (ATP-III) at 194; DX 1876 (ATP-III) at 181; Trial Tr. 1969:21-1971:10
21   (Toth Redirect); see also PX 486 (Bays 2008) (noting that statins only “modestly” reduce TG
22   levels).
23              795.   In any event, if Defendants were correct that statins previously met the need for a
24   medication that provided clinically meaningful reductions in TGs without raising LDL-C in
25
     25
        For the same reason, the fact that apo B was not reduced in all patients is of no moment, because
26
     MARINE showed that, in general, VASCEPA® reduces apo B in patients with severe
27   hypertriglyceridemia. Trial Tr. 1717:15–1718:12 (Toth Direct); PX 807 (MARINE CSR) at 9
     (reporting average 9% reduction in apo B).
28                                                     - 233 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 260 of 299



 1   patients with severe hypertriglyceridemia, it would negate Defendants’ entire obviousness case.
 2   In such a scenario, there would have been no reason for a person of ordinary skill to contemplate
 3   modifying LOVAZA® to try to avoid LDL-C increases, as one could achieve clinically
 4   meaningful TG reductions without LDL-C increases in patients with severe hypertriglyceridemia
 5   simply by using a statin.
 6          796.      Additionally, the combination of statins and Lovaza did not meet the long-felt need
 7   for a TG-lowering agent that avoided substantial increases in persons with severe
 8   hypertriglyceridemia. As Dr. Heinecke himself observed, a person of ordinary skill would not have
 9   found it desirable to use two different pills. Trial Tr. 813:6–19 (Heinecke Direct). Furthermore,
10   many patients are statin-intolerant or can only tolerate sub-optimal statin doses. Trial Tr. 1598:18-
11   1599:18 (Toth Direct). Moreover, even if statins could be used to address the rise in LDL-C from
12   Lovaza, the LDL-C increase blunted the cardiovascular benefit that could otherwise be obtained
13   through LDL-C lowering with statin. Trial Tr. 1715:5–1716:14 (Toth Direct).
14          797.      Satisfaction of a long-felt need for a severe hypertriglyceridemia treatment that
15   reduced residual cardiovascular risk. Beyond avoiding LDL-C increases while reducing TGs in
16   persons with severe hypertriglyceridemia, VASCEPA met a long-felt need for a TG-lowering
17   agent that reduces cardiovascular risk on top of statin in severe hypertriglyceridemia patients. Trial
18   Tr. 1728:13–1760:23 (Toth Direct). As noted above, prior to REDUCE-IT, there was a long-felt
19   need for a medication that lowered residual cardiovascular risk beyond the risk reduction provided
20   by statins. See supra ¶¶ 130–151. Because elevated TGs have long been recognized as a risk factor
21   for cardiovascular disease, moreover, there was a particular need for a TG-lowering agent that
22   reduced residual cardiovascular risk in persons with elevated TGs, including very high TGs. See
23   supra ¶¶ 130–135; see also Trial Tr. 1728:18–1753:25, 1759:12–1760:23 (Toth Direct); PX 846
24   (Austin) at 1.
25          798.      VASCEPA is the first TG-lowering agent to meet this need. It is the first approved
26   TG-lowering agent to demonstrate cardiovascular benefit on top of statins, and the first TG-
27   lowering agent to show cardiovascular benefit in patients with severe hypertriglyceridemia. See
28                                                  - 234 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 261 of 299



 1   supra ¶¶ 159–69; see also PX 1185 (FDA Press Release) at 1 (“Vascepa is the first FDA approved
 2   drug to reduce cardiovascular risk among patients with elevated triglyceride levels as an add-on to
 3   maximally tolerated statin therapy.”); Trial Tr. 849:21–24 (Heinecke Cross) (“Q. So FDA has
 4   determined, based on REDUCE-IT, that the effect of EPA on cardiovascular risk in patients with
 5   severe hypertriglyceridemia has been determined.? A. I’ll accept that as being correct.”); Trial Tr.
 6   1625:14–21 (Toth Direct) (“Q. Had any [prior] approved triglyceride-lowering agent shown such
 7   cardiovascular benefits in patients with very high triglycerides? A. No.”); Trial Tr. 1122:10–14
 8   (Fisher Cross) (“Q. You’re not aware of any drug approved for the treatment of severe
 9   hypertriglyceridemia that has been shown to have a cardiovascular benefit in severe
10   hypertriglyceridemic patients putting VASCEPA aside? A. That is correct.”). And prior efforts to
11   demonstrate cardiovascular benefits with a TG-lowering agent on top of statin—with niacin,
12   fibrates, and omega-3s—failed. See supra ¶¶ 134–51.
13          799.    Defendants contend that, in light of the JELIS trial, there was no unmet need for a
14   TG-lowering agent that reduced cardiovascular risk. Trial Tr. 824:13-16 (Heinecke Direct). But
15   JELIS did not study or establish any cardiovascular benefit in patients with severe
16   hypertriglyceridemia, as it studied mixed dyslipidemic patients with only slightly elevated TGs,
17   with a mean TG level of 153 mg/dL. DX 1553 (Yokoyama 2007) at 3; Trial Tr. 1744:24–1745:21,
18   1769:1-1770:9 (Toth Direct); see also supra ¶ 622.
19          800.    Moreover, even in the population it did study, JELIS had numerous methodological
20   flaws that prevented the medical community in general from concluding that JELIS established a
21   cardiovascular benefit. See supra ¶¶ 624–38. That JELIS (and Epadel) were not understood to have
22   met the long-felt need for a triglyceride-lowering agent that significantly reduced residual
23   cardiovascular risk (in any population) is reflected in the widespread surprise and enthusiasm in
24   late 2018, after publication of the REDUCE-IT results. For example, as noted above, in an editorial
25   in the New England Journal of Medicine, the authors welcomed the REDUCE-IT results showing
26   a substantial cardiovascular benefit with VASCEPA® with “surprise, speculation, and hope . . . .
27   After a parade of failed cardiovascular outcome trials of fish oils, REDUCE-IT has shown a
28                                                 - 235 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 262 of 299



 1   substantial benefit with respect to major adverse cardiovascular events.” PX 959 (Kastelein) at 1–
 2   2. And leading doctors observed that REDUCE-IT was a “game changer.” See supra ¶¶ 170–71,
 3   632. The results of REDUCE-IT would not have been welcomed with such enthusiasm and
 4   surprise if the need for a TG-lowering agent that significantly reduced cardiovascular risk had
 5   already been solved years earlier by Epadel in JELIS.
 6          801.    Moreover, as detailed extensively above, other medical literature reflected the
 7   understanding that JELIS did not establish that Epadel provides cardiovascular benefit on top of
 8   statin (in any population). See supra ¶¶ 632–38. For example, an article in JAMA Cardiology
 9   published after JELIS, but before REDUCE-IT, concluded that there was “no support for current
10   recommendations for the use of [omega-3 fatty acid] supplements in people with a history of
11   coronary heart disease,” including purified EPA—even though the authors were aware of JELIS.
12   PX 954 (Aung) at 1, 3; Trial Tr. 1748:16–1749:14 (Toth Direct). Similarly, the well-respected
13   Cochrane Collaboration concluded before REDUCE-IT that “[s]upplemental long-chain omega-3
14   fats are probably not useful for preventing or treating cardiovascular disease, although long-chain
15   omega-3 fats can help to reduce serum triglycerides and raise HDL a little”—even though these
16   authors were aware of the JELIS trial. PX 953 (Abdelhamid) at 33, 66; Trial Tr. 1746:9–1748:5
17   (Toth Direct). If these authors had concluded from JELIS that Epadel significantly lowered
18   residual cardiovascular risk, as Defendants contend, there would have been no such blanket
19   rejection of omega-3 fatty acids.
20          802.    Moreover, as discussed above, Defendants’ expert Dr. Fisher was an author of
21   published guidance that did not find JELIS to be evidence of a reduction in cardiovascular risk.
22   See supra ¶¶ 634–35; PX 373 (Chapman); Trial Tr. 1127:1–1138:4 (Fisher Cross)
23          803.    Additionally, prior to REDUCE-IT but after JELIS, other guidelines did not
24   recommend high purity EPA to reduce cardiovascular risk. Trial Tr. 1161:17–1162:1 (Fisher
25   Cross). For example, the American Diabetes Association changed its guidelines for addressing
26   cardiovascular risk in 2019 to include EPA following announcement of the REDUCE-IT results.
27

28                                                 - 236 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 263 of 299



 1   Id. But as of 2018—after JELIS but before REDUCE-IT—the American Diabetes Association did
 2   not recommend EPA. Id.
 3          804.     Furthermore, FDA’s 2013 rejection of Amarin’s proposed ANCHOR indication
 4   for VASCEPA further undercuts Defendants’ contention that Epadel met the long-felt need for a
 5   triglyceride-lowering agent that significantly reduced residual cardiovascular risk. As noted above,
 6   Amarin had shown in the ANCHOR trial that VASCEPA lowered TGs in patients with baseline
 7   TGs of 200–499 mg/dL, and on that basis sought an indication to administer VASCEPA to statin-
 8   treated patients in this TG range, on the theory that VASCEPA may provide a cardiovascular
 9   benefit to such patients. See supra ¶¶ 152–58. But FDA declined to grant the indication without
10   completion of the REDUCE-IT trial, concluding that the available evidence at the time—which
11   included the results from the JELIS trial—was insufficient to conclude that high purity EPA would
12   provide a significant incremental cardiovascular benefit over and above appropriate statin therapy.
13   See supra ¶¶ 152–58.
14          805.    Furthermore, the change in VASCEPA labeling before and after REDUCE-IT
15   reveals that FDA did not believe that JELIS established that high purity EPA has a cardiovascular
16   benefit in patients with severe hypertriglyceridemia. After JELIS but prior to REDUCE-IT, the
17   VASCEPA® label specified that “[t]he effect of VASCEPA on cardiovascular mortality and
18   morbidity in patients with severe hypertriglyceridemia has not been determined.” PX 940
19   (VASCEPA Label 2017) at 2. Only following REDUCE-IT was that limitation of use removed.
20   PX 1186 (VASCEPA Label 2019) at 2.
21          806.    Among the reasons that JELIS was not recognized as establishing that Epadel
22   reduces cardiovascular risk were a number of serious design flaws in the study—flaws that FDA
23   recognized. PX 994 (Rosebraugh Decl) at 14-15, ¶¶ 26-27. As noted above, the primary endpoint
24   in the JELIS trial was “any major coronary event”—defined as sudden cardiac death, fatal and
25   non-fatal myocardial infarction, and other non-fatal events including unstable angina pectoris,
26   angioplasty, stenting, or coronary artery bypass grafting. DX 1553 (Yokoyama 2007) at 2; Trial
27   Tr. 1749:22–1750:3 (Toth Direct). While the trial showed a 19% risk reduction in this primary
28                                                 - 237 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 264 of 299



 1   endpoint, that result was driven by a single, highly subjective, component: unstable angina. DX
 2   1553 (Yokoyama 2007) at 5, Fig.3; PX 994 (Rosebraugh Decl.) at 14–15, ¶¶ 26–27; Trial Tr.
 3   1750:4–1753:25 (Toth Direct). And given that JELIS was an open label trial, there was serious
 4   concern that its reported outcome was the product of bias. See supra ¶¶ 627–31.
 5                  3.      Skepticism
 6          807.    Skepticism about an invention is evidence that an invention was not obvious. In re
 7   Rouffet, 149 F.3d 1350, 1355 (Fed. Cir. 1998). Here, skepticism is further evidence that VASCEPA
 8   and the Asserted Claims were not obvious, as there was significant initial skepticism about
 9   VASCEPA.
10          808.    To begin with, there was skepticism about whether VASCEPA® could avoid a
11   substantial increase in LDL-C in patients with very high TG levels. For example, Amarin hosted
12   a panel of experts in December 2008 to elicit their views regarding AMR101, which was the
13   development project that led to VASCEPA. One panelist told Amarin that “LDL-C is likely to go
14   up as it does with virtually all [TG] lowering therapies in this group of patients [having very high
15   triglycerides]” and another told Amarin that it should be “very careful” about working with
16   patients whose baseline TGs were between 500 and 650 mg/dl because they would have “relatively
17   high IDL and therefore treatment is likely to increase the conversion of IDL to LDL in these
18   patients—thus pushing up LDL-C.” PX 754 (Expert Panel Notes) at 2, see also Osterloh Dep.
19   186:4–24, 187:4 (discussing skepticism of experts at Amarin’s 2008 Expert Panel Meeting). As
20   these comments reflect, there was initial skepticism that VASCEPA would be able to lower TGs
21   in the severe hypertriglyceridemia population without a substantial increase in LDL-C.
22          809.    There was also skepticism about whether VASCEPA®, along with other omega-3
23   fatty acid treatments, would be of any benefit in preventing coronary heart disease or otherwise
24   reducing cardiovascular risk. Trial Tr. 1766:2–1768:17 (Toth Direct). Physicians and publications
25   prior to REDUCE-IT expressed general doubt about the cardiovascular benefit of omega-3s, going
26   as far as stating in early 2018, for example, that there was no support for the use of VASCEPA®
27   or other omega-3 fatty acid preparations in patients with cardiovascular risk. See, e.g., PX 954
28                                                 - 238 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 265 of 299



 1   (Aung) at 1 (concluding on the basis of a meta-analysis that “omega-3 fatty acids had no significant
 2   association with fatal or nonfatal coronary heart disease or any major vascular events” and that
 3   there was “no support for current recommendations for the use of such supplements in people with
 4   a history of coronary heart disease.”); PX 953 (Abdelhamid) at 66 (concluding on the basis of a
 5   meta-analysis that “[s]upplemental long-chain omega-3 fats are probably not useful for preventing
 6   or treating cardiovascular disease, although long-chain omega-3 fats can help to reduce serum
 7   triglycerides and raise HDL a little.”); Trial Tr. 1766:2–1768:17 (Toth Direct).
 8          810.    Moreover, practitioners and medical experts believed that REDUCE-IT would fail
 9   to demonstrate a clinical cardiovascular benefit. See, e.g., PX 951 (Feuerstein) at 3 (statement of
10   Dr. Norman Lepor) (“I went into this study not convinced that Vascepa would make a difference,
11   but these results will definitely change my practice and the way I treat patients.”); id. at 2
12   (statement of Dr. Ethan Weiss) (“I thought the Vascepa study would be negative, colored by all
13   the prior failed studies so I’m surprised. I’m willing to eat my shoe on this one. This could be
14   really beneficial to people.”).
15          811.    REDUCE-IT has put that skepticism to rest, showing that use of VASCEPA®
16   substantially lowers cardiovascular risk over and above the risk reduction provided by statins
17   alone, as reflected in FDA approval for a supplemental indication for cardiovascular risk reduction,
18   including in patients with severe hypertriglyceridemia. See supra ¶¶ 159–71.
19                  4.      Praise
20          812.    Following initial skepticism, VASCEPA also has been widely praised. Such praise
21   further supports the non-obviousness of the Asserted Claims. Apple Inc. v. Samsung Elecs. Co.,
22   839 F.3d 1034, 1053 (Fed. Cir. 2016) (praise is evidence of non-obviousness).
23          813.    VASCEPA®’s ability to lower TGs in severely hypertriglyceridemic patients
24   without increasing LDL-C has been widely recognized. For example, Dr. Richard Castaldo of the
25   Niagara Falls Memorial Medical Center reported that “[s]witching statin add-on therapy from
26   fibrate to icosapent ethyl Vascepa maintained or improved the lipid profile and was well tolerated
27   with no adverse reactions in a series of patients with hypertension and high cardiovascular risk”
28                                                 - 239 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 266 of 299



 1   and that “important differences between icosapent ethyl and other add-on therapy options include
 2   its good safety and tolerability profile and the fact that it does not increase LDL-C levels, as
 3   supported by clinical studies and the icosapent ethyl product label.” PX 866 (Castaldo) at 2, 6.
 4           814.      Dr. Jonathan Fialkow of the Miami Cardiac and Vascular Institute observed that
 5   “[u]se of products containing both DHA and EPA . . . require periodic monitoring of LDL-C during
 6   therapy due to the potential for increases in this lipid parameter, while treatment with the EPA-
 7   only product, icosapent ethyl [VASCEPA] has no LDL-C monitoring requirement.” PX 852
 8   (Fialkow) at 5.
 9           815.      In reference to the MARINE trial results, Dr. Darren McGuire of University Texas
10   Southwestern observed that “[a]t the end of the day, if you can have favorable cardiovascular
11   effects without raising LDL cholesterol, that’s going to be an advantage.” DX 1581 (O’Riordan)
12   at 1.
13           816.      The observations of Dr. Steven Nissen, the former chief of cardiology at the
14   Cleveland Clinic after learning of the topline results of the MARINE trial were to similar effect:
15   VASCEPA®’s ability to lower TGs in individuals with very high TG levels without increasing
16   LDL-C has been recognized as a “real advance in the treatment of elevated triglycerides” “because
17   it gives you all the benefit without the downside.” 26 DX 1581 (O’Riordan) at 2; Trial Tr. 1610:13–
18   1612:24, 1723:2–13 (Toth Direct).
19           817.      The praise for VASCEPA has only grown since the results of REDUCE-IT were
20   reported. As detailed extensively above, the REDUCE-IT results have been met with “surprise,
21   speculation, and hope” given the “parade of failed cardiovascular outcome trials of fish oils” that
22
     26
23      While Dr. Nissen noted some potential caveats about the size, duration, and lack of peer review
     of the MARINE trial, FDA ultimately had such no concerns about the study design of the MARINE
24   trial (including size and duration) when approving VASCEPA for the treatment of severe
     hypertriglyceridemia. Trial Tr. 1611:10–1612:6 (Toth Direct). Moreover, the results of the
25   MARINE trial, which only just been announced when Dr. Nissen offered his caveats, were
     ultimately published in a peer reviewed publication, the American Journal of Cardiology. Trial
26
     Tr. 1612:7–13 (Toth Direct). And irrespective of his caveats, Dr. Nissen regarded the topline
27   results as exciting, commenting that the MARINE trial showed that “[t]here’s still room for small
     companies to do innovative things in this field.” DX 1581 (O’Riordan) at 2.
28                                                  - 240 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 267 of 299



 1   preceded it, and leading doctors have called the results “phenomenal,” a “game-changer,” and a
 2   “home run” because they showed “for the first time that triglyceride reduction with an appropriate
 3   therapy—in this case icosapent ethyl—when used in appropriate doses can make a significant
 4   difference.” PX 959 (Kastelein) at 1–2; PX 875 (Fidler) at 2 (statement of Dr. Lepor); PX 902
 5   (Hackett) at 1 (statement of Dr. Deedwania); Trial Tr. 1625:22–1633:5 (Toth Direct); see also
 6   supra ¶¶ 170–71. Some clinicians have considered the REDUCE-IT trial the most significant
 7   advance since statin therapy, and national and international groups have embraced the REDUCE-
 8   IT results, recognizing VASCEPA® as an add-on to statin therapy and for cardiovascular risk
 9   reduction—including the American Diabetes Association, the National Lipid Association, The
10   European Society of Cardiology, and the European Atherosclerosis Society, among others. Trial
11   Tr. 161:6-22 (Ketchum Direct).
12                  5.     Commercial Success
13          818.    VASCEPA’s commercial success constitutes additional objective evidence of the
14   non-obviousness of the Asserted Claims. In re Rouffet, 149 F.3d at 1355. Economic principles
15   suggest that inventions that have commercial value will be developed, and so if companies do not
16   bring a commercially valuable invention to market, that invention must not have been obvious.
17   Trial Tr. 1424:6–15 (Nicholson Direct). Here, substantial and sustained increases in VASCEPA
18   prescription, net sales, and market share, as well as VASCEPA’s positive net present value
19   (“NPV”), demonstrate that VASCEPA is a commercial success. Trial Tr. 1423:3–15 (Nicholson
20   Direct).
21          819.    Prescriptions for VASCEPA have grown substantially since the product’s launch
22   in January 2013. 174,000 prescriptions for VASCEPA were filled in 2013, and the number
23   increased every year, reaching 1.3 million prescriptions in 2018, an average annual increase of
24   about fifty percent. Trial Tr. 1427:9–17 (Nicholson Direct); PDX 5-6. This increase indicates that
25   patients and health insurers are willing to pay a premium for the features of VASCEPA, given that
26   a relatively inexpensive generic version of Lovaza has been available since 2014. Trial Tr.
27   1427:18–1428:3 (Nicholson Direct).
28                                                - 241 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 268 of 299



 1          820.    VASCEPA’s net sales have also grown substantially since the product’s launch.
 2   VASCEPA’s net sales were $26 million in 2013 and have increased every year, reaching $228
 3   million in 2018, an average annual increase of 54%. Trial Tr. 1429:2–9 (Nicholson Direct); PDX
 4   5-7. The increase indicates that the product is providing value and that patients and health insurers
 5   are willing to pay a premium for the features of VASCEPA. Trial Tr. 1429:10–15 (Nicholson
 6   Direct). Defendants’ contention that VASCEPA’s sales are driven by rebates and discounts is
 7   misplaced. The net sales metric relied upon by Dr. Nicholson already accounts for all rebates and
 8   discounts. Trial Tr. 1304:17–23 (Hofmann Cross); Trial Tr. 1429:22–1430:5, 1431:3–14
 9   (Nicholson Direct). In any case, the level of rebates and discounts provided for VASCEPA is in
10   line with the industry norm. Trial Tr. 1431:3–14, 1433:12 (Nicholson Direct); PX 746
11   (QuintilesIMS Institute) at 5, 10.
12          821.    VASCEPA’s share of the market for omega-3 fatty acid drugs has also grown every
13   year since its launch. VASCEPA®’s share of omega-3 fatty acid prescriptions was 4% in 2013,
14   increasing to 32% in 2018. Trial Tr. 1435:3–16 (Nicholson Direct); PDX 5-9; PDX 5-10. In
15   contrast, branded Lovaza’s share of the same market decreased from approximately 96% in 2013
16   to under 5% in 2018. Trial Tr. 1436:19–1437:7 (Nicholson Direct); PDX 5-10. VASCEPA®’s
17   share of the broader market for TG-reducing drug prescriptions also increased from 1% in 2013 to
18   6% in 2018. PDX 5-9. VASCEPA®’s increasing market share is a strong indicator of its increasing
19   value over time. Trial Tr. 1434:8–24, 1435:17–1436:3 (Nicholson Direct). In fact, every TG-
20   reducing drug’s prescriptions have been decreasing from 2013 to 2018, whereas VASCEPA®’s
21   prescriptions have been increasing in the same period. DDX 8-7. That VASCEPA® has bucked
22   the trend speaks highly of its performance in the market. Trial Tr. 1438:7–18 (Nicholson Direct).
23          822.    VASCEPA’s net present value (“NPV”) also demonstrates its commercial success.
24   NPV is the most common method that pharmaceutical companies use to determine whether to
25   launch a new product and to track whether the product is successful. Trial Tr. 1440:1–15, 1444:22–
26   1445:1, 1469:20–1470:7 (Nicholson Direct); PX 600 (Berndt 2015) at 2, 5; PX 602 (Brealey 1996)
27   at 5; PX 612 (Grabowski 2008) at 6. A positive NPV means that the product is more profitable
28                                                  - 242 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 269 of 299



 1   than the average for similar products in the industry. Trial Tr. 1440:16–1441:14, 1443:18–21
 2   (Nicholson Direct); PX 602 (Brealey 1996) at 16 (“Any time you find and launch a positive NPV
 3   project, a project with present value exceeding its required cash outlay, you have made your
 4   company’s stockholders better off.”). VASCEPA®’s NPV is expected to be zero in 2024, which
 5   means that the investors will have recouped their investment and received the industry average
 6   return in VASCEPA®’s twelfth year in the market. Trial Tr. 1458:5–20 (Nicholson Direct); PDX
 7   5-16. Over its entire lifecycle, VASCEPA® is expected to have a positive NPV of $1.9 billion,
 8   which means that it will deliver a return that exceeds the industry average by $1.9 billion. Trial Tr.
 9   1458:21–1459:4 (Nicholson Direct); PDX 5-16.
10          823.    Defendants’ contention that VASCEPA® is not a commercial success is largely
11   based on the theory that VASCEPA® did not make a profit in its first six years on the market.
12   Defendants ignore the reality that drugs have long lifecycles, the beginning of which involves
13   spending vast amounts of money on R&D. Trial Tr. 1441:15–1442:7 (Nicholson Direct); PX 612
14   (Grabowski 2008) at 2. Here, Amarin spent $465 million in research and development between
15   2008 and 2018. Trial Tr. 1426:17–24 (Nicholson Direct); PDX 5-5. Moreover, marketing spending
16   tends to be higher at the beginning of a pharmaceutical product’s lifecycle, given the need to
17   educate physicians about the clinical profile of the new drug in question. Trial Tr. 1306:11–1307:2
18   (Hofmann Cross); Trial Tr. 1471:7–1472:1 (Nicholson Cross). At the same time, it can take as
19   long as 12 years for new drugs in the top ten percent of sales to achieve peak sales. Trial Tr.
20   1468:11–1469:4 (Nicholson Direct); PX 607 (DiMasi 2012) at 20. Indeed, a study has shown that
21   it took drugs 16 years on average to reach NPV of zero. Trial Tr. 1469:20–1470:7 (Nicholson
22   Direct); PX 612 (Grabowski 2008) at 6. Therefore, the pharmaceutical industry considers the entire
23   lifecycle of a drug in analyzing commercial success rather than just the first six years after the
24   drug’s launch. Trial Tr. 1445:23–1446:19, 1468:11–1469:4 (Nicholson Direct); 1512:17–24
25   (Nicholson Cross); PX 600 (Berndt 2015) at 2. Defendants’ alternative approach, which relies on
26   taking a snapshot of VASCEPA’s performance after Amarin has incurred the vast majority of the
27

28                                                  - 243 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 270 of 299



 1   R&D spending but before it has enjoyed the fruits of that spending, is flatly contrary to industry
 2   practice.
 3          824.    Defendants also contend that Dr. Nicholson’s NPV analysis is unreliable because
 4   it was excessively influenced by the one of the five forecasts upon which he relied. Defendants’
 5   contention lacks merit. The forecast in question is from a firm called H.C. Wainwright, which (as
 6   the evidence showed) does not have a history of systematically overestimating Amarin’s revenue
 7   or profit. Trial Tr. 1460:22–1463:18 (Nicholson Direct); PX 752 (Wainwright Mar. 2017) at 2; PX
 8   637 (Amarin SEC Form 10-K) at 63; PX 658 (Wainwright Feb. 2019) at 3; PX 724 (Amarin 10-Q
 9   Q1 2019) at 4. In any case, VASCEPA’s NPV is expected to be positive whether or not H.C.
10   Wainwright’s forecast is included. Trial Tr. 1465:3–10 (Nicholson Direct); Trial Tr. 1504:1–16,
11   1521:6–18 (Nicholson Cross); DDX 8.10. This shows that Dr. Nicholson’s NPV analysis is robust
12   and reliable. Dr. Nicholson’s NPV analysis is also consistent with Defendant Hikma’s own January
13   2020 presentation to investors, which ranks VASCEPA® as having the fourth highest U.S. market
14   size among all the drugs in Hikma’s generic pipeline. PX 1218 (Hikma Presentation Jan. 2020) at
15   12.
16          825.    There must be some causal relation or “nexus” between an invention and
17   commercial success of a product embodying that invention for the evidence of commercial success
18   to be probative of whether the invention was non-obvious. See Ormco Corp. v. Align Tech., Inc.,
19   463 F.3d 1299, 1311–12 (Fed. Cir. 2006). Here, there is a nexus between VASCEPA®’s
20   commercial success and the claimed invention because the commercial success is related to the
21   patented features (such as avoiding a rise in LDL-C) and not significantly due to other factors such
22   as promotion, marketing, or pricing. Trial Tr. 1423:16–1424:2 (Nicholson Direct); see also Cont’l
23   Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1273 (Fed. Cir. 1991) (“It is not necessary,
24   however, that the patented invention be solely responsible for the commercial success.”).
25          826.    Amarin’s marketing messages for VASCEPA conveyed the patented features of the
26   product. Amarin’s website for VASCEPA and consumer advertising described VASCEPA’s
27   clinical effectiveness in reducing TGs in patients with severe TG levels and its ability to do so
28                                                 - 244 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 271 of 299



 1   without raising LDL-C. PX 286 (VASCEPA TV Advertisement Script) at 3; PX 287 (VASCEPA
 2   Print Advertisement) at 1; PX 719 (VASCEPA Webpage) at 1. In addition, market research reports
 3   have consistently shown that VASCEPA’s efficacy in reducing TG levels without increasing LDL-
 4   C levels is important to physicians when prescribing VASCEPA. Trial Tr. 1477:6–1483:7
 5   (Nicholson Direct); PX 577 (AplusA Market Surveillance Study 2017) at 11, 41; PX 580 (ZS
 6   Associates PhysPulse Findings 2014) at 6, 28–29, 57; PX 581 (AplusA Market Surveillance Study
 7   2016) at 8, 33.
 8          827.       The evidence also showed that the commercial success of VASCEPA was not
 9   driven by excessive marketing efforts. Companies typically vary the amount of marketing support
10   devoted to a product over that product’s life cycle. Trial Tr. 1471:7–1472:1 (Nicholson Direct).
11   Marketing expenditures tend to be front-loaded, meaning that they tend to be high during the first
12   few years after launch. Id.; Trial Tr. 1306:11–1308:11 (Hofmann Cross). VASCEPA’s total
13   marketing expenditures are substantially lower than Lovaza’s throughout the first six years after
14   the drugs’ respective launches. Amarin spent approximately $20–45 million annually in marketing
15   expenditures for VASCEPA in its first six years after launch. Trial Tr. 1472:12–21 (Nicholson
16   Direct); PDX 5-20. In contrast, Lovaza’s annual marketing expenditures ranged approximately
17   between $70 and $140 million in its first six years after launch. Trial Tr. 1472:12–21 (Nicholson
18   Direct); PDX 5-20. In addition, when VASCEPA’s marketing-to-sales ratios are compared by year
19   since launch with Lovaza, annual marketing-to-sales ratios for VASCEPA are in line with
20   Lovaza’s. Trial Tr. 1473:17–1474:3 (Nicholson Direct); PDX 5-21; see also Trial Tr. 1306:11–
21   1308:11 (Hofmann Cross) (admitting that Lovaza was towards the end of its lifecycle in 2013).
22          828.       The commercial success of VASCEPA is not driven by its relatively low price.
23   VASCEPA competes with generic drugs, and a generic drug is generally cheaper than a branded
24   drug. Trial Tr. 1305:8–1306:10 (Hofmann Cross); 1434:22–24 (Nicholson Direct). For example,
25   in 2018, the gross price for a prescription of VASCEPA was about $320. Trial Tr. 1484:19–
26   1485:10 (Nicholson Direct); PDX 5-22. In comparison, the gross price of generic Lovaza was
27   about $60. Trial Tr. 1484:19–1485:10 (Nicholson Direct); PDX 5-22. Even after taking into
28                                                 - 245 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 272 of 299



 1   account rebates and discounts for VASCEPA, VASCEPA’s price would still be two-and-a-half to
 2   three times higher than generic Lovaza. Trial Tr. 1485:20–1486:11 (Nicholson Direct). This shows
 3   that patients and insurers are paying a premium for the features of VASCEPA relative to generic
 4   Lovaza. Id.
 5          829.    Defendants’ contention that the sales of VASCEPA® to patients with TGs below
 6   500 mg/dL do not have a nexus to the claimed invention is misplaced. Given that Lovaza was
 7   being prescribed to patients with TG levels below 500 mg/dL at the time of the patented invention
 8   (around 2008), a pharmaceutical company considering whether to develop VASCEPA would have
 9   realized that obtaining approval for VASCEPA to treat severe hypertriglyceridemia would also
10   give healthcare providers the option, in exercise of their medical judgment, to prescribe VASCEPA
11   for patients with lower TG levels. Trial Tr. 1487:22–1489:7 (Nicholson Direct); PDX 5-23. Had
12   the Asserted Patents been obvious, other pharmaceutical companies would have been induced by
13   the potential for considerable sales to patients with very high and high TG levels to bring an drug
14   equivalent to VASCEPA to market sooner. See id.; see also Trial Tr. 1424:6–15 (Nicholson
15   Direct). Moreover, even when looking at the sales of VASCEPA to only patients with TG levels
16   at or above 500 mg/dL, net sales have grown by a factor of six since VASCEPA’s launch. Trial
17   Tr. 1490:23–1491:16 (Nicholson Direct). Such a substantial growth in net sales over a period of
18   six years supports VASCEPA’s commercial success, even using Defendants’ overly-narrow
19   definition of relevant sales. Trial Tr. 1491:17–24 (Nicholson Direct).
20          830.    Increased sales due to the newly approved indication based on the results of the
21   REDUCE-IT study also have a nexus to the claimed invention. The patented invention, and FDA’s
22   approval of the patented uses of VASCEPA®, have allowed Amarin to finance and conduct the
23   REDUCE-IT trial to demonstrate that VASCEPA® reduces the risk of cardiovascular disease.
24   Trial Tr. 1489:8–18 (Nicholson Direct). Moreover, the newly approved indication includes
25   patients with TGs at or above 500 mg/dL. Trial Tr. 1523:1–8 (Nicholson Cross). Therefore, there
26   is a nexus between the increased sales resulting from the newly approved indication and the
27   claimed invention.
28                                                 - 246 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 273 of 299



 1          831.    Finally, Defendants also contend that commercial success must be apportioned
 2   between the asserted patents and the patents covering the REDUCE-IT indication. Trial Tr.
 3   1287:17–18 (Hofmann Direct). However, there is no law that requires such apportionment for
 4   commercial success analysis.
 5          O.      Claim 1 of the ’728 Patent Was Not Obvious
 6          832.    As noted above, Claim 1 of the ’728 Patent is directed to a method of reducing TGs
 7   in a subject having a baseline fasting TG level of 500 mg/dL to about 1500 mg/dL, in which 4 g
 8   high purity EPA (at least 96%) is administered orally for a period of 12 weeks to a subject who
 9   does not receive concurrent lipid altering therapy, without substantially increasing LDL-C. See
10   supra ¶¶ 363–364.
11          833.    At trial, Defendants challenged this claim based on single combination of “key”
12   prior art references—Lovaza PDR (DX 1535), Mori 2000 (DX 1538) Hayashi (DX 1532) and
13   Kurabayashi (DX 1534). See Trial Tr. 718:20–719:3 (Heinecke Direct); see also id. 828:10–22
14   (“Q: Not only is it the key prior art, these are the four references that you used in your combinations
15   to argue obviousness, correct? A: Correct.”).
16          834.    The Lovaza PDR, which is the 2007 prescribing information for Lovaza®,
17   described the use of a mixture of omega-3 fatty acid esters, including both EPA and DHA, to
18   reduce TGs in patients with severe hypertriglyceridemia. See generally DX 1535 (Lovaza PDR)
19   at 2-3. As this prescribing information noted, however, Lovaza®’s reduction in TGs was
20   accompanied by a large increase in LDL-C, and the Lovaza PDR thus warned that a patient’s LDL-
21   C levels should be monitored during therapy. See id. at 2-3.
22          835.    Defendants contend that their other “key” prior art taught that it was DHA, but not
23   EPA, that was responsible for Lovaza’s increase in LDL-C—(1) Mori 2000 (DX 1538); (2)
24   Hayashi (DX 1532); and (3) Kurabayashi (DX 1534). See Trial Tr. at 718:20–719:3 (Heinecke
25   Direct)—and that this other prior art would have motivated a person of ordinary skill in March
26   2008 to use purified EPA to treat severe hypertriglyceridemia to avoid this rise in LDL-C, with a
27

28                                                   - 247 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 274 of 299



 1   reasonable expectation of success of avoiding such LDL-C increases. Trial Tr. at 759:10–760:1
 2   (Heinecke Direct); see also id. at 828:23–829:22 (Heinecke Cross).
 3          836.    As the evidence showed, however, Defendants’ contention is meritless, as Claim 1
 4   of the ’728 Patent was not obvious for at least the following reasons: (1) there was no reasonable
 5   expectation that high purity EPA would avoid substantial LDL-C increases in patients with severe
 6   hypertriglyceridemia; (2) DHA was thought to be better for lipid and cardiovascular effects than
 7   EPA, and a person of ordinary skill therefore would not have been motivated to eliminate
 8   substantially all DHA from Lovaza, or otherwise use high purity EPA and substantially no DHA,
 9   to treat severe hypertriglyceridemia; (3) there was neither a finite number of predictable options
10   to pursue if seeking to lower TGs without substantially increasing LDL-C in patients with severe
11   hypertriglyceridemia, nor a reasonable expectation of success—meaning this claim was not
12   obvious to try; and (4) an array of objective indicia support the non-obviousness of this claim.
13   Trial Tr. 1664:14–1778:8 (Toth Direct); see also supra §§ XII.G–I, N.
14                  1.      A Person of Ordinary Skill in March 2008 Would Not Have Reasonably
                            Expected That High Purity EPA Would Avoid Substantial LDL-C
15                          Increases in Patients with Very High TGs
16
            837.    A person of ordinary skill in the art in March 2008 would not have reasonably
17
     expected that administering high purity EPA to patients with severe hypertriglyceridemia would
18
     avoid substantial rises in LDL-C. Trial Tr. 1664:21–1679:1 (Toth Direct). At the time of the
19
     invention, the prior art gave no reason to expect that any TG-lowering agent could avoid substantial
20
     LDL-C increases in severely hypertriglyceridemic patients. To the contrary, it was understood that
21
     LDL-C increases in the severely hypertriglyceridemic were a “general phenomenon” that occurred
22
     irrespective of which TG-lowering agent was used. See supra ¶¶ 39–53, 704–18. All approved
23
     treatments for severe hypertriglyceridemia led to dramatic increases in LDL-C in patients with
24
     very high TGs—even when such products only modestly increased (or even decreased) LDL-C in
25
     patients with lower TG levels. See supra ¶¶ 39–53. Moreover, a person of ordinary skill would
26
     have attributed these dramatic increases to the general mechanism through which TG-lowering
27
     medications were understood to work—through conversion of VLDL to LDL—not to any specific
28                                                 - 248 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 275 of 299



 1   medication. See id. A person of ordinary skill in the art at the time of the invention therefore would
 2   have expected that high purity EPA would produce large increases in LDL-C in patients with very
 3   high TGs—just as all prior approved treatments for severe hypertriglyceridemia had done. Trial
 4   Tr. 1668:8–1669:16 (Toth Direct); see supra ¶¶ 39–53, 704–18.
 5          838.    Other evidence from around the time of invention confirms this view. For example,
 6   in December 2008, Amarin convened an expert panel to elicit their views about the development
 7   project that led to VASCEPA®. One panelist told Amarin that “LDL-C is likely to go up as it does
 8   with virtually all [TG] lowering therapies in this group of patients [having severe
 9   hypertriglyceridemia]” and another told Amarin that it should be “very careful” about working
10   with patients whose baseline TGs were between 500 and 650 mg/dL because they would have
11   “relatively high IDL and therefore treatment is likely to increase the conversion of IDL to LDL in
12   these patients—thus pushing up LDL-C.” PX 754 (Expert Panel Notes) at 2; see also Osterloh
13   Dep. 183:15–187:4.
14          839.    Defendants failed to point to anything in the prior art suggesting that substantial
15   increases in LDL-C would be avoided if high purity EPA is given to patients with very severe
16   hyprertriglyceridemia. Defendants failed to cite, for instance, even a single prior art reference that
17   taught that high purity EPA would perform differently with respect to LDL-C in patients with very
18   high TGs than Lovaza or fibrates—both of which had been documented to produce large increases
19   in LDL-C in patients with severe hypertriglyceridemia. Nor did Defendants cite any prior art
20   teaching that one could avoid the large LDL increases observed with Lovaza in patients with very
21   high TGs by changing the composition to include only EPA instead of Lovaza’s omega-3 mixture.
22   Trial Tr. 1665:17–1667:19 (Toth Direct).
23          840.    Defendants’ expert Dr. Heinecke even acknowledged that there was no prior art
24   reporting the effects of high purity EPA on LDL-C in persons with severe hypertriglyceridemia.
25   See Trial Tr. 800:2–5 (Heinecke Direct) (“And so I don’t think there’s any evidence in the prior
26   literature about what the impact of EPA would be on LDL cholesterol in patients with triglycerides
27   above 500 milligrams per deciliter.”); see also Trial Tr. 798:23–799:11 (Heinecke Direct) (“I’m
28                                                  - 249 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 276 of 299



 1   not arguing here that we know what the impact is of EPA on LDL cholesterol levels above 500
 2   milligrams per deciliter”); Trial Tr. 832:8–20 (Heinecke Cross) (“Q. So in terms of the key prior
 3   art, there's no description of the effect of pure EPA on patients with severe hypertriglyceridemia.
 4   A. I think there is evidence that EPA would lower triglycerides in patients with high triglycerides
 5   above 500, but there was no direct evidence on LDL cholesterol.”) (emphasis added). While Dr.
 6   Heinecke hypothesized that a person of ordinary skill would have believed that EPA would
 7   perform differently from DHA in terms of its effects on LDL-C, he did not point to any prior art
 8   suggesting that this would be the case in persons with severe hypertriglyceridemia. Trial Tr.
 9   1668:8–1669:16 (Toth Direct). Moreover, Dr. Heinecke was unable to identify any mechanism for
10   lowering TGs that a person of ordinary skill in March 2008 would have attributed to EPA but not
11   DHA. Trial Tr. 864:2–865:16 (Heinecke Cross). There accordingly would have been no reason—
12   including a reason related to mechanism of action—to expect that administering EPA by itself to
13   a severely hypertriglyceridemic population would avoid substantially raising LDL-C when other
14   TG-lowering agents, including Lovaza, had not. Trial Tr. 1668:24–1669:16 (Toth Direct).
15          841.    Defendants contend that the experience with fibrates would not have informed the
16   expectation that EPA would dramatically increase LDL-C in patients with severe
17   hypertriglyceridemia, with Dr. Heinecke testifying that a person of ordinary skill would not have
18   concluded that EPA had the same mechanism of action as fibrates. Trial Tr. 802:4–7 (Heinecke
19   Direct). But the prior art specifically linked fibrates and omega-3 fatty acids when observing that,
20   as with fibrates, omega-3 fatty acids were understood to produce large increases in LDL-C as
21   baseline TGs increased. See supra ¶¶ 39–53, 704–18. And Dr. Heinecke admitted on cross-
22   examination that there was evidence in the prior art that fibrates and omega-3 fatty acids had the
23   same mechanism of action in lowering TGs: both are PPAR inhibitors (Trial Tr. 869:6-870:9
24   (Heinecke Cross)) and fibrates, like omega-3 fatty acids, work by enhancing the conversion of
25   VLDL to LDL. Trial Tr. 884:2-886:10 (Heinecke Cross); PX 1027 (Goodman & Gilman 2006) at
26   30. Indeed, Dr. Heinecke admitted that in 2004 FDA stated that the mechanism by which
27

28                                                 - 250 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 277 of 299



 1   fenofibrate lowered TGs was the enhanced clearance of VLDL to LDL-C. Trial Tr. 880:9-883:1
 2   (Heinecke Direct); PX 388 (Tricor Label) at 2.
 3          842.    Defendants thus fall far short of proving by clear and convincing evidence that a
 4   person of ordinary skill would have reasonably expected that high purity EPA would avoid the
 5   large rise in LDL-C observed with Lovaza and other approved TG-lowering agents in persons with
 6   very high TGs. See supra ¶¶ 704–18.
 7                         a)      Nothing in Defendants’ “key prior art” would have altered the
                                   strong expectation that highly purified EPA would produce
 8                                 large LDL-C increases in patients with very high TGs.
 9
            843.    Lacking any prior art reporting or suggesting that high purity EPA would avoid
10
     substantial LDL-C increases in patients with severe hypertriglyceridemia, Defendants attempt to
11
     make do with a few small studies that administered EPA to persons with TG levels far below 500
12
     mg/dL: (1) Mori 2000 (mean baseline TG level of 178 mg/dL); (2) Hayashi (mean baseline TG
13
     level of 300 mg/dL), and (3) Kurabayashi (mean baseline TG level of 136 mg/dL). See supra
14
     ¶¶ 549–82. Dr. Heinecke testified that because there was no substantial increase in LDL-C when
15
     EPA was administered to patients with moderately elevated or normal TGs in these smaller studies,
16
     a person of ordinary skill would have reasonably expected that the same result would occur in
17
     patients with severe hypertriglyceridemia. Trial Tr. 788:1–789:4 (Heinecke Direct). According to
18
     Dr. Heinecke, this was because “typically, if one observes effect on a value at a lower level, one
19
     anticipates seeing a similar effect at higher levels of that value.” Trial Tr. 789:6–9 (Heinecke
20
     Direct).
21
            844.    But there is no reason why the person of ordinary skill would have relied on what
22
     may typically be the case when the prior art taught what the effect had been specifically when TG-
23
     lowering agents have been administered to patients with severe hypertriglyceridemia. Without
24
     exception, the prior art taught that in that specific context, the effect of TG-lowering agents on
25
     LDL-C depended upon the baseline TG levels of the patient population, and that severely
26
     hypertriglyceridemic patients would experience large LDL-C increases even when persons with
27
     lower TGs did not. See supra ¶¶ 39–53; see also Trial Tr. 1667:11–1668:7 (Toth Direct)). And the
28                                                - 251 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 278 of 299



 1   prior art reported that with TG-lowering agents—including omega-3 fatty acids—“the higher the
 2   baseline triglyceride level, the greater these lipids [including LDL-C] may be increased.” PX 923
 3   (McKenney I) at 5; Trial Tr. 1590:12–1595:3 (Toth Direct). A person of ordinary skill therefore
 4   would not have understood the references in Defendants’ “key prior art” involving administration
 5   of EPA to patients with normal to moderately elevated TG levels to be informative about what the
 6   effect on LDL-C would be in severely hypertriglyceridemic patients. Trial Tr. 1574:3–1598:3,
 7   1665:17–1669:16, 1716:15–1717:2 (Toth Direct). Instead, such a person would have expected
 8   EPA to raise LDL-C dramatically in patients with very high TGs—as was the case with the prior
 9   approved treatments for severe hypertriglyceridemia. Trial Tr. 1574:3–1598:3, 1665:17–1669:16,
10   1716:15–1717:2, 1718:13–1722:6 (Toth Direct); see also supra ¶¶ 39–53.
11                          b)     The Epadel Prescribing Information 2007 would not have
                                   provided a reasonable expectation of avoiding large LDL-C
12                                 increases in patients with very high TGs.
13
            845.    In his testimony, Dr. Heinecke also discussed the Epadel Prescribing Information
14
     2007. Trial Tr. 747:5–24 (Heinecke Direct). An extensive discussion of this reference is set forth
15
     above. See supra ¶¶ 586–94.
16
            846.    The Epadel Prescribing Information did not address patients with severe
17
     hypertriglyceridemia. See supra ¶¶ 586–94. The Epadel Prescribing Information 2007 did not
18
     report the LDL-C effects of purified EPA in any population, let alone in patients with very high
19
     triglycerides. DX 1528 (Epadel PI 2007); Trial Tr. 1676:2–6 (Toth Direct) Trial Tr. 800:2–5
20
     (Heinecke Direct) (“And so I don’t think there’s any evidence in the prior literature about what the
21
     impact of EPA would be on LDL cholesterol in patients with triglycerides above 500 milligrams
22
     per deciliter.”); see also Trial Tr. 798:23–799:11 (Heinecke Direct).
23
            847.    Having not clearly described administration of high purity EPA to patients with
24
     severe hypertriglyceridemia, nor recited any LDL-C effects in any population, nothing about the
25
     Epadel Prescribing Information 2007 would have provided a reasonable expectation of success in
26
     avoiding LDL-C increases in patients with severe hypertriglyceridemia with administration of high
27
     purity EPA.
28                                                 - 252 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 279 of 299



 1                         c)      Other prior art on purified EPA would not have provided a
                                   reasonable expectation of avoiding substantial increases in
 2                                 LDL-C
 3
            848.    Dr. Heinecke also discussed some other references involving high purity EPA—
 4
     Takaku 1991 (DX 1550), Nakamura 1999 (DX 1539), Matsuzawa 1991 (DX 1537), and Saito
 5
     1998 (DX 1546)—in which a single subject or a few subjects had TG levels of at least 500. Trial
 6
     Tr. 756:6–15 (Heinecke Direct). As discussed extensively above, none of these references
 7
     addressed patient populations with severe hypertriglyceridemia, and none would have provided a
 8
     POSA with a reasonable expectation of success in avoiding LDL-C increases in patients with
 9
     severe hypertriglyceridemia. See supra ¶¶ 612–20; see also Trial Tr. 1669:20–1673:22 (Toth
10
     Direct). Indeed, none of these references reported the LDL-C effects of high purity EPA in patients
11
     with severe hypertriglyceridemia, nor did any study the effect of a 4g dose of high purity EPA.
12
     See supra ¶¶ 612–20; Trial Tr. 1670:1–1673:22 (Toth Direct).
13
            849.    Nor would Yokoyama (DX 1553) or other art concerning the JELIS trial have
14
     altered the strong expectation that administration of high purity EPA would dramatically increase
15
     LDL-C in patients with severe hypertriglyceridemia. The subjects in JELIS had a median baseline
16
     TG level of 153 mg/dL (1.73 mmol/L). DX 1553 (Yokoyama 2007) at 3, Tbl. 1; Trial Tr. 1744:24–
17
     1745:15 (Toth Direct). These patients had TG levels that were barely above normal, and there is
18
     no indication that any of the JELIS population had TG levels of at least 500 mg/dL. Trial Tr.
19
     1744:2-1745:15 (Toth Direct); Trial Tr. 1120:7–12 (Fisher Cross). Therefore JELIS would have
20
     told a person of ordinary skill nothing about the LDL-C effects of EPA in patients with severe
21
     hypertriglyceridemia. See supra ¶ 622; see also Trial Tr. 1745:6–21 (Toth Direct).
22
                           d)      Documents Reflecting Amarin’s Views of the Prior Art Would
23                                 Not Have Provided a Person of Ordinary Skill in the Art with a
                                   Reasonable Expectation of Success in Avoiding LDL-C
24                                 Increases in Patients with Severe Hypertriglyceridemia
25          850.    Defendants also repeatedly pointed to statements made by Amarin and the inventors
26   regarding the prior art and the effects that the inventors and Amarin expected purified EPA to have
27   on LDL-C in severely hypertriglyceridemic patients. See, e.g., Trial Tr. 1830:12–1831:23 (Toth
28                                                 - 253 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 280 of 299



 1   Cross). Defendants contend that such statements are evidence that there would have been a
 2   reasonable expectation of success in avoiding LDL-C increases in patients with very high TGs.
 3   They are mistaken.
 4          851.    As detailed extensively above, Defendants’ reliance on Amarin statements is
 5   misplaced. According to the Federal Circuit, whose case law is controlling here, the thoughts of
 6   an inventor are not relevant to the obviousness inquiry. Rather, the relevant inquiry is what a person
 7   of ordinary skill would have believed: “The inventor's own path itself never leads to a conclusion
 8   of obviousness; that is hindsight. What matters is the path that the person of ordinary skill in the
 9   art would have followed, as evidenced by the pertinent prior art.” Otsuka Pharm. Co., 678 F.3d at
10   1296. “The invention must be viewed not with the blueprint drawn by the inventor, but in the state
11   of the art that existed at the time. The invention must be evaluated not through the eyes of the
12   inventor, who may have been of exceptional skill, but as by one of ‘ordinary skill’.” Interconnect
13   Planning Corp, 774 F.2d at 1138 (emphasis added); see also Standard Oil Co, 774 F.2d at 454
14   (“The statutory emphasis [of the obviousness inquiry] is on a person of ordinary skill. Inventors,
15   as a class, . . . possess something—call it what you will—which sets them apart from the workers
16   of ordinary skill, and one should not go about determining obviousness under § 103 by inquiring
17   into what patentees (i.e., inventors) would have known or would likely have done, faced with the
18   revelations of references.”).
19          852.    Relying on the inventors’ statements would therefore constitute clear and reversible
20   error. So too would relying more generally on Amarin internal statements about the likely effects
21   of EPA. As of March 2008, when the invention was conceived, Amarin was a tiny company of
22   approximately a dozen employees, Trial Tr. 278:11–17 (Ketchum Direct), and Amarin as a whole
23   had already been exposed to the views and insights of the inventors. Indeed, when providing
24   information to his colleagues at Amarin, Dr. Manku was not only communicating with his fellow
25   scientists—like Dr. Ian Osterloh—but was also communicating with business-focused individuals
26   like Stuart Sedlack. See, e.g., PX 472 (Mar. 24, 2008 M. Manku E-mail) at 1 (describing his views
27   on how EPA affects certain biomarkers to Dr. Ian Osterloh, Stuart Sedlack and others); Manku
28                                                  - 254 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 281 of 299



 1   Dep. 147:11–17 (describing the March 24, 2008 e-mail as him “trying to bring to [my colleagues’]
 2   attention what my thoughts are about – and they are asking me questions and I am replying to their
 3   questions with my thoughts.”); see also Manku Dep. 186:3–8 (explaining that Stuart Sedlack “was
 4   in charge of business development.”).
 5          853.    Moreover, statements by Amarin employees predicting how purified EPA would
 6   affect TGs and LDL-C levels in severely hypertriglyceridemic patients track the statements Dr.
 7   Manku made when attempting to convince his colleagues that purified EPA would not increase
 8   LDL-C in these patients. See PX 475 (Mar. 16, 2008 M. Manku E-mail) at 1. Moreover, Mr.
 9   Sedlack, the custodian of a March 2008 internal Amarin document that Defendants cite, relied on
10   Dr. Manku’s technical knowledge EPA’s biochemical effects. See PX 472, (Mar. 24, 2008 M.
11   Manku E-mail) at 1 (explaining to the Amarin team Dr. Manku’s belief that EPA would not
12   increase LDL and would have other beneficial effects on cardiovascular biomarkers).
13   Consequently, it is improper to read the prior art references in this case in view of Amarin internal
14   documents, which interpret the prior art references “through the lens of what [Amarin and the
15   inventors] had invented.” Neptune Generics, 921 F.3d at 1377. A fuller discussion of Amarin some
16   of the particular Amarin statements on which Defendants improperly rely is set forth above. See
17   supra ¶¶ 744–54.
18                  2.      A POSA Would Not Have Been Motivated to Eliminate the DHA from
                            Lovaza so as to Arrive a High Purity EPA Formulation for Treatment
19                          of Severe Hypertriglyceridemia
20
            854.    Defendants’ obviousness case also fails because they have not demonstrated by
21
     clear and convincing evidence that a person of ordinary skill would have been motivated to use
22
     high purity EPA and substantially no DHA to treat severe hypertriglyceridemia—a critical element
23
     of establishing obviousness of the Asserted Claims, including Claim 1 of the ’728 Patent. See
24
     supra ¶¶ 668–703; see also Trial Tr. 1639:3–1703:7 (Toth Direct)).
25
            855.    Defendants contend that a person of ordinary skill in March 2008 would have been
26
     motivated to modify Lovaza—which contains a mixture of EPA and DHA (and other naturally
27
     occurring omega-3 fatty acids)—to achieve a treatment for severe hypertriglyceridemia that avoids
28                                                  - 255 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 282 of 299



 1   large increases in LDL-C. But nothing in the prior art, including Defendants’ “key prior art,” would
 2   have motivated a person of ordinary skill to do so. To the contrary, the prior art, including the very
 3   Mori 2000 reference upon which Defendants rely, expressly taught that DHA was the superior
 4   therapeutic agent. See supra ¶¶ 553–63, 673–85. Moreover, nothing in the prior art taught that
 5   EPA would provide an advantage over DHA with respect to LDL-C in any population—let alone
 6   in a population of severe hypertriglyceridemic patients. Rather, even in patients with TGs below
 7   500 mg/dL, the prior art as a whole taught that both DHA and EPA raised LDL-C. See supra ¶¶
 8   684–91. Given that the prior art taught that DHA had several therapeutic advantages over EPA,
 9   and that EPA had no advantages over DHA, a person of ordinary skill would not have been
10   motivated to eliminate DHA from Lovaza or otherwise arrive at a high purity EPA formulation for
11   the treatment of severe hypertriglyeridemia. See supra ¶¶ 673–96. Consequently, Defendants have
12   failed to prove motivation to arrive at the claimed invention by clear and convincing evidence.
13          856.    A fuller discussion of why a person of ordinary skill in the art would not have been
14   motivated to eliminate substantially all DHA from Lovaza, or otherwise pursue a high purity EPA
15   formulation for treatment of severe hypertriglyceridemia, is set forth above, and fully incorporated
16   herein. See supra ¶¶ 668–703.
17                  3.      It Was Not “Obvious to Try” 4 g High Purity EPA with Substantially
                            No DHA in Patients with TGs of at Least 500 mg/dL
18
            857.    Defendants also contend that it would have been at least “obvious to try” 4g high
19
     purity EPA as a treatment for severe hypertriglyceridemia. As explained above, however, the
20
     evidence established the opposite. See supra ¶¶ 720–25.
21
            858.    As Defendants acknowledge, to prove that an invention was “obvious to try,” a
22
     patent challenger must provide, inter alia, that there is a finite number of identified predictable
23
     solutions to that problem.” Trial Tr. 760:2–11 (Heinecke Direct); see also supra ¶¶ 514–15. While
24
     Defendants focus on Lovaza, and argue that there were only three options when assessing its
25
     effects on LDL-C—either the DHA, the EPA, or both were responsible for the increase in LDL-C
26
     in patients were severe hypertriglyceridemia, see Trial Tr. 760:2–761:5 (Heinecke Direct)—they
27

28                                                  - 256 -
           Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 283 of 299



 1   focus on the wrong question, and one that smacks of hindsight. The real question is whether the
 2   person of ordinary skill in the art trying to avoid a substantial increase in LDL-C in that population
 3   group would have identified only three options and would have been able to predict that those
 4   options would solve that problem. Trial Tr. 1706:8–1708:12 (Toth Direct).
 5            859.   A person of ordinary skill in the art would not have reasonably expected that any
 6   option would avoid substantial increases in LDL-C in patients with severe hypertriglyceridemia,
 7   given that such increases were understood to be a “general phenomenon” resulting from the
 8   mechanism by which TG-lowering agents, including omega-3 fatty acids, lowered TGs—by
 9   converting VLDL to LDL. See supra ¶¶ 39–53. Instead, the person of ordinary skill would have
10   expected that any omega-3 fatty acid formulation, including both pure DHA and EPA, would
11   dramatically increase LDL-C in persons with severe hypertriglyceridemia. See supra ¶¶ 39–53.
12            860.   Moreover, a person of ordinary skill in March 2008 seeking to arrive at an improved
13   treatment for severe hypertriglyceridemia that avoided LDL-C increases would have had numerous
14   potential options to pursue, including trying to develop a new niacin or fibrate product, a
15   combination of existing agents, or some new type of TG-lowering agent altogether. Trial Tr.
16   1707:1–1708:12 (Toth Direct). And even if one had been limited to fish oil formulations, there
17   would have been a vast array of choices to pursue, as one could have varied the ratio between the
18   principal omega-3 fatty acids (in a wide variety of ratios), 27 could have varied the dose, or could
19   have considered adding other substances, such as alpha-linolenic acid (as some people had),
20   omega-6s, or omega-9s. Trial Tr. 1707:13–1708:9 (Toth Direct). The list was potentially infinite.
21   Id.
22
     27
23     Around the time of the claimed invention, and even in the years following, researchers continued
     to pursue omega-3 mixtures in a variety of ratios of EPA and DHA. The clinical trials underway
24   as of 2008 all investigated formulations that included substantial amounts of DHA, including the
     OMEGA trial (460 mg EPA/380 mg DHA); ALPHA OMEGA (400 mg EPA-DHA);
25   SU.FOL.OM3 (400 mg EPA/200 mg DHA); ORIGIN (465 mg EPA/375 mg DHA); R&P (500
     mg EPA/500 mg DHA); DO-IT (1150 mg EPA/800 mg DHA); ASCEND (460 mg EPA/380 mg
26
     DHA). See supra ¶¶ 142–51. Dr. Fisher himself admitted that, as of 2008, a variety of trials on a
27   variety of mixtures of EPA and DHA were being conducted. Trial Tr. 1183:13–16 (Fisher Cross).

28                                                  - 257 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 284 of 299



 1          861.    Among such choices, it would not have been obvious to administer 4 g/day of
 2   highly purified EPA with substantially no DHA, given all of the advantages the prior art reported
 3   for DHA, as well as the fact that EPA raised potential concerns about fasting glucose levels in
 4   diabetics, who make up a large portion of persons with very high triglycerides. See supra ¶¶ 553–
 5   63, 673–85. Nor would a person of ordinary skill in the art have seen an LDL-C advantage with
 6   using purified EPA. See supra ¶¶ 683–91.
 7          862.    Real world evidence confirms that it would not have been obvious to try a
 8   composition of high purity EPA with substantially no DHA to treat severe hypertriglyceridemia.
 9   Although purified EPA had been known since at least the approval of Epadel in the early 1990s,
10   no one as of March 2008 had developed a method of lowering TGs in the severely
11   hypertrigylyceridemia population using a composition of highly purified EPA and substantially no
12   DHA. Trial Tr. 889:1–890:1 (Heinecke Cross). Here, the “elapsed time between the prior art and
13   the [asserted patents’] filing date evinces that the [claimed invention] was not obvious to try.” Leo
14   Pharm. Prod., 726 F.3d at 13456.
15          863.    That the clinical advantages of purified EPA in treating severe hypertriglyceridemia
16   were not obvious from the prior art is manifest from the fact that GSK and Reliant developed the
17   Lovaza omega-3 mixture—rather than high purity EPA—in 2004 to treat severe
18   hypertriglyceridemia. Trial Tr. 889:1–19 (Heinecke Cross). Had the benefits of using purified EPA
19   over the mixture in treating severe hypertriglyceridemia been obvious, GSK and its predecessors
20   would not have pursued the mixture instead.
21                  4.      Objective Indicia Further Supports the Non-Obviousness of Claim 1 of
                            the ’728 Patent
22
            864.    The evidence established that several objective indicia support the non-obviousness
23
     of the Asserted Claims, including claim 1 of the ’728 Patent. Some of these objective indicia relate
24
     to the MARINE trial, while others relate to the REDUCE-IT trial. See supra § XII.N. These
25
     objective indicia, which apply to all Asserted Claims, are set forth extensively above, along with
26
     a discussion of why there is a nexus between the objective indicia and the Asserted Claims. See
27

28                                                  - 258 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 285 of 299



 1   supra § XII.N. These objective indicia include unexpected benefits, satisfaction of long-felt needs,
 2   skepticism, praise, and commercial success. See supra § XII.N.
 3          P.      Claim 16 of the ’728 Patent Was Not Obvious
 4          865.    Claim 16 of the ’728 Patent depends from, and incorporates the elements of, Claim
 5   1 of the ’728 Patent, but requires that the pharmaceutical composition comprises no fatty acid,
 6   other than ethyl-EPA, in a quantity that is more than 0.6% by weight of all fatty acids combined.
 7   See PX 21 (’728 Patent) at 22. By contrast, Claim 1 of the ’728 Patent requires that the
 8   pharmaceutical composition comprise at least about 96% by weight of all fatty acids present EPA,
 9   and substantially no DHA or its esters—i.e., no more than about 4% DHA or its esters. See id.
10   Claim 16 thus requires even less DHA than Claim 1. See id.
11          866.    Defendants challenge Claim 16 of the ’728 Patent over the same references and
12   same rationale as Claim 1 of the ’728 Patent—Lovaza PDR, Mori 2000, Kurabayashi, and
13   Hayashi. See Trial Tr. 828:10–22 (Heinecke Cross). Defendants further contend that the additional
14   limitation specifying that the composition comprise no fatty acid other than EPA in a quantity that
15   is more than about 0.6% by weight of all fatty acids combined is disclosed in WO ’900, which
16   described among numerous possible formulations a formulation that had less than 0.1 percent
17   DHA (though Dr. Heinecke did not rely on WO ’900, which contains no discussion of severe
18   hypertriglyceridemia for clinical guidance). See supra ¶¶ 583–85; see also Trial Tr. 769:20–770:16
19   (Heinecke Direct); DX 1525 (WO ’900) at 16.
20          867.    Claim 16 of the ’728 Patent was not obvious for the same reasons that Claim 1 of
21   the ’728 Patent was not obvious. See supra § XII.O; see also Trial Tr. 1778:9–13 (Toth Direct).
22   Those reasons include that (1) nothing in the prior art, including the references in Defendants’
23   obviousness combination, would have altered the strong expectation that highly purified EPA
24   would produce large LDL-C increases in individuals with severely elevated TG levels, and
25   therefore would not have provided a reasonable expectation that one could reduce TGs without
26   substantially and significantly increasing LDL-C in persons with TG levels of at least 500 mg/dL;
27   (2) the references in Defendants’ obviousness combination, as well as the prior art as a whole,
28                                                 - 259 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 286 of 299



 1   would not have motivated a person of ordinary skill to eliminate substantially all DHA and use
 2   highly purified EPA and substantially no DHA, which means that such a person would not have
 3   been led to a formulation with no more than 0.6% by weight DHA; (3) it would not have been
 4   “obvious to try” 4 g highly purified EPA with substantially no DHA as a method of lowering TGs
 5   in patients with severe hypertriglyceridemia without adversely affecting LDL-C levels; and
 6   (4) objective indicia reinforce the non-obviousness of the claim.
 7          Q.        Claim 14 of the ’715 Patent Was Not Obvious
 8          868.      Defendants challenge Claim 14 of the ’715 Patent over the same references as
 9   Claim 1 of the ’728 Patent—Lovaza PDR, Mori 2000, Kurabayashi, and Hayashi. See Trial Tr.
10   828:10–22 (Heinecke Cross). This claim covers the same general method as Claim 1 of the ’728
11   Patent but specifies that the method is administered to effect a statistically significant reduction in
12   TGs and apo B without effecting a statistically significant increase in LDL-C. See PX 22 (’715
13   Patent) at 22.
14          869.      Claim 14 of the ’715 Patent was not obvious for the same reasons that Claim 1 of
15   the ’728 Patent was not obvious. See supra § XII.O; see also Trial Tr. 1778:9–13 (Toth Direct).
16   Those reasons include that (1) nothing in the prior art, including the references in Defendants’
17   obviousness combination, would have altered the strong expectation that highly purified EPA
18   would produce large LDL-C increases in individuals with severely elevated TG levels, and
19   therefore would not have provided a reasonable expectation that one could reduce TGs without
20   substantially and significantly increasing LDL-C in persons with TG levels of at least 500 mg/dL;
21   (2) the references in Defendants’ obviousness combination, as well as the prior art as a whole,
22   would not have motivated a person of ordinary skill to eliminate substantially all DHA and use
23   highly purified EPA and substantially no DHA; and (3) it would not have been “obvious to try”
24   4 g highly purified EPA with substantially no DHA as a method of lowering TGs in patients with
25

26

27

28                                                  - 260 -
          Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 287 of 299



 1   severe hypertriglycreidemia without adversely affecting LDL-C levels; (4) objective indicia
 2   reinforce the non-obviousness of the claim. 28
 3           870.   Claim 14 of the ’715 Patent was also not obvious for the additional reason that it
 4   would not have been obvious that administration of 4 g per day of high purity EPA would effect a
 5   statistically significant reduction in apo B in persons with severe hypertriglyceridemia. See Trial
 6   Tr. 1778:14–1780:22 (Toth Direct). As noted above, a person of ordinary skill in the art would
 7   have based her expectation about the effect of high purity EPA on the experience with Lovaza,
 8   which did not show a statistically significant reduction in apo B in patients with severe
 9   hypertriglyceridemia. See supra ¶¶ 659–63, 719; see also Trial Tr. 1778:14–1779:9 (Toth Direct).
10           871.   Defendants attempt to rely upon Kurabayashi (DX 1534), Grimsgaard (DX 1530),
11   and Nozaki (DX 1541) to teach this apo B limitation, but none of those references disclosed that
12   administration of highly purified EPA produces statistically significant reductions in apo B in
13   patients with severe hypertriglyceridemia. Trial Tr. 1779:25–1780:22 (Toth Direct). Kurabayashi
14   administered a combination of estriol and EPA to patients with a mean TG level of 136 mg/dL,
15   which is not elevated. See supra ¶¶ 578–82. Grimsgaard administered EPA to patients with mean
16   TG level of 1.23 mmol/L, which is far below the 5.65 mmol/L benchmark that corresponds to 500
17   mg/dL. DX 1530 (Grimsgaard) at 5, Tbl. 4; DX 1531 (Harris 1997) at 1. And in Nozaki, the
18   average baseline TG level was only 165 mg/dL, which is only slightly above normal. See DX 1541
19   (Nozaki) at 5, Tbl. II. Nowhere did Dr. Heinecke or defendants cite prior art demonstrating the
20   effect of apo B in persons with severe hypertriglyceridemia. Trial Tr. 1780:19–22 (Toth Direct).
21   Moreover, another prior art reference that Dr. Heinecke discussed in his direct examination
22   reported that, in patients with TGs below 500 mg/dL, EPA increased apo B by 16.7% by the end
23

24

25   28
       Claim 14 uses a somewhat different LDL-C term than Claim 1 of the ’728 Patent, specifying
     that the method does not “effect [] a statistically signficant increase of [LDL-C] in the subject.”
26
     PX 22 (’715 Patent) at 22. This difference has no effect on the analysis. Trial Tr. 1782:2-9 (Toth
27   Direct). Nor do the other variations on the LDL-C term in the other Asserted Claims. See Trial
     Tr. 1782:2-20 (Toth Direct).
28                                                    - 261 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 288 of 299



 1   of the study. See DX 1550 (Takaku) at 21 (reporting a 16.7% increase in apo B after one year of
 2   EPA administration).
 3          872.    In addition, as noted above, Kurabayashi did not study the effect of EPA alone, but
 4   instead looked at the effect of a combination of EPA and estriol (a lipid-altering agent) on lipid
 5   parameters of Japanese post-menopausal women with triglycerides below 500 mg/dL. See supra
 6   ¶¶ 578–82. Because Kurabayashi did not study the effect of EPA alone, a person of ordinary skill
 7   in the art would not have been able to discern the effect that EPA had on apo B, even in the
 8   population that Kurabayashi studied.
 9          R.      Claim 1 of the ’677 Patent Was Not Obvious
10          873.    Like Claim 1 of the ’728 Patent, this claim covers a method of administering high
11   purity EPA to effect a reduction in triglycerides in a subject with severe hypertriglyceridemia
12   without substantially increasing LDL-C. See PX 25 (’677 Patent) at 21. Defendants challenge this
13   claim over the same references as Claim 1 of the ’728 Patent—Lovaza PDR, Mori 2000,
14   Kurabayashi, and Hayashi. See Trial Tr. 828:10–22 (Heinecke Cross). This claim was not obvious
15   for the same reasons that Claim 1 of the ’728 Patent was not obvious. See supra § XII.O; see also
16   Trial Tr. 1778:9–13, 1782:2–15 (Toth Direct).
17          874.    Claim 1 of the ’677 Patent differs from Claim 1 of the ’728 Patent in that it does
18   not prohibit a patient from using concurrent lipid altering therapy. See PX 25 (’677 Patent) at 21.
19   Prior to the last day of trial, Defendants never contended that this difference was of any relevance
20   to their obviousness case, but during the cross examination of the case’s final witness, Dr. Toth,
21   Defendants appeared to try to lay the groundwork for a new theory based on new references.
22   Ostensibly recognizing that they cannot show a reasonable expectation of success in avoiding
23   LDL-C increase in patients with severe hypertriglyceridemia with EPA alone, Defendants
24   suggested during the cross-examination of Dr. Toth that because Claim 1 of the ’677 Patent allows
25   for the concurrent administration of a lipid altering therapy, one could reasonably expect to avoid
26   the substantial LDL-C increase if EPA were co-administered with a statin. See Trial Tr. 1883:11–
27   1884:22, 1890:17–1894:2 (Toth Cross).
28                                                 - 262 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 289 of 299



 1           875.    Defendants should not be entitled to change their contentions during the cross
 2   examination of the case’s final witness. But even if permitted, this new theory would not help
 3   Defendants.
 4           876.    The purported motivation that Defendants have offered for why a person of
 5   ordinary skill would have wanted to modify Lovaza is to avoid the need to co-administer a statin.
 6   See Trial Tr. 813:8–19 (Heinecke Direct) (“Q: Even though LDL-C could be reduced with statins,
 7   was there still a motivation to improve Lovaza to avoid increases in LDL-C? A: Yes, there is.
 8   Obviously patient compliance is a major issue in clinical medicine. For example, most patients
 9   prescribed statins don’t take them after six months. . . . It’s clearly easier to take one pill, for
10   example, of pure EPA to treat a condition than to combine two pills such as Lovaza with a statin.”).
11   Thus, under Defendants’ theory, the question whether a person of ordinary skill would have been
12   motivated to pursue EPA rests on whether she would have reasonably expected success in avoiding
13   LDL-C increases without a statin. If not, there would have been no reason to pursue high purity
14   EPA, or to change Lovaza. Thus, Defendants’ obviousness theory rests on whether a person of
15   ordinary skill would have reasonably expected to avoid large increases in LDL-C in severely
16   hypertriglyceridemic patients with EPA alone—whether or not the Asserted Claims specifically
17   prohibit statin use.
18           877.    Second, Defendants’ ostensible new theory also fails to establish motivation to co-
19   administer a statin with high purity EPA. As noted above, the prior art taught that DHA had
20   advantages over EPA, so a person of ordinary skill would have seen no reason to use a formulation
21   with high purity EPA and substantially no DHA, even if they were going to combine an omega-3
22   fatty acid with a statin. See supra ¶¶ 553–63, 673–81.
23           878.    Third, the Asserted Claims require that the purified EPA be administered with the
24   expectation that it will not raise LDL-C while reducing TGs in severe hypertriglyceridemia
25   patients. Whether that rise can be negated through some other agent, such as a statin, is a separate
26   question—and cannot be used in trying to make the case that there would have been a reasonable
27

28                                                 - 263 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 290 of 299



 1   expectation of avoiding LDL-C increases with EPA by itself when administered to severely
 2   hypertriglyceridemic patients.
 3          879.    In any event, there would have been no reasonable expectation of avoiding LDL-C
 4   increases in patients with severe hypertriglyceridemia, even if high purity EPA were co-
 5   administered with a statin. A person of ordinary skill would have been aware of no data showing
 6   that co-administration of a statin with EPA would negate the anticipated and large LDL-C
 7   increases in patients with severe hypertriglyceridemia—and Defendants cited none.
 8          880.    On cross examination, Defendants attempted to make do with data from a version
 9   of the Lovaza prescribing information showing that co-administration of a statin in patients with
10   TGs of 200 to 499 mg/dL resulted in a 3.5% increase in LDL-C compared to placebo. DX 1578
11   (Lovaza Prescribing Information) at 1; Trial Tr. 1872:13–1873:2 (Toth Cross); see also Trial Tr.
12   1957:10–23 (Toth Re-Direct). Defendants implied that a person of ordinary skill would have
13   understood that, in view of this data, use of a statin would completely negate the large LDL-C
14   increases expected in severe hypertriglyceridemia patients with EPA. DX 1578 (Lovaza
15   Prescribing Information) at 1, Tbl.1; see also Trial Tr. at 1872:13–1873:2 (Toth Cross).
16          881.    But the prior art showed that increases in LDL-C were dramatically greater in
17   patients with TGs of at least 500 mg/dL compared to patients with TGs below 500 mg/dL. See
18   supra ¶¶ 39–53. Consequently, a person of ordinary skill in the art would not have understood that
19   statins could negate the much larger LDL-C increases that would have been anticipated in patients
20   with severe hypertriglyceridemia.
21          882.    Defendants may cite snippets of Dr. Toth’s testimony in an attempt support their
22   theory that statins “could” prevent LDL-C increases in patients with severe hypertriglyceridemia.
23   Trial Tr. at 1874:10–15 (Toth Cross) (“It could. I would qualify it with the word ‘could.’”). But
24   Dr. Toth testified that whether one could negate the LDL-C elevation would depend upon the
25   “magnitude of the elevation” and the “baseline TG level.” Trial Tr. at 1879:9–15 (Toth Cross).
26   And Defendants point to no data or prior art reference teaching that with the typical magnitude of
27   LDL-C elevation in patients with very high TGs, statins could negate the rise in LDL-C. See supra
28                                                - 264 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 291 of 299



 1   ¶¶ 731–34. Thus, even if Defendants were permitted to raise their new theory, it would fall far
 2   short of the clear and convincing evidence required to prove obviousness.
 3          883.    Claim 1 of the ‘677 Patent also differs from Claim 1 of the ’728 Patent in that the
 4   lipid effects in Claim 1 of the ’677 Patent are compared to placebo control, rather than a second
 5   subject who has not received the pharmaceutical composition. Compare PX 21 (’728 Patent) at 21
 6   to PX 25 (’677 Patent) at 21. But this difference in claim language makes no material difference
 7   to the analysis, as it would not have been obvious that the claimed method of 4g high purity EPA
 8   would lower TGs in subjects with severe hypertriglyceridemia without substantially increasing
 9   LDL-C in either case. See Trial Tr. 1781:21–1782:20 (Toth Direct).
10          S.      Claim 8 of the ’677 Patent Was Not Obvious
11          884.    Claim 8 of the ’677 Patent incorporates the elements of Claim 1 of the ’677 Patent,
12   but adds the limitation that the method of claim 1 effects “a reduction in apolipoprotein B
13   compared to placebo control.” PX 25 (’677 Patent) at 22. Defendants challenge this claim over the
14   same references as Claim 1 of the ’677 Patent—Lovaza PDR, Mori 2000, Hayashi, and
15   Kurabayashi. See Trial Tr. 828:10–22 (Heinecke Cross).
16          885.    Claim 8 of the ’677 Patent was not obvious for the same reasons that Claim 1 of
17   the ’677 Patent was not obvious (which in turn was not obvious for the same reasons that Claim 1
18   of the ’728 was not obvious). See supra §§ XII.O, XII.R ; see also Trial Tr. at 1778:9–13 (Toth
19   Direct), 1778:14–1780:22 (Toth Direct).
20          886.    In addition, for the same reasons as discussed above in connection with Claim 14
21   of the ’715 Patent, it was not obvious to administer 4 g of high purity EPA (at least 96% by weight
22   of all fatty acids present) and substantially no DHA to reduce apo B. See supra ¶¶ 870–72.
23          887.    The language of Claim 8 of the ’677 Patent differs from Claim 14 of the ’715 Patent,
24   but this does not materially affect the obviousness analysis. Claim 8 of the ’677 Patent specifies
25   that the reduction in apo B be in comparison to a placebo control rather than a second subject. See
26   PX 025 (’677 Patent) at 22. It would not have been obvious that the claimed method of high purity
27

28                                                 - 265 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 292 of 299



 1   EPA would lower apo B in a subject with severe hypertriglyceridemia, whether by comparison to
 2   a placebo control or a second subject. See Trial Tr. 1778:14–1780:22 (Toth Direct).
 3          T.      Claim 1 of the ’652 Patent Was Not Obvious
 4          888.    Like Claim 1 of the ’728 Patent, this claim covers a method of administering high
 5   purity 4g EPA to effect a reduction in TGs in a subject with severe hypertriglyceridemia without
 6   substantially increasing LDL-C. See PX 026 (’652 Patent) at 22. Defendants challenge this claim
 7   over the same references as Claim 1 of the ’728 Patent—Lovaza PDR, Mori 2000, Hayashi, and
 8   Kurabayashi, and for the same reasons. See Trial Tr. 828:10–22 (Heinecke Cross).
 9          889.    Claim 1 of the ’652 Patent was not obvious for the same reasons that Claim 1 of
10   the ’728 Patent was not obvious. See supra § XII.O; see also Trial Tr. at 1778:9–13 (Toth Direct),
11   1781:21–1782:20 (Toth Direct). The language of Claim 1 of the ’652 Patent differs from Claim 1
12   of the ’728 Patent in a couple of respects, but neither materially affects the obviousness analysis.
13   First, in contrast to Claim 1 of the ’728 Patent, Claim 1 of the ’652 Patent is silent on whether the
14   subject receiving the pharmaceutical composition receives a concurrent lipid altering therapy. See
15   PX 26 (’652 Patent) at 22. For the reasons discussed in connection with Claim 1 of the ’677 Patent,
16   whether or not a claim prohibits the use of a statin is immaterial to the obviousness analysis. See
17   supra ¶ 874–82. Therefore, Claim 1 of the ’652 Patent would not have been obvious to a person
18   of ordinary skill in the art, and regardless of whether the subject was on concurrent lipid altering
19   therapy.
20          890.    Second, the lipid effects in Claim 1 of the ’652 Patent are compared to baseline,
21   whereas the lipid effects in Claim 1 of the ’728 Patent are compared to a second subject who has
22   not received the pharmaceutical composition. Compare PX 21 (’728 Patent) at 21 to PX 026 (’652
23   Patent) at 22. But this difference in claim language does not affect the obviousness analysis
24   because it would not have been obvious that the claimed method of administering 4 g high purity
25   EPA would lower TGs in severe hypertriglyceridemia patients without substantially increasing
26   LDL-C, whether by comparison to baseline or a second subject not receiving the pharmaceutical
27   composition. See Trial Tr. 1781:21–1782:20 (Toth Direct).
28                                                  - 266 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 293 of 299



 1          U.      Claim 4 of the ’560 Patent Was Not Obvious
 2          891.    Like Claim 1 of the ’728 Patent, this claim covers a method of reducing TGs in a
 3   subject having a fasting baseline TG level of 500 mg/dL to about 1500 mg/dL using high purity
 4   EPA. See PX 30 (’560 Patent) at 23. Claim 4 of the ’560 Patent adds the limitation that the method
 5   effects “a reduction in fasting triglycerides of at least about 10% without increasing LDL-C by
 6   more than 5%.” Id.. Defendants challenge this claim over the same references as Claim 1 of the
 7   ’728 Patent—LOVAZA® PDR, Mori 2000, Hayashi, and Kurabayashi. See Trial Tr. 828:10–22
 8   (Heinecke Cross). Defendants contend that the additional limitation that the method reduces TGs
 9   by about 10% without increasing LDL-C by more than 5% is disclosed in Mori 2000. See Trial Tr.
10   775:2–12 (Heinecke Direct).
11          892.    Claim 4 of the ’560 Patent was not obvious for the same reasons that Claim 1 of
12   the ’728 patent was not obvious. See supra § XII.O; see also Trial Tr. 1778:9–13, 1781:21–
13   1782:20 (Toth Direct).
14          893.    In addition, Mori 2000 does not disclose the additional limitation of Claim 4 of the
15   ’560 Patent that the method reduce triglycerides by at least 10% without increasing LDL-C by
16   more than 5% in a subject with very high triglycerides. As discussed above, Mori 2000 is not
17   directed to, and does not describe, LDL-C effects in persons with TGs of at least 500 mg/dL. See
18   supra ¶¶ 549–52. Therefore, it does not disclose a method that does not increase LDL-C by more
19   than 5% in patients with severe hypertriglyceridemia. Moreover, as discussed above, a person of
20   ordinary skill would have expected that administering high purity EPA would dramatically
21   increase LDL-C in persons with severe hypertriglyceridemia, well in excess of a mere 5%. See
22   supra ¶¶ 39–53, 704–18.
23          894.    There are some differences in claim language between Claim 4 of the ’560 Patent
24   and Claim 1 of the ’728 Patent:
25          •    The high purity EPA composition of Claim 4 of the ’560 Patent cannot contain more
                 than 3% DHA, whereas the composition of Claim 1 of the ’728 Patent has
26               “substantially no DHA”—i.e., no more than 4% DHA—and at least 96% EPA of all
                 fatty acids present; and
27

28                                                - 267 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 294 of 299



 1             •    Claim 4 of the ’560 patent requires administering 4 capsules, each capsule comprising
                    about 900 mg to about 1 g, whereas Claim 1 of the ’728 Patent specifies a daily dose
 2                  of about 4 g.
 3   See PX 21 (’728 Patent) at 22; PX 30 (’560 Patent) at 23.
 4
               895.    These differences are not material to the obviousness analysis. That Claim 4 of the
 5
     ’560 Patent requires that the composition include even less DHA than Claim 1 of the ’728 Patent
 6
     (no more than 3% versus no more than 4% DHA) does not change the conclusion that the claim
 7
     would not have been obvious, given that a person of ordinary skill in the art would have understood
 8
     that DHA provided several therapeutic advantages, and therefore would have wanted to include
 9
     DHA in substantial amounts. See supra § XII.G; see also Trial Tr. at 1781:21–1782:20 (Toth
10
     Direct). Thus, just as a person of ordinary skill would have wanted to pursue a composition with
11
     DHA far in excess of 4%, so too that person would have wanted to pursue a composition containing
12
     DHA far in excess of 3%.
13
               896.    In addition, the fact that Claim 4 of the ’560 Patent requires that the composition
14
     be administered in 4 capsules per day, each capsule comprising about 900 mg to about 1 g of EPA,
15
     as opposed to 4 g per day of high purity EPA, is not material to the obviousness analysis either, as
16
     a 3.6–4 g/day dosage given in 4 capsules would not have been obvious for the same reasons that a
17
     4 g/day dose of high purity EPA would not have been obvious. See Trial Tr. 1780:23–1781:9 (Toth
18
     Direct).
19
               V.      Claim 17 of the ’560 Patent Was Not Obvious
20
               897.    Claim 17 of the ’560 Patent covers the same method as Claim 4 of the ’560 patent
21
     except that the TG reduction is compared to placebo control. See PX 30 (’560 Patent) at 23.
22
     Defendants challenge Claim 17 of the ’560 Patent over the same references as Claim 4 of the ’560
23
     Patent—Lovaza PDR, Mori 2000, Hayashi, and Kurabayashi. See Trial Tr. 828:10–22 (Heinecke
24
     Cross).
25
               898.    Claim 17 of the ’560 Patent was not obvious for the same reasons that Claim 4 of
26
     the ’560 Patent was not obvious (which, in turn, was not obvious for the same reasons that Claim
27
     1 of the ’728 Patent was not obvious). See supra §§ XII.O, XII.U; see also Trial Tr. at 1778:9–13
28                                                   - 268 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 295 of 299



 1   (Toth Direct). The addition of “compared to placebo control” does not materially affect the
 2   obviousness analysis because it would not have been obvious that the claimed method of high
 3   purity EPA would lower TGs in a subject with severe hypertriglyceridemia without increasing
 4   LDL-C, whether or not the effects were compared to placebo control. See Trial Tr. 1781:21–
 5   1782:20 (Toth Direct).
 6          W.      Claim 1 of the ’929 Patent Was Not Obvious
 7          899.    Like Claim 1 of the ’728 Patent, this claim covers a method of administering about
 8   4 g high purity EPA and substantially no DHA (not more than about 4%) to reduce TGs. But unlike
 9   Claim 1 of the ’728 Patent, Claim 1 of the ’929 Patent lacks a limitation requiring that the method
10   avoid a substantial increase in LDL-C. See PX 31 (’929 Patent) at 31–32. Defendants challenge
11   Claim 1 of the ’929 Patent over the same references as Claim 1 of the ’728 Patent—Lovaza PDR,
12   Mori 2000, Hayashi, and Kurabayashi. See Trial Tr. 828:10–22 (Heinecke Cross).
13          900.    Claim 1 of the ’929 Patent was not obvious for the same reasons that Claim 1 of
14   the ’728 Patent was not obvious. See supra § XII.O; see also Trial Tr. at 1778:9–13, 1782:21–
15   1783:8 (Toth Direct). While Claim 1 of the ’929 Patent does not include a limitation that the
16   claimed method not substantially increase LDL-C, the expectation that highly purified EPA would
17   produce large LDL-C increases in individuals with severe hypertriglyceridemia remains relevant
18   to the analysis, because the purported motivation that Defendants offer as a reason to modify
19   Lovaza to use high purity EPA with substantially no DHA is avoiding substantial increases in
20   LDL-C. See supra ¶ 499. But because a person of ordinary skill would not have reasonably
21   expected that high purity EPA would reduce triglycerides without substantially increasing LDL-C
22   in persons with TG levels of at least 500 mg/dL, there could have been no such motivation. In
23   addition, a person of ordinary skill would not have wanted to use a method requiring at least 96%
24   EPA and substantially no DHA, for the additional reason that DHA was understood to have
25   therapeutic advantages that a person of ordinary skill in the art would not have wanted to forego.
26          901.    For all of these reasons, Claim 1 of the ’929 Patent would not have been obvious to
27   a person of ordinary skill in the art in March 2008.
28                                                 - 269 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 296 of 299



 1             X.     Claim 5 of the ’929 Patent Was Not Obvious
 2             902.   Claim 5 of the ’929 Patent incorporates the elements of Claim 1 of the ’929 Patent,
 3   but further specifies that the claimed method is effective to reduce apo B in subjects who have
 4   fasting triglyceride levels of at least 500 mg/dL. See PX 31 (’929 Patent) at 23. As with Claim 1
 5   of the ’929 Patent, Defendants contend that Claim 5 of the ’929 Patent would have been obvious
 6   over Lovaza PDR, Mori 2000, Hayashi, and Kurabayashi. See Trial Tr. 828:10–22 (Heinecke
 7   Cross).
 8             903.   Claim 5 of the ’929 Patent was not obvious for the same reasons that Claim 1 of
 9   the ’929 Patent was not obvious (which, in turn, was not obvious for the same reasons that Claim
10   1 of the ’728 Patent was not obvious). See supra §§ XII.O, XII.W; see also Trial Tr. 1778:9–13,
11   1782:21–1783:8 (Toth Direct).
12             904.   In addition, for the same reasons as discussed above in connection with Claim 14
13   of the ’715 Patent, it was not obvious to administer 4 g of high purity EPA (at least 96% by weight
14   of all fatty acids present) and substantially no DHA to reduce apo B. See supra ¶¶ 870–72; see
15   also Trial Tr. 1778:9–1780:22 (Toth Direct). As noted above, a person of ordinary skill in the art
16   would have based her expectation about the effect of high purity EPA on the experience with
17   Lovaza—the only FDA-approved omega-3 fatty acid treatment for severe hypertriglyceridemia—
18   which did not show a reduction in apo B in persons with very high TGs. See supra ¶¶ 659–63, 719.
19   Nor would a person of ordinary skill have understood that DHA was responsible for increasing
20   apo B.
21             905.   For all of these reasons, Claim 5 of the ’929 Patent would not have been obvious
22   to a person of ordinary skill in the art in March 2008.
23   XIII. REMEDIES
24             A.     Defendants Should Be Enjoined From Marketing Their Approved Products
                      Until Expiration of the Asserted Patents
25

26             906.   Plaintiffs are entitled to a permanent injunction enjoining Defendants and their

27   officers, agents, servants, employees, parents, subsidiaries, divisions, affiliates, and those persons

28                                                  - 270 -
        Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 297 of 299



 1   in active concert or participation with any of them, from making, using, selling, offering to sell, or
 2   importing their ANDA Products, or inducing any such conduct, until after the expiration of the
 3   Asserted Patents, including any extensions and additional periods of exclusivity. See, e.g., 35
 4   U.S.C. § 271(e)(4); 35 U.S.C. § 283.
 5          B.      Under 35 U.S.C. § 271(e)(4), Approval of Defendants’ ANDAs Should Not Be
                    Made Effective Until Expiration of the Asserted Patents
 6
            907.    Section 271 (e)(4) provides: “For an act of infringement described in paragraph (2)”
 7
     the court shall “order the effective date of any approval of the drug . . . product involved in the
 8
     infringement to be a date which is not earlier than the date of the expiration of the patent which
 9
     has been infringed.” 35 U.S.C. § 271(e)(4)(A) (emphasis added).
10
            908.    This relief is not discretionary; the Court is required to stay FDA approval. See
11
     Vanda, 887 F.3d at 1138 (“[U]pon a finding of patent infringement under § 271(e)(2), the district
12
     court must order remedies in accordance with § 271(e)(4)” (emphasis added)).
13
     XIV. CONCLUSION
14

15          909.    The evidence established that the Asserted Claims are infringed and are not invalid

16   as obvious. Therefore, Amarin is entitled to judgment in its favor.

17
      DATED: February 15, 2020                          Respectfully submitted,
18
                                                        McDONALD CARANO LLP
19
                                                          /s/ Adam Hosmer-Henner
20                                                      Adam Hosmer-Henner (NSBN 12779)
21                                                      Chelsea Latino (NSBN 14227)
                                                        100 West Liberty Street, 10th Floor
22                                                      Reno, NV 89501
                                                        (775) 788-2000
23                                                      ahosmerhenner@mcdonaldcarano.com
                                                        clatino@mcdonaldcarano.com
24

25                                                      Christopher N. Sipes (admitted pro hac vice)
                                                        Jeffrey B. Elikan (admitted pro hac vice)
26                                                      Einar Stole (admitted pro hac vice)
                                                        Michael N. Kennedy (admitted pro hac vice)
27                                                      Megan P. Keane (admitted pro hac vice)
28                                                  - 271 -
     Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 298 of 299



 1                                      Eric R. Sonnenschein (admitted pro hac vice)
                                        Alaina M. Whitt (admitted pro hac vice)
 2                                      Han Park (admitted pro hac vice)
                                        Jordan L. Moran (admitted pro hac vice)
 3
                                        Daniel J. Farnoly (admitted pro hac vice)
 4                                      COVINGTON & BURLING LLP
                                        One CityCenter, 850 Tenth Street, NW
 5                                      Washington, DC 20001
                                        (202) 662-6000
 6                                      csipes@cov.com, jelikan@cov.com,
                                        estole@cov.com, mkennedy@cov.com,
 7
                                        mkeane@cov.com, esonnenschein@cov.com,
 8                                      awhitt@cov.com, hpark@cov.com,
                                        jmoran@cov.com, dfarnoly@cov.com
 9
                                        Nicholas J. Santoro (NSBN 532)
10                                      Jason D. Smith (NSBN 9691)
11                                      SANTORO WHITMIRE, LTD.
                                        10100 W. Charleston Blvd., Suite 250
12                                      Las Vegas, NV 89135
                                        (702) 948-8771
13                                      nsantoro@santoronevada.com
                                        jsmith@santoronevada.com
14

15                                      Attorneys for Plaintiffs Amarin Pharma, Inc.
                                        and Amarin Pharmaceuticals Ireland Limited
16

17

18

19

20

21

22

23

24

25

26

27

28                                   - 272 -
       Case 2:16-cv-02525-MMD-NJK Document 374 Filed 02/14/20 Page 299 of 299



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that I am an employee of McDonald Carano LLP and that on February
 3   14, 2020, I electronically filed the foregoing PLAINTIFFS’ POST-TRIAL PROPOSED
 4   FINDINGS OF FACT AND CONCLUSIONS OF LAW with the Clerk of the Court using the
 5   Court’s CM/ECF system, which electronically served the attorneys of record set forth below.
 6
          Constance S. Huttner, Esq.                       Michael D. Rounds, Esq.
 7        Frank D. Rodriguez, Esq.                         Ryan James Cudnik, Esq.
 8        Caroline Sun, Esq.                               BROWNSTEIN HYATT FARBER
          Beth Finkelstein, Esq.                           SCHRECK, LLP
 9        James Barabas, Esq.                              mrounds@bhfs.com
          WINDELS MARX LANE &                              rcudnik@bhfs.com
10        MITTENDORF, LLP
          chuttner@windelsmarx.com,
11        frodriguez@windelsmarx.com,
12        csun@windelsmarx.com,
          bfinkelstein@windelsmarx.com,
13        jbarabas@windelsmarx.com

14
          Attorneys for Defendants Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories,
15
          Ltd.
16
          George C. Lombardi, Esq.                         W. West Allen, Esq.
17        Charles B. Klein, Esq.                           HOWARD & HOWARD
          Claire A. Fundakowski, Esq.                      ATTORNEYS, PLLC
18        Eimeric Reig-Plessis, Esq.                       wwa@h2law.com
          Alison M. Heydorn, Esq.
19
          WINSTON & STRAWN LLP
20        glombardi@winston.com,
          cklein@winston.com,
21        cfundakowski@winston.com,
          ereigplessis@winston.com
22        aheydorn@winston.com
23

24        Attorneys for Defendants Hikma Pharmaceuticals USA, Inc. and Hikma Pharmaceuticals
          International Limited
25
            DATED this 14th day of February, 2020.
26

27                                                /s/ Brian Grubb
                                                 An Employee of McDonald Carano LLP
28                                               - 273 -
